Exhibit 10.1

 

Execution Version

 

 

 

 

 

 

 

 

 

 

FIRST AMENDED AND RESTATED CREDIT AGREEMENT

 

by and among

 

 

 

ALASKA COMMUNICATIONS SYSTEMS HOLDINGS, INC.,

as the Borrower

 

THE GUARANTORS PARTY HERETO,

 

THE LENDERS PARTY HERETO,

 

ING CAPITAL LLC,

as Administrative Agent, an Issuing Lender and Swing Line Lender, 

Joint Lead Arranger and Sole Book Runner

 

 

 

Bank of the West, CoBank, ACB, MUFG Union Bank, N.A. and Fifth Third Bank,

as Joint Lead Arrangers and Co-Documentation Agents

 

 

Dated as of January 15, 2019

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

TABLE OF CONTENTS

Page

 

I.

CERTAIN DEFINITIONS

1

 

1.1

Certain Definitions

1

 

1.2

Construction

47

 

1.3

Accounting Principles

48

 

1.4

Rounding

49

 

1.5

Letter of Credit Amounts

49

 

1.6

Covenant Compliance Generally

49

 

1.7

Administration of Rates

49

 

1.8

Holidays

49

 

1.9

Divisions

49

 

1.10

Interest Rates; LIBOR Notification

50

 

1.11

Cashless Rolls

50

      II.

CREDIT FACILITIES

50

 

2.1

Term A Loans and Incremental Term Loans

50

 

2.2

Revolving Loans

55

 

2.3

Swing Line Loans

56

 

2.4

Interest Rate Provisions

57

 

2.5

Interest Periods

58

 

2.6

Making of Loans

59

 

2.7

Fees

60

 

2.8

Notes

61

 

2.9

Letter of Credit Subfacility

61

 

2.10

Payments

67

 

2.11

Interest Payment Dates

67

 

2.12

Voluntary Prepayments and Reduction of Commitments

68

 

2.13

Mandatory Prepayments

69

 

2.14

Sharing of Payments by Lenders

72

 

2.15

Defaulting Lenders

72

 

2.16

Cash Collateral

74

      III.

INCREASED COSTS; TAXES; ILLEGALITY; INDEMNITY

75

 

3.1

Increased Costs

75

 

3.2

Taxes

76

 

3.3

Illegality

79

 

3.4

Alternate Rate of Interest; Interest After Default

80

 

3.5

Indemnity

81

 

3.6

Mitigation Obligations; Replacement of Lenders

81

 

3.7

Survival

82

      IV.

CONDITIONS TO EFFECTIVENESS, LOANS, LENDING AND ISSUANCE OF LETTERS OF CREDIT

82

 

4.1

Conditions to Funding of Initial Loans and Letters of Credit

82

 

4.2

Conditions to Each Delayed Draw Term A Loan.

85

 

4.3

Each Loan or Letter of Credit

86

      V.

REPRESENTATIONS AND WARRANTIES

86

 

5.1

Organization and Qualification

86

 

Alaska Communications Systems Holdings, Inc. First Amended and Restated Credit
Agreement

--------------------------------------------------------------------------------

 

 

 

5.2

Compliance With Laws

86

 

5.3

Title to Properties

86

 

5.4

Investment Company Act

86

 

5.5

Event of Default

86

 

5.6

Subsidiaries and Owners

87

 

5.7

Power and Authority; Validity and Binding Effect

87

 

5.8

No Conflict; Material Agreements; Consents

87

 

5.9

Litigation

88

 

5.10

Financial Statements

88

 

5.11

Margin Stock

89

 

5.12

Full Disclosure

89

 

5.13

Taxes

89

 

5.14

Intellectual Property; Other Rights

89

 

5.15

Liens in the Collateral

90

 

5.16

Insurance

90

 

5.17

Employee Benefits Compliance

90

 

5.18

Environmental Matters

91

 

5.19

Communications Regulatory Matters

91

 

5.20

Solvency

92

 

5.21

Qualified ECP Guarantor

92

 

5.22

Transactions with Affiliates

92

 

5.23

Labor Matters

92

 

5.24

Anti-Corruption; Anti-Terrorism and Sanctions

92

 

5.25

Parent’s Status as a Holding Company

93

 

5.26

EEA Financial Institution

93

 

5.27

Beneficial Ownership Certification

93

      VI.

AFFIRMATIVE COVENANTS

93

 

6.1

Reporting Requirements

93

 

6.2

Preservation of Existence, Etc

96

 

6.3

Payment of Liabilities, Including Taxes, Etc

97

 

6.4

Maintenance of Insurance

97

 

6.5

Maintenance of Properties

98

 

6.6

Visitation Rights

98

 

6.7

Keeping of Records and Books of Account

99

 

6.8

Compliance with Laws

99

 

6.9

Further Assurances

99

 

6.10

Use of Proceeds

101

 

6.11

Updates to Schedules and Annexes

101

 

6.12

Material Agreements

102

 

6.13

Benefit Plan Compliance

102

 

6.14

Interest Rate Protection

102

 

6.15

Reserved

102

 

6.16

CoBank Equities

102

      VII.

NEGATIVE COVENANTS

102

 

7.1

Indebtedness

102

 

7.2

Liens

103

 

7.3

Affiliate Transactions

103

 

7.4

Contingent Obligations

104

 

7.5

Loans and Investments

104

 

ii

Alaska Communications Systems Holdings, Inc. First Amended and Restated Credit
Agreement

--------------------------------------------------------------------------------

 

 

 

7.6

Dividends and Related Distributions

105

 

7.7

Liquidations, Mergers, Consolidations, Acquisitions

106

 

7.8

Dispositions of Assets or Subsidiaries

107

 

7.9

Use of Proceeds

108

 

7.10

Subsidiaries, Partnerships and Joint Ventures

108

 

7.11

Continuation of or Change in Business

108

 

7.12

Fiscal Year and Quarter

108

 

7.13

Issuance of Equity Interests

109

 

7.14

Changes in Organizational Documents

109

 

7.15

Negative Pledges; Other Inconsistent Agreements

109

 

7.16

Material Agreements

110

 

7.17

Employee Plans

110

 

7.18

Management Fees

110

 

7.19

Parent as a Holding Company

111

 

7.20

Anti-Corruption; Anti-Terrorism; Sanctions

111

      VIII.

FINANCIAL COVENANTS

111

 

8.1

Maximum Net Total Leverage Ratio

111

 

8.2

Minimum Fixed Charge Coverage Ratio

111

      IX.

EVENTS OF DEFAULT

111

 

9.1

Events of Default

111

 

9.2

Consequences of Event of Default

114

      X.

THE ADMINISTRATIVE AGENT

116

 

10.1

Appointment and Authority

116

 

10.2

Rights as a Lender

116

 

10.3

No Fiduciary Duty

117

 

10.4

Exculpation

117

 

10.5

Reliance by the Administrative Agent

118

 

10.6

Delegation of Duties

118

 

10.7

Filing Proofs of Claim

118

 

10.8

Resignation of the Administrative Agent

119

 

10.9

Resignation of Swing Line Lender or an Issuing Lender

120

 

10.10

Non-Reliance on the Administrative Agent and Other Lenders

120

 

10.11

Enforcement

121

 

10.12

No Other Duties, Etc

121

 

10.13

Authorization to Release Collateral and Loan Parties

121

 

10.14

Compliance with Flood Laws

122

 

10.15

No Reliance on the Administrative Agent’s Customer Identification Program

122

 

10.16

Affiliates as Secured Parties

122

 

10.17

Certain ERISA Matters

122

      XI.

MISCELLANEOUS

123

 

11.1

Modifications, Amendments or Waivers

123

 

11.2

No Implied Waivers; Cumulative Remedies

125

 

11.3

Expenses; Indemnity; Damage Waiver

126

 

11.4

Notices; Effectiveness; Electronic Communication

128

 

11.5

Severability

129

 

11.6

Duration; Survival

130

 

11.7

Successors and Assigns

130

 

iii

Alaska Communications Systems Holdings, Inc. First Amended and Restated Credit
Agreement

--------------------------------------------------------------------------------

 

 

 

11.8

Confidentiality

134

 

11.9

Counterparts; Integration; Effectiveness

135

 

11.10

Choice of Law; Submission to Jurisdiction; Waiver of Venue; Service of Process;
Waiver of Jury Trial

136

 

11.11

USA PATRIOT Act Notice

137

 

11.12

Payments Set Aside

137

 

11.13

Secured Bank Products and Secured Hedge Agreements

137

 

11.14

Interest Rate Limitation

138

 

11.15

FCC and PUC Compliance

138

 

11.16

Keepwell

139

 

11.17

Grant of Irrevocable License to Enter and Inspect

139

 

11.18

Independent Action

139

 

11.19

Acknowledgement and Consent to Bail-In of EEA Financial Institutions

139

 

11.20

CoBank Capital Plan Provision

140

      XII.

GUARANTY

141

 

12.1

Guaranty

141

 

12.2

Payment

141

 

12.3

Absolute Rights and Obligations

141

 

12.4

Maximum Liability

143

 

12.5

Contribution Agreement

145

 

12.6

Currency and Funds of Payment

145

 

12.7

Subordination

145

 

12.8

Enforcement

146

 

12.9

Set-Off and Waiver

146

 

12.10

Waiver of Notice; Subrogation

146

 

12.11

No Stay

147

 

12.12

Additional Guarantors

147

 

12.13

Reliance

148

 

12.14

Receipt of Credit Agreement, Other Loan Documents, Benefits

148

 

12.15

Joinder

148

 

12.16

Amendment and Restatement; No Novation

148

      XIII.

DDT DOMINION ACCOUNT

150

 

13.1

DDT Dominion Account

150

 

13.2

Deposits to and Disbursements from DDT Dominion Account

151

 

iv

Alaska Communications Systems Holdings, Inc. First Amended and Restated Credit
Agreement

--------------------------------------------------------------------------------

 

 

LIST OF SCHEDULES AND EXHIBITS

 

SCHEDULES

 

SCHEDULE 1.1(A)

COMMITMENTS OF LENDERS AND ADDRESSES FOR NOTICES

SCHEDULE 1.1(B)

SPECIAL PROJECTS

SCHEDULE 5.1

QUALIFICATIONS TO DO BUSINESS AND JURISDICTION OF ORGANIZATION

SCHEDULE 5.6

SUBSIDIARIES

SCHEDULE 5.19

LICENSES

SCHEDULE 7.1

EXISTING INDEBTEDNESS

SCHEDULE 7.2

EXISTING LIENS

SCHEDULE 7.4

EXISTING CONTINGENT OBLIGATIONS

SCHEDULE 7.5

EXISTING INVESTMENTS

SCHEDULE 11.7

VOTING PARTICIPANTS

 

EXHIBITS

 

EXHIBIT A

ASSIGNMENT AND ASSUMPTION

EXHIBIT B

COMPLIANCE CERTIFICATE

EXHIBIT C

GUARANTOR JOINDER

EXHIBIT D

LOAN REQUEST

EXHIBIT E-1

REVOLVING NOTE

EXHIBIT E-2

SWING LINE NOTE

EXHIBIT E-3

TERM A LOAN NOTE

EXHIBIT E-4

INCREMENTAL TERM LOAN NOTE

EXHIBIT F

SOLVENCY CERTIFICATE

EXHIBIT G

TAX COMPLIANCE CERTIFICATES

EXHIBIT H

CONVERSION OR CONTINUATION NOTICE

EXHIBIT I-1

NOTICE OF INCREMENTAL TERM LOAN BORROWING

EXHIBIT I-2

INCREMENTAL TERM LOAN FUNDING AGREEMENT

EXHIBIT J-1

REQUEST FOR RELEASE OF FUNDS FROM DDT DOMINION ACCOUNT

EXHIBIT J-2

INSTRUCTIONS FOR RELEASE OF FUNDS FROM DDT DOMINION ACCOUNT

EXHIBIT K

SECURED PARTY DESIGNATION NOTICE

 

v

Alaska Communications Systems Holdings, Inc. First Amended and Restated Credit
Agreement

--------------------------------------------------------------------------------

 

 

FIRST AMENDED AND RESTATED CREDIT AGREEMENT

 

THIS FIRST AMENDED AND RESTATED CREDIT AGREEMENT (as amended, supplemented or
otherwise modified form time to time, this “Agreement”) is dated as of January
15, 2019, and is made by and among ALASKA COMMUNICATIONS SYSTEMS HOLDINGS, INC.,
a Delaware corporation, as BORROWER (as hereinafter defined), each of the
GUARANTORS (as hereinafter defined), the LENDERS (as hereinafter defined), and
ING CAPITAL LLC, in its capacity as Administrative Agent for the Secured Parties
and as an Issuing Lender and Swing Line Lender (each as hereinafter defined).

 

RECITALS

 

WHEREAS, the Borrower, the Lenders party thereto and the Administrative Agent
entered into that certain Credit Agreement, dated as of March 13, 2017, as
amended by a First Amendment, dated as of March 14, 2018 (as so amended, the
“Existing Credit Agreement”); and

 

WHEREAS, the Borrower desires to make certain amendments to the Existing Credit
Agreement by amending and restating the Existing Credit Agreement in the form
set forth below and the Lenders (other than the Departing Lenders (as
hereinafter defined)) are willing to agree to such amendment and restatement on
the terms and conditions set forth in this Agreement.

 

NOW, THEREFORE, in consideration of the mutual covenants and undertakings herein
contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Existing Credit Agreement is
hereby amended and restated in its entirety, without novation, to read as
follows:

 

I.     CERTAIN DEFINITIONS

 

 

1.1

Certain Definitions. In addition to words and terms defined elsewhere in this
Agreement, the following words and terms shall have the following meanings,
respectively, unless the context hereof clearly requires otherwise:

 

“Acquired Entity or Business” means any Person or business unit acquired
pursuant to a Permitted Acquisition.

 

“Acquisition” means the acquisition, in a single transaction or in a series of
related transactions, of all or any substantial portion of the assets of another
Person, or at least a majority of the equity interests of another Person, in
each case whether involving a merger or consolidation with such other Person and
whether for cash, property, services, assumption of Indebtedness, securities or
otherwise.

 

“Additional Incremental Term Lender” has the meaning set forth in Section
2.1(e)(iv).

 

“Adjusted LIBOR Rate” means for the Interest Period for any LIBOR Rate Loan, an
interest rate per annum equal to (a) the LIBOR Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate for such Interest Period; provided
that, in no event shall the Adjusted LIBOR Rate with respect to any Term A Loan
be less than 0.00%.

 

“Adjusted Special Project Upfront Differential” means the product of Special
Project Upfront Differential multiplied by the Special Project Adjustment
Factor.

 

“Administrative Agent” means ING Capital, in its capacity as administrative
agent under the Loan Documents.

 

Alaska Communications Systems Holdings, Inc.

First Amended and Restated Credit Agreement

--------------------------------------------------------------------------------

 

 

“Administrative Questionnaire” means an administrative questionnaire in a form
supplied by the Administrative Agent.

 

“Affiliate” means, with respect to any specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls, is
Controlled by or is under common Control with the Person specified.

 

“Agent Parties” has the meaning set forth in Section 11.4(d)(ii).

 

“Alternate Base Rate” means a rate per annum determined by the Administrative
Agent on the first Business Day of each week, which shall be the highest of:

 

(a)       the Prime Rate,

 

(b)       the Federal Funds Effective Rate plus one half of one percent (0.50%)
per annum, and

 

(c)       the Adjusted LIBOR Rate for an Interest Period of one (1) month on
such day plus one percent (1.00%) per annum;

 

provided that,

 

(i)      if the LIBOR Rate is no longer available for such Interest Period, the
Adjusted LIBOR Rate shall be calculated for such Interest Period as the
Administrative Agent shall select in its sole discretion, and

 

(ii)     in no event shall the Alternate Base Rate be less than zero percent
(0%).

 

Any change in the Alternate Base Rate due to a change in the calculation thereof
shall be effective at the opening of business on the first Business Day of each
week or, if determined more frequently, at the opening of business on the first
Business Day immediately following the date of such determination and without
necessity of notice being provided to the Borrower or any other Person.

 

“Anti-Corruption Laws” means any Laws of any Governmental Authority concerning
or relating to bribery or corruption.

 

“Anti-Terrorism Laws” means any Laws of any Governmental Authority concerning or
relating to financing terrorism, “know your customer” or money laundering.

 

“Applicable Letter of Credit Fee Rate” means five percent (5.00%) per annum.

 

“Applicable Margin” means, as applicable, (a) three and one-half percent (3.50%)
to be added to the Alternate Base Rate applicable to Base Rate Loans and (b)
four and one-half percent (4.50%) to be added to the Adjusted LIBOR Rate
applicable to LIBOR Rate Loans. Notwithstanding the foregoing, the Applicable
Margin for any Other Term Loans shall be the interest rate margin per annum
governing such Tranche of Other Term Loans as set forth in the related
Incremental Term Loan Funding Agreement, subject to Section 2.1 hereof.

 

“Approved Fund” means any Person (other than a natural Person) that (a) is (or
will be) engaged in making, purchasing, holding or otherwise investing in
commercial loans and similar extensions of credit in the ordinary course of its
activities and (b) is administered or managed by (a) a Lender, (b) an Affiliate
of a Lender or (c) an entity or an Affiliate of an entity that administers or
manages a Lender.

 

2
Alaska Communications Systems Holdings, Inc. First Amended and Restated Credit
Agreement

--------------------------------------------------------------------------------

 

 

“Assignment and Assumption” means an assignment and assumption agreement entered
into by a Lender and an assignee permitted under Section 11.7, in substantially
the form of Exhibit A or any other form reasonably approved by the
Administrative Agent.

 

“Authorized Officer” means, with respect to any Loan Party, any Compliance
Officer or Secretary or Assistant Secretary (or in the case of a Loan Party that
is a limited liability company without officers, a manager or member authorized
under such Loan Party’s Organizational Documents) of such Loan Party or such
other individuals, designated by written notice to the Administrative Agent from
the Borrower, authorized to execute notices, reports and other documents on
behalf of the Loan Parties required hereunder. The Borrower may amend such list
of individuals from time to time by giving written notice of such amendment to
the Administrative Agent.

 

“Available Revolving Commitment” means, with respect to any Revolving Lender, an
amount equal to such Lender’s Revolving Commitment minus the outstanding
principal amount of its Revolving Loans, minus such Lender’s Pro Rata Share of
the aggregate outstanding amount of Swing Line Loans, if any, minus such
Lender’s Pro Rata Share of Letter of Credit Obligations, if any.

 

“Avoidance Provisions” has the meaning specified in Section 12.4(a)(i)(C).

 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 

“Bankruptcy Code” means title 11 of the United States Code.

 

“Base Rate Loan” means a Loan bearing interest calculated in accordance with the
Base Rate Option.

 

“Base Rate Option” means the option of the Borrower to have Loans bear interest
at the rate and under the terms set forth in Section 2.4(a)(i).

 

“Beneficial Ownership Certification” shall mean a certification regarding
beneficial ownership as required by the Beneficial Ownership Regulation.

 

“Beneficial Ownership Regulation” shall mean 31 C.F.R. § 1010.230.

 

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in and subject to
Section 4975 of the Code or (c) any Person whose assets include (for purposes of
ERISA Section 3(42) or otherwise for purposes of Title I of ERISA or Section
4975 of the Code) the assets of any such “employee benefit plan” or “plan”.

 

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

 

3
Alaska Communications Systems Holdings, Inc. First Amended and Restated Credit
Agreement

--------------------------------------------------------------------------------

 

 

[*] Indicates confidential portions omitted

pursuant to a request for confidential

treatment filed separately with the

Commission

 

“Borrower” means Alaska Communications Systems Holdings, Inc., a corporation
incorporated and existing under the laws of the State of Delaware.

 

“Borrowing” means as of any date of determination

 

(a)     with respect to LIBOR Rate Loans outstanding as of such date, a
borrowing consisting of Loans of the same Class and having the same Interest
Period, and

 

(b)     with respect to Base Rate Loans, all Base Rate Loans outstanding as of
such date regardless of Class.

 

“Borrowing Date” means, with respect to any Loan, the date for the making
thereof or the renewal or conversion thereof at or to the same or a different
Interest Rate Option, which shall be a Business Day.

 

“Budget” means, for the Parent and its Subsidiaries on a Consolidated basis,
forecasted: (a) balance sheets, (b) profit and loss statements, (c) free cash
flow projections and (d) capital budget, all prepared on a consistent basis with
the Parent’s historical financial statements. The Budget represents and will
represent as of the date thereof the good faith estimate of the Borrower and its
senior management concerning the probable course of the Parent’s and the
Parent’s Subsidiaries’ business.

 

“Business Day” means any day other than a Saturday or Sunday or a legal holiday
on which banks are authorized or required to be closed for business in
Anchorage, Alaska or New York, New York and if the applicable Business Day
relates to any LIBOR Rate Loan or Base Rate Loan determined by reference to the
LIBOR Rate, such day must also be a day on which dealings in Dollar deposits by
and between banks are carried on in the London interbank market.

 

“[*] Project” means the construction [*] project [*].

 

“CAF II Buildout Obligations” means the service obligations for the Borrower
adopted by FCC order to offer voice service and broadband service at the same
speed, latency, usage and pricing metrics as established for Phase II
model-based carriers to at least 31,571 locations, primarily in census blocks in
the State of Alaska identified as high cost that are unserved by unsubsidized
competitors.

 

“Capital Expenditures” means, with respect to any Person, the aggregate costs
incurred by such Person during any measuring period for the acquisition of any
fixed assets or improvements or replacements of, substitutions for or additions
to any existing fixed asset resulting in a future economic benefit to such
Person, and that are required to be capitalized in accordance with GAAP, but
excluding expenditures made to fund the purchase price of assets acquired in
Permitted Acquisitions.

 

“Capital Lease” means any lease of real or personal property that is either

 

(a)     required to be capitalized under GAAP, or

 

(b)     treated as an operating lease under regulations applicable to the
Borrower and its Subsidiaries but that otherwise would be required to be
capitalized under GAAP; provided, however, a Capital Lease shall not include
long term contractual arrangements for access rights to cable systems and their
related electronics, which arrangements are capitalized under GAAP but do not
involve the acquisition of physical asset or improvements by the Borrower and
its Subsidiaries.

 

4
Alaska Communications Systems Holdings, Inc. First Amended and Restated Credit
Agreement

--------------------------------------------------------------------------------

 

 

“Cash Collateralize” means:

 

(a)     with respect to the Obligations, to pledge and deposit with or deliver
to the Administrative Agent, for the benefit of the Issuing Lenders or Lenders,
as collateral for Letter of Credit Obligations or obligations of Lenders to fund
participations in respect of Letter of Credit Obligations, cash or deposit
account balances or, if the Administrative Agent and the Issuing Lenders shall
agree in their sole discretion, other credit support, in each case pursuant to
documentation in form and substance satisfactory to the Administrative Agent and
the Issuing Lenders, and

 

(b)     with respect to Other Liabilities to Lenders, to pledge and deposit with
or deliver to the Administrative Agent, for the benefit of each Lender (or its
Affiliate) that is the provider of a Secured Bank Product or Secured Hedge, as
the case may be, as collateral for the Other Liabilities to Lenders, cash or
deposit account balances, or, if the Administrative Agent and such Lender (or
its Affiliate) shall agree in their respective sole discretion, other credit
support, in each case pursuant to documentation in form and substance
satisfactory to the Administrative Agent and each applicable Lender (or its
Affiliate). “Cash Collateral” shall have meanings correlative to the foregoing
and shall include the proceeds of such cash collateral and other credit support.

 

“Cash Equivalents” means:

 

(a)     marketable securities issued or directly and fully guaranteed or insured
by the United States of America or any agency thereof (provided that the full
faith and credit of the United States is pledged in support thereof) with
maturities of not more than one year from the date acquired;

 

(b)     marketable direct obligations issued by any state of the United States
or any political subdivision of any such state or any public instrumentality
thereof with maturities of not more than one year from the date acquired and
having a rating of at least A-1 or the equivalent by Standard & Poor’s or at
least P-1 or the equivalent by Moody’s Investors Service, Inc.;

 

(c)     demand deposits, time deposits and certificates of deposit with
maturities of not more than one (1) year from the date acquired issued by a
Domestic Account Bank or held in a Pledged Account;

 

(d)     Permitted Money Market Investments;

 

(e)     mutual funds whose investments are limited to those types of investments
described in clauses (a) through (c) above; and

 

(f)     other short term liquid investments approved in writing by the
Administrative Agent from time to time;

 

provided that, notwithstanding the foregoing, no asset, agreement, or investment
maintained or entered into with, or issued, guaranteed by, or administered by a
Lender that has been a Defaulting Lender for more than three (3) Business Days
after notice to the Borrower shall be a “Cash Equivalent” hereunder.

 

“Casualty Event” means, with respect to any property of any Person, any loss of
or damage to, or any condemnation or other taking of, such property for which
such Person or any of its Subsidiaries receives insurance proceeds, or proceeds
of a condemnation award or other compensation.

 

5
Alaska Communications Systems Holdings, Inc. First Amended and Restated Credit
Agreement

--------------------------------------------------------------------------------

 

 

“Change in Law” means the occurrence, after the First Restatement Effective
Date, of any of the following:

 

(a)        the adoption or taking effect of any Law,

 

(b)        any change in any Law or in the administration, interpretation,
implementation or application thereof by any Official Body, or

 

(c)        the making or issuance of any request, rule, guideline or directive
(whether or not having the force of Law) by any Official Body;

 

provided that, notwithstanding anything herein to the contrary,

 

(i)       the Dodd-Frank Wall Street Reform and Consumer Protection Act and all
requests, rules, regulations, guidelines, interpretations or directives
thereunder or issued in connection therewith (whether or not having the force of
Law) shall in each case be deemed to be a Change in Law regardless of the date
enacted, adopted, issued, promulg or implemented and

 

(ii)      all requests, rules, regulations, guidelines, interpretations or
directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities (whether or not having the force
of Law), in each case pursuant to Basel III, shall in each case be deemed to be
a Change in Law regardless of the date enacted, adopted, issued, promulgated or
implemented.

 

“Change of Control” means:

 

(a)        the Parent fails to own 100% of the direct Equity Interests in the
Borrower;

 

(b)        the acquisition of ownership, directly or indirectly, beneficially or
of record, by any Person or group (within the meaning of the Exchange Act and
the rules of the SEC thereunder as in effect on the First Restatement Effective
Date), of Equity Interests representing more than 30% on a fully diluted basis
of the aggregate ordinary voting power for the election of directors of the
Parent;

 

(c)        the occupation of a majority of the seats (disregarding vacant seats)
on the board of directors of the Parent by Persons who were neither

 

(i)       nominated by the board of directors of the Parent,

 

(ii)      appointed by directors so nominated nor

 

(iii)     members of the board of directors as of the First Restatement
Effective Date;

 

(d)        the occurrence of a “Change of Control”, “Change in Control” or
similar occurrence under any Material Indebtedness of the Borrower or any of the
Subsidiaries; or

 

(e)        the Borrower shall cease to own, directly or indirectly, 100% of the
Equity Interests of each of its Subsidiaries except as permitted by Sections 7.7
or 7.8 of this Agreement.

 

“Class” means, when used in reference to any Loan, whether such Loan is a
Revolving Loan, Swing Line Loan, Term A Loan or Incremental Term Loan and, when
used in reference to any Commitment, whether such Commitment is a Revolving
Commitment, a Term A Loan Commitment or an Incremental Term Loan Commitment.

 

6
Alaska Communications Systems Holdings, Inc. First Amended and Restated Credit
Agreement

--------------------------------------------------------------------------------

 

 

“CoBank” means CoBank, ACB, a federally chartered instrumentality of the United
States, its successors and assigns.

 

“CoBank Equities” has the meaning in Section 6.16.

 

“Code” means the Internal Revenue Code of 1986.

 

“Collateral” means the collateral subject to any of the Collateral Documents or
any other real or personal property of the Loan Parties, in each case pledged to
the Administrative Agent for the benefit of the Secured Parties as security for
the Secured Obligations.

 

“Collateral Documents” means the Security Agreement, any collateral assignment,
the Intellectual Property Security Agreement, the Master Subordinated
Intercompany Note, the Mortgages, the account control agreements (including the
DDT Dominion Account Control Agreement) and any other document pursuant to which
the Borrower or any other Loan Party has granted a Lien to the Administrative
Agent for the benefit of the Secured Parties to secure all or a portion of the
Secured Obligations.

 

“Commitment” means as to any Lender the aggregate of its Revolving Commitment
(including any Letter of Credit Commitment of an Issuing Lender and any Swing
Line Commitment of a Swing Line Lender), Term A Loan Commitment and Incremental
Term Loan Commitment or Commitments, as applicable, and “Commitments” means the
aggregate of the Revolving Commitments (including any Swing Line Commitment of a
Swing Line Lender), Term A Loan Commitments and Incremental Term Loan
Commitments of all of the Lenders.

 

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.).

 

“Communications” has the meaning specified in Section 11.4(d)(ii).

 

“Communications Act” means the Communications Act of 1934 and the rules and
regulations of the FCC thereunder.

 

“Communications or IT Systems” means a system or business

 

(a)     providing (or capable of providing) voice, data or video transport,
connection, monitoring services or other communications and/or information
services (including cable television) or information technology services,
through any means or medium,

 

(b)     providing (or capable of providing) facilities, marketing, management,
technical and financial (including call rating) or other services to companies
providing such transport, connection, monitoring service or other communications
and/or information services or information technology services, or

 

(c)     is (or is capable of) constructing, creating, developing or marketing
communications or information technology-related network equipment, software and
other devices for use in any system or business described above.

 

7
Alaska Communications Systems Holdings, Inc. First Amended and Restated Credit
Agreement

--------------------------------------------------------------------------------

 

 

“Company Pension Plan” means any “employee pension benefit plan” (as defined in
Section 3(2) of ERISA), other than a Multiemployer Plan, that is subject to
Title IV of ERISA or is subject to the minimum funding standards under
Section 412 of the Code, and that any Loan Party or any ERISA Affiliate
sponsors, maintains, or contributes to or is required to contribute to or with
respect to which any Loan Party or any ERISA Affiliate otherwise has any
obligation or liability (including any contingent liability).

 

“Compliance Certificate” means a certificate of the Borrower, signed by a
Compliance Officer of the Borrower, substantially in the form of Exhibit B
hereto.

 

“Compliance Officer” means the Chief Executive Officer, President, Chief
Financial Officer, Treasurer or Senior Vice President, Finance (or in the case
of a Loan Party that is a limited liability company without officers, a manager
or member authorized under such Loan Party’s Organizational Documents to perform
tasks equivalent to those performed by such officers) of the Borrower or any
Loan Party, as the case may be.

 

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

 

“Consolidated” means, when used with reference to financial statements or
financial statement items of any Person, such statements or items on a
consolidated basis in accordance with applicable principles of consolidation
under GAAP.

 

“Consolidated EBITDA” means, for any period of determination, for the Parent and
its Subsidiaries on a Consolidated basis, without duplication:

 

(a)        net income (or loss) for such period (provided that the net income of
Quintillion JV shall only be included in the net income (or loss) of the Parent
and its Subsidiaries on a Consolidated basis: (i) in proportion to the aggregate
ownership of Quintillion JV held by the Loan Parties and (ii) if the net income
of Quintillion JV that would be included in net income (or loss) under clause
(i) exceeds $500,000 during any period of calculation, at least 50% of the net
income of Quintillion JV has been received in cash by a Loan Party) plus

 

(b)        to the extent deducted in calculating net income, without
duplication, the sum of

 

(i)       cash and non-cash Consolidated Interest Expense for such period,

 

(ii)      depreciation and amortization expense during such period,

 

(iii)     all income taxes payable during such period,

 

(iv)     other non-cash charges and expenses, including equity-based
compensation expense (except to the extent that such non-cash charges, expenses
and other items are reserved for cash charges and expenses to be taken in the
future) during such period,

 

(v)      the write down or write off on any asset (other than accounts
receivable) during such period,

 

(vi)     the actual amount of reasonable fees and out-of-pocket transaction
costs and expenses incurred during such period in connection with the
negotiation and execution of this Agreement and the other Loan Documents,

 

(vii)    non-cash cost of goods sold during such period relating to Special
Projects,

 

8
Alaska Communications Systems Holdings, Inc. First Amended and Restated Credit
Agreement

--------------------------------------------------------------------------------

 

 

(viii)   any fees, premiums, penalty payments, or expenses incurred in favor of
the Administrative Agents or a Lender associated with the Loan Documents, or any
amendments, restatements, waivers or other modifications to any of the foregoing
(other than any commitment fees or Letter of Credit Fees or other fees described
in Section 2.9(b)),’’1

 

(ix)     unusual, non-recurring losses, charges and expenses during such period;
provided that the aggregate amount of unusual, non-recurring losses, charges and
expenses added pursuant to this clause (ix) in any period shall not exceed 10%
of Consolidated EBITDA (calculated after giving effect to all adjustments made
to Consolidated EBITDA for such period) in the aggregate for any period,

 

(x)      one-time costs associated with any Permitted Acquisition during such
period in an aggregate amount not to exceed 5% of Consolidated EBITDA
(calculated after giving effect to all adjustments made to Consolidated EBITDA
for such period) in the aggregate for any period,

 

(xi)     cost savings from synergies during such period in connection with any
Permitted Acquisition or Disposition in an aggregate amount not to exceed 10% of
Consolidated EBITDA (calculated after giving effect to all adjustments made to
Consolidated EBITDA for such period) in the aggregate for any period,

 

(xii)    without duplication of any addbacks provided in the definition of Pro
Forma Basis, any transaction costs and similar amounts during such period that
are required to be expensed as a result of the application of ASC 805 (whether
or not applicable thereto), accompanied by such supporting documentation as the
Administrative Agent shall reasonably request, and

 

(xiii)    investment loss from Persons not Consolidated with the Parent under
GAAP during such period, minus

 

(c)        to the extent included in calculating net income, without
duplication, the sum for such period of:

 

(i)       unusual, non-recurring gains on permitted sales or dispositions of
assets and casualty events,

 

(ii)      cash and non-cash interest income,

 

(iii)     other unusual nonrecurring items,

 

(iv)     the write up of any asset,

 

(v)      patronage refunds or similar distributions from any Lender,

 

(vi)     Special Project Deferred Revenue; and

 

(vii)    investment income from Persons not Consolidated with the Borrower under
GAAP.

 

 

--------------------------------------------------------------------------------

1 

NTD: We don’t think that the add back of ordinary course fees is typical. Also,
we didn’t take the comment in (b) above as we think this would result in a
“double dip”.

 

9
Alaska Communications Systems Holdings, Inc. First Amended and Restated Credit
Agreement

--------------------------------------------------------------------------------

 

 

Notwithstanding anything to the contrary in the foregoing, the sum of the
add-backs set forth in clauses (b)(ix), (b)(x) and (b)(xi) shall not exceed 20%
of Consolidated EBITDA (calculated after giving effect to all adjustments made
to Consolidated EBITDA for such period) in the aggregate for any period.

 

“Consolidated Interest Expense” means, for any period, for the Parent and its
Subsidiaries on a Consolidated basis, the sum of:

 

(a)        all interest of the Parent and its Subsidiaries in connection with
borrowed money (including capitalized interest) or in connection with the
deferred purchase price of assets to the extent paid or payable in cash, in each
case to the extent treated as interest in accordance with GAAP, and for the
avoidance of doubt, Consolidated Interest Expense shall exclude amortization of
any upfront fee, original issue discount and transaction expense, and

 

(b)       the portion of rent expense of the Parent and its Subsidiaries with
respect to such period under Capital Leases that is treated as interest in
accordance with GAAP.

 

“Contingent Obligations” means, as applied to any Person, any direct or indirect
liability of that Person:

 

(a)       with respect to any indebtedness, lease, dividend or other obligation
of another Person if the primary effect thereof, is to provide assurance to the
obligee of such liability that such liability will be paid, performed or
discharged, or that any agreements relating thereto will be complied with, or
that the holders of such liability will be protected (in whole or in part)
against loss with respect thereto;

 

(b)       with respect to any letter of credit issued for the account of that
Person or as to which that Person is otherwise liable for reimbursement of
drawings; or

 

(c)       under any foreign exchange contract, currency swap agreement, interest
rate swap agreement or other similar agreement or arrangement designed to alter
the risks of that Person arising from fluctuations in currency values or
interest rates.

 

Contingent Obligations shall also include:

 

(i)       the direct or indirect guaranty, endorsement (other than for
collection or deposit in the ordinary course of business), co-making,
discounting with recourse or sale with recourse by such Person of the
obligations of another,

 

(ii)     obligations to make take-or-pay or similar payments if required
regardless of the nonperformance by any other party or parties to any agreement
to purchase, repurchase or otherwise acquire such obligation or any property
constituting security therefor, to provide funds for the payment or discharge of
such obligation or to maintain the solvency, financial condition or any balance
sheet item or level of income of another, and

 

(iii)     obligations under any revenue sharing agreement with vendors. The
amount of any Contingent Obligation shall be equal at all times to the amount of
the obligations so guaranteed or otherwise supported or, if not a fixed and
determined amount, the maximum amount so guaranteed.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. Without
limiting the generality of the foregoing, a Person shall be deemed to be
“controlled by” a Person if such Person holds, directly or indirectly, power to
vote 50% of the securities having ordinary voting power for the election of
directors of such other Person. “Controlling” and “Controlled” have meanings
correlative thereto.

 

10
Alaska Communications Systems Holdings, Inc. First Amended and Restated Credit
Agreement

--------------------------------------------------------------------------------

 

 

“Conversion or Continuation Notice” has the meaning specified in Section 2.5.

 

“Credit Extension” means the making, conversion or continuation of any
Borrowing, Loan or Swing Line Loan or the issuing, extending, amending, renewing
or increasing of any Letter of Credit.

 

“Credit Facility” means, collectively, the Revolving Credit Facility, the Term A
Loan Facility, the Swing Line Facility, the Letter of Credit Facility and the
Incremental Term Loan Facility.

 

“DDT Dominion Account” has the meaning specified in Section 13.1.

 

“DDT Dominion Account Control Agreement” means a restricted account control
agreement with access restricted immediately over the DDT Dominion Account, by
and among the Borrower, the Administrative Agent and a Domestic Account Bank
acceptable to the Administrative Agent, in form and substance satisfactory to
the Administrative Agent.

 

“Debt Incurrence” means the incurrence by the Borrower or any of its
Subsidiaries on or after the First Restatement Effective Date of any
Indebtedness other than the Obligations.

 

“Debtor Relief Laws” means the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief Laws of the United States of America or other applicable
jurisdictions.

 

“Default” means any event or condition that with notice or passage of time, or
both, would constitute an Event of Default.

 

“Default Rate” means, as of any date of determination, the following:

 

(a)     for Base Rate Loans, the rate determined in accordance with the Base
Rate Option as of such date plus an additional margin of 2.00% per annum,

 

(b)     for LIBOR Rate Loans, the rate determined in accordance with the LIBOR
Rate Option as of such date plus an additional margin of 2.00% per annum,

 

(c)     for Letter of Credit Fees, the Applicable Letter of Credit Fee Rate as
of such date plus an additional margin of 2.00% per annum, and

 

(d)     for all other Obligations, the rate determined in accordance with the
Base Rate Option as of such date plus an additional margin of 2.00% per annum.

 

“Defaulting Lender” means, subject to Section 2.15(b), any Lender that:

 

(a)     has failed to (i) fund all or any portion of its Loans within two
Business Days of the date such Loans were required to be funded hereunder unless
such Lender notifies the Administrative Agent and the Borrower in writing that
such failure is the result of such Lender’s determination that one or more
conditions precedent to funding (each of which conditions precedent, together
with any applicable default, shall be specifically identified in such writing)
has not been satisfied, or (ii) pay to the Administrative Agent, any Issuing
Lender, the Swing Line Lender or any other Lender any other amount required to
be paid by it hereunder (including in respect of its participation in Letters of
Credit or Swing Line Loans) within two Business Days of the date when due,

 

11
Alaska Communications Systems Holdings, Inc. First Amended and Restated Credit
Agreement

--------------------------------------------------------------------------------

 

 

(b)     has notified the Borrower, the Administrative Agent, any Issuing Lender
or the Swing Line Lender in writing that it does not intend to comply with its
funding obligations hereunder, or has made a public statement to that effect
(unless such writing or public statement relates to such Lender’s obligation to
fund a Loan hereunder and states that such position is based on such Lender’s
determination that a condition precedent to funding (which condition precedent,
together with any applicable default, shall be specifically identified in such
writing or public statement) cannot be satisfied),

 

(c)     has failed, within three Business Days after written request by the
Administrative Agent or the Borrower, to confirm in writing to the
Administrative Agent and the Borrower that it will comply with its prospective
funding obligations hereunder (provided that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (c) upon receipt of such written
confirmation by the Administrative Agent and the Borrower), or

 

(d)     has, or has a direct or indirect parent company (other than via an
Undisclosed Administration so long as such Undisclosed Administration does not
result in or provide such Lender with immunity from the jurisdiction of courts
within the United States or from the enforcement of judgments or writs of
attachment on its assets or permit such Lender (or such Governmental Authority)
to reject, repudiate, disavow or disaffirm any contracts or agreements with such
Lender) that has, (x) become the subject of a proceeding under any Debtor Relief
Law, (y) had appointed for it a receiver, custodian, conservator, trustee,
administrator, assignee for the benefit of creditors or similar Person charged
with reorganization or liquidation of its business or assets, including the
Federal Deposit Insurance Corporation or any other state or federal regulatory
authority acting in such a capacity or (z) has become the subject of a Bail-In
Action; provided that a Lender shall not be a Defaulting Lender solely by virtue
of the ownership or acquisition of any equity interest in that Lender or any
direct or indirect parent company thereof by a Governmental Authority so long as
such ownership interest does not result in or provide such Lender with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender.

 

Any determination by the Administrative Agent that a Lender is a Defaulting
Lender under any one or more of clauses (a) through (d) above shall be
conclusive and binding absent manifest error, and, subject to any cure rights
expressly provided above, such Lender shall be deemed to be a Defaulting Lender
(subject to Section 2.15) upon delivery of written notice of such determination
to the Borrower, each Issuing Lender, the Swing Line Lender and each Lender.

 

“Delayed Draw Availability Period” means, with respect to the Delayed Draw
Term A Loan Facilities, the period from and including the First Restatement
Effective Date to but excluding January 15, 2021 and, if different, the date of
the termination of the Delayed Draw Term A Loan Commitments in accordance with
the provisions of this Agreement.

 

“Delayed Draw Term A Lender” means each Lender having a Delayed Draw Term A Loan
Commitment or who has funded or purchased all or a portion of a Delayed Draw
Term A Loan in accordance with the terms hereof.

 

12
Alaska Communications Systems Holdings, Inc. First Amended and Restated Credit
Agreement

--------------------------------------------------------------------------------

 

 

“Delayed Draw Term A Loan Commitment” means, as to any Delayed Draw Term A
Lender on the First Restatement Effective Date, the amount set forth opposite
its name on Part 1 of Schedule 1.1(A) with respect to Delayed Draw Term A Loans,
as such Commitment is thereafter reduced by the advances on the Delayed Draw
Term A Loans or the termination thereof and “Delayed Draw Term A Loan
Commitments” means the aggregate Delayed Draw Term A Loan Commitments of all of
the Delayed Draw Term A Lenders. As of the First Restatement Effective Date, the
aggregate amount of the Delayed Draw Term A Loan Commitments of all Delayed Draw
Term A Lenders is $25,000,000.

 

“Delayed Draw Term A Loan Facility” means the Delayed Draw Term A Loan Facility
established pursuant to Section 2.1(a)(ii).

 

“Delayed Draw Term A Loans” means the term loans made under the Delayed Draw
Term A Loan Facility.

 

“Departing Lender” means a Lender under the Existing Credit Agreement that is
not a signatory to this Agreement.

 

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (in one transaction or in a series of transactions and whether
effected pursuant to a Division or otherwise) of any property or asset by any
Person (including any sale and leaseback transaction) of any property or asset
by any Person.

 

“Disqualified Equity Interests” means, with respect to any Person, any Equity
Interest of such Person which, by its terms, or by the terms of any security or
other Equity Interests into which it is convertible or for which it is
exchangeable, or upon the happening of any event or condition, (a) matures or is
mandatorily redeemable (other than solely for Qualified Equity Interests and
cash in lieu of fractional shares of such Equity Interests) pursuant to a
sinking fund obligation or otherwise (except as a result of a change in control
or asset sale so long as any rights of the holders thereof upon the occurrence
of a change in control or asset sale event shall be subject to the prior
occurrence of the Payment in Full of the Secured Obligations), (b) is redeemable
at the option of the holder thereof (other than solely for Qualified Equity
Interests), in whole or in part, (c) provides for the scheduled payments of
dividends in cash, or (d) is or becomes convertible into or exchangeable for
Indebtedness or any other Equity Interests that would constitute Disqualified
Equity Interests, in each case, prior to the date that is 91 days after the
Latest Maturity Date at the time such Equity Interests are issued; provided
that, if such Equity Interests are issued pursuant to a plan for the benefit of
employees of the Parent or any of its Subsidiaries or by any such plan to such
employees, such Equity Interests shall not constitute Disqualified Equity
Interests solely because they may be required to be repurchased by the Parent or
any of its Subsidiaries in order to satisfy applicable statutory or regulatory
obligations.

 

“Division” has the meaning assigned to such term in Section 1.9.

 

“Dollar,” “Dollars,” “U.S. Dollars” and the symbol “$” means lawful money of the
United States of America.

 

“Domestic Account Bank” means a United States federal or state chartered
commercial bank of recognized standing having Tier 1 capital (as provided by
Basel III) in excess of $500,000,000, and which bank or its holding company has
a short-term commercial paper rating of at least A-1 or the equivalent by
Standard & Poor’s or at least P-1 or the equivalent by Moody’s Investors
Service, Inc. or such other United States federal or state chartered commercial
bank as may be approved in writing by the Administrative Agent from time to
time.

 

“Domestic Subsidiary” means any Subsidiary that is organized or formed and
existing under the Laws of the United States of America or any state,
commonwealth or territory thereof or under the Laws of the District of Columbia.

 

13
Alaska Communications Systems Holdings, Inc. First Amended and Restated Credit
Agreement

--------------------------------------------------------------------------------

 

 

“Drawing Date” has the meaning specified in Section 2.9(c)(i).

 

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent;

 

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

 

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“Eligible Assignee” means any Person that meets the requirements to be an
assignee of a Lender under Sections 11.7(b)(iii), 11.7(b)(v) and 11.7(b)(vi)
(subject to such consents, if any, as may be required under
Section 11.7(b)(iii)).

 

“Engagement Letter” means that certain engagement letter, dated as of November
12, 2018, between the Borrower and ING Capital.

 

“Environmental Laws” means any and all applicable current and future federal,
state, local and foreign Laws and any consent decrees, concessions, permits,
grants, franchises, licenses, agreements or other restrictions of a Governmental
Authority or common Law causes of action relating to: (a) protection of the
environment or natural resources from, or emissions, discharges, releases or
threatened releases of, Hazardous Materials in the environment including ambient
air, surface, water, ground water or land, (b) the generation, handling, use,
labeling, disposal, transportation, reclamation and remediation of Hazardous
Materials; (c) human health as affected by Hazardous Materials; (d) the
protection of endangered or threatened species; and (e) the protection of
environmentally sensitive areas.

 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any other Loan Party directly or
indirectly resulting from or based upon (a) violation of any Environmental Law;
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials; (c) exposure to any Hazardous Materials;
(d) the release or threatened release of any Hazardous Materials into the
environment; or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

 

“Equity Interests” has the meaning specified in the Security Agreement.

 

“Equity Issuance” means any issuance or sale by any Person of any Equity
Interests at any time on or after the First Restatement Effective Date.

 

“ERISA” means the Employee Retirement Income Security Act of 1974 and the rules
and regulations promulgated thereunder.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with any Loan Party such that such trade or business,
together with such Loan Party and all other ERISA Affiliates, are treated as a
single employer under Section 414 of the Code or Section 4001(b)(1) of ERISA.

 

14
Alaska Communications Systems Holdings, Inc. First Amended and Restated Credit
Agreement

--------------------------------------------------------------------------------

 

 

“ERISA Event” means:

 

(a)     a “reportable event” (under Section 4043 of ERISA and regulations
thereunder) with respect to a Company Pension Plan for which the 30-day notice
requirement has not been waived;

 

(b)     a withdrawal by a Loan Party or any ERISA Affiliate from a Company
Pension Plan subject to Section 4063 of ERISA during a plan year in which it was
a substantial employer (as defined in Section 4001(a)(2) of ERISA) or a
cessation of operations that is treated as such a withdrawal under Section
4062(e) of ERISA;

 

(c)     a complete or partial withdrawal by a Loan Party or any ERISA Affiliate
from a Multiemployer Plan;

 

(d)     the filing of a notice of intent to terminate, the treatment of an
amendment to a Company Pension Plan or a Multiemployer Plan as a termination
under Section 4041 or 4041A of ERISA, or the commencement of proceedings by the
PBGC to terminate a Company Pension Plan or Multiemployer Plan;

 

(e)     an event or condition that constitutes grounds or that could reasonably
be expected to constitute grounds pursuant to Section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Company
Pension Plan or, to the knowledge of any Loan Party, any Multiemployer Plan;

 

(f)     an event or condition that results or could reasonably be expected to
result in any liability under Title IV of ERISA, other than for PBGC premiums
due but not delinquent under Section 4007 of ERISA, to a Loan Party or any ERISA
Affiliate;

 

(g)     with respect to any Company Pension Plan, the failure to satisfy the
minimum funding standards under the Plan Funding Rules (whether or not waived);

 

(h)     with respect to any Company Pension Plan, the occurrence of any event
that would result in the imposition of any limitation under Section 436 of the
Code or Section 206(g) of ERISA, determined without regard to any contribution
made or the provision of security under Section 436 of the Code or Section
206(g) of ERISA to avoid the imposition of the limitation;

 

(i)     the determination that any Company Pension Plan is considered an at-risk
plan or a plan in endangered or critical status within the meaning of the Plan
Funding Rules;

 

(j)     the occurrence of an aggregate Unfunded Liability for all Plans, other
than Multiemployer Plans, exceeding $10,000,000 determined pursuant to the most
recent final actuarial report (provided that it shall not constitute an ERISA
Event if (i) within twenty (20) days of a Loan Party’s receipt of such actuarial
report, the Loan Party provides the Lenders with a copy of such report and (ii)
within thirty (30) days of a Loan Party’s receipt of such actuarial report,
payment is made on the Unfunded Liability such that it no longer exceeds
$10,000,000 after giving effect to such payment and evidence reasonably
satisfactory to the Administrative Agent of such payment, accompanied by such
supporting documentation as the Administrative Agent shall reasonably request
for the basis on which the Loan Party has determined that the Unfunded Liability
no longer exceeds $10,000,000; provided that, (1) the Administrative Agent shall
not request a replacement actuarial report as supporting documentation, and (2)
it is agreed that evidence of a contribution in the amount of the Unfunded
Liability reflected by such actuarial report to the applicable Plan or Plans is
sufficient supporting documentation;

 

15
Alaska Communications Systems Holdings, Inc. First Amended and Restated Credit
Agreement

--------------------------------------------------------------------------------

 

 

(k)     any transaction that could subject any Loan Party or any ERISA Affiliate
to liability under Section 4069 or 4212 of ERISA;

 

(l)      a prohibited transaction with respect to a Plan within the meaning of
Section 4975 of the Code or Section 406 of ERISA or a violation of the fiduciary
responsibility rules of Section 404 of ERISA; and

 

(m)     an event or condition that results, or could reasonably be expected to
result, in any liability under Section 4980H(a) of the Code, without qualifying
for the reduced assessment under Section 4980H(b) of the Code, to any Loan Party
or any ERISA Affiliate.

 

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

 

“Event of Default” means any of the events described in Section 9.1 and referred
to therein as an “Event of Default.”

 

“Excess Cash Flow” means, with respect to the Parent and its Subsidiaries on a
Consolidated basis for any period, the sum of, without duplication:

 

(a)        Consolidated EBITDA for such period,

 

plus

 

(b)        all other cash income during such period, including, without
limitation,

 

(i)       all unusual nonrecurring cash gains,

 

(ii)      business interruption insurance proceeds to the extent not included in
net income, and

 

(iii)     cash gains attributable to the sale of assets out of the ordinary
course of business;

 

in each case,

 

(iv)     net of taxes and cash expenses for such fiscal year related to any such
occurrence,

 

(v)      only to the extent that such cash gains and insurance proceeds are not
included in Consolidated EBITDA for such fiscal year and are not required by
this Agreement to be utilized in connection with a mandatory prepayment of the
Obligations made (or to be made) by the Borrower for such fiscal year and

 

(vi)     which are not reinvested within the period for which reinvestment is
permitted under the definition of “Net Cash Proceeds;”

 

16
Alaska Communications Systems Holdings, Inc. First Amended and Restated Credit
Agreement

--------------------------------------------------------------------------------

 

 

minus

 

(c)        the sum of (without duplication and solely to the extent that such
amounts do not otherwise reduce Consolidated net income (or loss) during such
period),

 

(i)       Consolidated Interest Expense paid in cash during such period,

 

(ii)      Capital Expenditures to the extent made during such period not
financed with Indebtedness or any capital from a Person that is not a Loan Party
(for avoidance of doubt, Special Project Capital Expenditures shall not be
deducted to determine Excess Cash Flow),

 

(iii)     taxes paid in cash during such period,

 

(iv)     voluntary prepayments of the Term A Loans or any Tranche of the
Incremental Term Loans in cash by the Loan Parties during such period,

 

(v)      [reserved],

 

(vi)     payments of the current portion of any long term and of short term
Indebtedness made in cash during such period (and not financed with the proceeds
of Indebtedness) to the extent such Indebtedness is permitted under Section 7.1
and such payment is permitted under Section 7.6,

 

(vii)    fees, premiums and costs in connection with the placing of the
Facilities, in excess of $6.5 million,

 

(viii)   Restricted Payments permitted under Section 7.6(h) paid in cash during
such period, and

 

(ix)     voluntary prepayments of the Revolving Loans to the extent such
prepayments are accompanied by a corresponding permanent reduction in the
Revolving Commitments;

 

in each case, for the four (4) most recently completed fiscal quarters.

 

“Excluded Swap Obligation” means, with respect to any Loan Party providing a
Guaranty of or granting a security interest to secure any Swap Obligation of
another Loan Party, if, and to the extent that, all or a portion of the Guaranty
of such Loan Party of, or the grant by such Loan Party of a security interest to
secure, such Swap Obligation (or any Guaranty thereof) is or becomes illegal
under the Commodity Exchange Act or any rule, regulation or order of the
Commodity Futures Trading Commission (or the application or official
interpretation of any thereof) by virtue of such Loan Party’s failure for any
reason not to constitute an “eligible contract participant” as defined in the
Commodity Exchange Act (determined after giving effect to Section 11.16 and any
other “keepwell, support or other agreements” for the benefit of such Guarantor)
at the time the Guaranty of, or the grant of such security interest by, such
Loan Party becomes effective with respect to such related Swap Obligation. If a
Swap Obligation arises under a master agreement governing more than one swap,
such exclusion shall apply only to the portion of such Swap Obligation that is
attributable to swaps for which such Guaranty or grant of security interest is
or becomes illegal.

 

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient:

 

(a)        Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case,

 

17
Alaska Communications Systems Holdings, Inc. First Amended and Restated Credit
Agreement

--------------------------------------------------------------------------------

 

 

(i)      imposed as a result of such Recipient being organized under the laws
of, or having its principal office or, in the case of any Lender, its applicable
lending office located in, the jurisdiction imposing such Tax (or any political
subdivision thereof) or

 

(ii)     that are Other Connection Taxes,

 

(b)        in the case of a Lender, U.S. federal withholding Taxes imposed on
amounts payable to or for the account of such Lender with respect to an
applicable interest in a Loan or Commitment pursuant to a law in effect on the
date on which:

 

(i)      such Lender acquires such interest in such Loan or Commitment (other
than pursuant to an assignment request by the Borrower under Section 3.6) or

 

(ii)     such Lender changes its lending office, except in each case to the
extent that, pursuant to Section 3.2, amounts with respect to such Taxes were
payable either to such Lender’s assignor immediately before such Lender became a
party hereto or to such Lender immediately before it changed its lending office,

 

(c)        Taxes attributable to such Recipient’s failure to comply with
Section 3.2, and

 

(d)        any U.S. federal withholding Taxes imposed under FATCA.

 

“Executive Order No. 13224” means the Executive Order No 13,224, 66 Fed. Reg.
49,079 (2001), issued by the President of the United States (Executive Order
Blocking Property and Prohibiting Transactions Persons Who Commit, Threaten to
Commit or Support Terrorism).

 

“Existing Credit Agreement” has the meaning assigned to such term in the
Recitals.

 

“Existing Lender” shall mean a Lender (as defined in the Existing Credit
Agreement) under the Existing Credit Agreement that, on the First Restatement
Effective Date, is a Lender hereunder.

 

“Existing Term Loans” means, collectively, (i) the Term A-1 Loans made under the
Existing Credit Agreement which are outstanding on the First Restatement
Effective Date immediately prior to the refinancing thereof with the proceeds of
the Initial Term A Loans and (ii) the Term A-2 Loans made under the Existing
Credit Agreement which are outstanding on the First Restatement Effective Date
immediately prior to the refinancing thereof with the proceeds of the Initial
Term A Loans.

 

“Farm Credit Lender” means a federally chartered Farm Credit System lending
institution organized under the Farm Credit Act of 1971.

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the First
Restatement Effective Date (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with) and any
current or future regulations or official interpretations thereof and any
agreements entered into pursuant to Section 1471(b)(1) of the Code.

 

“FCC” means the Federal Communications Commission, or any Governmental Authority
succeeding to the functions thereof.

 

“Federal Funds Effective Rate” means, for any day, the rate of interest per
annum (rounded upward, if necessary, to the nearest whole multiple of 1/100th of
1%) equal to the weighted average of the rates on overnight federal funds
transactions with members of the Federal Reserve System, as published by the
Federal Reserve Bank of New York on such date, or if no such rate is so
published on such day, on the most recent day preceding such day on which such
rate is so published.

 

18
Alaska Communications Systems Holdings, Inc. First Amended and Restated Credit
Agreement

--------------------------------------------------------------------------------

 

 

“Fee Letter” means the Engagement Letter, together with any other fee letters
entered into between the Borrower and the Administrative Agent from time to time
in connection with any Tranche of Incremental Term Loans and any fee letter
entered between the Borrower and any Issuing Lender from time to time in
connection with Letters of Credit.

 

“Fixed Charge Coverage Ratio” means, for any date of calculation, the ratio
derived by dividing

 

(a)         Consolidated EBITDA for the Applicable Period (as defined below)
ending as of such date,

 

by 

 

(b)         the sum for the Applicable Period of, without duplication:

 

(i)       Consolidated Interest Expense,

 

(ii)      Capital Expenditures incurred during such period (net of the aggregate
principal amount of all Indebtedness incurred or otherwise assumed by any Loan
Party during such period to finance such Capital Expenditures), but excluding
the costs of the One-Time IT Investments incurred during such period,

 

(iii)      the amount of long term Indebtedness (other than scheduled balloon
payments with respect to the Credit Facilities and prepayment of any Term Loans)
required to be paid during such period,

 

(iv)      without duplication, the amount of Capital Lease obligations as
determined in accordance with GAAP required to be paid during such period,

 

(v)       Restricted Payments permitted under Section 7.6(h) paid in cash during
such period,

 

(vi)      income taxes paid in cash by the Parent and its Subsidiaries,

 

minus the sum for the Applicable Period of, without duplication:

 

(vii)     the amount of Special Project Capital Expenditures;

 

(viii)    the amount of Capital Expenditures that are made utilizing the Special
Project Available Amount, and

 

(ix)     the amount of Capital Expenditures (not in excess of $10,000,000 in the
aggregate) made in connection with projects for which there is a signed contract
in effect.

 

For purposes of this definition, “Applicable Period” means as of the (i) the
last day of the fiscal quarter ending March 31, 2019, the fiscal quarter ending
on such date, (ii) the last day of the fiscal quarter ending June 30, 2019, the
period of the two consecutive fiscal quarters ending on such date, (iii) the
last day of the fiscal quarter ending September 30, 2019, the period of the
three consecutive fiscal quarters ending on such date, and (iv) the last day of
the fiscal quarter ending December 31, 2019 and the last day of each fiscal
quarter thereafter, the period of the four consecutive fiscal quarters ending on
such date.

 

19
Alaska Communications Systems Holdings, Inc. First Amended and Restated Credit
Agreement

--------------------------------------------------------------------------------

 

 

“Flex Amount” means, as of any date of determination, an amount equal to:

 

(a)        Incremental Amount on such date, minus

 

(b)        the sum of

 

(i)      the aggregate amount of the consideration (including, in the case of
consideration consisting of assets, the fair market value of the assets but
excluding, the issuance of common Equity Interests of the Parent to the seller)
paid or incurred by any Loan Party or any Subsidiary of any Loan Party in
connection with any Permitted Acquisition after the First Restatement Effective
Date,

 

(ii)     the aggregate amount of the consideration (including, in the case of
consideration consisting of assets, the fair market value of the assets but
excluding, the issuance of common Equity Interests of the Parent to the seller)
paid or incurred by any Loan Party or any Subsidiary of any Loan Party in
connection with any Permitted Joint Venture Investment after the First
Restatement Effective Date,

 

(iii)     the aggregate amount of Indebtedness of any Subsidiary of any Loan
Party (that is not a Loan Party) owing to a Loan Party that is converted into
equity after the First Restatement Effective Date by any Loan Party or
Subsidiary of any Loan Party,

 

(iv)     the aggregate amount of Indebtedness of any Subsidiary of any Loan
Party (that is not a Loan Party) that is written off after the First Restatement
Effective Date by any Loan Party or Subsidiary of any Loan Party, and

 

(v)      permitted Capital Lease obligations incurred after the First
Restatement Effective Date in connection with CAF II Buildout Obligations.

 

“Flood Laws” means, collectively, (a) the National Flood Insurance Act of 1968,
(b) the Flood Disaster Protection Act of 1973, (c) the National Flood Insurance
Reform Act of 1994 and (d) the Flood Insurance Reform Act of 2004, and all other
applicable Laws related thereto.

 

“Foreign Lender” means (a) if the Borrower is a U.S. Person, a Lender that is
not a U.S. Person, and (b) if the Borrower is not a U.S. Person, a Lender that
is resident or organized under the Laws of a jurisdiction other than that in
which the Borrower is resident for tax purposes. For purposes of this
definition, the United States of America, each State thereof and the District of
Columbia shall be deemed to constitute a single jurisdiction.

 

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to the Issuing Lenders, such Defaulting Lender’s Pro Rata Share of the
outstanding Letter of Credit Obligations with respect to Letters of Credit
issued by such Issuing Lender other than Letter of Credit Obligations as to
which such Defaulting Lender’s participation obligation has been reallocated to
other Lenders or Cash Collateralized in accordance with the terms hereof, and
(b) with respect to the Swing Line Lender, such Defaulting Lender’s Pro Rata
Share of outstanding Swing Line Loans made by the Swing Line Lender other than
Swing Line Loans as to which such Defaulting Lender’s participation obligation
has been reallocated to other Lenders.

 

“First Restatement Effective Date” means the date on which the conditions to
funding set forth in Section 4.1 are satisfied.

 

20
Alaska Communications Systems Holdings, Inc. First Amended and Restated Credit
Agreement

--------------------------------------------------------------------------------

 

 

“First Restatement Effective Date Increasing Lender” shall mean any Existing
Lender whose Commitment (as set forth on Exhibit D) exceeds its Commitment (as
defined in the Existing Credit Agreement) under the Existing Credit Agreement
immediately prior to the Effective Date.

 

“GAAP” means generally accepted accounting principles as are in effect in the
United States of America from time to time, subject to the provisions of
Section 1.3.

 

“Governmental Authority” means the government of the United States of America or
any other nation, or of any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank), including, without limitation, the FCC and any
applicable PUC.

 

“Guaranteed Liabilities” means:

 

(a)     the prompt Payment in Full, when due or declared due and at all such
times, of all Secured Obligations and all other amounts pursuant to the terms of
this Agreement, the Notes, and all other Loan Documents heretofore, now or at
any time or times hereafter owing, arising, due or payable from the Borrower or
any other Loan Party to any one or more of the Secured Parties, including
principal, interest, premiums and fees (including all reasonable fees and
expenses of counsel);

 

(b)     the prompt, full and faithful performance, observance and discharge of
each and every agreement, undertaking, covenant and provision to be performed,
observed or discharged by the Borrower and each other Loan Party under this
Agreement, the Notes and all other Loan Documents to which it is a party; and

 

(c)     the prompt Payment in Full by the Borrower and each other Loan Party,
when due or declared due and at all such times, of all Other Liabilities to
Lenders.

 

“Guarantor” means each of the parties to this Agreement that is designated as a
“Guarantor” on the signature page hereof and each other Person that joins this
Agreement as a Guarantor after the First Restatement Effective Date pursuant to
a Guarantor Joinder.

 

“Guarantor Joinder” means a joinder agreement joining a Person as a Guarantor
under the Loan Documents in the form of Exhibit C.

 

“Guarantors’ Obligations” means the obligations of the Guarantors to the Secured
Parties under Article XII.

 

“Guaranty” or “Guarantee” means, with respect to any Person, without
duplication, any obligation, contingent or otherwise, of such Person pursuant to
which such Person has directly or indirectly guaranteed or had the economic
effect of guaranteeing any Indebtedness or other obligation or liability of any
other Person and, without limiting the generality of the foregoing, any
obligation, direct or indirect, contingent or otherwise, of any such Person:

 

(a)     to purchase or pay (or advance or supply funds for the purchase or
payment of) such Indebtedness or other obligation or liability (whether arising
by virtue of partnership arrangements, by agreement to keep well, to purchase
assets, goods, securities or services, to take-or-pay, or to maintain financial
statement condition or otherwise),

 

21
Alaska Communications Systems Holdings, Inc. First Amended and Restated Credit
Agreement

--------------------------------------------------------------------------------

 

 

(b)     to purchase or lease property or services for the purpose of assuring
another Person’s payment or performance of any Indebtedness or other obligations
or liabilities,

 

(c)     to maintain the working capital of such Person to permit such Person to
pay such Indebtedness or other obligations or liabilities, or

 

(d)     entered into for the purpose of assuring in any other manner the obligee
of such Indebtedness or other obligation or liability of the payment thereof or
to protect such obligee against loss in respect thereof (in whole or in part);
provided, that the term Guaranty/Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business. Unless otherwise
specified, the amount of any Guaranty shall be deemed to be the lesser of the
principal amount of the Indebtedness or other obligations or liabilities
guaranteed and still outstanding and the maximum amount for which the
guaranteeing Person may be liable pursuant to the terms of the instrument
embodying such Guaranty.

 

“Hazardous Materials” means (a) any explosive or radioactive substances,
materials or wastes, and (b) any hazardous or toxic substances, materials or
wastes, defined or regulated as such in or under, or that could reasonably be
expected to give rise to liability under, any applicable Environmental Law,
including, without limitation, asbestos, polychlorinated biphenyls,
urea-formaldehyde insulation, gasoline or petroleum (including crude oil or any
fraction thereof) or petroleum products.

 

“Hedge Agreement” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement.

 

“Hedge Bank” means any Person that, at the time it enters into a Hedge Agreement
with a Loan Party or its Subsidiaries for an Interest Rate Hedge, is a Lender, a
Subsidiary or other Affiliate of a Lender, the Administrative Agent or a
Subsidiary or other Affiliate of the Administrative Agent.

 

“Hedge Termination Value” means, in respect of any one or more Hedge Agreements,
after taking into account the effect of any legally enforceable netting
agreement relating to such Hedge Agreements, (a) for any date on or after the
date such Hedge Agreements have been closed out and termination value(s)
determined in accordance therewith, such termination value(s), and (b) for any
date prior to the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Hedge Agreements, as determined based upon one
or more mid-market or other readily available quotations provided by any
recognized dealer in such Hedge Agreements (which may include a Lender or any
Affiliate of a Lender).

 

“Incremental Amount” means on any date of determination, an amount equal to (i)
the greater of (x) $60,000,000 or (y) Consolidated EBITDA for the twelve
consecutive months immediately preceding such date of determination minus (ii)
the amount of Incremental Term Loans made since the First Restatement Effective
Date.

 

22
Alaska Communications Systems Holdings, Inc. First Amended and Restated Credit
Agreement

--------------------------------------------------------------------------------

 

 

“Incremental Term A Loans” means Incremental Term Loans on terms identical to
the Term A Loans.

 

“Incremental Term Lender” means each Lender having an Incremental Term Loan
Commitment with respect to any Tranche of the Incremental Term Loan Facility or
who has funded or purchased all or a portion of any Incremental Term Loan with
respect to any Tranche of the Incremental Term Loan Facility in accordance with
the terms hereof.

 

“Incremental Term Loan” has the meaning specified in Section 2.1(e) and
“Incremental Term Loans” means collectively all of the Incremental Term Loans.
Incremental Term Loans may be made in the form of Incremental Term A Loans or,
to the extent provided for in the relevant Incremental Term Loan Funding
Agreement, Other Term Loans.

 

“Incremental Term Loan Commitment” means, as to any Lender at any time, the
amount initially set forth opposite its name in any Incremental Term Loan
Funding Agreement with respect to any Tranche of the Incremental Term Loan
Facility, as such Commitment is thereafter assigned or modified and “Incremental
Term Loan Commitments” means the aggregate Incremental Term Loan Commitments of
all of the Lenders with respect to all Tranches of the Incremental Term Loan
Facility.

 

“Incremental Term Loan Facility” means the incremental term loan facility
established pursuant to Section 2.1(e).

 

“Incremental Term Loan Funding Agreement” means an agreement pursuant to
Section 2.1(e) with respect to any Tranche of Incremental Term Loans, in
substantially the form of Exhibit I-2 or any other form reasonably approved by
the Administrative Agent and the Borrower.

 

“Incremental Term Loan Notes” means the promissory notes of the Borrower
substantially in the form of Exhibit E-4 hereto evidencing any Tranche of
Incremental Term Loans.

 

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

 

(a)     all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;

 

(b)     all direct or contingent obligations of such Person arising under
letters of credit (including standby and commercial), bankers’ acceptances, bank
guaranties, surety bonds and similar instruments;

 

(c)     all net obligations of such Person under each Hedge Agreement to which
it is a party (provided that the amount of any net obligation under any Hedge
Agreement on any date shall be deemed to be the Hedge Termination Value thereof
as of such date);

 

(d)     all obligations of such Person to pay the deferred purchase price of
property or services (other than trade accounts payable in the ordinary course
of business that are not past due for more than 60 days);

 

(e)     obligations (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such obligations shall have been assumed by such Person or is limited in
recourse;

 

23
Alaska Communications Systems Holdings, Inc. First Amended and Restated Credit
Agreement

--------------------------------------------------------------------------------

 

 

(f)     all obligations of such Person under Capital Leases and all its
Synthetic Lease Obligations (in each case as determined in accordance with
Section 1.3);

 

(g)     all obligations of such Person to purchase, redeem, retire, defease or
otherwise make any payment (other than payments in the form of common Equity
Interest of the Parent) in respect of any Equity Interest (including any
Disqualified Equity Interests) in such Person or any other Person, valued, in
the case of a redeemable preferred interest, at the greater of its voluntary or
involuntary liquidation preference plus accrued and unpaid dividends; and

 

(h)     all fixed payment obligations of any Person under any Guarantee of such
Person in respect of any of the foregoing.

 

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower or any other Loan Party under any Loan Document and (b) to the extent
not otherwise described in the preceding clause (a), Other Taxes.

 

“Indemnitee” has the meaning specified in Section 11.3(b).

 

“ING Capital” means ING Capital LLC, a Delaware limited liability company.

 

“Information” has the meaning specified in Section 11.8.

 

“Initial Term A Lender” means each Lender having an Initial Term A Loan
Commitment or who has funded or purchased all or a portion of an Initial Term A
Loan in accordance with the terms hereof.

 

“Initial Term A Loan Commitment” means, as to any Initial Term A Lender on the
First Restatement Effective Date, the amount set forth opposite its name on Part
1 of Schedule 1.1(A) with respect to Initial Term A Loans, as such Commitment is
thereafter reduced by the advance of the Initial Term A Loans on the First
Restatement Effective Date or the termination thereof and “Initial Term A Loan
Commitments” means the aggregate Initial Term A Loan Commitments of all of the
Initial Term A Lenders. As of the First Restatement Effective Date, the
aggregate amount of the Initial Term A Loan Commitments of all Initial Term A
Lenders is $180,000,000.

 

“Initial Term A Loan Facility” means the Initial Term A Loan Facility
established pursuant to Section 2.1(a)(i).

 

“Initial Term A Loans” means the term loans made under the Initial Term A Loan
Facility.

 

“Insolvency Proceeding” means, with respect to any Person,

 

(a)        a case, action or proceeding with respect to such Person:

 

(i)      before any court or any other Governmental Authority under any Debtor
Relief Law or other similar law now or hereafter in effect, or

 

(ii)     for the appointment of a receiver, liquidator, assignee, custodian,
trustee, sequestrator, conservator (or similar official) of any Loan Party or
otherwise relating to the liquidation, dissolution, winding-up or relief of such
Person, or

 

24
Alaska Communications Systems Holdings, Inc. First Amended and Restated Credit
Agreement

--------------------------------------------------------------------------------

 

 

(b)        any general assignment for the benefit of creditors, composition,
marshaling of assets for creditors, or other, similar arrangement in respect of
such Person’s creditors generally or any substantial portion of its creditors;
undertaken under any Law.

 

“Instructions for Release of Funds from DDT Dominion Account” means a form of
instruction or order for release of funds from the DDT Dominion Account
substantially in the form of Exhibit J-2 hereto.

 

“Intellectual Property” means all Copyrights, Domain Names, Patents, Trademarks
and IP Licenses, in each case as defined in the Security Agreement.

 

“Intellectual Property Security Agreement” means a Grant of Security Interest in
Copyrights and the Grant of Security Interest in Patents and Trademarks, each in
substantially the form attached to the Security Agreement.

 

“Interest Payment Date” means June 30, 2017, the last day of each calendar
quarter thereafter and the Maturity Date.

 

“Interest Period” means the period of time selected by the Borrower in
connection with (and to apply to) any election permitted hereunder by the
Borrower to have Revolving Loans, Term A Loans or Incremental Term Loans bear
interest under the LIBOR Rate Option. Subject to the last sentence of this
definition, such period shall be one, two, three, six, or, to the extent made
available by all the Lenders, twelve months or a shorter period. Such Interest
Period shall commence on the effective date of such LIBOR Rate Loan, which shall
be:

 

(a)      the Borrowing Date if the Borrower is requesting new Loans, or

 

(b)      the date of renewal of or conversion to a LIBOR Rate Loan if the
Borrower is renewing or converting an existing Loan. Notwithstanding the second
sentence hereof:

 

(i)       any Interest Period that would otherwise end on a date that is not a
Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in the next calendar month, in which case such Interest
Period shall end on the next preceding Business Day,

 

(ii)      the Borrower shall not select, convert to or renew an Interest Period
for any portion of the Loans that would end after the applicable Maturity Date,
and

 

(iii)     if any Interest Period begins on the last Business Day of a month or
on a day of a month for which there is no numerically corresponding day in the
month in which such Interest Period is to end, such Interest Period shall be
deemed to end on the last Business Day of the final month of such Interest
Period.

 

“Interest Rate Hedge” means a Hedge Agreement entered into by the Loan Parties
or their Subsidiaries in order to provide protection to, or minimize the impact
upon, the Borrower, the Guarantor and/or their Subsidiaries of increasing
floating rates of interest applicable to Indebtedness.

 

“Interest Rate Option” means any (a) LIBOR Rate Option or (b) Base Rate Option.

 

“Investment” means, with respect to any Person, any direct or indirect
acquisition or investment by such Person, whether by means of

 

(a)     the purchase or other acquisition of capital stock or other securities
of another Person,

 

25
Alaska Communications Systems Holdings, Inc. First Amended and Restated Credit
Agreement

--------------------------------------------------------------------------------

 

 

(b)     a loan, advance or capital contribution to, Guarantee or assumption of
debt of, or purchase or other acquisition of any other debt or equity
participation or interest in, another Person, including any partnership or joint
venture interest in such other Person and any arrangement pursuant to which the
investor Guarantees Indebtedness of such other Person, or

 

(c)     the purchase or other acquisition (in one transaction or a series of
transactions) of assets of another Person that constitute a business unit. For
purposes of covenant compliance, the amount of any Investment shall be the
amount actually invested, without adjustment for subsequent increases or
decreases in the value of such Investment (other than pursuant to a purchase
price adjustment under an acquisition agreement).

 

“IRS” means the United States Internal Revenue Service.

 

“Issuing Lender” means initially, (a) ING Capital in its individual capacity as
issuer of Letters of Credit hereunder, and (b) at the Borrower’s discretion,
CoBank, and with respect to each Issuing Lender, any Eligible Assignee to which
all or any portion of the Letter of Credit Commitment of its Assignor has been
assigned, in each case for so long as such Issuing Lender or such Eligible
Assignee, as the case may be, shall have a Letter of Credit Commitment; provided
that, in the case of an Eligible Assignee, such Eligible Assignee expressly
agrees to perform all obligations required of an Issuing Lender hereunder in
accordance with the terms herein, and notifies the Administrative Agent of its
principal office (which information shall be recorded by the Administrative
Agent in the Register). Each reference herein to an “Issuing Lender” shall be
deemed to be a reference to the relevant Issuing Lender.

 

“Joint Venture” means a corporation, partnership, limited liability company or
other entity in which any Person other than the Loan Parties and their
Subsidiaries holds, directly or indirectly, an equity interest.

 

“Latest Maturity Date” means, at any date of determination, the latest Maturity
Date applicable to any Loan or Commitment hereunder at such time, including the
latest Maturity Date of any Other Term Loans, in each case as extended in
accordance with this Credit Agreement or pursuant to any other Loan Document
from time to time.

 

“Law” means any law (including common law), constitution, statute, treaty,
regulation, enabling legislation, rule, ordinance, opinion, release, ruling,
order (including executive and judicial), injunction, writ, decree, bond,
judgment, authorization or approval, lien or award by or settlement agreement
with any Governmental Authority applicable to any Person or the properties of
any Person, including the Licenses, and, including the Communications Act, any
applicable PUC Laws and all Environmental Laws.

 

“Lenders” means each of the financial institutions from time to time party
hereto as a lender (including the Swing Line Lender and any Additional
Incremental Term Lender) and their respective successors and assigns as
permitted hereunder, each of which is referred to herein as a Lender. For the
purpose of any Loan Document that provides for the granting of a security
interest or other Lien to the Lenders or to the Administrative Agent for the
benefit of the Lenders as security for the Obligations, “Lenders” shall include
any Affiliate of a Lender to the extent such Affiliate is a Secured Party.

 

“Letter of Credit” has the meaning specified in Section 2.9(a).

 

“Letter of Credit Borrowing” has the meaning specified in Section 2.9(c)(iii).

 

26
Alaska Communications Systems Holdings, Inc. First Amended and Restated Credit
Agreement

--------------------------------------------------------------------------------

 

 

“Letter of Credit Commitment” means, with respect to any Issuing Lender, the
commitment of the Issuing Lenders to issue Letters of Credit from time to time
in an aggregate face amount not in excess of the Letter of Credit Sublimit.

 

“Letter of Credit Expiration Date” means the day that occurs five (5) Business
Days prior to the Maturity Date for Revolving Loans.

 

“Letter of Credit Facility” means the Letter of Credit facility established
pursuant to Section 2.9.

 

“Letter of Credit Fee” has the meaning specified in Section 2.9(b).

 

“Letter of Credit Obligations” means, as of any date of determination, (a) the
aggregate amount available to be drawn under all outstanding Letters of Credit
on such date (if any Letter of Credit shall increase in amount automatically in
the future, such aggregate amount available to be drawn shall currently give
effect to any such future increase) plus (b) the aggregate Reimbursement
Obligations and Letter of Credit Borrowings on such date.

 

“Letter of Credit Request” has the meaning specified in Section 2.9(a).

 

“Letter of Credit Sublimit” means the lesser of (a) $6,000,000 and (b) the
result of (i) the Revolving Commitments minus (ii) the Swing Line Commitment.

 

“LIBOR Rate” means, with respect to any Interest Period, a rate of interest
reported by Reuters Monitor Money Rates Service (or on any successor or
substitute service providing rate quotations comparable to those currently
provided by such service, as determined by the Administrative Agent from time to
time, for the purpose of providing quotations of interest rates applicable to
dollar deposits in the London interbank market) at approximately 11:00 a.m.,
London time, two (2) Business Days prior to the commencement of such Interest
Period, as the rate for dollar deposits with a maturity comparable to such
Interest Period (the “Screen Rate”); provided that, in the event the
Administrative Agent is not able to determine the LIBOR Rate using such
methodology, the Administrative Agent shall notify the Borrower and the Lenders
and the Administrative Agent, the Required Lenders and the Borrower will agree
upon a substitute basis for obtaining such quotations. Notwithstanding the
foregoing, if the LIBOR Rate applicable to any Loan for any Interest Period,
determined as provided above, would otherwise be less than zero percent (0.0%),
then the LIBOR Rate applicable to such Loan for such Interest Period will be
deemed to be zero percent (0.0%). It is understood and agreed that all of the
terms and conditions of this definition of “LIBOR Rate” shall be subject to
Section 3.4 of this Agreement.

 

“LIBOR Rate Loan” means a Loan bearing interest at the LIBOR Rate Option.

 

“LIBOR Rate Option” means the option of the Borrower to have Loans bear interest
at the rate and under the terms set forth in Section 2.4(a)(ii).

 

“LIBOR Successor Rate” has the meaning specified in Section 3.4.

 

“LIBOR Successor Rate Conforming Changes” means, with respect to any proposed
LIBOR Successor Rate, any conforming changes to the definition of Alternate Base
Rate, Applicable Margin, Interest Period, timing and frequency of determining
rates and making payments of interest and other administrative matters as may be
appropriate, in the discretion of the Administrative Agent and approved by
Borrower (which approval shall not be unreasonably withheld or delayed), to
reflect the adoption of such LIBOR Successor Rate and to permit the
administration thereof by the Administrative Agent in a manner substantially
consistent with market practice (or, if the Administrative Agent determines that
adoption of any portion of such market practice is not administratively feasible
or that no market practice for the administration of such LIBOR Successor Rate
exists, in such other manner of administration as the Administrative Agent
determines with the Borrower’s approval (which approval shall not be
unreasonably withheld or delayed).

 

27
Alaska Communications Systems Holdings, Inc. First Amended and Restated Credit
Agreement

--------------------------------------------------------------------------------

 

 

“Licenses” means any cable television franchise or any landline telephone,
cellular telephone, microwave, personal communications, commercial mobile radio
service, or other telecommunications or similar license, authorization,
registration, certificate, waiver, certificate of compliance, franchise
(including cable television and telecommunications franchise), approval, right
of way, material filing, exemption, order, or permit, whether for the
acquisition, construction or operation of any Communications or IT System, or to
otherwise provide the services related to any Communications or IT System,
granted or issued by the FCC or any applicable PUC or other Governmental
Authority.

 

“Lien” means any mortgage, deed of trust, pledge, hypothecation, collateral
assignment, lien (statutory or otherwise), security interest, charge or other
encumbrance or security arrangement of any nature whatsoever, whether
voluntarily or involuntarily given, including any conditional sale or title
retention arrangement, and any assignment, deposit arrangement or lease intended
as, or having the effect of, security and any filed financing statement or other
notice of any of the foregoing (whether or not a lien or other encumbrance is
created or exists at the time of the filing).

 

“Liquidity Balance” means, as of the date of determination, the result of (a)
aggregate Available Revolving Commitments, provided that, as of such date of
determination, each of the conditions precedent set forth in Section 4.3 are
satisfied plus (b) the unrestricted cash and Cash Equivalents on deposit in all
Pledged Accounts on such date of determination.

 

“Loan Documents” means this Agreement, the Fee Letter, the Collateral Documents,
the Post-Closing Agreement, the Solvency Certificates, the Perfection and
Diligence Certificate, landlord agreements (if any), the Notices of Incremental
Term Loan Borrowing (if any), the Incremental Term Loan Funding Agreements (if
any), the Notes and any other instruments, certificates or documents delivered
in connection herewith or therewith.

 

“Loan Parties” means the Borrower, Parent and the other Guarantors.

 

“Loan Request” means a request for any of a Term A Loan, an Incremental Term
Loan, a Revolving Loan or a Swing Line Loan, in each case substantially in the
form of Exhibit D hereto.

 

“Loans” means collectively all Revolving Loans, Swing Line Loans, Term A Loans
and Incremental Term Loans or any Revolving Loan, Swing Line Loan, Term A Loan
or Incremental Term Loan, and “Loan” means the reference to any of the
foregoing.

 

“Mandatory Prepayment of Excess Cash Flow” has the meaning specified in Section
2.13(f).

 

“Master Subordinated Intercompany Note” means that certain Master Subordinated
Intercompany Note, dated as of the Original Closing Date, by and among the Loan
Parties, evidencing all Indebtedness among the Loan Parties and subordinating
the same to the Secured Obligations, in form and substance acceptable to the
Administrative Agent.

 

“Material Account” means all deposit, securities or other investment accounts in
the name of any Loan Party to the extent that (x) customer payments are
deposited in such account in the ordinary course of business and the average
daily balance of any such account for any calendar month exceeds $250,000,
(y) the average daily balance of any such account (or market value of such
account), for the most recently completed six calendar months exceeds $500,000
or (z) the balance at any time exceeds $1,000,000.

 

28
Alaska Communications Systems Holdings, Inc. First Amended and Restated Credit
Agreement

--------------------------------------------------------------------------------

 

 

“Material Adverse Change” means any circumstance or event, or series of
circumstances or events, that has or could reasonably be expected to have any
material adverse effect upon:

 

(a)     the business, properties, assets, condition (financial or otherwise),
operations, or liabilities (actual or contingent) of the Loan Parties and their
Subsidiaries taken as a whole,

 

(b)     the legality, binding effect, validity or enforceability of this
Agreement or any other Loan Document,

 

(c)     the ability of the Loan Parties and their Subsidiaries, taken as a
whole, to duly and punctually pay or perform any of the Secured Obligations, or

 

(d)     the ability of the Administrative Agent or any other Secured Party to
enforce their legal remedies pursuant to this Agreement or any other Loan
Document.

 

“Material Agreement” means any:

 

(e)     agreement, contract, note, bond, debenture or other instrument
evidencing Material Indebtedness,

 

(f)     the Master Subordinated Intercompany Note, and

 

(g)     any agreement, contract or other instrument to which any Loan Party is a
party or that is binding upon any Loan Party or its property the revocation,
suspension or termination (prior to the stated termination date therefor) of
which could reasonably be expected to result in a Material Adverse Change.

 

“Material Indebtedness” means any Indebtedness (other than the Obligations) in
an aggregate principal amount exceeding $5,000,000.

 

“Material License” means all Licenses other than, to the extent and only for so
long as the Licenses described in clause (a), (b) and (c) of this definition are
not material to the value of the assets of any Loan Party or Subsidiary of any
Loan Party or the ordinary course of conduct of the operations of the business
of any Loan Party or Subsidiary of any Loan Party, (a) microwave point to point,
(b) microwave industrial pool and (c) aviation auxiliary.

 

“Material Owned Property” means any real property owned by any Loan Party in fee
simple:

 

(a)     that has a tax assessed value in excess of $2,000,000,

 

(b)     that is the headquarters or principal place of business of any Loan
Party, or

 

(c)     is the launch or landing site for any fiber optic or cable submarine
systems in international waters of any Loan Party;

 

provided that, “Material Owned Property” shall not include any real property for
which (and only so long as) a standard “life-of-loan” flood hazard determination
or equivalent cannot be obtained.

 

29
Alaska Communications Systems Holdings, Inc. First Amended and Restated Credit
Agreement

--------------------------------------------------------------------------------

 

 

“Maturity Date” means

 

(a)     with respect to the Revolving Credit Facility, the Swing Line Facility
and the Term A Loan Facilities, the earlier of (i) the date of acceleration of
the Obligations in accordance with Section 9.2 and (ii) January 15, 2024; and

 

(b)     with respect to any Incremental Term Loan Facility consisting of (i)
Incremental Term A Loans, the date referred to in clause (a) above, and (ii)
Other Term Loans, the earlier of (x) the date of acceleration of the Obligations
in accordance with Section 9.2 and (y) the date set forth in the corresponding
Incremental Term Loan Funding Agreement.

 

“Maximum Guarantor Liability” has the meaning specified in Section 12.4(a)(i).

 

“Maximum Rate” has the meaning specified in Section 11.14.

 

“Minimum Collateral Amount” means, at any time, with respect to Cash Collateral
consisting of cash or deposit account balances, an amount equal to 103% of the
Fronting Exposure of each Issuing Lender with respect to Letters of Credit
issued and outstanding at such time.

 

“Moody’s” means Moody’s Investors Service, Inc., or any successor or assignee
thereof in the business of rating securities and debt.

 

“Mortgage” means each mortgage or deed of trust (as applicable) in a form
acceptable to the Administrative Agent in its reasonable discretion executed and
delivered by a Loan Party to the Administrative Agent for the benefit of the
Secured Parties with respect to certain of the real estate owned or leased by
such Loan Party.

 

“Multiemployer Plan” means any employee benefit plan that is a “multiemployer
plan” within the meaning of Section 3(37) of the Code or Section 4001(a)(3) of
ERISA and to which any Loan Party or any ERISA Affiliate is then making or
accruing an obligation to make contributions or, within the preceding five
(5) plan years of such Multiemployer Plan, has made or had an obligation to make
such contributions or with respect to which otherwise has any obligation or
liability (including a contingent liability).

 

“Net Cash Proceeds” means:

 

(a)     in the case of any Debt Incurrence, an amount equal to: (i) the
aggregate amount of all cash and Cash Equivalents received by any Loan Party or
any of its Subsidiaries in respect of such Debt Incurrence, minus (ii)
customary, bona fide, out-of-pocket direct costs incurred by such Loan Party and
its Subsidiaries in connection such issuance;

 

(b)     in the case of any Equity Issuance, an amount equal to: (i) the
aggregate amount of all cash and Cash Equivalents received by any Loan Party or
any of its Subsidiaries in respect of such Equity Issuance, minus (ii)
customary, bona fide, out-of-pocket direct costs incurred by such Loan Party and
its Subsidiaries in connection with such issuance;

 

(c)     in the case of any Casualty Event, an amount equal to: (i) the aggregate
amount of all cash and Cash Equivalents received by any Loan Party or any of its
Subsidiaries from such Casualty Event, minus (ii) the sum of all customary, bona
fide, out-of-pocket direct costs incurred by such Loan Party and its
Subsidiaries in connection with collecting such cash payments; and

 

30
Alaska Communications Systems Holdings, Inc. First Amended and Restated Credit
Agreement

--------------------------------------------------------------------------------

 

 

(d)     in the case of any Disposition, an amount equal to: (i) the aggregate
amount of all cash and Cash Equivalents received by any Loan Party or any of its
Subsidiaries from such Disposition (including any such proceeds received by way
of deferred payment of principal pursuant to a note or installment receivable or
purchase price adjustment receivable or return of funds held in escrow or
otherwise, but only as and when received), minus (ii) the sum of (x) all income
taxes and other taxes assessed by a Governmental Authority as a result of such
transaction, (y) all customary, bona fide, out-of-pocket direct transaction
costs incurred by such Loan Party and its Subsidiaries in connection with such
Disposition, and (z) amounts applied to repayment of permitted Indebtedness
(other than the Obligations) secured by a Permitted Lien on the asset or
property disposed of having priority over the Lien of the Administrative Agent
on the Collateral.

 

“Net Total Leverage Ratio” means, as of the end of any date of determination,
the ratio derived by dividing:

 

(a)        the result of

 

(i)       all Indebtedness of the Parent and its Subsidiaries determined on a
Consolidated basis as of such date, minus

 

(ii)      the amount of unrestricted cash and Cash Equivalents of the Loan
Parties held in any Pledged Account (but excluding the DDT Dominion Account) as
of such date, not to exceed $12,500,000, minus

 

(iii)     the amount of cash and Cash Equivalents held in the DDT Dominion
Account as of such date, by

 

(b)        Consolidated EBITDA for the consecutive four (4) fiscal quarters
ending as of such date or most recently ended determined on a Pro Forma Basis.

 

“Non-Consenting Lender” has the meaning specified in Section 11.1(h).

 

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

 

“Notes” means, collectively, the Revolving Notes, the Term A Loan Notes, the
Swing Line Notes, and the Incremental Term Loan Notes.

 

“Notice of Incremental Term Loan Borrowing” means a notice of a Tranche of
Incremental Term Loans meeting the requirements of Section 2.1(e) and
substantially in the form of Exhibit I-1 hereto.

 

“Obligation” means any obligation or liability of any of the Loan Parties (other
than Excluded Swap Obligations), howsoever created, arising or evidenced,
whether direct or indirect, joint or several, absolute or contingent, for
payment or performance, now or hereafter existing (and including obligations or
liabilities arising or accruing after the commencement of any Insolvency
Proceeding with respect to any Loan Party or which would have arisen or accrued
but for the commencement of such Insolvency Proceeding, even if the claim for
such obligation or liability is not enforceable or allowable in such
proceeding), or due or to become due, under or in connection with this
Agreement, the Notes, the Letters of Credit, the Fee Letter or any other Loan
Document (regardless of whether any Credit Extension is in excess of the amount
committed under or contemplated by the Loan Documents or are made in
circumstances in which any condition to any Credit Extension is not satisfied)
whether to the Administrative Agent, any of the Lenders or their Affiliates or
other persons provided for under such Loan Documents.

 

31
Alaska Communications Systems Holdings, Inc. First Amended and Restated Credit
Agreement

--------------------------------------------------------------------------------

 

 

“OFAC” means the Office of Foreign Assets Control of the U.S. Department of
Treasury.

 

“Official Body” means (a) any Governmental Authority and (b) any group or body
charged with setting financial accounting or regulatory capital rules or
standards (including, without limitation, the Financial Accounting Standards
Board, the Bank for International Settlements or the Basel Committee on Banking
Supervision or any successor or similar authority to any of the foregoing).

 

“One-Time IT Investments” means the Loan Parties’ planned implementation and
integration of enhanced business and operations support systems into the Loan
Parties’ existing systems, the cost of which the Borrower will incur between
July 1, 2016 and December 31, 2019 in an aggregate amount not to exceed
$15,000,000.

 

“Order” has the meaning specified in Section 2.9(g).

 

“Organizational Documents” means the certificate or articles of incorporation,
bylaws, certificate of limited partnership, partnership agreement, certificate
of formation, limited liability company agreement or other organizational
documents of any Person.

 

“Original Closing Date” means March 13, 2017.

 

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

 

“Other Information” has the meaning specified in Section 12.13.

 

“Other Liabilities to Lenders” means any obligation of any Loan Party arising
under any document or agreement relating to or on account of (a) any Secured
Bank Product and/or (b) any Secured Hedge (other than any Excluded Swap
Obligations).

 

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 3.6).

 

“Other Term Loans” shall have the meaning assigned to such term in Section
2.1(e).

 

“Overadvance” means any advance of Revolving Loans in excess of the Revolving
Commitments or any advance of Incremental Term Loans in excess of the
Incremental Term Loan Commitments as described in Section 2.13.

 

“Parent” means Alaska Communications Systems Group, Inc., a Delaware
corporation.

 

“Participant” has the meaning specified in Section 11.7(d).

 

“Participant Register” has the meaning specified in Section 11.7(d).

 

32
Alaska Communications Systems Holdings, Inc. First Amended and Restated Credit
Agreement

--------------------------------------------------------------------------------

 

 

“Participation Advance” has the meaning specified in Section 2.9(c)(ii).

 

“Payment in Full” means (a) with respect to the Obligations, the payment in full
in cash of the Loans and other Obligations hereunder (other than contingent
indemnification obligations for which no claim has been asserted), the
termination of the Commitments and the expiration, termination or Cash
Collateralization of all Letters of Credit and (b) with respect to the Other
Liabilities to Lenders, the payment in full in cash or Cash Collateralization of
such Other Liabilities to Lenders.

 

“PBGC” means the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA.

 

“Perfection and Diligence Certificate” means that certain Perfection and
Diligence Certificate, executed and delivered by a Compliance Officer of each
Loan Party to the Administrative Agent on the First Restatement Effective Date.

 

“Permitted Acquisition” means an Acquisition (i) by any Loan Party of all of the
Equity Interests of any Person or (ii) by any Loan Party (other than the Parent)
of all or substantially all the assets of, or any line of business or division
or business unit of, any other Person; provided

 

(a)     all assets acquired (other than immaterial assets) are useful in, and
the business or Person acquired is primarily engaged in, a line of business
permitted under Section 7.11,

 

(b)     the Administrative Agent shall promptly receive in accordance with the
requirements of Section 6.9 all documents and other deliveries reasonably
required by the Administrative Agent to have a first-priority perfected security
interest (subject to Permitted Liens) in the Acquired Entity or Business
acquired or created in such acquisition, together with all opinions of counsel,
certificates, resolutions and other documents required by Section 6.9, in form
and substance reasonably acceptable to the Administrative Agent; provided that,
for Permitted Acquisitions in excess of the Threshold Amount, the Administrative
Agent shall receive in accordance with the requirements of Section 6.9 all
documents and other deliveries reasonably required by the Administrative Agent
to have a first-priority perfected security interest (subject to Permitted
Liens) in the Acquired Entity or Business acquired or created in such
acquisition on or prior to the consummation of such Acquisition (or such later
date as the Administrative Agent may agree to in its sole discretion),

 

(c)     no Default or Event of Default shall then exist or would exist after
giving effect to such acquisition,

 

(d)     the aggregate amount of the consideration (including, in the case of
consideration consisting of assets, the fair market value of the assets but
excluding, the issuance of common Equity Interests of the Parent to the seller)
paid or incurred by any Loan Party or any Subsidiary of any Loan Party in
connection with such acquisition shall not exceed the then current Flex Amount,

 

(e)     any Person acquired will be a wholly-owned Domestic Subsidiary of the
Borrower immediately after such acquisition and the assets being acquired (other
than a de minimis amount of assets in relation to the assets being acquired) are
located within the United States,

 

(f)     such acquisition shall not be hostile and shall have been approved by
all necessary corporate or limited liability company action of the target,

 

(g)     not later than five (5) Business Days prior to the anticipated closing
date of such acquisition, the Borrower shall provide to the Administrative Agent
and Lenders its due diligence package regarding the Acquired Entity or Business
and such other information as the Administrative Agent may reasonably request,
and

 

33
Alaska Communications Systems Holdings, Inc. First Amended and Restated Credit
Agreement

--------------------------------------------------------------------------------

 

 

(h)     the Borrower shall have provided to the Administrative Agent a
certificate of a Compliance Officer of the Borrower (supported by reasonably
detailed calculations) certifying that, after giving effect to such Acquisition,
the Loan Parties shall be in pro forma compliance with the covenants set forth
in Article VIII, calculated on a Pro Forma Basis.

 

“Permitted Joint Venture Investment” means an Investment by any Loan Party in
any Joint Venture; provided

 

(a)     such Joint Venture is primarily engaged in a line of business permitted
under Section 7.11,

 

(b)     the Administrative Agent shall promptly receive in accordance with the
requirements of Section 6.9 all documents and other deliveries reasonably
required by the Administrative Agent to have a first-priority perfected security
interest (subject to Permitted Liens) in the Equity Interests of the Joint
Venture acquired by such Loan Party in such Investment, together with all
opinions of counsel, certificates, resolutions and other documents required by
Section 6.9, in form and substance reasonably acceptable to the Administrative
Agent; provided that, for Permitted Joint Venture Investment in excess of the
Threshold Amount, the Administrative Agent shall receive in accordance with the
requirements of Section 6.9 all documents and other deliveries reasonably
required by the Administrative Agent to have a first-priority perfected security
interest (subject to Permitted Liens) in the Equity Interests of the Joint
Venture acquired by such Loan Party in such Investment prior to the consummation
of such Permitted Joint Venture Investment (or such later date as the
Administrative Agent may agree to in its sole discretion),

 

(c)     no Default or Event of Default shall then exist or would exist after
giving effect to such Investment,

 

(d)     the aggregate amount of the consideration (including, in the case of
consideration consisting of assets, the fair market value of the assets but
excluding, the issuance of common Equity Interests of the Parent to the seller)
paid or incurred by any Loan Party or any Subsidiary of any Loan Party in
connection with such Investment shall not exceed the then current Flex Amount,

 

(e)     the Joint Venture shall be organized or formed and existing under the
Laws of the United States of America or any state, commonwealth or territory
thereof or under the Laws of the District of Columbia and its assets shall be
located within the United States,

 

(f)     such Investment shall have been approved by all necessary corporate or
limited liability company action of the Joint Venture,

 

(g)     not later than five (5) Business Days prior to the anticipated closing
date of such Investment, the Borrower shall provide to the Administrative Agent
such information as the Administrative Agent may reasonably request regarding
the Joint Venture, and

 

(h)     the Borrower shall have provided to the Administrative Agent a
certificate of a Compliance Officer of the Borrower (supported by reasonably
detailed calculations) certifying that, after giving effect to such Investment,
the Loan Parties shall be in pro forma compliance with the covenants set forth
in Article VIII, calculated on a Pro Forma Basis.

 

34
Alaska Communications Systems Holdings, Inc. First Amended and Restated Credit
Agreement

--------------------------------------------------------------------------------

 

 

“Permitted Liens” means:

 

(a)     Liens for taxes, assessments, or similar charges and levies of any
Governmental Authority not yet due or which are being diligently contested in
good faith by appropriate and lawful proceedings that suspend enforcement of
such Liens and for which adequate reserves or other appropriate provisions in
accordance with GAAP have been set aside on such Loan Party’s books;

 

(b)     pledges or deposits made in the ordinary course of business to secure
payment of worker’s compensation, or to participate in any fund in connection
with worker’s compensation, unemployment insurance, old-age pensions or other
social security programs (or Liens to secure bonds or letters of credit issued
for such purpose), other than any Lien imposed by ERISA, provided that the
aggregate amount of such pledges and deposits is less than the Threshold Amount;

 

(c)     Liens of mechanics, repairmen, materialmen, warehousemen, carriers,
suppliers, landlords or other like Liens that are incurred in the ordinary
course of business and either (i) secure obligations that are not overdue by
more than thirty (30) days or (ii) are being diligently contested in good faith
by appropriate and lawful proceedings that suspend enforcement of such Liens and
for which adequate reserves or other appropriate provisions in accordance with
GAAP have been set aside on such Loan Party’s books, provided that all such
permitted Liens under this clause (c) outstanding on any date of determination
do not individually or in the aggregate materially detract from the value of the
property or assets subject thereto or materially interfere with the ordinary
conduct of the business of the applicable Person;

 

(d)     good-faith pledges or deposits made in the ordinary course of business
to secure performance of bids, tenders, trade contracts (other than
Indebtedness) or leases, not in excess of the aggregate amount due thereunder,
or to secure statutory obligations, or surety, appeal, performance or other
similar bonds required in the ordinary course of business;

 

(e)     encumbrances consisting of zoning restrictions, easements, right-of-way
or other encumbrances, title defects and restrictions on the use of real
property that in the aggregate are not substantial in amount and none of which
materially impairs the use of such property or the value thereof, none of which
is violated in any material respect by existing or proposed structures or land
use and which do not interfere with the ordinary conduct of the business of the
applicable Loan Party;

 

(f)     Liens in favor of the Administrative Agent for the benefit of the
Secured Parties;

 

(g)     statutory Liens on the CoBank Equities;

 

(h)     Liens securing Indebtedness permitted under Section 7.1(d)(i) and (iii)
provided, that, with respect to Indebtedness permitted under Section 7.1(d)(i),
(i) such Liens do not at any time encumber any property other than the property
purchased, leased or otherwise acquired with the proceeds of such Indebtedness
and (ii) the Indebtedness secured thereby does not exceed the cost or fair
market value, whichever is lower, of the property being so purchased, leased or
otherwise acquired on the date of its purchase, lease or acquisition;

 

(i)     Liens solely on any cash earnest money deposits made by any Loan Party
in connection with any letter of intent or purchase agreement with respect to
any Permitted Acquisition;

 

(j)     Liens resulting from judgments or orders not constituting an Event of
Default under Section 9.1(f);

 

35
Alaska Communications Systems Holdings, Inc. First Amended and Restated Credit
Agreement

--------------------------------------------------------------------------------

 

 

(k)     cash collateralization of letters of credit issued by Person(s) other
than an Issuing Lender; provided, that the aggregate amount of such cash
collateralizations together with the Loan Parties’ reimbursement obligations
under such letters of credit does not exceed the Three Million Dollars
($3,000,000) in the aggregate at any one time;

 

(l)     Liens of a collection bank in the ordinary course of business under
Section 4-208 of the Uniform Commercial Code in effect in any relevant
jurisdiction and normal and customary rights of setoff upon deposits of cash in
favor of banks or other depository institutions;

 

(m)     Liens existing on the First Restatement Effective Date and described on
Schedule 7.2 hereto;

 

(n)     with respect to any real property, Liens listed as exceptions on
Schedule B to any title insurance policy, as updated by endorsements approved by
the Administrative Agent, with respect to such real property provided that such
title insurance policy is in favor of the Administrative Agent and that such
Schedule B has been approved by the Administrative Agent; and

 

(o)     Liens in the aggregate amount not to exceed $2,000,000 at any time.

 

“Permitted Money Market Investment” means an investment in (i) money market
funds (a) which mature not more than ninety (90) days from the date acquired and
are payable on demand, (b) with respect to which there has been no failure to
honor a request for withdrawal, (c) which are registered under the Investment
Company Act of 1940, (d) which have net assets of at least $500,000,000 and (e)
which maintain a stable share price of not less than One Dollar ($1.00) per
share and are either (x) directly and fully guaranteed or insured by the United
States of America or any agency thereof (provided that the full faith and credit
of the United States is pledged in support thereof) or (y) maintain a rating of
at least A-2 or better by Standard & Poor’s and are maintained with an
investment fund manager that is otherwise acceptable at all times and from time
to time to the Administrative Agent in its sole discretion and (ii) Dreyfus
Treasury & Agency Cash Management Fund.

 

“Person” means any natural person, corporation, company, partnership, limited
liability company, association, joint-stock company, trust, unincorporated
organization, joint venture, Official Body, or any other entity.

 

“Plan” means any employee benefit plan within the meaning of Section 3(3) of
ERISA (including any Company Pension Plan) that any Loan Party or any ERISA
Affiliate sponsors, maintains, or contributes to or is required to contribute to
or with respect to which any Loan Party or any ERISA Affiliate otherwise has any
obligation or liability.

 

“Plan Funding Rules” means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Company
Pension Plans and Multiemployer Plans and set forth in, Sections 412, 430, 431,
432 and 436 of the Code and Sections 206, 302, 303, 304 and 305 of ERISA.

 

“Plan Qualification Event” means with respect to any Plan that is intended to be
a qualified plan under Section 401(a) of the Code, or exempt from tax under
Section 501(a) or 501(c)(9) of the Code, any occurrence or event that results or
could reasonably be expected to result in the loss of the Plan’s qualified or
tax-exempt status or for which the cost of correction under or related to the
IRS employee plans compliance resolution system or any successor program
(including the cost of computing the correction, making a submission to the IRS,
making any payment to the IRS, the Plan or participants and any other related
cost of correction) could reasonably be expected to exceed $10,000,000.

 

36
Alaska Communications Systems Holdings, Inc. First Amended and Restated Credit
Agreement

--------------------------------------------------------------------------------

 

 

“Platform” has the meaning specified in Section 11.4(d).

 

“Pledged Account” means a securities or deposit account of any Loan Party that
is subject to an account control agreement for the benefit of the Administrative
Agent on terms and conditions reasonably acceptable to the Administrative Agent.

 

“Post-Closing Agreement” means the Post-Closing Agreement, dated as of the First
Restatement Effective Date, among the Loan Parties and the Administrative Agent
with respect to certain documents and actions to be delivered or taken after the
First Restatement Effective Date, as amended, restated, supplemented or
otherwise modified from time to time.

 

“Prime Rate” means a variable rate of interest per annum publicly announced from
time to time by the Administrative Agent as its prime rate in effect at its
principal office in New York City. Any change in Prime Rate shall be automatic,
without the necessity of notice provided to the Borrower or any other Loan
Party. The Prime Rate is not intended to be the lowest rate of interest charged
by the Administrative Agent in connection with extensions of credit to
borrowers.

 

“Principal Office” means the principal office of the Administrative Agent in New
York, New York, or such other office as may be designated by the Administrative
Agent from time to time.

 

“Prior Security Interest” means a valid and enforceable perfected first-priority
security interest in and to the Collateral that is subject only to Permitted
Liens which Permitted Liens shall only be permitted to have first-priority if
such first-priority is granted by operation of applicable Law.

 

“Pro Forma Basis” means, with respect to any calculation for any period, a
determination of such calculation on a pro forma basis, calculated in accordance
with GAAP, after giving effect to all Permitted Acquisitions, Permitted Joint
Venture Investments, Dispositions and Restricted Payments made by the Loan
Parties during such period, as if such Permitted Acquisitions, such Permitted
Joint Venture Investments, such Dispositions and such Restricted Payments had
occurred at the beginning of such period (such pro forma effect to be determined
(i) in good faith by a Compliance Officer of the Borrower, (ii) in connection
with any Permitted Acquisition or Disposition, reflecting adjustments for cost
savings reasonably expected by the Borrower to be realized by the Borrower in
connection therewith, and in all cases subject to the limitations set forth in
clause (b)(xi) and the final paragraph of the definition of Consolidated EBITDA,
to the extent that such cost savings are factually supportable and have been
realized or are reasonably expected by the Borrower to be realized within 365
days following such Permitted Acquisition or Disposition, as applicable;
provided that, (A) the Borrower shall have delivered to the Administrative Agent
a certificate of a Compliance Officer of the Borrower, in form and substance
reasonably satisfactory to the Administrative Agent, certifying that such cost
savings meet the requirements set forth herein, together with reasonably
detailed evidence in support thereof substantially in the form, and (B) if any
cost savings included in any pro forma calculations based on the expectation by
the Borrower that such cost savings will be realized within 365 days following
such Permitted Acquisition or Disposition, as applicable, shall at any time
cease to be reasonably expected to be so realized within such period, then on
and after such time pro forma calculations in respect of such Permitted
Acquisition or Disposition, as applicable, shall not reflect such cost savings,
and (iii) without giving effect to any anticipated or proposed change in
operations, revenues, expenses or other items included in the computation of
Consolidated EBITDA, except (A) for Permitted Acquisitions and Dispositions, as
contemplated by the immediately preceding clause (ii) and (B) with respect to
Restricted Payments, with the consent of the Administrative Agent).

 

37
Alaska Communications Systems Holdings, Inc. First Amended and Restated Credit
Agreement

--------------------------------------------------------------------------------

 

 

“Pro Rata Share” means:

 

(a)        with respect to the Revolving Credit Facility as of any date of
determination, the proportion that a Revolving Lender’s Revolving Commitment as
of such date bears to the aggregate amount of Revolving Commitments of all of
the Revolving Lenders as of such date, provided, that if the Revolving
Commitments have been terminated or have expired, Pro Rata Share under the
Revolving Credit Facility shall be determined based upon the Revolving
Commitments most recently in effect, giving effect to any assignment,

 

(b)        with respect to the Term A Loan Facilities as of any date of
determination,

 

(i)      if (x) any Initial Term A Loan Commitments remain in effect, the
proportion that an Initial Term A Loan Lender’s unused Initial Term A Loan
Commitments bears to the aggregate amount of Initial Term A Loan Commitments of
all of the Initial Term A Loan Lenders as of such date and (y) if the Initial
Term A Loan Commitments have been terminated or have expired, the proportion
that an Initial Term A Loan Lender’s Initial Term A Loans bears to the aggregate
amount of Initial Term A Loans of all of the Initial Term A Loan Lenders as of
such date;

 

(ii)     if (x) any Delayed Draw Term A Loan Commitments remain in effect, the
proportion that an Delayed Draw Term A Loan Lender’s unused Delayed Draw Term A
Loan Commitments bears to the aggregate amount of Delayed Draw Term A Loan
Commitments of all of the Delayed Draw Term A Loan Lenders as of such date and
(y) if the Delayed Draw Term A Loan Commitments have been terminated or have
expired, the proportion that an Delayed Draw Term A Loan Lender’s Delayed Draw
Term A Loans bears to the aggregate amount of Delayed Draw Term A Loans of all
of the Delayed Draw Term A Loan Lenders as of such date; and

 

(iii)     if all of the Term A Loan Commitments have been terminated or have
expired, the proportion that the outstanding principal amount of a Term A
Lender’s Term A Loans as of such date bears to the aggregate principal amount of
all outstanding Term A Loans as of such date,

 

(c)        with respect to each Tranche of the Incremental Term Loan Facility as
of any date of determination,

 

(i)      if any Incremental Term Loan Commitments remain in effect with respect
to such Tranche, the proportion that an Incremental Term Lender’s unused
Incremental Term Loan Commitments with respect to such Tranche bears to the
aggregate amount of the Incremental Term Loan Commitments of all of the
Incremental Term Loan Lenders for such Tranche as of such date, or

 

(ii)     if the Incremental Term Loan Commitments have been terminated or have
expired with respect to such Tranche, the proportion that the outstanding
principal amount of an Incremental Term Loan Lender’s Incremental Term Loans
with respect to such Tranche as of such date bears to the aggregate principal
amount of all outstanding Incremental Term Loans for such Tranche as of such
date.

 

“PTE” shall mean a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

 

“PUC” means any state, provincial or other local public utility commission,
local franchising authority, or similar regulatory agency or body that exercises
jurisdiction over the rates or services or the ownership, construction or
operation of any Communications or IT System (and its related facilities) or
over Persons who own, construct or operate a Communications or IT System, in
each case by reason of the nature or type of the business subject to regulation
and not pursuant to laws and regulations of general applicability to Persons
conducting business in any such jurisdiction.

 

38
Alaska Communications Systems Holdings, Inc. First Amended and Restated Credit
Agreement

--------------------------------------------------------------------------------

 

 

“PUC Laws” means all relevant rules, regulations, and published policies of, and
all Laws administered by, any PUC asserting jurisdiction over any Loan Party or
its Subsidiaries.

 

“Purchase Money Security Interest” means Liens upon tangible personal property
securing loans to any Loan Party or Subsidiary of a Loan Party or deferred
payments by such Loan Party or Subsidiary for the purchase of such tangible
personal property.

 

“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each Loan
Party that has total assets exceeding $10,000,000 at the time the relevant
Guaranty or grant of security interest becomes effective with respect to such
Swap Obligation or such other Person as constitutes an “eligible contract
participant” under the Commodity Exchange Act or any regulations promulgated
thereunder and can cause another Person to qualify as an “eligible contract
participant” at such time by entering into a keepwell under Section
1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

“Qualified Equity Interests” means, with respect to the Equity Interests of any
Person, any Equity Interests other than Disqualified Equity Interests of such
Person.

 

“Quintillion JV” means ACS-Quintillion JV, LLC, an Alaska limited liability
company.

 

“Recipient” means (a) the Administrative Agent, (b) any Lender and (c) any
Issuing Lender, as applicable.

 

“Register” has the meaning specified in Section 11.7(c).

 

“Reimbursement Obligation” has the meaning specified in Section 2.9(c)(i).

 

“Related Agreements” has the meaning specified in Section 12.3(a).

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, insurers, credit risk protection providers, advisors
and representatives of such Person and of such Person’s Affiliates.

 

“Repricing Transaction” shall mean (a) any prepayment or repayment of any Class
of Term Loans with the proceeds of, or any conversion or amendment of any Class
of Term Loans into, any new or replacement tranche of term loans bearing
interest with an “effective yield” less than the “effective yield” applicable to
such Class of the Term Loans (as such comparative yields are determined
consistent with generally accepted financial practices) or (b) any amendment to
this Agreement, the purpose of which is to reduce the yield of such Class of
Term Loans.

 

“Request for Release of Funds From DDT Dominion Account” means a request for
release of funds from the DDT Dominion Account substantially in the form of
Exhibit J-1 hereto.

 

“Required Delayed Draw Term A Lenders” means, at any time, at least two
non-Affiliate Delayed Draw Term A Lenders (other than Defaulting Lenders but
including non-Affiliate Voting Participants so long as such Voting Participant
is not a participant of a Defaulting Lender) having Delayed Draw Term A
Commitments representing more than 50% of the aggregate Delayed Draw Term A
Commitments of all Delayed Draw Term A Lenders; provided that, if there is only
one Lender (other than Defaulting Lenders but including Voting Participants so
long as such Voting Participant is not a participant of a Defaulting Lender),
such sole Lender may constitute Required Delayed Draw Term A Lenders. The
Delayed Draw Term A Commitments of any Defaulting Lender shall be disregarded in
determining Required Delayed Draw Term A Lenders at any time.

 

39
Alaska Communications Systems Holdings, Inc. First Amended and Restated Credit
Agreement

--------------------------------------------------------------------------------

 

 

“Required Lenders” means, at any time, at least two non-Affiliate Lenders (other
than Defaulting Lenders but including non-Affiliate Voting Participants so long
as such Voting Participant is not a participant of a Defaulting Lender) having
Total Credit Exposures representing more than 50% of the Total Credit Exposures
of all Lenders; provided that, if there is only one Lender (other than
Defaulting Lenders but including Voting Participants so long as such Voting
Participant is not a participant of a Defaulting Lender), such sole Lender may
constitute Required Lenders. With respect to economic changes applicable only to
one of the Credit Facilities, “Required Lenders” shall be calculated with
respect to only the Lender or Lenders (other than any Defaulting Lender but
including any Voting Participant that is not a participant of a Defaulting
Lender) holding Loans or Commitments of the applicable Credit Facility. The
Total Credit Exposure of any Defaulting Lender shall be disregarded in
determining Required Lenders at any time.

 

“Required Revolving Lenders” means, at any time, at least two non-Affiliate
Lenders (other than Defaulting Lenders but including non-Affiliate Voting
Participants so long as such Voting Participant is not a participant of a
Defaulting Lender) having Revolving Credit Exposures representing more than 50%
of the aggregate Revolving Credit Exposure of all Lenders; provided that, if
there is only one Lender (other than Defaulting Lenders but including Voting
Participants so long as such Voting Participant is not a participant of a
Defaulting Lender), such sole Lender may constitute Required Revolving Lenders.
The Revolving Credit Exposure of any Defaulting Lender shall be disregarded in
determining Required Revolving Lenders at any time.

 

“Restricted Payment” means:

 

(a)     any dividend or other distribution, direct or indirect, on account of
any capital stock or other equity interest in any Loan Party or any of its
respective Subsidiaries, including any ownership interest and any shares of any
class of stock or other equity interest of any Loan Party or any of its
respective Subsidiaries now or hereafter outstanding;

 

(b)     any redemption, repurchase, conversion, exchange, retirement, sinking
fund or similar payment, purchase or other acquisition for value, direct or
indirect, of any capital stock or other equity interest in any Loan Party or any
of its respective Subsidiaries, including any ownership interest and any shares
of any class of stock or other equity interest of any Loan Party or any of its
respective Subsidiaries now or hereafter outstanding;

 

(c)     any payment or prepayment of interest on, principal of, premium, if any,
redemption, conversion, exchange, purchase, retirement, defeasance, sinking fund
or similar payment with respect to, any Indebtedness subject to subordination
provisions for the benefit of the Administrative Agent and the Lenders (whether
as a specified beneficiary or successor in interest or by general application of
subordination provisions for the benefit of certain types of Indebtedness or
creditors); and

 

(d)     any payment made to retire, or to obtain the surrender of, any
outstanding warrants, options or other rights to acquire any equity interest in
any Loan Party or any of its respective Subsidiaries, including any ownership
interest and shares of any class of stock of any Loan Party or any of its
respective Subsidiaries now or hereafter outstanding.

 

“Revolving Availability Period” means, with respect to the Revolving Credit
Facility, the period from and including the Closing Date to but excluding the
earlier of the Maturity Date with respect to the Revolving Facility and, if
different, the date of the termination of the Revolving Commitments in
accordance with the provisions of this Agreement.

 

40
Alaska Communications Systems Holdings, Inc. First Amended and Restated Credit
Agreement

--------------------------------------------------------------------------------

 

 

“Revolving Commitment” means, as to any Revolving Lender at any time, the amount
initially set forth opposite its name on Part 1 of Schedule 1.1(A), as such
Commitment is thereafter assigned or modified and “Revolving Commitments” means
the aggregate Revolving Commitments of all of the Revolving Lenders. As of the
First Restatement Effective Date, the aggregate amount of the Revolving
Commitments of all Revolving Lenders is $20,000,000.

 

“Revolving Credit Exposure” means, as to any Revolving Lender at any time, the
aggregate principal amount at such time of its outstanding Revolving Loans and
such Revolving Lender’s participation in Letter of Credit Obligations and Swing
Line Loans at such time.

 

“Revolving Credit Facility” means the Revolving Credit Facility established
pursuant to Section 2.2.

 

“Revolving Credit Facility Usage” means at any time the sum of the outstanding
Revolving Loans, the outstanding Swing Line Loans, and the Letter of Credit
Obligations.

 

“Revolving Lender” means each Lender having a Revolving Commitment or who has
funded or purchased all or a portion of a Revolving Loan in accordance with the
terms hereof.

 

“Revolving Loans” means collectively and “Revolving Loan” means separately all
Revolving Loans or any Revolving Loan made by the Lenders or one of the Lenders
to the Borrower pursuant to Section 2.2.

 

“Revolving Note” means the promissory notes of the Borrower substantially in the
form of Exhibit E-1 hereto evidencing the Revolving Loans.

 

“SBA” means the U.S. Small Business Administration.

 

“Sanctioned Country” means, at any time, a country, region, territory or sector
that is, or whose government is, the subject or target of any Sanctions or that
is, or whose government is, the subject of any list-based or territorial or
sectorial Sanctions, including currently, Crimea, Cuba, Iran, North Korea, and
Syria.

 

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury or the U.S. Department of
State or by the United Nations Security Council, the European Union or any EU
member state, (b) any Person operating, organized or resident in a Sanctioned
Country, (c) any Person that is otherwise subject to any Sanctions, or (d) any
Person, directly or indirectly, 50% or more in the aggregate owned by, otherwise
controlled by, or acting for the benefit or on behalf of, any Person or Persons
described in clause (a), (b) or (c) of this definition.

 

“Sanctions” means any economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by (a) the U.S. government,
including those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State or (b) the United
Nations Security Council, the European Union or any of its member states, Her
Majesty’s Treasury of the United Kingdom or other relevant sanctions authority.

 

“Screen Rate” has the meaning assigned to such term in the definition of LIBOR
Rate.

 

41
Alaska Communications Systems Holdings, Inc. First Amended and Restated Credit
Agreement

--------------------------------------------------------------------------------

 

 

“Secured Bank Product” means agreements or other arrangements entered into by
(i) a Lender or its Affiliate, on the one hand, and any Loan Party, on the other
hand at the time such Lender is a party to this Agreement and (ii) any
agreements or other arrangements in effect on the First Restatement Effective
Date between a Loan Party and a Person who is a Lender on the First Restatement
Effective Date, in each case under which such Lender or Affiliate of such Lender
provides any of the following products or services to any of the Loan Parties:

 

(a)     credit cards,

 

(b)     credit card processing services,

 

(c)     debit cards,

 

(d)     purchase cards,

 

(e)     ACH transactions,

 

(f)     cash management, including controlled disbursement, accounts or
services, or

 

(g)     foreign currency exchange;

 

provided that any such Lender or its Affiliate (other than the Administrative
Agent or its Affiliates) executes and delivers a Secured Party Designation
Notice to the Administrative Agent and the Borrower, and provided further that,
the foregoing shall not constitute a Secured Bank Product if at any time after
the First Restatement Effective Date the applicable provider of such bank
products or services is not a Lender or an Affiliate of a Lender.

 

“Secured Hedge” means an Interest Rate Hedge with respect to interest on the
Obligations and which is permitted under this Agreement:

 

(a)     that is (i) entered into by any Loan Party or any Subsidiary of any Loan
Party and a Hedge Bank at the time that such Hedge Bank or its Affiliate is a
Lender hereunder or (ii) that is in effect on the First Restatement Effective
Date between a Loan Party and a Person who is a Lender on the First Restatement
Effective Date, and

 

(b)     with respect to which such Hedge Bank has provided evidence satisfactory
to the Administrative Agent that such Interest Rate Hedge is documented in a
standard International Swap Dealer Association Agreement;

 

provided that any such Hedge Bank or its Affiliate (other than the
Administrative Agent or its Affiliates) executes and delivers a Secured Party
Designation Notice to the Administrative Agent and the Borrower.

 

“Secured Obligations” means all Obligations and all Other Liabilities to
Lenders, but excluding all Excluded Swap Obligations.

 

“Secured Parties” means, collectively, the Administrative Agent, the Lenders,
the Issuing Lenders, each Lender (or its Affiliate) that provides any Secured
Hedge, each Lender (or its Affiliate) that provides any Secured Bank Product,
each Indemnitee, each Related Party or co-agent or sub-agent appointed by the
Administrative Agent from time to time pursuant to Section 10.6, and, in each
case, their respective successors and permitted assigns.

 

42
Alaska Communications Systems Holdings, Inc. First Amended and Restated Credit
Agreement

--------------------------------------------------------------------------------

 

 

“Secured Party Designation Notice” means a notice substantially in the form of
Exhibit K executed and delivered to the Administrative Agent and the Borrower by
a counterparty (other than the Administrative Agent and its Affiliates) to an
agreement or other arrangement for any of the products or services described in
the definition of Secured Bank Products or to an Interest Rate Hedge described
in the definition of Secured Hedge in order that the obligations in respect
thereof constitute a Secured Bank Product or a Secured Hedge.

 

“Security Agreement” means the Pledge and Security Agreement, dated as of the
Original Closing Date, by each of the Loan Parties in favor of the
Administrative Agent.

 

“Solvency Certificate” means the certificate of the Loan Parties in the form of
Exhibit F hereto and dated as of the First Restatement Effective Date.

 

“Solvent” means, with respect to any Person on any date of determination, taking
into account any and all rights of reimbursement, contribution or similar right
available to such Person from other Persons, that on such date:

 

(a)     the fair value of the assets of such Person is greater than the total
amount of liabilities, including, without limitation, contingent liabilities, of
such Person,

 

(b)     the present fair saleable value of the assets of such Person is not less
than the amount that will be required to pay the probable liability of such
Person on its debts as they become absolute and matured,

 

(c)     such Person is able to realize upon its assets and pay its debts and
other liabilities, contingent obligations and other commitments as they mature
in the normal course of business,

 

(d)     such Person does not intend to, and does not believe that it will, incur
debts or liabilities beyond such Person’s ability to pay as such debts and
liabilities mature, and

 

(e)     such Person is not engaged in business or a transaction, and is not
about to engage in business or a transaction, for which such Person’s assets
would constitute unreasonably small capital after giving due consideration to
the prevailing practice in the industry in which such Person is engaged. In
computing the amount of contingent liabilities at any time, it is intended that
such liabilities will be computed at the amount that, in light of all the facts
and circumstances existing at such time, represents the amount that can
reasonably be expected to become an actual or matured liability.

 

“Special Project” means one or more projects listed on Schedule 1.1(B) or on a
Compliance Certificate to construct a telecommunications network or networks for
which the customer is contractually obligated to make payments to the Borrower
either prior to the construction of the network and implementation of services
associated with the contract or within ninety (90) days of making by the
Borrower of the related Special Project Capital Expenditures and/or Special
Project Cost of Goods Sold.

 

“Special Project Adjustment Factor” means 80% (0.80x) prior to the completion of
the individual Special Project and 100% (1.00x) when the construction of the
Special Project is certified complete by a Compliance Officer.

 

“Special Project Available Amount” means at any date, the aggregate Adjusted
Special Project Upfront Differentials less the aggregate amount of all
Restricted Payments, Investments and/or Capital Expenditures that previously
utilized any portion the Special Project Available Amount on or before such
date, provided, however, that the Special Project Available Amount shall not
exceed the product of Special Project Upfront Payments multiplied by the Special
Project Margin.

 

43
Alaska Communications Systems Holdings, Inc. First Amended and Restated Credit
Agreement

--------------------------------------------------------------------------------

 

 

“Special Project Capital Expenditures” means those Capital Expenditures incurred
in connection with a Special Project made prior to or anticipated to be made
within 90 days of any measurement date.

 

“Special Project Cost of Goods Sold” means upfront payments made to third party
vendors prior to or anticipated to be made within 90 days of any measurement
date that are (i) under long-term contracts to construct and/or provide
facilities necessary to the Special Project (ii) paid for using Special Project
Upfront Payments (iii) expected, for financial accounting purposes, to be
deferred and amortized over all or a substantial portion of the Special Project
contract term and (iv) are an essential component to providing service to the
Special Project customer.

 

“Special Project Deferred Revenue” means the portion of Special Project Upfront
Payments that has been accounted for on the balance sheet as deferred revenue by
the Borrower and recognized as revenue in any measurement period.

 

“Special Project Margin” means the sum of all known and anticipated Special
Project Capital Expenditures and Special Project Cost of Goods Sold divided by
all known and anticipated Special Project Upfront Payments for the entire
Special Project, and without limitation by the 90-day limitation set forth in
each of the defined terms “Special Project Capital Expenditures,” “Special
Project Cost of Goods Sold” and “Special Project Upfront Payments.

 

“Special Project Upfront Differential” means the difference between Special
Project Upfront Payments and the sum of the budgeted or actual (when known)
Special Project Capital Expenditures and Special Project Cost of Goods Sold
associated with each Special Project.

 

“Special Project Upfront Payments” means customer progress payments received or
to be received (that are not past due by more than 30 days) within 90 days of
any measurement date associated with Special Projects specifically intended for
the construction of telecommunications infrastructure and services associated
with such Special Project.

 

“Specified Distributions” means one or more distributions made on or after the
First Restatement Effective Date by the Borrower to the Parent to enable the
Parent to make a distribution to its stockholders or repurchase its shares in an
aggregate amount not in excess of $5,000,000.

 

“Standard & Poor’s” means S&P Global Ratings, a business unit of Standard &
Poor’s Financial Services LLC, a subsidiary of S&P Global Inc., or any successor
or assignee of the business of such division in the business of rating
securities and debt.

 

“Statutory Reserve Rate” means, for the Interest Period for any LIBOR Rate Loan,
a fraction (expressed as a decimal), the numerator of which is the number one
and the denominator of which is the number one minus the arithmetic mean, taken
over each day in such Interest Period, of the aggregate of the maximum reserve
percentages (including any marginal, special, emergency or supplemental
reserves) expressed as a decimal established by the Board to which the
Administrative Agent is subject for eurocurrency funding (currently referred to
as “Eurocurrency liabilities” in Regulation D of the Board). Such reserve
percentages shall include those imposed pursuant to such Regulation D. LIBOR
Rate Loans shall be deemed to constitute eurocurrency funding and to be subject
to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under such Regulation D or any comparable regulation. The Statutory Reserve Rate
shall be adjusted automatically on and as of the effective date of any change in
any reserve percentage.

 

44
Alaska Communications Systems Holdings, Inc. First Amended and Restated Credit
Agreement

--------------------------------------------------------------------------------

 

 

“Subsidiary” of any Person at any time means any corporation, trust,
partnership, any limited liability company or other business entity (a) of which
more than 50% of the outstanding voting securities or other interests normally
entitled to vote for the election of one or more directors or trustees
(regardless of any contingency that does or may suspend or dilute the voting
rights) is at such time owned, or the management of which is controlled,
directly or indirectly through one or more intermediaries, or both, by such
Person or one or more of such Person’s Subsidiaries, or (b) that is directly or
indirectly controlled by such Person or one or more of such Person’s
Subsidiaries; provided however, with the exception of the financial reporting
requirements and financial covenant calculations, Quintillion JV shall be
treated as an Affiliate for purposes of this Agreement but not as a Subsidiary
unless clause (a) of this definition is satisfied.

 

“Subsidiary Equity Interests” has the meaning specified in Section 5.6.

 

“Swap Obligation” means, with respect to any Loan Party, any obligation to pay
or perform under any agreement, contract or transaction that constitutes a
“swap” within the meaning of Section 1a(47) of the Commodity Exchange Act.

 

“Swing Line Commitment” means, as to the Swing Line Lender at any time, the
lesser of (a) the amount initially set forth opposite its name on Part 2 of
Schedule 1.1(A), as such Commitment is thereafter assigned or modified and (b)
the Revolving Commitments. As of the First Restatement Effective Date, the Swing
Line Commitment of the Swing Line Lender is $4,000,000.

 

“Swing Line Facility” means the swing line facility established pursuant to
Section 2.3.

 

“Swing Line Lender” means ING Capital, in its individual capacity as the
provider of the Swing Line Commitment.

 

“Swing Line Loans” means collectively and “Swing Line Loan” means separately all
Swing Line Loans or any Swing Line Loan made by the Swing Line Lender to the
Borrower pursuant to Section 2.3 hereof.

 

“Swing Line Note” means the promissory note of the Borrower substantially in the
form of Exhibit E-2 hereto evidencing the Swing Line Loans.

 

“Synthetic Lease Obligation” means the monetary obligation of a Person under (a)
a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property creating obligations that do not
appear on the balance sheet of such Person but which, for tax purposes or
otherwise upon the insolvency or bankruptcy of such Person, would be
characterized as the indebtedness of such Person (without regard to accounting
treatment).

 

“Tax Compliance Certificate” means a tax certificate substantially in the form
of Exhibit G hereto, prepared and delivered in accordance with Section 3.2(g).

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

 

“Term A Lender” means each Lender having an Initial Term A Loan Commitment or
who has funded or purchased all or a portion of a Term A Loan in accordance with
the terms hereof and, unless the context shall otherwise require, shall include
any Delayed Draw Term A Lender and Incremental Term A Lender.

 

45
Alaska Communications Systems Holdings, Inc. First Amended and Restated Credit
Agreement

--------------------------------------------------------------------------------

 

 

“Term A Loan Commitments” means, collectively, the Initial Term A Loan
Commitments and the Delayed Draw Term A Loan Commitments.

 

“Term A Loan Facilities” means, collectively, the Initial Term A Loan Facility
and the Delayed Draw Term A Loan Facility.

 

“Term A Loans” means all Initial Term A Loans and Delayed Draw Term A Loans made
by Lenders or one of the Lenders to the Borrower pursuant to Section 2.1(a)(i)
and Section 2.1(a)(ii), respectively, and, unless the context shall otherwise
require, shall include any Incremental Term A Loans.

 

“Term A Loan Note” means the promissory notes of the Borrower evidencing the
Term A Loans, which shall be substantially in the form of Exhibit E-3 hereto or
otherwise in form and substance acceptable to the Lender.

 

“Term Lender” means each Lender having a Term A Loan Commitment or who has
funded or purchased all or a portion of a Term A Loan in accordance with the
terms hereof and, unless the context shall otherwise require, shall include any
Incremental Term Lender.

 

“Term Lender” means each Lender having a Term A Loan Commitment or who has
funded or purchased all or a portion of a Term A Loan in accordance with the
terms hereof and, unless the context shall otherwise require, shall include any
Incremental Term Lender.

 

“Term Loans” means, collectively the Term A Loans and, unless the context
indicates otherwise, Incremental Term Loans.

 

“Threshold Amount” means $2,500,000.

 

“Total Credit Exposure” means, as to any Lender at any time, the unused
Commitments, Revolving Credit Exposure, outstanding Term A Loans and the
outstanding Incremental Term Loans of such Lender at such time.

 

“Tranche” means, with respect to any Incremental Term Loans, all Incremental
Term Loans made on the same date pursuant to the terms of the same Notice of
Incremental Term Loan Borrowing and Incremental Term Loan Funding Agreement.

 

“UCC” has the meaning set forth in the Security Agreement, subject to the rules
of construction set forth in Section 1.2 of the Security Agreement.

 

“Undisclosed Administration” means in relation to a Lender or its parent company
the appointment of an administrator, provisional liquidator, conservator,
receiver, trustee, custodian or other similar official by a supervisory
authority or regulator under the Dutch Financial Supervision Act 2007 (“Wet op
het Financieel Toezicht 2007”) if such law is the law in the country where such
Person is subject to home jurisdiction supervision, if such law requires that
such appointment is not to be publicly disclosed and such appointment does not
impact such Lender’s ability to fulfill its obligations under this Agreement.

 

“Unfunded Liability” means, (a) for a Company Pension Plan other than a
Multiemployer Plan, any excess of the Company Pension Plan’s funding target
under Section 430(d) of the Code or Section 303(d) of ERISA over the value of
the Company Pension Plan’s assets, determined in accordance with Section
430(d)(2)(A) of the Code or Section 303(d)(2)(A) of ERISA for the applicable
plan year, (b) for a Multiemployer Plan, any excess of the Multiemployer Plan’s
current liability under Section 431(c)(6) of the Code or Section 304(c)(6) of
ERISA over the value of the Multiemployer Plan’s assets determined in accordance
with Section 431(c)(2) of the Code or Section 304(c)(2) of ERISA, and (c) for a
Welfare Benefit Plan, the present value (determined using actuarial and other
assumptions that are reasonable with respect to the benefits provided and the
employees participating) of the liability of each Loan Party and each ERISA
Affiliate for post-retirement benefits other than pensions, net of all assets
under all such Welfare Benefit Plans allocable to such benefits, determined in
accordance with Financial Accounting Standard 106 (as amended).

 

46
Alaska Communications Systems Holdings, Inc. First Amended and Restated Credit
Agreement

--------------------------------------------------------------------------------

 

 

“Unused Delayed Draw Term A Commitment Fee” has the meaning specified in Section
2.7(b).

 

“Unused Revolving Commitment Fee” has the meaning specified in Section 2.7(a).

 

“USA PATRIOT Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001,
Public Law 107-56.

 

“U.S. Borrower” means any Borrower that is a U.S. Person.

 

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

 

“Voting Participant” has the meaning specified in Section 11.7(d).

 

“Voting Participant Notice” has the meaning specified in Section 11.7(d).

 

“Welfare Benefit Plan” means a Plan which is an “employee welfare benefit plan”
within the meaning of Section 3(1) of ERISA.

 

“Withholding Agent” means (a) the Borrower or any other Loan Party and (b) the
Administrative Agent.

 

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

 

1.2

Construction. Unless the context of this Agreement otherwise clearly requires,
the following rules of construction shall apply to this Agreement and each of
the other Loan Documents: (a) references to the plural include the singular, the
plural, the part and the whole; (b) the words “include,” “includes” and
“including” shall be deemed to be followed by the phrase “without limitation”;
(c) the words “hereof,” “herein,” “hereunder,” “hereto” and similar terms in
this Agreement or any other Loan Document refer to this Agreement or such other
Loan Document as a whole; (d) article, section, subsection, clause, schedule and
exhibit references are to this Agreement or other Loan Document, as the case may
be, unless otherwise specified; (e) reference to any Person includes such
Person’s successors and assigns; (f) reference to any agreement, including this
Agreement and any other Loan Document together with the schedules and exhibits
hereto or thereto, document or instrument means such agreement, document or
instrument as amended, extended, modified, supplemented, replaced, substituted
for, superseded, renewed, refinanced, refunded, reaffirmed or restated at any
time and from time to time; (g) relative to the determination of any period of
time, “from” means “from and including,” “to” means “to but excluding,” and
“through” means “through and including”; (h) the words “asset” and “property”
shall be construed to have the same meaning and effect and to refer to any and
all tangible and intangible assets and properties, including cash, securities,
accounts and contract rights; (i) section headings herein and in each other Loan
Document are included for convenience and shall not affect the interpretation of
this Agreement or such Loan Document; (j) any pronoun shall include the
corresponding masculine, feminine and neuter terms; (k) reference to any Law
shall refer to such Law as amended, modified, supplemented, renewed, or extended
from time to time and to any successor or replacement Law promulgated thereunder
or substantially related thereto; (l) reference to any Governmental Authority
includes any similar or successor Governmental Authority; (m) the word “will”
shall be construed to have the same meaning and effect as the word “shall”; and
(n) unless otherwise specified, all references herein to times of day shall be
references to New York City time.

 

47
Alaska Communications Systems Holdings, Inc. First Amended and Restated Credit
Agreement

--------------------------------------------------------------------------------

 

 

 

1.3

Accounting Principles. Except as otherwise provided in this Agreement, all
computations and determinations as to accounting or financial matters (including
financial ratios and other financial covenants) and all financial statements to
be delivered pursuant to this Agreement shall be made and prepared in accordance
with GAAP (including principles of consolidation where appropriate), applied on
a consistent basis and, except as expressly provided herein, in a manner
consistent with that used in preparing audited financial statements in
accordance with Section 6.1(b) and all accounting or financial terms have the
meanings ascribed to such terms by GAAP. In the event of any change after the
Original Closing Date in GAAP, and if such change would affect the computation
of any of the financial covenants set forth in Article VIII, then the parties
hereto agree to endeavor, in good faith, to agree upon an amendment to this
Agreement that would adjust such financial covenants in a manner that would
preserve the original intent, but would allow compliance to be determined in
accordance with the Borrower’s financial statements for periods after the
change, provided that until so amended the financial covenants shall continue to
be computed in accordance with GAAP prior to the change. Despite the above, for
purposes of determining compliance with any covenant (including the computation
of any financial covenant) contained herein:

 

(a)       Indebtedness of any Loan Party and its Subsidiaries shall be deemed to
be carried at 100% of the outstanding principal amount thereof, and the effects
of FASB ASC 825 and FASB ASC 470-20 on financial liabilities shall be
disregarded;

 

(b)       any lease that was or would have been classified as an operating lease
as of the Original Closing Date pursuant to GAAP will be classified as an
operating lease, regardless of any change in GAAP after the First Restatement
Effective Date that would reclassify such lease as a Capital Lease; and

 

(c)       any amount received from federal or Alaska Universal Service Funds
will be includable in Consolidated net income (or loss) of the Parent and its
Subsidiaries regardless of how that amount would be classified for GAAP
purposes; for purposes of this clause (c), “Universal Service Funds” includes
all support disbursed pursuant to:

 

(i)      47 C.F.R. § Part 54 or any successor or other provisions created after
the Original Closing Date to provide universal service support for
telecommunications services in rural, insular or high cost areas, as defined by
the FCC, and

 

(ii)     any Alaska program which provides corresponding, similar, or
complementary support.

 

48
Alaska Communications Systems Holdings, Inc. First Amended and Restated Credit
Agreement

--------------------------------------------------------------------------------

 

 

 

1.4

Rounding. Any financial ratios required to be maintained pursuant to this
Agreement shall be calculated by dividing the appropriate component by the other
component, carrying the result to one place more than the number of places by
which such ratio or percentage is expressed herein and rounding the result up or
down to the nearest number (with a rounding-up if there is no nearest number).

 

 

1.5

Letter of Credit Amounts. Unless otherwise specified, all references herein to
the amount of a Letter of Credit at any time shall be deemed to mean the maximum
face amount of such Letter of Credit after giving effect to all increases
thereof contemplated by such Letter of Credit or the Letter of Credit Request
therefor (at the time specified therefor in such applicable Letter of Credit or
Letter of Credit Request and as such amount may be reduced by (a) any permanent
reduction of such Letter of Credit or (b) any amount which is drawn, reimbursed
and no longer available under such Letter of Credit).

 

 

1.6

Covenant Compliance Generally. For purposes of determining compliance under
Article VIII, any amount in a currency other than Dollars will be converted to
Dollars in a manner consistent with that used in calculating Consolidated net
income in the most recent annual financial statements of the Parent and its
Subsidiaries delivered pursuant to Section 6.1(b). Notwithstanding the
foregoing, for purposes of determining compliance with Article VII, with respect
to any covenant with respect to the amount of Indebtedness or investment in a
currency other than Dollars, no breach of any basket contained therein shall be
deemed to have occurred solely as a result of changes in rates of exchange
occurring after the time such Indebtedness or investment is incurred; provided,
that for the avoidance of doubt, the result of any changes in rates of exchange
occurring after the time such Indebtedness or investment is incurred shall
otherwise apply in all other cases, including determining whether any additional
Indebtedness or investment may be incurred at any time in accordance with
Article VII and for purposes of calculating financial ratios in accordance with
Article VIII.

 

 

1.7

Administration of Rates. The Administrative Agent does not warrant, nor accept
responsibility for, nor shall the Administrative Agent have any liability with
respect to the administration, submission or any other matter related to the
rates in the definition of “LIBOR Rate” or with respect to any comparable or
successor rate thereto.

 

 

1.8

Holidays. Whenever payment of a Loan to be made or taken hereunder shall be due
on a day that is not a Business Day such payment shall be due on the next
Business Day (except as provided in Section 2.5) and such extension of time
shall be included in computing interest and fees, except that the Loans shall be
due on the Business Day preceding the Maturity Date if the Maturity Date is not
a Business Day. Whenever any payment or action to be made or taken hereunder
(other than payment of the Loans) shall be stated to be due on a day that is not
a Business Day, such payment or action shall be made or taken on the next
following Business Day, and such extension of time shall not be included in
computing interest or fees, if any, in connection with such payment or action.

 

 

1.9

Divisions. For all purposes under the Loan Documents, in connection with any
division or plan of division under Delaware law (or any comparable event under a
different jurisdiction’s laws) (each, a “Division”): (a) if any asset, right,
obligation or liability of any Person becomes the asset, right, obligation or
liability of a different Person, then it shall be deemed to have been
transferred from the original Person to the subsequent Person, and (b) if any
new Person comes into existence, such new Person shall be deemed to have been
organized on the first date of its existence by the holders of its Equity
Interests at such time.

 

49
Alaska Communications Systems Holdings, Inc. First Amended and Restated Credit
Agreement

--------------------------------------------------------------------------------

 

 

 

1.10

Interest Rates; LIBOR Notification. The interest rate on LIBOR Rate Loans is
determined by reference to the LIBOR Rate, which is derived from the London
interbank offered rate. The London interbank offered rate is intended to
represent the rate at which contributing banks may obtain short-term borrowings
from each other in the London interbank market. In July 2017, the U.K. Financial
Conduct Authority announced that, after the end of 2021, it would no longer
persuade or compel contributing banks to make rate submissions to the ICE
Benchmark Administration (together with any successor to the ICE Benchmark
Administrator, the “IBA”) for purposes of the IBA setting the London interbank
offered rate. As a result, it is possible that commencing in 2022, the London
interbank offered rate may no longer be available or may no longer be deemed an
appropriate reference rate upon which to determine the interest rate on LIBOR
Rate Loans. In light of this eventuality, public and private sector industry
initiatives are currently underway to identify new or alternative reference
rates to be used in place of the London interbank offered rate. In the event
that the London interbank offered rate is no longer available or in certain
other circumstances as set forth in Section 3.4 of this Agreement, such Section
3.4 provides a mechanism for determining an alternative rate of interest. The
Administrative Agent will notify the Borrower, pursuant to Section 3.4, in
advance of any change to the reference rate upon which the interest rate on
LIBOR Rate Loans is based. However, the Administrative Agent does not warrant or
accept any responsibility for, and shall not have any liability with respect to,
the administration, submission or any other matter related to the London
interbank offered rate or other rates in the definition of “LIBOR Rate” or with
respect to any alternative or successor rate thereto, or replacement rate
thereof, including without limitation, whether the composition or
characteristics of any such alternative, successor or replacement reference
rate, as it may or may not be adjusted pursuant to Section 3.4, will be similar
to, or produce the same value or economic equivalence of, the LIBOR Rate or have
the same volume or liquidity as did the London interbank offered rate prior to
its discontinuance or unavailability.

 

 

1.11

Cashless Rolls. Notwithstanding anything to the contrary contained in this
Agreement or in any other Loan Document, to the extent that any Lender
refinances its Existing Term Loans with Initial Term A Loans or Term Loans with
any Incremental Term Loans, in each case, to the extent such refinancing is
effected by means of a “cashless roll” by such Lender, such refinancing shall be
deemed to comply with any requirement hereunder or any other Loan Document that
such payment be made “in Dollars”, “in immediately available funds”, “in cash”
or any other similar requirement.

 

II.     CREDIT FACILITIES

 

 

2.1

Term A Loans and Incremental Term Loans.

 

(a)        Term A Loan Commitments.

 

(i)     Initial Term A Loan Commitments. Subject to the terms and conditions
hereof, and relying upon the representations and warranties of the Loan Parties
set forth herein and in the other Loan Documents, each Initial Term A Lender
severally agrees to make Initial Term A Loans to the Borrower in Dollars in a
single advance on the First Restatement Effective Date in an amount not to
exceed such Initial Term A Lender’s Initial Term A Loan Commitment. Any portion
of the Initial Term A Loan Commitments not drawn by the First Restatement
Effective Date shall automatically terminate on the First Restatement Effective
Date. The request by the Borrower for such Initial Term A Loans shall be deemed
to be a representation by the Borrower that it shall be in compliance with
Article IV both before and after

 

50
Alaska Communications Systems Holdings, Inc. First Amended and Restated Credit
Agreement

--------------------------------------------------------------------------------

 

 

 

[*] Indicates confidential portions omitted

pursuant to a request for confidential

treatment filed separately with the

Commission

 

giving effect to the requested Initial Term A Loans. Initial Term A Loans that
are repaid may not be reborrowed.

 

(ii)     Delayed Draw Term A Loan Commitments. Subject to the terms and
conditions hereof, and relying upon the representations and warranties of the
Loan Parties set forth herein and in the other Loan Documents, each Delayed Draw
Term A Lender severally agrees to make Delayed Draw Term A Loans to the Borrower
in Dollars in a one or more advances during the Delayed Draw Availability Period
in an aggregate amount not to exceed such Delayed Draw Term A Lender’s Delayed
Draw Term A Loan Commitment; provided that the aggregate amount of any advance
of Delayed Draw Term A Loans shall not exceed the unpaid amount of costs
incurred in connection with the [*] Project and reasonably anticipated and
necessary costs to be incurred within 90 days following the date of the advance,
provided further that each Delayed Draw Term A Lender severally agrees to make
additional Delayed Draw Term A Loans to the Borrower in Dollars during the five
consecutive Business Day period ending on the last day of the Delayed Draw
Availability Period in an aggregate amount not to exceed such Delayed Draw
Term A Lender’s Delayed Draw Term A Loan Commitment, and in an aggregate amount
not to exceed the reasonably anticipated and necessary future costs related to
the [*] Project, so long as the proceeds of such additional Delayed Draw Term A
Loans are directly deposited in the DDT Dominion Account as required by Section
4.2. Any portion of the Delayed Draw Term A Loan Commitments not drawn by the
last day of the Delayed Draw Availability Period shall automatically terminate
on such day. The request by the Borrower for Delayed Draw Term A Loans shall be
deemed to be a representation by the Borrower that it shall be in compliance
with Article IV both before and after giving effect to the requested Delayed
Draw Term A Loans. Delayed Draw Term A Loans that are repaid may not be
reborrowed.

 

(iii)     Initial Term A Loans and Delayed Draw Term A Loans shall be identical
in all respects other than with respect to the date of the funding thereof.

 

(b)        Term A Loan Request. The Borrower shall request the applicable Term A
Lenders to make the applicable Term A Loans by delivering to the Administrative
Agent a duly completed Loan Request, not later than 11:00 a.m.,

 

(i)     three (3) Business Days prior to the First Restatement Effective Date
with respect to LIBOR Rate Loans, and

 

(ii)     one (1) Business Day prior to the First Restatement Effective Date with
respect to Base Rate Loans.

 

Such Loan Request with respect to the Term A Loans shall be subject to the
occurrence of the First Restatement Effective Date but otherwise shall be
irrevocable and shall specify the aggregate amount of the proposed Term A Loans
and, if applicable, the Interest Period, which amounts shall be in (x) integral
multiples of $1,000,000 and not less than $2,000,000 for each Borrowing under
the LIBOR Rate Option, and (y) integral multiples of $1,000,000 and not less
than $2,000,000 for each Borrowing under the Base Rate Option.

 

(c)       Nature of Lenders’ Obligations with Respect to Term A Loans. The
failure of any Term A Lender to make a Term A Loan shall not relieve any other
Term A Lender of its obligations to make a Term A Loan nor shall it impose any
additional liability on any other Lender hereunder. The Term A Lenders shall
have no obligation to make the Term A Loans after the First Restatement
Effective Date. The Term A Loan Commitments are not revolving commitments, and
the Borrower shall not have the right to repay and reborrow under Section 2.1.

 

51
Alaska Communications Systems Holdings, Inc. First Amended and Restated Credit
Agreement

--------------------------------------------------------------------------------

 

 

(d)       Repayment of Term A Loans. In addition to any prepayments or
repayments made pursuant to Sections 2.12 and 2.13, commencing on September 30,
2019, on each date set forth below, the aggregate unpaid principal balance of
the Term A Loans shall be due and payable in an amount equal to (i) the sum of
(A) the aggregate original principal amount of the Initial Term A Loans made on
the First Restatement Effective Date plus (B) the aggregate principal amount of
the Delayed Draw Term A Loans made after the First Restatement Effective Date
and on or before the relevant Quarterly Payment Date below plus (C) the
aggregate principal amount of the Incremental Term A Loans made after the First
Restatement Effective Date and on or before the relevant Quarterly Payment Date
below multiplied by (ii) the percentage set forth in the following table
adjacent to such date under the heading “Percentage Amount”:

 

Quarterly Payment Dates

Percentage Amount

September 30, 2019

December 31, 2019 

March 31, 2020

June 30, 2020

0.625%

September 30, 2020

December 31, 2020

March 31, 2021

June 30, 2021

1.250%

September 30, 2021

December 31, 2021

March 31, 2022

June 30, 2022

1.250%

September 30, 2022

December 31, 2022

March 31, 2023

June 30, 2023

1.875%

September 30, 2023

December 31, 2023

2.500%

Maturity Date

Remaining outstanding principal balance of the Term A Loans

 

52
Alaska Communications Systems Holdings, Inc. First Amended and Restated Credit
Agreement

--------------------------------------------------------------------------------

 

 

(e)        Incremental Term Loans.

 

(i)     Following the First Restatement Effective Date, the Borrower may from
time to time request that additional term loans be made to it in accordance with
this Section 2.1(e) (each, an “Incremental Term Loan”) by delivering a Notice of
Incremental Term Loan Borrowing to the Administrative Agent, specifying (subject
to the restrictions set forth in Section 2.1(e)(ii)) therein (u) the amount of
the Tranche of Incremental Term Loans requested (which Tranche shall be in a
minimum principal amount of $5,000,000 and integral multiples of $1,000,000 in
excess thereof), (v) the requested advance date of the proposed Incremental Term
Loans comprising such Tranche (which shall be not less than thirty (30) days
from the date of delivery of the Notice of Incremental Term Loan Borrowing (or
such shorter period of time as to which the Administrative Agent may agree in
its sole discretion)), (w) the Interest Rate Option(s) and the Applicable
Margin(s) to be applicable to all Incremental Term Loans in such Tranche, (x)
the amortization for all Incremental Term Loans in such Tranche, (y) the amount
of any upfront or closing fees to be paid by the Borrower to the Lenders funding
the Tranche of Incremental Term Loans requested, and (z) the proposed use of the
proceeds of such Tranche of Incremental Term Loans. Subject to the last sentence
in Section 2.1(e)(iv), each Notice of Incremental Term Loan Borrowing delivered
by the Borrower shall be irrevocable and shall be binding upon all Loan Parties.
At the time of delivery of each Notice of Incremental Term Loan Borrowing, the
Borrower shall also deliver to the Administrative Agent a certificate of a
Compliance Officer of the Borrower certifying (1) that after giving effect to
the Borrowing of such Tranche of Incremental Term Loans, the Loan Parties shall
be in pro forma compliance with the minimum Fixed Charge Coverage Ratio under
Section 8.2 as of the last day of the most recent fiscal quarter for which
financial statements have been delivered pursuant to Section 6.1 and the Total
Net Leverage Ratio is at least one-quarter turn below the maximum Total Net
Leverage Ratio covenant then in effect at such time under Section 8.1 (in each
case showing the calculations thereof in reasonable detail) and (2) that no
Default or Event of Default shall have occurred and be continuing or would
result therefrom. There shall be no more than five (5) Tranches of Incremental
Term Loans. The aggregate principal amount of all Incremental Term Loan
Commitments of all Tranches of Incremental Term Loans made pursuant to this
Section 2.1(e) shall not exceed on any date of determination, the Incremental
Amount.

 

(ii)     As selected by the Borrower in the applicable Incremental Term Loan
Funding Agreement, Incremental Term Loans may be in the form of Incremental
Term A Loans or term loans with terms different from the Term A Loans (“Other
Term Loans”). Repayments of the principal of any Incremental Term Loans may not
be reborrowed. Each Tranche of Other Term Loans shall bear interest at the
Alternate Base Rate or the Adjusted LIBOR Rate (or any successor rate as
provided in Section 3.4) plus such Applicable Margin as is set forth in the
Notice of Incremental Term Loan Borrowing related to such Tranche. Other Term
Loans shall be subject to the amortization set forth in the applicable Notice of
Incremental Term Loan Borrowing relating to such Tranche, provided, however,
that until the date that is 12 months after the First Restatement Effective
Date, without the prior written consent of Lenders holding more than 50% in
interest of the outstanding Loans of each Class of existing Term Loans:

 

(A)     in the event that the initial yield (including Applicable Margins for
Base Rate Loans or LIBOR Rate Loans, interest rate floors, original issue
discount and upfront fees (with original issue discount being equated to
interest based on an assumed four year life to maturity)) under any Tranche of
Other Term Loans exceeds by more than 50 basis points (the amount of such excess
above 50 basis points being referred to herein as the “Yield Differential”) the
Applicable Margin then in effect for LIBOR Rate Loans constituting Term Loans,
then each Applicable Margin for the Term A Loans shall automatically be
increased by the Yield Differential, effective upon the making of such Other
Term Loans;

 

(B)     the final maturity date of any Tranche of Other Term Loans shall be no
earlier than any other Class of Term Loans,

 

(C)     the weighted average life of any Tranche of Other Term Loans shall be
greater than the remaining life of any other Class of Term Loans, determined as
of the effective date of the Incremental Term Loan Commitment for such Tranche
of Other Term Loans; and

 

(D)     any covenant or Event of Default applicable to any Tranche of Other Term
Loans that is more restrictive than the equivalent covenant or Event of Default
set forth in this Agreement shall be deemed to be applicable to all Loans
hereunder.

 

53
Alaska Communications Systems Holdings, Inc. First Amended and Restated Credit
Agreement

--------------------------------------------------------------------------------

 

 

(iii)     Upon receipt of a request for a Tranche of Incremental Term Loans from
the Borrower, the Administrative Agent shall first offer the existing Term
Lenders, the opportunity, in such amounts as the Administrative Agent shall
determine, to participate in the requested Tranche of Incremental Term Loans,
provided that if the existing Term Lenders do not commit to the full amount
requested by the Borrower, the Administrative Agent shall offer any uncommitted
amounts thereof to existing Lenders or new lenders that are Eligible Assignees
the opportunity, in such amounts as the Administrative Agent shall determine.
Upon receipt of a request for a Tranche of Other Term Loans from the Borrower,
the Administrative Agent may, in its sole discretion, offer one or more Term
Lenders, other Lenders or new lenders that are Eligible Assignees the
opportunity, in such amounts as the Administrative Agent shall determine, to
participate in the requested Tranche of Incremental Term Loans. Except as
provided in the first sentence of this clause (iii), the Administrative Agent
shall have no obligation to offer any Lender or new lender the opportunity to
participate in any such Tranche of Incremental Term Loans and nothing herein
shall prohibit the Administrative Agent from retaining for its own account, as
an Incremental Term Lender, all or substantially all of such Tranche of
Incremental Term Loans. The Administrative Agent shall deliver a copy of each
Notice of Incremental Term Loan Borrowing to such Lenders or other Persons that
qualify as an Eligible Assignee as may be determined by the Administrative Agent
in its reasonable discretion with the approval of the Borrower. Each Term
Lender, other Lender or new lender that fails to respond to such a notice in
writing in a form acceptable to the Administrative Agent within the period of
time provided therein shall be deemed to have elected not to participate in such
Tranche of Incremental Term Loans. No Lender or new lender shall have any
obligation to fund any Incremental Term Loan, and any decision by a Lender or
new lender to fund any Incremental Term Loan shall be made in its sole
discretion independently from any other Lender or new lender.

 

(iv)     If in response to the offer to participate in such Tranche made by the
Administrative Agent pursuant to clause (iii) above, the Administrative Agent
receives commitments from Lenders and/or from any other Person that (x)
qualifies as an Eligible Assignee and is reasonably acceptable to the Borrower
and the Administrative Agent and (y) has agreed to become a Lender in respect of
all or a portion of the Incremental Term Loan (an “Additional Incremental Term
Lender”), in excess of the requested Incremental Term Loan, the Administrative
Agent shall have the right, in its sole discretion but with the consent of the
Borrower, to reduce and reallocate (within the minimum and maximum amounts
specified by each such Lender or Additional Incremental Term Lender in its
notice to the Administrative Agent) the shares of the Incremental Term Loan of
the Lenders or Additional Incremental Term Lenders willing to fund (or commit to
fund) such Incremental Term Loan so that the total committed Incremental Term
Loan equals the requested Incremental Term Loan. If the Administrative Agent
does not receive commitments from Lenders or Additional Incremental Term Lenders
in an amount sufficient to fund the requested Incremental Term Loan, the
Administrative Agent shall so notify the Borrower and the request for such
Incremental Term Loan shall be deemed automatically rescinded; provided that the
Borrower may submit a replacement Notice of Incremental Term Loan Borrowing
setting forth different terms for the requested Incremental Term Loan.

 

(v)     The agreement to fund any Tranche of Incremental Term Loans pursuant to
this Section 2.1(e) shall become effective upon the receipt by the
Administrative Agent of an Incremental Term Loan Funding Agreement signed by
each Loan Party, by each Additional Incremental Term Lender and by each existing
Lender who has agreed to fund such Incremental Term Loans, setting forth the
terms of the new Incremental Term Loans from the Notice of Incremental Term Loan
Borrowing (To the extent of any inconsistency between the Notice of Incremental
Term Loan Borrowings and the Incremental Term Loan Funding Agreement, the
Incremental Term Loan Funding Agreement shall govern.) and setting forth the new
Incremental Term Loans of such Lenders and setting forth the agreement of each
Additional Incremental Term Lender to become a party to this Agreement as a
Lender and to be bound by all the terms and provisions hereof, together with
officer’s certificates and ratification agreements executed by each Loan Party
and such evidence of satisfaction of all conditions set forth in Section 4.3,
appropriate corporate authorization on the part of each Loan Party with respect
to the requested Incremental Term Loan, amendments to any other Loan Documents
reasonably requested by the Administrative Agent in relation to the requested
Incremental Term Loan (which amendments to the Loan Documents (other than this
Agreement) the Administrative Agent is hereby authorized to execute on behalf of
the Lenders), updates or other modifications to mortgages, title policies or
other real estate documents as may be reasonably requested by the Administrative
Agent in relation to the requested Incremental Term Loan, the results of lien
searches from applicable jurisdictions as may be reasonably requested by the
Administrative Agent, and such opinions of counsel for the Loan Parties with
respect to the requested Incremental Term Loan and other assurances as the
Administrative Agent may reasonably request. Furthermore, any Tranche of
Incremental Term Loans shall include as a condition precedent to each advance
that the Borrower deliver to the Administrative Agent, each Lender and each
Additional Incremental Term Lender a certificate of a Compliance Officer of the
Borrower certifying that as of the date of such advance under such Tranche of
Incremental Term Loans no Default or Event of Default then exists or would be
caused thereby.

 

54
Alaska Communications Systems Holdings, Inc. First Amended and Restated Credit
Agreement

--------------------------------------------------------------------------------

 

 

(vi)     In addition to any prepayments or repayments made pursuant to
Sections 2.12 and 2.13, the principal of the Other Term Loans of each Tranche
shall be repaid on such dates and in such amounts as may be set forth in the
Incremental Term Loan Funding Agreement for such Tranche, to be applied to the
unpaid principal amount of the Other Term Loans for such Tranche for which such
payment relates. Notwithstanding anything herein to the contrary, the entire
outstanding principal balance of the Other Term Loans shall be due and payable
in full in cash on the applicable Maturity Date.

 

(vii)     The Administrative Agent shall record relevant information regarding
each Tranche of Incremental Term Loans (including information with respect to
Additional Incremental Term Lenders) in the Register in accordance with
Section 11.7(c); provided, however, that failure to make any such recordation,
or any error in such recordation, shall not affect the Borrower’s obligations in
respect of any Incremental Term Loan Commitment or Incremental Term Loan.

 

 

2.2

Revolving Loans.

 

(a)     Revolving Loan Commitments. Subject to the terms and conditions hereof
and relying upon the representations and warranties of the Loan Parties set
forth herein and in the other Loan Documents, each Revolving Lender severally
agrees to make Revolving Loans to the Borrower in Dollars at any time or from
time to time during the Revolving Availability Period, provided that after
giving effect to each such Revolving Loan (i) the aggregate principal amount of
such Revolving Lender’s Revolving Loans shall not exceed its Available Revolving
Commitment and (ii) the Revolving Credit Facility Usage shall not exceed the
Revolving Commitments. Each request by the Borrower for a Revolving Loan shall
be deemed to be a representation by the Borrower that it shall be in compliance
with the proviso at the end of the preceding sentence and with Article IV after
giving effect to the requested Revolving Loan. Within such limits of time and
amount and subject to the other provisions of this Agreement, the Borrower may
borrow, repay and reborrow pursuant to this Section 2.2.

 

(b)     Revolving Loan Requests. Except as otherwise provided herein, the
Borrower may from time to time prior to the Maturity Date request the Revolving
Lenders to make Revolving Loans by delivering to the Administrative Agent, not
later than 11:00 a.m., (i) three (3) Business Days prior to the proposed
Borrowing Date with respect to LIBOR Rate Loans and (ii) one (1) Business Day
prior to the proposed Borrowing Date with respect to Base Rate Loans, a duly
completed Loan Request. Each such Loan Request shall be irrevocable and shall
specify the aggregate amount of the proposed Revolving Loans comprising each
Borrowing, and, if applicable, the Interest Period, which amounts shall be in
(x) integral multiples of $1,000,000 and not less than $2,000,000 for each
Borrowing under the LIBOR Rate Option, and (y) integral multiples of $500,000
and not less than $1,000,000 for each Borrowing under the Base Rate Option.

 

(c)     Nature of Lenders’ Obligations with Respect to Revolving Loans. Each
Revolving Lender shall be obligated to participate in each request for Revolving
Loans pursuant to this Section 2.2 in accordance with its Pro Rata Share. The
obligations of each Revolving Lender hereunder are several. The failure of any
Revolving Lender to perform its obligations hereunder shall not affect the
Obligations of the Borrower to any other party nor shall any other party be
liable for the failure of such Revolving Lender to perform its obligations
hereunder. Other than Revolving Loans in repayment of Swing Line Loans in
accordance with Section 2.3(e) and/or Reimbursement Obligations in accordance
with Section 2.9(c), the Revolving Lenders shall have no obligation to make
Revolving Loans hereunder on or after the Maturity Date with respect to the
Revolving Credit Facility.

 

55
Alaska Communications Systems Holdings, Inc. First Amended and Restated Credit
Agreement

--------------------------------------------------------------------------------

 

 

(d)     Repayment of Revolving Loans. Notwithstanding anything herein or in any
other Loan Document to the contrary, the Borrower shall repay the entire
outstanding principal amount of Revolving Loans, together with all outstanding
interest thereon and unpaid fees with respect thereto, on the Maturity Date with
respect to the Revolving Credit Facility.

 

 

2.3

Swing Line Loans.

 

(a)     Swing Line Commitments. Subject to the terms and conditions hereof and
relying upon the agreements of the Revolving Lenders set forth in this Section
2.3, the Swing Line Lender shall make Swing Line Loans to the Borrower at any
time or from time to time during the Revolving Availability Period; provided,
that after giving effect to any such Swing Line Loan, (i) the aggregate amount
of Swing Line Loans shall not exceed the Swing Line Commitment, and (ii) the
Revolving Credit Facility Usage shall not exceed the Revolving Commitments. Each
request by the Borrower for a Swing Line Loan shall be deemed to be a
representation by the Borrower that it is in compliance with the proviso at the
end of the preceding sentence and with Article IV after giving effect to the
requested Swing Line Loan. Within such limits of time and amount and subject to
the other provisions of this Agreement, the Borrower may borrow, repay and
reborrow Swing Line Loans in accordance with to this Section 2.3. The Borrower
shall not use the proceeds of any Swing Line Loan to refinance any outstanding
Swing Line Loan. If at any time the aggregate principal balance of the Swing
Line Loans then outstanding exceeds the Swing Line Commitment, the Borrower
shall be deemed to have requested the Revolving Lenders to make Revolving Loans
in the amount of the difference in the manner and pursuant to the terms of
Section 2.2(b).

 

(b)      [Reserved].

 

(c)     Swing Line Loan Requests. Except as otherwise provided herein, the
Borrower may from time to time prior to the Maturity Date with respect to the
Revolving Credit Facility request that the Swing Line Lender make Swing Line
Loans by delivery to the Swing Line Lender (with a copy to the Administrative
Agent) not later than 11:00 a.m. (or such later time as the Swing Line Lender in
its sole discretion may agree) on the proposed Borrowing Date of a duly
completed and executed Loan Request, by telephonic request promptly followed by
a duly completed and executed Loan Request. Each such request shall be
irrevocable and shall specify the proposed Borrowing Date and the principal
amount of such Swing Line Loan. Minimum borrowing amounts shall not apply to
Swing Line Loans. Promptly after receipt of any such request for a Swing Line
Loan, the Swing Line Lender will confirm with the Administrative Agent that the
Administrative Agent received a copy of the same and, if not, provide the
Administrative Agent with information regarding the requested Swing Line Loan.

 

(d)     Making Swing Line Loans. So long as the Swing Line Lender has not
received timely telephonic or written notice from the Administrative Agent that
one or more conditions precedent to the making of a Credit Extension under
Section 4.3 have not been satisfied, the Swing Line Lender, after receipt by it
of a Loan Request in accordance with Section 2.3(c), shall fund such Swing Line
Loan to the Borrower in Dollars and immediately available funds at the Principal
Office prior to 2:00 p.m. on the Borrowing Date.

 

56
Alaska Communications Systems Holdings, Inc. First Amended and Restated Credit
Agreement

--------------------------------------------------------------------------------

 

 

(e)     Borrowings to Repay Swing Line Loans. The Swing Line Lender may, at its
option, exercisable at any time for any reason whatsoever, request that the
Administrative Agent demand repayment of the Swing Line Loans. Upon such
request, the Administrative Agent shall demand repayment of the Swing Line
Loans, and each Revolving Lender shall make a Revolving Loan in an amount equal
to such Lender’s Pro Rata Share of the aggregate principal amount of the
outstanding Swing Line Loans, plus, if the Swing Line Lender has so requested,
accrued interest thereon, provided, that no Revolving Lender shall be obligated
in any event to make Revolving Loans in excess of its Available Revolving
Commitment. Revolving Loans made pursuant to the preceding sentence shall bear
interest at the Base Rate Option and shall be deemed to have been properly
requested in accordance with Section 2.2(b) without regard to any of the
requirements of that provision. Each Revolving Lender acknowledges and agrees
that its obligations to fund Swing Line Loans pursuant to this Section 2.2(e)
and/or to acquire participations pursuant to Section 2.3(f) in respect of Swing
Line Loans are absolute and unconditional and shall not be affected by any
circumstance whatsoever, including the occurrence and continuance of a Default
or an Event of Default or any failure by the Borrower to satisfy any of the
conditions set forth in Section 4.3. The Administrative Agent shall provide
notice to the Revolving Lenders that such Revolving Loans are to be made under
this Section 2.3 and of the apportionment among the Revolving Lenders, and the
Revolving Lenders shall be unconditionally obligated to fund such Revolving
Loans (whether or not the conditions specified in Section 2.2(b) are then
satisfied) by the time requested by the Swing Line Lender and designated in such
notice from the Administrative Agent, which shall not be earlier than 2:00 p.m.
on the Business Day next after the date the Revolving Lenders receive such
notice from the Administrative Agent.

 

(f)     Risk Participations in Swing Line Loans. Immediately upon the making of
each Swing Line Loan, each Revolving Lender shall be deemed to, and hereby
irrevocably and unconditionally agrees to, purchase from the Swing Line Lender,
without recourse or warranty, an undivided interest and participation in such
Swing Line Loan in an amount equal to such Revolving Lender’s Pro Rata Share of
the principal amount of such Swing Line Loan, and such interest and
participation may be recovered from such Revolving Lender together with interest
thereon at the Alternate Base Rate for each day during the period commencing on
the date of demand and ending on the date such amount is received (subject to
the limitation in clause (e) above that no Revolving Lender shall be obligated
in any event to make Revolving Loans in excess of its Available Revolving
Commitment).

 

(g)     Repayment of Swing Line Loans. On the Maturity Date with respect to the
Revolving Credit Facility, if not sooner demanded, the Borrower shall repay in
full the outstanding principal amount of the Swing Line Loans, together will all
accrued and unpaid interest and any applicable fees.

 

 

2.4

Interest Rate Provisions. The Borrower shall pay interest in respect of the
outstanding unpaid principal amount of the Base Rate Loans and LIBOR Rate Loans,
it being understood that, subject to the provisions of this Agreement, the
Borrower may select different Interest Rate Options and different Interest
Periods to apply to different Borrowings at any time outstanding and may convert
to or renew one or more Interest Rate Options with respect to all or any portion
of any Borrowing (subject to minimum amounts set forth in Sections 2.1(b) and
2.2(b)); provided that there shall not be at any one time outstanding more than
five (5) Borrowings of LIBOR Rate Loans, and provided, further, that if a
Default or an Event of Default or Default has occurred and is continuing, the
Borrower may not request, convert to, or renew any LIBOR Rate Loans. If at any
time the designated rate applicable to any Loan made by any Lender exceeds the
Maximum Rate, the rate of interest on such Lender’s Loan shall be limited to
such Lender’s Maximum Rate.

 

57
Alaska Communications Systems Holdings, Inc. First Amended and Restated Credit
Agreement

--------------------------------------------------------------------------------

 

 

(a)       Interest Rate Options. Swing Line Loans and all other Obligations not
constituting Term Loans, Incremental Term Loans or Revolving Loans shall bear
interest based upon the Base Rate Option. Subject to the limitations set forth
in Section 3.4, the Borrower shall have the right to select from the following
Interest Rate Options applicable to the Term A Loans, Incremental Term Loans and
Revolving Loans:

 

(i)      Base Rate Option: An option to pay interest at a fluctuating rate per
annum equal to the Alternate Base Rate in effect as of any date of determination
plus the Applicable Margin as of such date; or

 

(ii)     LIBOR Rate Option: An option to pay interest at a fluctuating rate per
annum equal to the Adjusted LIBOR Rate with respect to the applicable Interest
Period and as in effect as of any date of determination plus the Applicable
Margin as of such date.

 

(b)       Day Count Basis. Interest and fees shall be calculated on the basis of
a 360-day year for the actual number of days elapsed (which results in more
interest or fees, as the case may be, being paid than if calculated on the basis
of a 365-day year); provided that interest with respect to Base Rate Loans
incurring interest based on the Prime Rate shall be calculated on the basis of a
365/366-day year. The date of funding or conversion of a LIBOR Rate Loan to a
Base Rate Loan and the first day of an Interest Period shall be included in the
calculation of interest. The date of payment of any Loan and the last day of an
Interest Period shall be excluded from the calculation of interest; provided,
that if a Loan is repaid on the same day that it is made, one (1) day’s interest
shall be charged.

 

 

2.5

Interest Periods. In order to convert a Base Rate Loan (other than Swing Line
Loans) or LIBOR Rate Loan or continue a LIBOR Rate Loan, the Borrower shall
deliver to the Administrative Agent a duly completed, written request therefor
substantially in the form of Exhibit H (each, a “Conversion or Continuation
Notice”) not later than 11:00 a.m. (i) with respect to a conversion to or
continuation of a LIBOR Rate Loan, at least three (3) Business Days prior to the
proposed effective date of such conversion or continuation and (ii) with respect
to a conversion to a Base Rate Loan, at least one (1) Business Day prior to the
proposed effective date of such conversion. The Conversion or Continuation
Notice shall specify (i) which Borrowings (including the principal amount
thereof) are subject to such request, and, in the case of any LIBOR Rate Loan to
be converted or continued, the last day of the current Interest Period therefor,
(ii) the proposed effective date of such conversion or continuation (which shall
be a Business Day), (iii) whether the Borrower is requesting a continuation of
LIBOR Rate Loans or a conversion of Borrowings from one interest rate option to
the other interest rate option, and (iv) if a continuation of or conversion to
LIBOR Rate Loans is requested, the requested Interest Period with respect
thereto. In addition, the following provisions shall apply to any continuation
of or conversion of any Borrowings:

 

(a)      Amount of Loans. After giving effect to such conversion or
continuation, each Borrowing of Revolving Loans and Incremental Term Loans shall
be in an amount no less than the applicable minimum amount for Revolving Loans
as set forth in Section 2.2(b) or in the applicable Incremental Term Loan
Funding Agreement.

 

(b)      Commencement of Interest Period. In the case of any borrowing of,
conversion to or continuation of any LIBOR Rate Loan, the Interest Period shall
commence on the date of advance or continuation of, or conversion to, any LIBOR
Rate Loan and, in the case of immediately successive Interest Periods, each
successive Interest Period shall commence on the date on which the immediately
preceding Interest Period expires. Upon a conversion from a LIBOR Rate Loan to a
Base Rate Loan, interest at the Base Rate Option shall commence on the last day
of the existing Interest Period.

 

(c)      Selection of Interest Rate Options. If the Borrower elects to continue
a LIBOR Rate Loan but fails to select a new Interest Period to apply thereto,
then a one month Interest Period automatically shall apply. If the Borrower
fails to duly request the continuation of any Borrowing consisting of LIBOR Rate
Loans on or before the date specified and otherwise in accordance with the
provisions of this Section 2.5, then such LIBOR Rate Loan automatically shall be
converted to a Base Rate Loan, interest at the Base Rate Option shall commence
on the last day of the existing Interest Period.

 

58
Alaska Communications Systems Holdings, Inc. First Amended and Restated Credit
Agreement

--------------------------------------------------------------------------------

 

 

 

2.6

Making of Loans.

 

(a)     Notifications and Payments. The Administrative Agent shall, promptly
after receipt by it of a Loan Request pursuant to Sections 2.1(b), 2.1(e), or
2.2(b) notify the applicable Lenders of such Class of Loan of its receipt of
such Loan Request specifying the information provided by the Borrower and the
apportionment among the Lenders of the requested Loan as determined by the
Administrative Agent in accordance with Section 2.1 or Section 2.2, as
applicable. Each applicable Lender shall remit the principal amount of their Pro
Rata Share of the Loan to the Administrative Agent such that the Administrative
Agent is able to, and the Administrative Agent shall, to the extent the Lenders
have made funds available to it for such purpose and subject to the terms and
conditions of Section 2.1 or Section 2.2, as applicable, fund such Loan to the
Borrower in Dollars and immediately available funds to the Borrower’s account
specified in the Loan Request prior to 2:00 p.m. on the proposed Borrowing Date.

 

(b)     Pro Rata Treatment of Lenders. The borrowing of any Class of Loan shall
be allocated to each Lender of such Class of Loan according to its Pro Rata
Share thereof, and each selection of, conversion to or renewal of any Interest
Rate Option and each payment or prepayment by the Borrower with respect to
principal and interest due from the Borrower hereunder to the Lenders with
respect to the applicable Class of Commitments and Loan, shall (except as
otherwise may be provided with respect to a Defaulting Lender and except as
provided in Section 2.3(e), Section 3.1 or Section 3.6) be payable ratably among
the Lenders of such Class of Loan entitled to such payment in accordance with
the amount of principal and interest then due or payable such Lenders as set
forth in this Agreement.

 

(c)     Presumptions by the Administrative Agent. Unless the Administrative
Agent shall have received notice from a Lender prior to the proposed Borrowing
Date that such Lender will not make available to the Administrative Agent such
Lender’s share of any Loan, the Administrative Agent may assume that such Lender
has made such share available on such date in accordance with Section 2.1 or
Section 2.2, as the case may be, and may, in reliance upon such assumption, make
available to the Borrower a corresponding amount. In such event, if a Lender has
not in fact made its share of such Loan available to the Administrative Agent,
then the applicable Lender and the Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount with interest
thereon, for each day from and including the date such amount is made available
to the Borrower to but excluding the date of payment to the Administrative
Agent, at (i) in the case of a payment to be made by such Lender, the greater of
the Federal Funds Effective Rate and a rate determined by the Administrative
Agent in accordance with banking industry rules on interbank compensation and
(ii) in the case of a payment to be made by the Borrower, the interest rate then
applicable to Base Rate Loans. If such Lender pays its share of the applicable
Loan to the Administrative Agent, then the amount so paid shall constitute such
Lender’s Loan. Any payment by the Borrower shall be without prejudice to any
claim the Borrower may have against a Lender that shall have failed to make such
payment to the Administrative Agent. If the Borrower and such Lender pay such
interest for the same period, the Administrative Agent promptly shall remit to
the Borrower the amount of interest paid by Borrower for such overlapping
period. Nothing in this Section 2.6(c) or elsewhere in this Agreement or the
other Loan Documents, including the provisions of Section 2.14, shall be deemed
to require the Administrative Agent (or any other Lender) to advance funds on
behalf of any Lender or to relieve any Lender from its obligation to fulfill its
commitments hereunder or to prejudice any rights that the Administrative Agent
or the Borrower may have against any Lender as a result of any default by such
Lender hereunder.

 

59
Alaska Communications Systems Holdings, Inc. First Amended and Restated Credit
Agreement

--------------------------------------------------------------------------------

 

 

 

2.7

Fees.

 

(a)        Unused Revolving Commitment Fee.

 

(i)        Accruing from the First Restatement Effective Date until the Maturity
Date, the Borrower agrees to pay to the Administrative Agent for the account of
each Revolving Lender according to its Pro Rata Share, a nonrefundable
commitment fee (each a “Unused Revolving Commitment Fee”) at a rate per annum
equal to 0.375% (computed on the basis of a year of 360 days, as the case may
be, and actual days elapsed) multiplied by the average daily result of:

 

(A)     the Revolving Commitments minus

 

(B)     the Revolving Loans minus

 

(C)     the Letter of Credit Obligations;

 

provided however, with respect to the Unused Revolving Commitment Fee for the
account of the Swing Line Lender, such fee shall be equal to a rate per annum
equal to 0.375% (computed on the basis of a year of 360 days, as the case may
be, and actual days elapsed) multiplied by the average daily difference between
the Revolving Commitment and the Revolving Credit Facility Usage. Subject to
clause (ii) below, all Unused Revolving Commitment Fees shall be payable in
arrears on each Interest Payment Date.

 

(ii)       Any Unused Revolving Commitment Fee accrued with respect to the
corresponding Commitment of a Defaulting Lender during the period prior to the
time such Lender became a Defaulting Lender and unpaid at such time shall not be
payable by the Borrower so long as such Lender is a Defaulting Lender (except to
the extent that such Unused Revolving Commitment Fee shall otherwise have been
due and payable by the Borrower prior to such time); and no Unused Revolving
Commitment Fee shall accrue with respect to a Defaulting Lender while such
Lender is a Defaulting Lender.

 

(b)        Unused Delayed Draw Commitment Fees.

 

(i)      Accruing from the 31st day after the First Restatement Effective Date
until the last day of the Delayed Draw Availability Period, the Borrower agrees
to pay to the Administrative Agent for the account of each Delayed Draw Term A
Lender according to its Pro Rata Share, a nonrefundable fee (each, a “Unused
Delayed Draw Term A Commitment Fee”) at a rate per annum equal to 1% (computed
on the basis of a year of 360 days, as the case may be, and actual days elapsed)
multiplied by the sum of the average daily unused Delayed Draw Term A
Commitments. Subject to clause (ii) below, the Unused Delayed Draw Term A
Commitment Fees shall be payable in arrears on each Interest Payment Date.

 

(ii)     Any Unused Delayed Draw Term A Commitment Fees accrued with respect to
the Delayed Draw Term A Commitment of a Defaulting Lender during the period
prior to the time such Lender became a Defaulting Lender and unpaid at such time
shall not be payable by the Borrower so long as such Lender is a Defaulting
Lender (except to the extent that such Unused Delayed Draw Term A Commitment
Fees shall otherwise have been due and payable by the Borrower prior to such
time); and no Unused Delayed Draw Term A Commitment Fees shall accrue with
respect to a Defaulting Lender while such Lender is a Defaulting Lender.

 

(c)        Other Fees. The Borrower agrees to pay to the Administrative Agent
such other fees as agreed in the Fee Letter.

 

60
Alaska Communications Systems Holdings, Inc. First Amended and Restated Credit
Agreement

--------------------------------------------------------------------------------

 

 

 

2.8

Notes. The obligation of the Borrower to repay the aggregate unpaid principal
amount of the Revolving Loans, Swing Line Loans, Term A Loans and Incremental
Term Loans made to it by each Lender, together with interest thereon, shall, at
the request of the applicable Lender, be evidenced by a Revolving Note, a Swing
Line Note, a Term A Loan Note and/or an Incremental Term Loan Note, as the case
may be, dated the First Restatement Effective Date, the effective date, or the
date of such request, as applicable, payable to the order of such Lender in a
face amount equal to the Revolving Commitment, Swing Line Commitment, Term A
Loan Commitment or Incremental Term Loan Commitment, as applicable, of such
Lender. The Borrower hereby unconditionally promises to pay, to the order of
each of the Lenders, the Administrative Agent, each Issuing Lender and the Swing
Line Lender, as applicable, the Loans and other Obligations as provided in this
Agreement and the other Loan Documents. The Borrower acknowledges that it is
obligated and fully liable for the amount due under this Agreement and the other
Loan Documents. The Lenders or any subsequent holder of the Loans and other
Secured Obligations has the right to sue hereon and obtain a judgment
against the Borrower for satisfaction of the amount due, either before or after
a judicial foreclosure of any Mortgage under Alaska Stat. Sec.
09.45.170-09.45.220.

 

 

2.9

Letter of Credit Subfacility.

 

(a)     Issuance of Letters of Credit. Subject to the terms and conditions of
this Agreement and the other Loan Documents, including Section 4.3, and in
reliance upon the representations and warranties set forth in this Agreement and
the other Loan Documents and in reliance on the agreements of the Revolving
Lenders set forth in this Section 2.9, each Issuing Lender severally agrees to
issue standby and commercial letters of credit (the “Letters of Credit”) for the
account of the Borrower and, if applicable, any other Loan Party on any Business
Day from the First Restatement Effective Date through but not including the
Letter of Credit Expiration Date. The Borrower may at any time prior to the
Letter of Credit Expiration Date request the issuance of a Letter of Credit, or
an amendment or extension of a Letter of Credit, by delivering to an Issuing
Lender (with a copy to the Administrative Agent) a completed application and
agreement for letters of credit, or request for such amendment or extension, as
applicable, in such form as such Issuing Lender may specify from time to time
(each, a “Letter of Credit Request”) by no later than 11:00 a.m. at least three
(3) Business Days, or such shorter period as may be agreed to by an Issuing
Lender, in advance of the proposed date of issuance, amendment or extension.
Promptly after receipt of any Letter of Credit Request, an Issuing Lender shall
provide the Administrative Agent with a copy thereof. Unless such Issuing Lender
has received notice from any Lender, the Administrative Agent or any Loan Party,
at least one (1) Business Day prior to the requested date of issuance, amendment
or extension of the applicable Letter of Credit, that one or more applicable
conditions in Article IV is not satisfied, then such Issuing Lender will issue a
Letter of Credit or agree to such amendment or extension. Each Letter of Credit
shall (A) have a maximum maturity of twelve (12) months from the date of
issuance, provided that a Letter of Credit may contain renewal terms
satisfactory to the applicable Issuing Lender and (B) in no event expire later
than the Letter of Credit Expiration Date. At no time shall (i) the Letters of
Credit issued by any Issuing Lender exceed such Issuing Lender’s Letter of
Credit Commitment, (ii) the Letter of Credit Obligations exceed the Letter of
Credit Sublimit or (ii) the Revolving Credit Facility Usage exceed the Revolving
Commitments. Each request by the Borrower for the issuance, amendment or
extension of a Letter of Credit shall be deemed to be a representation by the
Borrower that it shall be in compliance with the preceding sentence and with
Article IV after giving effect to the requested issuance, amendment or extension
of such Letter of Credit. Promptly after its delivery of any Letter of Credit or
any amendment to a Letter of Credit to the beneficiary thereof, the applicable
Issuing Lender will also deliver to the Borrower and the Administrative Agent a
true and complete copy of such Letter of Credit or amendment. The Borrower
unconditionally guarantees all obligations of any other Loan Party with respect
to Letters of Credit issued by the Issuing Lender for the account of such Loan
Party.

 

61
Alaska Communications Systems Holdings, Inc. First Amended and Restated Credit
Agreement

--------------------------------------------------------------------------------

 

 

(b)       Letter of Credit Fees. The Borrower shall pay to the Administrative
Agent for the ratable account of the Revolving Lenders a fee (the “Letter of
Credit Fee”) equal to the Applicable Letter of Credit Fee Rate (computed on the
basis of a year of 360 days and actual days elapsed), which fee shall be
computed on the daily average Letter of Credit Obligations and shall be payable
quarterly in arrears on each Interest Payment Date and on the Maturity Date. The
Borrower shall also pay to each Issuing Lender for such Issuing Lender’s sole
account a fronting fee in an amount set forth in the Fee Letter, as well as each
Issuing Lender’s then in effect customary fees and administrative expenses
payable with respect to the Letters of Credit as such Issuing Lender may
generally charge or incur from time to time in connection with the issuance,
maintenance, amendment (if any), assignment or transfer (if any), negotiation,
and administration of Letters of Credit.

 

(c)       Disbursements, Reimbursement. Immediately upon the issuance of each
Letter of Credit, each Revolving Lender shall be deemed to, and hereby
irrevocably and unconditionally agrees to, purchase from the applicable Issuing
Lender a participation in such Letter of Credit and each drawing thereunder,
without recourse or warranty, in an amount equal to such Revolving Lender’s Pro
Rata Share of the maximum amount available to be drawn under such Letter of
Credit and the amount of such drawing, respectively.

 

(i)     In the event of any request for a drawing under a Letter of Credit by
the beneficiary or transferee thereof, the applicable Issuing Lender will
promptly notify the Borrower and the Administrative Agent thereof. Upon receipt
of such notice, the Borrower shall reimburse (such obligation to reimburse such
Issuing Lender shall sometimes be referred to as a “Reimbursement Obligation”)
such Issuing Lender prior to 12:00 Noon on the Business Day immediately
following each date that an amount is paid by such Issuing Lender under any
Letter of Credit (each such date, a “Drawing Date”) by paying to the
Administrative Agent for the account of such Issuing Lender an amount equal to
the amount so paid by such Issuing Lender. In the event the Borrower fails to
reimburse such Issuing Lender (through the Administrative Agent) for the full
amount of any drawing under any Letter of Credit by date and time required in
accordance with the foregoing sentence, then the Administrative Agent will
promptly notify each Revolving Lender thereof, and the Borrower shall be deemed
to have requested that Revolving Loans be made by the Revolving Lenders under
the Base Rate Option to be disbursed on the Business Day immediately following
the Drawing Date, subject to the amount of the unutilized portion of the
Revolving Commitment and subject to the conditions set forth in Section 4.3
other than any notice requirements. Any notice given by the Administrative Agent
or an Issuing Lender pursuant to this Section 2.9(c)(i) may be by telephone if
immediately confirmed in writing; provided that the lack of such an immediate
confirmation shall not affect the conclusiveness or binding effect of such
notice.

 

(ii)     Each Revolving Lender shall upon the Business Day immediately following
a Drawing Date with respect to which notice was delivered by the Administrative
Agent in accordance with Section 2.9(c)(i) make funds available to the
Administrative Agent for the account of the applicable Issuing Lender in an
amount equal to its Pro Rata Share of the amount of the drawing. So long as the
conditions set forth in Section 4.3 have been satisfied or waived in accordance
with this Agreement, each Revolving Lender that makes such funds available shall
be deemed to have made a Revolving Loan at the Base Rate Option; provided, that
if any conditions set forth in Section 4.3 have not been satisfied or waived in
accordance with this Agreement, each Revolving Lender shall remain obligated to
fund its Pro Rata Share of such unreimbursed amount and such amount (each a
“Participation Advance”) shall be deemed to be a payment in respect of its
participation in the applicable Letter of Credit Borrowing resulting from such
drawing in accordance with Section 2.9(c)(iii). If any Revolving Lender so
notified fails to make available to the Administrative Agent for the account of
such Issuing Lender the amount of such Revolving Lender’s Pro Rata Share of such
amount by no later than 12:00 Noon on such date, then interest shall accrue on
such Revolving Lender’s obligation to make such payment, from such Business Day
to the date on which such Lender makes such payment (i) at a rate per annum
equal to the Federal Funds Effective Rate during the first three (3) days
following the date such amount was due and (ii) at a rate per annum equal to the
rate applicable to Base Rate Loans thereafter. The Administrative Agent and the
applicable Issuing Lender will promptly give notice (as described in Section
2.9(c)(i) above) of the occurrence of the Drawing Date, but failure of the
Administrative Agent or such Issuing Lender to give any such notice on the
Drawing Date or in sufficient time to enable any Lender to effect such payment
on such date shall not relieve such Lender from its obligation under this
clause (ii).

 

62
Alaska Communications Systems Holdings, Inc. First Amended and Restated Credit
Agreement

--------------------------------------------------------------------------------

 

 

(iii)     With respect to any unreimbursed drawing that is not fully reimbursed
by Borrower and is not refinanced by Revolving Loans in accordance with Section
2.9(c)(i) because of the Borrower’s failure to satisfy the conditions set forth
in Section 4.3, the Borrower shall be deemed to have incurred from the
applicable Issuing Lender a borrowing (each, a “Letter of Credit Borrowing”) in
an amount equal to the unreimbursed portion of such drawing. Such Letter of
Credit Borrowing shall be due and payable on demand (together with interest) and
shall bear interest at the rate per annum applicable to the Revolving Loans
under the Base Rate Option.

 

(d)        Repayment of Participation Advances.

 

(i)      Upon (and only upon) receipt by the Administrative Agent for the
account of the applicable Issuing Lender of immediately available funds from the
Borrower (A) in reimbursement of any payment made by such Issuing Lender under
the Letter of Credit with respect to which any Lender has made a Participation
Advance to the Administrative Agent, or (B) in payment of interest on such a
payment made by such Issuing Lender under such a Letter of Credit, the
Administrative Agent on behalf of such Issuing Lender will pay to each Revolving
Lender, in the same funds as those received by the Administrative Agent, the
amount of such Revolving Lender’s Pro Rata Share of such funds, except the
Administrative Agent shall retain for the account of such Issuing Lender the
amount of the Pro Rata Share of such funds of any Revolving Lender that did not
make a Participation Advance in respect of such payment by such Issuing Lender.

 

(ii)     If the Administrative Agent is required at any time to return to any
Loan Party, or to a trustee, receiver, liquidator, custodian, or any official in
any Insolvency Proceeding, any portion of any payment made by any Loan Party to
the Administrative Agent for the account of any Issuing Lender pursuant to this
Section 2.9 in reimbursement of a payment made under the Letter of Credit or
interest or fee thereon, each Revolving Lender shall, on demand of the
Administrative Agent, forthwith return to the Administrative Agent for the
account of such Issuing Lender the amount of its Pro Rata Share of any amounts
so returned by the Administrative Agent plus interest thereon from the date such
demand is made to the date such amounts are returned by such Revolving Lender to
the Administrative Agent, at a rate per annum equal to the Federal Funds
Effective Rate in effect from time to time.

 

(e)        Documentation. Each Loan Party agrees to be bound by the terms of
each Issuing Lender’s application and agreement for letters of credit and such
Issuing Lender’s written regulations and customary practices relating to letters
of credit, though such interpretation may be different from such Loan Party’s
own. In the event of a conflict between such application or agreement and this
Agreement, this Agreement shall govern. It is understood and agreed that, except
in the case of its gross negligence or willful misconduct as determined by a
final decision by a court of competent jurisdiction, no Issuing Lender shall be
liable for any error, negligence and/or mistakes, whether of omission or
commission, in following any Loan Party’s instructions or those contained in the
Letters of Credit or any modifications, amendments or supplements thereto.

 

63
Alaska Communications Systems Holdings, Inc. First Amended and Restated Credit
Agreement

--------------------------------------------------------------------------------

 

 

(f)        Nature of Participation and Reimbursement Obligations. Each Revolving
Lender’s obligation in accordance with this Agreement to make the Revolving
Loans or Participation Advances, as contemplated by this Section 2.9, as a
result of a drawing under a Letter of Credit, and the Obligations of the
Borrower to reimburse an Issuing Lender upon a draw under a Letter of Credit,
shall be absolute, unconditional and irrevocable, and shall be performed
strictly in accordance with the terms of this Section 2.9 under all
circumstances, including the following circumstances:

 

(i)      any set-off, counterclaim, recoupment, defense or other right that such
Revolving Lender may have against any Issuing Lender or any of its respective
Affiliates, the Borrower or any other Person for any reason whatsoever, or that
any Loan Party may have against any Issuing Lender or any of its respective
Affiliates, any Lender or any other Person for any reason whatsoever;

 

(ii)     the failure of any Loan Party or any other Person to comply, in
connection with a Letter of Credit Borrowing, with the conditions set forth in
Sections 2.2 or 4.3 or as otherwise set forth in this Agreement for the making
of a Revolving Loan, it being acknowledged that such conditions are not required
for the making of a Letter of Credit Borrowing and the obligation of the
Revolving Lenders to make Participation Advances under this Section 2.9;

 

(iii)     any lack of validity or enforceability of any Letter of Credit;

 

(iv)     any claim of breach of warranty that might be made by any Loan Party or
any Lender against any beneficiary of a Letter of Credit, or the existence of
any claim, set-off, recoupment, counterclaim, crossclaim, defense or other right
that any Loan Party or any Lender may have at any time against a beneficiary,
successor beneficiary any transferee or assignee of any Letter of Credit or the
proceeds thereof (or any Persons for whom any such transferee may be acting),
any Issuing Lender or its respective Affiliates or any Lender or any other
Person, whether in connection with this Agreement, the transactions contemplated
herein or any unrelated transaction (including any underlying transaction
between any Loan Party or Subsidiaries of a Loan Party and the beneficiary for
which any Letter of Credit was procured);

 

(v)     the lack of power or authority of any signer of (or any defect in or
forgery of any signature or endorsement on) or the form of or lack of validity,
sufficiency, accuracy, enforceability or genuineness of any draft, demand,
instrument, certificate or other document presented under or in connection with
any Letter of Credit, or any fraud or alleged fraud in connection with any
Letter of Credit, or the transport of any property or provision of services
relating to a Letter of Credit, in each case even if the an Issuing Lender or
any of its Affiliates has been notified thereof;

 

(vi)     payment by an Issuing Lender or any of its Affiliates under any Letter
of Credit against presentation of a demand, draft or certificate or other
document that does not comply with the terms of such Letter of Credit;

 

(vii)    the solvency of, or any acts or omissions by, any beneficiary of any
Letter of Credit, or any other Person having a role in any transaction or
obligation relating to a Letter of Credit, or the existence, nature, quality,
quantity, condition, value or other characteristic of any property or services
relating to a Letter of Credit;

 

(viii)   any failure by an Issuing Lender or any of its Affiliates to issue any
Letter of Credit in the form requested by any Loan Party, unless such Issuing
Lender has received written notice from such Loan Party of such failure within
three Business Days after such Issuing Lender shall have furnished such Loan
Party and the Administrative Agent a copy of such Letter of Credit and such
error is material and no drawing has been made thereon prior to receipt of such
notice;

 

(ix)     any adverse change in the business, operations, properties, assets,
condition (financial or otherwise) or prospects of any Loan Party or
Subsidiaries of a Loan Party;

 

64
Alaska Communications Systems Holdings, Inc. First Amended and Restated Credit
Agreement

--------------------------------------------------------------------------------

 

 

(x)      any breach of this Agreement or any other Loan Document by any party
thereto;

 

(xi)     the occurrence or continuance of an Insolvency Proceeding with respect
to any Loan Party;

 

(xii)    the fact that an Event of Default or a Default shall have occurred and
be continuing;

 

(xiii)   the fact that the Maturity Date shall have passed or this Agreement or
the Commitments hereunder shall have been terminated; and

 

(xiv)    any other circumstance or happening whatsoever, whether or not similar
to any of the foregoing.

 

(g)        Liability for Acts and Omissions. As between any Loan Party and an
Issuing Lender, such Loan Party assumes all risks of the acts and omissions of,
or misuse of the Letters of Credit by, the respective beneficiaries of such
Letters of Credit. In furtherance and not in limitation of the foregoing, an
Issuing Lender shall not be responsible for any of the following, including any
losses or damages to any Loan Party or other Person or property relating
therefrom:

 

(i)      the form, validity, sufficiency, accuracy, genuineness or legal effect
of any document submitted by any party in connection with the application for an
issuance of any such Letter of Credit, even if it should in fact prove to be in
any or all respects invalid, insufficient, inaccurate, fraudulent or forged
(even if an Issuing Lender or its Affiliates shall have been notified thereof);

 

(ii)      the validity or sufficiency of any instrument transferring or
assigning or purporting to transfer or assign any such Letter of Credit or the
rights or benefits thereunder or proceeds thereof, in whole or in part, that may
prove to be invalid or ineffective for any reason;

 

(iii)     the failure of the beneficiary of any such Letter of Credit, or any
other party to which such Letter of Credit may be transferred, to comply fully
with any conditions required in order to draw upon such Letter of Credit or any
other claim of any Loan Party against any beneficiary of such Letter of Credit,
or any such transferee, or any dispute between or among any Loan Party and any
beneficiary of any Letter of Credit or any such transferee;

 

(iv)     errors, omissions, interruptions or delays in transmission or delivery
of any messages, by mail, cable, telegraph, telex or otherwise, whether or not
they be in cipher;

 

(v)      errors in interpretation of technical terms;

 

(vi)     any loss or delay in the transmission or otherwise of any document
required in order to make a drawing under any such Letter of Credit or of the
proceeds thereof;

 

(vii)    the misapplication by the beneficiary of any such Letter of Credit of
the proceeds of any drawing under such Letter of Credit; or

 

(viii)   any consequences arising from causes beyond the control of an Issuing
Lender or its Affiliates, as applicable, including any act or omission of any
Governmental Authority, and none of the above shall affect or impair, or prevent
the vesting of, any of such Issuing Lender’s or its Affiliates rights or powers
hereunder.

 

65
Alaska Communications Systems Holdings, Inc. First Amended and Restated Credit
Agreement

--------------------------------------------------------------------------------

 

 

Nothing in the preceding sentence shall relieve an Issuing Lender from liability
for such Issuing Lender’s gross negligence or willful misconduct or breach in
bad faith by such Issuing Lender of its obligations under this Agreement (as
determined by a court of competent jurisdiction in a final, non appealable
judgment) in connection with actions or omissions described in such clauses (i)
through (viii) of such sentence. In no event shall an Issuing Lender or its
Affiliates be liable to any Loan Party for any indirect, consequential,
incidental, punitive, exemplary or special damages or expenses (including
without limitation attorneys’ fees), or for any damages resulting from any
change in the value of any property relating to a Letter of Credit.

 

Without limiting the generality of the foregoing, an Issuing Lender and each of
its Affiliates:

 

(ix)     may rely on any oral or other communication believed in good faith by
such Issuing Lender or such Affiliate to have been authorized or given by or on
behalf of the applicant for a Letter of Credit;

 

(x)      may honor any presentation if the documents presented appear on their
face substantially to comply with the terms and conditions of the relevant
Letter of Credit;

 

(xi)     may honor a previously dishonored presentation under a Letter of
Credit, whether such dishonor was pursuant to a court order, to settle or
compromise any claim of wrongful dishonor, or otherwise, and shall be entitled
to reimbursement to the same extent as if such presentation had initially been
honored, together with any interest paid by such Issuing Lender or its
Affiliate;

 

(xii)    may honor any drawing that is payable upon presentation of a statement
advising negotiation or payment, upon receipt of such statement (even if such
statement indicates that a draft or other document is being delivered
separately), and shall not be liable for any failure of any such draft or other
document to arrive, or to conform in any way with the relevant Letter of Credit;

 

(xiii)   may pay any paying or negotiating bank claiming that it rightfully
honored under the laws or practices of the place where such bank is located; and

 

(xiv)   may settle or adjust any claim or demand made on such Issuing Lender or
its Affiliate in any way related to any order issued at the applicant’s request
to an air carrier, a letter of guarantee or of indemnity issued to a carrier or
any similar document (each an “Order”) and honor any drawing in connection with
any Letter of Credit that is the subject of such Order, notwithstanding that any
drafts or other documents presented in connection with such Letter of Credit
fail to conform in any way with such Letter of Credit.

 

In furtherance and extension and not in limitation of the specific provisions
set forth above, any action taken or omitted by such Issuing Lender or its
Affiliates under or in connection with the Letters of Credit issued by it or any
documents and certificates delivered thereunder, if taken or omitted in good
faith, shall not put such Issuing Lender or its Affiliates under any resulting
liability to the Borrower or any Lender.

 

(h)       Issuing Lender Reporting Requirements. Each Issuing Lender shall, on
the first Business Day of each month, provide to the Administrative Agent and
the Borrower a schedule of the Letters of Credit issued by it, in form and
substance satisfactory to the Administrative Agent, showing the date of issuance
of each Letter of Credit, the account party, the original face amount (if any),
and the expiration date of any Letter of Credit outstanding at any time during
the preceding month, and any other information relating to such Letter of Credit
that the Administrative Agent may request.

 

66
Alaska Communications Systems Holdings, Inc. First Amended and Restated Credit
Agreement

--------------------------------------------------------------------------------

 

 

(i)     UCP and ISP. Unless otherwise expressly agreed by the applicable Issuing
Lender, the Borrower and the beneficiary of a Letter of Credit, (i) the rules of
the International Standby Practices as most recently published from time to time
by the International Chamber of Commerce shall apply to each standby Letter of
Credit and (ii) the rules of the Uniform Customs and Practice for Documentary
Credits as most recently published from time to time by the International
Chamber of Commerce shall apply to each commercial Letter of Credit.

 

(j)     Illegality. If, at any time, it becomes unlawful for an Issuing Lender
to comply with any of its obligations under any Letter of Credit (including, but
not limited to, as a result of any Sanctions), the obligations of such Issuing
Lender with respect to such Letter of Credit shall be suspended (and all
corresponding rights shall cease to accrue) until such time as it may again
become lawful for such Issuing Lender to comply with its obligations under such
Letter of Credit, and such Issuing Lender shall not be liable for any losses
that the Borrower or its Subsidiaries may incur as a result.

 

 

2.10

Payments.

 

(a)     Payments Generally. All payments and prepayments to be made in respect
of principal, interest, Unused Revolving Commitment Fees, Letter of Credit Fees,
other fees referred to in Section 2.7 or other fees or amounts due from the
Borrower hereunder shall be payable prior to 11:00 a.m. on the date when due
without presentment, demand, protest or notice of any kind, all of which are
hereby expressly waived by the Borrower, and without set-off, counterclaim or
other deduction of any nature, and an action therefor shall immediately accrue.
Such payments shall be made to the Administrative Agent at the Principal Office
for the account of the Lenders or the Issuing Lenders to which they are owed, in
each case in Dollars and in immediately available funds. The Administrative
Agent shall promptly distribute such amounts to each Issuing Lender, Swing Line
Lender and/or applicable Lenders in immediately available funds. The
Administrative Agent’s and each Lender’s statement of account, ledger or other
relevant record shall, in the absence of manifest error, be conclusive as the
statement of the amount of principal of and interest on the Loans and other
amounts owing under this Agreement and shall be deemed an “account stated.”

 

(b)     Payments by the Borrower; Presumptions by the Administrative Agent.
Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders or the Issuing Lenders hereunder that the Borrower
will not make such payment, the Administrative Agent may assume that the
Borrower has made such payment on such date in accordance herewith and may, in
reliance upon such assumption, distribute to the Lenders or the Issuing Lenders,
as the case may be, the amount due. In such event, if the Borrower has not in
fact made such payment, then each of the Lenders or the Issuing Lenders, as the
case may be, severally agrees to repay to the Administrative Agent forthwith on
demand the amount so distributed to such Lender or Issuing Lender, with interest
thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to the Administrative Agent, at the
greater of the Federal Funds Effective Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation.

 

 

2.11

Interest Payment Dates. Interest on Base Rate Loans shall be due and payable in
arrears on each Interest Payment Date. Interest on LIBOR Rate Loans shall be due
and payable on the last day of each Interest Period for those Loans and, if such
Interest Period is longer than three (3) months, also on the date that is the
three-month anniversary of the first day of such Interest Period. Interest on
mandatory prepayments of principal under Section 2.13 shall be due on the date
such mandatory prepayment is due. Interest on the principal amount of each Loan
or other monetary Obligation shall be due and payable on demand after such
principal amount or other monetary Obligation becomes due and payable (whether
on the stated Maturity Date, upon an accelerated Maturity Date or otherwise).

 

67
Alaska Communications Systems Holdings, Inc. First Amended and Restated Credit
Agreement

--------------------------------------------------------------------------------

 

 

 

2.12

Voluntary Prepayments and Reduction of Commitments.

 

(a)       Right to Prepay. The Borrower shall have the right at its option from
time to time to prepay the Loans in whole or part without premium or penalty
(except as provided in Sections 11.3, 3.1 and 3.5 and subject to the fee
described in Section 2.12(b) in respect of a Repricing Transaction). Whenever
the Borrower desires to prepay any part of the Loans (other than Swing Line
Loans), it shall provide a prepayment notice to the Administrative Agent by
11:00 a.m. at least (A) three (3) Business Days prior to the date of prepayment
of LIBOR Rate Loans, or (B) one (1) Business Day prior to the date of prepayment
of Base Rate Loans, in each case, setting forth the following information:

 

(i)       the Business Day, on which the proposed prepayment is to be made;

 

(ii)      a statement indicating the application of the prepayment among Class
of Loan and Borrowings; and

 

(iii)     the total principal amount of such prepayment, which shall not be less
than the lesser of the following with respect to any Class of Loan: (A) the then
outstanding principal amount of such Class of Loan, or (B) $1,000,000 (provided
that the amount of any prepayment to which this Section 2.12(a)(iii)(B) applies
shall be in integral multiples of $500,000).

 

Except as otherwise expressly provided herein with respect to refinancings, all
prepayment notices shall be irrevocable. The principal amount of the Loans for
which a prepayment notice is given, together with interest on such principal
amount except with respect to Loans to which the Base Rate Option applies, shall
be due and payable on the date specified in such prepayment notice as the date
on which the proposed prepayment is to be made. So long as no Event of Default
has occurred and is continuing, (x) all prepayments permitted pursuant to this
Section 2.12 shall be applied to the unpaid principal of the Revolving Loans and
to the unpaid installments of principal of the Term A Loans as the Borrower
shall elect, provided that to the extent the Borrower elects to prepay Term A
Loans, such prepayments shall be applied to unpaid installments of the Term A
Loans as the Borrower shall elect, (y) after the payment in full in cash of all
outstanding Revolving Loans and all outstanding Term A Loans, and the
termination of the Revolving Commitments, prepayments permitted pursuant to this
Section 2.12 shall be applied to the unpaid installments of principal of the
Other Term Loans to be applied to remaining installments of the Other Term Loans
as the Borrower may elect. If the Borrower prepays a Loan but fails to specify
the applicable Class and/or Borrowing that the Borrower intends to prepay or if
an Event of Default has occurred and is continuing, then such prepayment shall
be applied in accordance with Sections 2.13(g) and (h). Any prepayment hereunder
shall include all interest and fees due and payable with respect to the Loan
being prepaid (including, without limitation, the fee described in Section
2.12(b)) and shall be subject to the Borrower’s Obligation to indemnify the
Lenders under Section 3.5. Notwithstanding the foregoing, any prepayment notice
delivered in connection with any proposed refinancing of all of the Credit
Facilities may be, if expressly so stated in the applicable prepayment notice,
contingent upon the consummation of such refinancing, and (x) the repayment date
therefor may be amended from time to time by notice from the Borrower to the
Administrative Agent and/or (y) such prepayment notice may be revoked by the
Borrower in the event such refinancing is not consummated (provided that the
failure of such contingency shall not relieve the Borrower from its obligations
in respect thereof under Section 3.5).

 

68
Alaska Communications Systems Holdings, Inc. First Amended and Restated Credit
Agreement

--------------------------------------------------------------------------------

 

 

(b)       Repricing Transaction Fee. Notwithstanding Section 2.12(a), in the
event that, prior to the twelve-month anniversary of the First Restatement
Effective Date, (i) the Borrower refinances or makes any prepayment of any Class
of Term Loans in connection with any Repricing Transaction, (ii) this Agreement
is amended or otherwise modified to effect a Repricing Transaction or (iii) a
Lender is required to assign all or any part of its Class of Term Loans as a
result of its failure to consent to an amendment or other modification of this
Agreement to effect a Repricing Transaction, then in each case the Borrower
shall pay to the Administrative Agent, for the ratable account of each
applicable Lender, a payment of one percent (1.00%) of the aggregate principal
amount of the Term Loans of the applicable Class so subject to such amendment or
modification, or so prepaid, refinanced or assigned, as the case may be.

 

(c)        Reduction of Revolving Commitment.

 

(i)      In addition to the commitment reductions pursuant to
Section 2.12(c)(ii) and 2.13(g), the Revolving Commitments shall be permanently
reduced and terminated in full on the Maturity Date with respect to the
Revolving Credit Facility. Any outstanding principal balance of the Revolving
Loans not sooner due and payable will become due and payable on such Maturity
Date and shall be accompanied by accrued interest on the amount repaid, any
applicable fees pursuant to Section 3.5 and any other fees required hereunder.

 

(ii)     The Borrower shall have the right at any time after the First
Restatement Effective Date upon five (5) days’ prior written notice to the
Administrative Agent to permanently reduce (ratably among the Revolving Lenders
in proportion to their Pro Rata Shares) the Revolving Commitments, in a minimum
amount of $2,000,000 and whole multiples of $1,000,000, or to terminate
completely the Revolving Commitments, without penalty or premium except as
hereinafter set forth; provided that any such reduction or termination shall be
accompanied by prepayment of the Revolving Loans and Cash Collateralization of
the Letters of Credit, together with outstanding Unused Revolving Commitment
Fees and Letter of Credit Fees, and the full amount of interest accrued on the
principal sum to be prepaid (and all amounts referred to in Section 3.5 hereof)
to the extent necessary to cause the aggregate Revolving Credit Facility Usage
after giving effect to such prepayments and Cash Collateralization to be equal
to or less than the Revolving Commitments as so reduced or terminated. Any
notice to reduce the Revolving Commitments under this Section 2.12(c)(ii) shall
be irrevocable.

 

 

2.13

Mandatory Prepayments.

 

(a)        Overadvance.

 

(i)      If the Revolving Credit Facility Usage at any time exceeds the
Revolving Commitments, the Borrower shall prepay the Revolving Loans (or Cash
Collateralize Letter of Credit Obligations, if prepayment in full of the
Revolving Loans is not sufficient) in such amounts as shall be necessary so that
Revolving Credit Facility Usage does not exceed the Revolving Commitments.

 

(ii)     If the aggregate amount of the Incremental Term Loans for any Tranche
at any time exceeds the Incremental Term Loan Commitments for such Tranche, the
Borrower shall prepay the Incremental Term Loans or such Tranche of Incremental
Term Loans in such amounts as shall be necessary so that the Incremental Term
Loans of such Tranche does not exceed the applicable Commitments.

 

(b)        Disposition of Assets. Immediately upon the receipt by any Loan Party
or Subsidiary thereof of the Net Cash Proceeds from any Disposition not
expressly permitted by clauses (a) through (j) of Section 7.8, the Borrower
shall prepay, or cause such other Loan Party or Subsidiary to prepay,
Obligations in an aggregate amount equal to 100% of the Net Cash Proceeds of
such Disposition; provided that, so long as no Default or Event of Default shall
have occurred and be continuing or would result therefrom, the Borrower shall
not be required to prepay the Obligations with such Net Cash Proceeds:

 

(i)      to the extent such Net Cash Proceeds, together with all other such Net
Cash Proceeds for Dispositions, does not exceeds $5,000,000 in the aggregate for
such fiscal year or

 

69
Alaska Communications Systems Holdings, Inc. First Amended and Restated Credit
Agreement

--------------------------------------------------------------------------------

 

 

(ii)     such Net Cash Proceeds are reinvested in productive assets (other than
inventory) of a kind then used or usable in the business of any Loan Party or
such Subsidiary, within one (1) year of the receipt thereof.

 

All such proceeds shall be paid and applied in accordance with Sections
2.13(g)(ii) and (h). Notwithstanding anything herein to the contrary, no such
mandatory prepayment shall constitute or be deemed to constitute a cure of any
Default or Event of Default arising as a result of the Disposition giving rise
to such prepayment obligation.

 

(c)        Casualty Events. Immediately upon the receipt by any Loan Party or
Subsidiary thereof of the Net Cash Proceeds of any Casualty Event or series of
related Casualty Events affecting any property of any Loan Party, the Borrower
shall prepay, or cause such other Loan Party or Subsidiary thereof to prepay,
Obligations in an aggregate amount equal to 100% of the Net Cash Proceeds of
such Casualty Event(s); provided that, so long as no Default or Event of Default
shall have occurred and be continuing or would result therefrom, the Borrower
shall not be required to prepay the Obligations with such Net Cash Proceeds:

 

(i)      to the extent such Net Cash Proceeds, together with all other such Net
Cash Proceeds for Casualty Event(s), does not exceeds $5,000,000 in the
aggregate for such fiscal year; or

 

(ii)     such Net Cash Proceeds are used for repairs to or replacements of the
property subject to such Casualty Event or reinvested in productive assets
(other than inventory unless such Net Cash Proceeds result from a Casualty Event
with respect to inventory) of a kind then used or usable in the business of any
Loan Party or such Subsidiary, within one (1) year of the receipt thereof.

 

All such proceeds shall be paid and applied in accordance with Sections
2.13(g)(ii) and (h). Notwithstanding anything herein to the contrary, no such
mandatory prepayment shall constitute or be deemed to constitute a cure of any
Default or Event of Default arising as a result of such Casualty Event(s) giving
rise to such prepayment obligation.

 

(d)       Equity Issuances. Immediately upon receipt by any Loan Party or
Subsidiary thereof of the Net Cash Proceeds from any Equity Issuance, other than
Equity Issuances expressly permitted under Section 7.13(a), (b), (c) or (e), the
Borrower shall prepay, or cause such other Loan Party or Subsidiary to prepay,
Obligations in an aggregate amount equal to 100% of the Net Cash Proceeds of
such Equity Issuance. All such proceeds shall be paid and applied in accordance
with Sections 2.13(g)(i) and (h). Notwithstanding anything herein to the
contrary, no such mandatory prepayment shall constitute or be deemed to
constitute a cure of any Default or Event of Default arising as a result of such
Equity Issuance giving rise to such prepayment obligation.

 

(e)       Debt Incurrence. Immediately upon the receipt by any Loan Party or
Subsidiary thereof of the Net Cash Proceeds of any Debt Incurrence, other than a
Debt Incurrence permitted under Section 7.1, the Borrower shall prepay, or cause
such other Loan Party or Subsidiary thereof to prepay, Obligations in an amount
equal to 100% of the amount of such Net Cash Proceeds. All such proceeds shall
be paid and applied in accordance with Sections 2.13(g)(ii) and (h).
Notwithstanding anything herein to the contrary, any such prepayment shall not
constitute or be deemed to be a cure of any Default or Event of Default arising
as a result of such Debt Incurrence.

 

70
Alaska Communications Systems Holdings, Inc. First Amended and Restated Credit
Agreement

--------------------------------------------------------------------------------

 

 

(f)       Excess Cash Flow. Within five (5) Business Days of delivery of the
Borrower’s annual audited financial statements pursuant to Section 6.1 for each
fiscal year (commencing with the fiscal year ending December 31, 2019), the
Borrower shall prepay Obligations as follows in an aggregate amount equal to 50%
of Excess Cash Flow for the immediately preceding fiscal year (each a “Mandatory
Prepayment of Excess Cash Flow”); provided however, that should the Net Total
Leverage Ratio on the last day of such fiscal year be less than or equal to 3.00
to 1.00 and greater than 2.25 to 1.00, such percentage shall be reduced to 25%;
and provided further that should the Net Total Leverage Ratio on the last day of
such fiscal year be less than 2.25 to 1.00, such percentage shall be reduced to
0.00%. All such proceeds shall be paid and applied in accordance with
Sections 2.13(g)(i) and (h).

 

(g)        Application Among Obligations.

 

(i)      All prepayments pursuant clauses (a) and (f) of this Section 2.13 shall
be applied, first to prepay any Overadvances that may be outstanding, second to
prepay the Term A Loans (to be applied to installments of the Term A Loans in
the inverse order of scheduled maturities and, for the avoidance of doubt,
including pro rata application to any balloon payment due and payable on the
Maturity Date), third to prepay the Other Term Loans pro rata (to be applied to
installments of the Incremental Term Loans in the inverse order of scheduled
maturities and, for the avoidance of doubt, including pro rata application to
any balloon payment due and payable on the Maturity Date) and fourth to prepay
the Revolving Loans (including Swing Line Loans) without a corresponding
reduction in the Revolving Commitments and to Cash Collateralize outstanding
Letter of Credit Obligations.

 

(ii)     All prepayments pursuant clauses (b), (c), (d) and (e) of this Section
2.13 shall be applied, first to prepay any Overadvances that may be outstanding,
second to prepay the Term A Loans (to be applied to installments of the Term A
Loans in the inverse order of scheduled maturities and, for the avoidance of
doubt, including pro rata application to any balloon payment due and payable on
the Maturity Date), third to prepay the Other Term Loans, pro rata (to be
applied to installments of the Other Term Loans in the inverse order of
scheduled maturities and, for the avoidance of doubt, including pro rata
application to any balloon payment due and payable on the Maturity Date) and
fourth to prepay the Revolving Loans (including Swing Line Loans) without a
corresponding reduction in the Revolving Commitments and to Cash Collateralize
outstanding Letter of Credit Obligations.

 

(h)       Interest Payments; Application Among Interest Rate Options. All
prepayments pursuant to this Section 2.13 shall be accompanied by accrued and
unpaid interest upon the principal amount of each such prepayment. Subject to
Section 2.13(g), all prepayments required pursuant to this Section 2.13 shall
first be applied to Base Rate Loans, then to LIBOR Rate Loans. In accordance
with Section 3.5, the Borrower shall indemnify the Lenders for any loss or
expense, including loss of margin, incurred with respect to any such prepayments
applied against LIBOR Rate Loans on any day other than the last day of the
applicable Interest Period.

 

(i)        [Reserved]

 

(j)        No Implied Consent. Provisions contained in this Section 2.13 for the
application of proceeds of certain transactions shall not be deemed to
constitute consent of the Lenders to transactions that are not otherwise
permitted by the terms hereof or the other Loan Documents.

 

71
Alaska Communications Systems Holdings, Inc. First Amended and Restated Credit
Agreement

--------------------------------------------------------------------------------

 

 

 

2.14

Sharing of Payments by Lenders. If any Lender shall, by exercising any right of
setoff, counterclaim or banker’s lien, by receipt of voluntary payment, by
realization upon security, or by any other non-pro rata source or otherwise,
obtain payment in respect of any principal of or interest on any of its Loans or
other obligations hereunder resulting in such Lender receiving payment of a
proportion of the aggregate amount of its Loans and accrued interest thereon or
other such obligations greater than its pro-rata share of the amount such Lender
is entitled hereunder, then the Lender receiving such greater proportion shall
(a) notify the Administrative Agent of such fact, and (b) purchase (for cash at
face value) participations in the Loans and such other Obligations of the other
Lenders, or make such other adjustments as shall be equitable, so that the
benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Loans and other Obligations owing them, provided that:

 

(a)       if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without interest
or other amounts except as required by Law, to be paid by the Lender or the
holder making such purchase; and

 

(b)       the provisions of this Section 2.14 shall not be construed to apply to
(x) any payment (including the application of funds arising from the existence
of a Defaulting Lender) made by the Loan Parties pursuant to and in accordance
with the express terms of the Loan Documents or (y) any payment obtained by a
Lender as consideration for the assignment of or sale of a participation in any
of its Loans or Participation Advances to any assignee or participant, other
than to the Borrower or any Subsidiary thereof (as to which the provisions of
this Section 2.14 shall apply).

 

Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against each
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of each Loan Party in the
amount of such participation. This Section 2.14 shall not apply to any action
taken by CoBank with respect to any CoBank Equities held by the Loan Parties.

 

 

2.15

Defaulting Lenders.

 

(a)        Defaulting Lender Adjustments. Notwithstanding anything to the
contrary contained in this Agreement, if any Lender becomes a Defaulting Lender,
then, until such time as such Lender is no longer a Defaulting Lender, to the
extent permitted by applicable Law:

 

(i)       Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of Required Lenders, the definition
of Required Revolving Lenders, the definition of Required Delayed Draw Term A
Lenders and Section 11.1.

 

72
Alaska Communications Systems Holdings, Inc. First Amended and Restated Credit
Agreement

--------------------------------------------------------------------------------

 

 

(ii)      Defaulting Lender Waterfall. Any payment of principal, interest, fees
or other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article IX or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 9.2(c) shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to the Issuing Lenders or Swing Line Lender hereunder;
third, to Cash Collateralize the Issuing Lenders’ Fronting Exposure with respect
to such Defaulting Lender in accordance with Section 2.16; fourth, as the
Borrower may request (so long as no Default or Event of Default exists), to the
funding of any Loan in respect of which such Defaulting Lender has failed to
fund its portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Borrower, to be held in a deposit account and released pro rata in order to
(x) satisfy such Defaulting Lender’s potential future funding obligations with
respect to Loans under this Agreement and (y) Cash Collateralize the Issuing
Lenders’ future Fronting Exposure with respect to such Defaulting Lender with
respect to future Letters of Credit issued under this Agreement, in accordance
with Section 2.16; sixth, to the payment of any amounts owing to the Lenders,
the Issuing Lenders or the Swing Line Lender as a result of any judgment of a
court of competent jurisdiction obtained by any Lender, any Issuing Lender or
the Swing Line Lender against such Defaulting Lender as a result of such
Defaulting Lender’s breach of its obligations under this Agreement; seventh, so
long as no Default or Event of Default exists, to the payment of any amounts
owing to the Borrower as a result of any judgment of a court of competent
jurisdiction obtained by the Borrower against such Defaulting Lender as a result
of such Defaulting Lender’s breach of its obligations under this Agreement; and
eighth, to such Defaulting Lender or as otherwise directed by a court of
competent jurisdiction; provided that if (x) such payment is a payment of the
principal amount of any Loans or Letter of Credit Obligations in respect of
which such Defaulting Lender has not fully funded its appropriate share, and
(y) such Loans were made or the related Letters of Credit were issued at a time
when the conditions set forth in Section 4.3 were satisfied or waived, such
payment shall be applied solely to pay the Loans of, and Letter of Credit
Obligations owed to, all Non-Defaulting Lenders on a pro rata basis prior to
being applied to the payment of any Loans of, or Letter of Credit Obligations
owed to, such Defaulting Lender until such time as all Loans and funded and
unfunded participations in Letter of Credit Obligations and Swing Line Loans are
held by the Lenders pro rata in accordance with the Commitments under the
applicable Credit Facility without giving effect to Section 2.15(a)(iv) below.
Any payments, prepayments or other amounts paid or payable to a Defaulting
Lender that are applied (or held) to pay amounts owed by a Defaulting Lender or
to post Cash Collateral pursuant to this Section 2.15(a) shall be deemed paid to
and redirected by such Defaulting Lender, and each Lender irrevocably consents
hereto.

 

(iii)       Certain Fees.

 

(A)     No Defaulting Lender shall be entitled to receive any Unused Revolving
Commitment Fee for any period during which that Lender is a Defaulting Lender.

 

(B)     Each Defaulting Lender shall be entitled to receive Letter of Credit
Fees for any period during which that Lender is a Defaulting Lender only to the
extent allocable to its Pro Rata Share of the stated amount of Letters of Credit
for which it has provided Cash Collateral pursuant to Section 2.16.

 

(C)     With respect to any Unused Revolving Commitment Fee or Letter of Credit
Fee not required to be paid to any Defaulting Lender pursuant to clause (A) or
(B) above, the Borrower shall (x) pay to each Non-Defaulting Lender that portion
of any such fee otherwise payable to such Defaulting Lender with respect to such
Defaulting Lender’s participation in Letter of Credit Obligations or Swing Line
Loans that has been reallocated to such Non-Defaulting Lender pursuant to clause
(iv) below, (y) pay to each Issuing Lender and Swing Line Lender, as applicable,
the amount of any such fee otherwise payable to such Defaulting Lender to the
extent allocable to each Issuing Lender’s or Swing Line Lender’s Fronting
Exposure to such Defaulting Lender, and (z) not be required to pay the remaining
amount of any such fee.

 

(iv)      Reallocation of Participations to Reduce Fronting Exposure. All or any
part of such Defaulting Lender’s participation in Letter of Credit Obligations
and Swing Line Loans shall be reallocated among the Non-Defaulting Lenders in
accordance with their respective Pro Rata Shares (calculated without regard to
such Defaulting Lender’s Commitment) but only to the extent that (x) the
conditions set forth in Section 4.3 are satisfied at the time of such
reallocation (and, unless the Borrower shall have otherwise notified the
Administrative Agent at such time, the Borrower shall be deemed to have
represented and warranted that such conditions are satisfied at such time), and
(y) such reallocation does not cause any Non-Defaulting Lender’s Pro Rata Share
of the Revolving Credit Facility Usage to exceed such Non-Defaulting Lender’s
Revolving Commitment. Subject to Section 11.14, no reallocation hereunder shall
constitute a waiver or release of any claim of any party hereunder against a
Defaulting Lender arising from that Lender having become a Defaulting Lender,
including any claim of a Non-Defaulting Lender as a result of such Non
Defaulting Lender’s increased exposure following such reallocation.

 

73
Alaska Communications Systems Holdings, Inc. First Amended and Restated Credit
Agreement

--------------------------------------------------------------------------------

 

 

(v)       Cash Collateral; Repayment of Swing Line Loans. If the reallocation
described in clause (iv) above cannot, or can only partially, be effected, the
Borrower shall, without prejudice to any right or remedy available to it
hereunder or under Law, (x) first, prepay Swing Line Loans in an amount equal to
the Swing Line Lender’s Fronting Exposure and (y) second, Cash Collateralize
each Issuing Lender’s Fronting Exposure in accordance with the procedures set
forth in Section 2.16.

 

(b)       Defaulting Lender Cure. If the Borrower, the Administrative Agent, the
Swing Line Lender and the Issuing Lenders agree in writing that a Lender is no
longer a Defaulting Lender, the Administrative Agent will so notify the parties
hereto, whereupon as of the effective date specified in such notice and subject
to any conditions set forth therein (which may include arrangements with respect
to any Cash Collateral), that Lender will, to the extent applicable, purchase at
par that portion of outstanding Loans of the other Lenders or take such other
actions as the Administrative Agent may determine to be necessary to cause the
Loans and funded and unfunded participations in Letters of Credit and Swing Line
Loans to be held pro rata by the Lenders in accordance with the Commitments
under the applicable Credit Facility (without giving effect to Section
2.15(a)(iv)), whereupon such Lender will cease to be a Defaulting Lender;
provided that no adjustments will be made retroactively with respect to fees
accrued or payments made by or on behalf of the Borrower while that Lender was a
Defaulting Lender; and provided, further, that except to the extent otherwise
expressly agreed by the affected parties, no change hereunder from Defaulting
Lender to Lender will constitute a waiver or release of any claim of any party
hereunder arising from that Lender’s having been a Defaulting Lender.

 

(c)       New Swing Line Loans/Letters of Credit. So long as any Lender is a
Defaulting Lender, (i) the Swing Line Lender shall not be required to fund any
new Swing Line Loans unless it is satisfied that it will have no Fronting
Exposure after giving effect to such Swing Line Loan and (ii) no Issuing Lender
shall be required to issue, extend, renew or increase any Letter of Credit
unless the Borrower shall have Cash Collateralized such Issuing Lender’s future
Fronting Exposure with respect to such Defaulting Lender in accordance with
Section 2.16.

 

 

2.16

Cash Collateral. At any time that there shall exist a Defaulting Lender, within
one (1) Business Day following the written request of the Administrative Agent
or an Issuing Lender (with a copy to the Administrative Agent) the Borrower
shall Cash Collateralize such Issuing Lender’s Fronting Exposure with respect to
such Defaulting Lender (determined after giving effect to Section 2.15(a)(iv)
and any Cash Collateral provided by such Defaulting Lender) in an amount not
less than the Minimum Collateral Amount.

 

(a)       Grant of Security Interest. The Borrower, and to the extent provided
by any Defaulting Lender, such Defaulting Lender, hereby grants to the
Administrative Agent, for the benefit of each Issuing Lender, and agrees to
maintain, a first priority security interest in all such Cash Collateral as
security for the Defaulting Lenders’ obligation to fund participations in
respect of Letter of Credit Obligations, to be applied pursuant to clause (b)
below. If at any time the Administrative Agent determines that Cash Collateral
is subject to any right or claim of any Person other than the Administrative
Agent and the Issuing Lenders as herein provided, or that the total amount of
such Cash Collateral is less than the Minimum Collateral Amount, the Borrower
will, promptly upon demand by the Administrative Agent, pay or provide to the
Administrative Agent additional Cash Collateral in an amount sufficient to
eliminate such deficiency (after giving effect to any Cash Collateral provided
by the Defaulting Lender).

 

74
Alaska Communications Systems Holdings, Inc. First Amended and Restated Credit
Agreement

--------------------------------------------------------------------------------

 

 

(b)      Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under this Section 2.16 or Section 2.15 in
respect of Letters of Credit shall be applied to the satisfaction of the
Defaulting Lender’s obligation to fund participations in respect of Letter of
Credit Obligations (including, as to Cash Collateral provided by a Defaulting
Lender, any interest accrued on such obligation) for which the Cash Collateral
was so provided, prior to any other application of such property as may
otherwise be provided for herein.

 

(c)      Termination of Requirement. Cash Collateral provided to reduce an
Issuing Lender’s Fronting Exposure shall no longer be required to be held as
Cash Collateral pursuant to this Section 2.16 following (i) the elimination of
the applicable Fronting Exposure (including by the termination of Defaulting
Lender status of the applicable Lender) or (ii) to the extent in excess of the
Minimum Collateral Amount. Subject to Section 2.15, the Person providing Cash
Collateral and an Issuing Lender may agree that Cash Collateral shall be held to
support future anticipated Fronting Exposure or other obligations, provided
that, to the extent that such Cash Collateral was provided by the Borrower or
any other Loan Party, such Cash Collateral shall remain subject to the Prior
Security Interest granted pursuant to the Loan Documents.

 

III.     INCREASED COSTS; TAXES; ILLEGALITY; INDEMNITY

 

 

3.1

Increased Costs.

 

(a)        Increased Costs Generally. If any Change in Law shall:

 

(i)      impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement reflected in the Adjusted LIBOR Rate)
or any Issuing Lender;

 

(ii)     subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or

 

(iii)     impose on any Lender or any Issuing Lender or the London interbank
market any other condition, cost or expense (other than Taxes) affecting this
Agreement or Loans made by such Lender or any Letter of Credit or participation
therein;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, converting to, continuing or
maintaining any Loan or of maintaining its obligation to make any such Loan, or
to increase the cost to such Lender, an Issuing Lender or such other Recipient
of participating in, issuing or maintaining any Letter of Credit (or of
maintaining its obligation to participate in or to issue any Letter of Credit),
or to reduce the amount of any sum received or receivable by such Lender,
Issuing Lender or other Recipient hereunder (whether of principal, interest or
any other amount) then, upon request of such Lender, Issuing Lender or other
Recipient, the Borrower will pay to such Lender, Issuing Lender or other
Recipient, as the case may be, such additional amount or amounts as will
compensate such Lender, Issuing Lender or other Recipient, as the case may be,
for such additional costs incurred or reduction suffered.

 

75
Alaska Communications Systems Holdings, Inc. First Amended and Restated Credit
Agreement

--------------------------------------------------------------------------------

 

 

(b)     Capital Requirements. If any Lender or any Issuing Lender determines
that any Change in Law affecting such Lender or such Issuing Lender or any
lending office of such Lender or such Lender’s or such Issuing Lender’s holding
company, if any, regarding capital or liquidity requirements, has or would have
the effect of reducing the rate of return on such Lender’s or such Issuing
Lender’s capital or on the capital of such Lender’s or such Issuing Lender’s
holding company, if any, as a consequence of this Agreement, the Commitments of
such Lender or the Loans made by, or participations in Letters of Credit or
Swing Line Loans held by, such Lender, or the Letters of Credit issued by such
Issuing Lender, to a level below that which such Lender or such Issuing Lender
or such Lender’s or such Issuing Lender’s holding company could have achieved
but for such Change in Law (taking into consideration such Lender’s or such
Issuing Lender’s policies and the policies of such Lender’s or such Issuing
Lender’s holding company with respect to capital adequacy), then from time to
time the Borrower will pay to such Lender or such Issuing Lender, as the case
may be, such additional amount or amounts as will compensate such Lender or such
Issuing Lender or such Lender’s or such Issuing Lender’s holding company for any
such reduction suffered.

 

(c)     Certificates for Reimbursement. A certificate of a Lender or an Issuing
Lender setting forth the amount or amounts necessary to compensate such Lender
or such Issuing Lender or its holding company, as the case may be, as specified
in this Section 3.1 and delivered to the Borrower shall be conclusive absent
manifest error. The Borrower shall pay such Lender or such Issuing Lender, as
the case may be, the amount shown as due on any such certificate within ten
(10) days after receipt thereof.

 

(d)     Delay in Requests. Failure or delay on the part of any Lender or any
Issuing Lender to demand compensation pursuant to this Section 3.1 shall not
constitute a waiver of such Lender’s or such Issuing Lender’s right to demand
such compensation, provided that the Borrower shall not be required to
compensate a Lender or an Issuing Lender pursuant to this Section 3.1 for any
increased costs incurred or reductions suffered more than nine (9) months prior
to the date that such Lender or such Issuing Lender, as the case may be,
notifies the Borrower of the Change in Law giving rise to such increased costs
or reductions and of such Lender’s or such Issuing Lender’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the nine (9) month period
referred to above shall be extended to include the period of retroactive effect
thereof).

 

 

3.2

Taxes.

 

(a)      Issuing Lenders. For purposes of this Section 3.2, the term “Lender”
includes the Issuing Lender and the term “applicable Law” includes FATCA.

 

(b)     Payments Free of Taxes. Any and all payments by or on account of any
obligation of any Loan Party hereunder or under any other Loan Document shall be
made free and clear of and without deduction or withholding for any Taxes,
except as required by applicable Law. If any applicable Law (as determined in
the good faith discretion of an applicable Withholding Agent) requires the
deduction or withholding of any Tax from any such payment by a Withholding
Agent, then the applicable Withholding Agent shall be entitled to make such
deduction or withholding and shall timely pay the full amount deducted or
withheld to the relevant Governmental Authority in accordance with applicable
Law and, if such Tax is an Indemnified Tax, then the sum payable by the
applicable Loan Party shall be increased as necessary so that after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section 3.2) the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.

 

(c)      Payment of Other Taxes by the Borrower. The Loan Parties shall timely
pay to the relevant Governmental Authority in accordance with applicable Law, or
at the option of the Administrative Agent timely reimburse it for the payment
of, any Other Taxes.

 

76
Alaska Communications Systems Holdings, Inc. First Amended and Restated Credit
Agreement

--------------------------------------------------------------------------------

 

 

(d)       Indemnification by the Loan Parties. The Loan Parties shall jointly
and severally indemnify each Recipient, within ten (10) days after demand
therefor, for the full amount of any Indemnified Taxes (including Indemnified
Taxes imposed or asserted on or attributable to amounts payable under this
Section 3.2) payable or paid by such Recipient or required to be withheld or
deducted from a payment to such Recipient and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate as to the amount of such payment or liability delivered to the
Borrower by a Lender (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Lender, shall be
conclusive absent manifest error. Each of the Loan Parties shall, and does
hereby agree to, jointly and severally indemnify the Administrative Agent, and
shall make payment in respect thereof within ten (10) days after demand
therefor, for any amount which a Lender for any reason fails to pay indefeasibly
to the Administrative Agent as required pursuant to Section 3.2(e) below. If any
Loan Party is required to indemnify the Administrative Agent pursuant to the
immediately prior sentence for any amount which a Lender for any reason failed
to pay indefeasibly to the Administrative Agent as required pursuant to Section
3.2(e)(ii) or (iii) below, such Lender shall indemnify such Loan Party for such
amount.

 

(e)       Indemnification by the Lenders. Each Lender shall severally indemnify
the Administrative Agent, within ten (10) days after demand therefor, for (i)
any Indemnified Taxes attributable to such Lender (but only to the extent that
the applicable Loan Party has not already indemnified the Administrative Agent
for such Indemnified Taxes and without limiting the obligation of the Loan
Parties to do so), (ii) any Taxes attributable to such Lender’s failure to
comply with the provisions of Section 11.7 relating to the maintenance of a
Participant Register and (iii) any Excluded Taxes attributable to such Lender,
in each case, that are payable or paid by the Administrative Agent in connection
with any Loan Document, and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to any Lender by the Administrative Agent
shall be conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this clause (e).

 

(f)       Evidence of Payments. As soon as practicable after any payment of
Taxes by any Loan Party to a Governmental Authority pursuant to this Section
3.2, the Borrower shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.

 

(g)        Status of Lenders.

 

(i)     Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Borrower and the Administrative Agent, at the time or times
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable Law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 3.2(g)(ii)(A), (g)(ii)(B) and (g)(ii)(D) below) shall not
be required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.

 

77
Alaska Communications Systems Holdings, Inc. First Amended and Restated Credit
Agreement

--------------------------------------------------------------------------------

 

 

(ii)        Without limiting the generality of the foregoing, in the event that
the Borrower is a U.S. Borrower:

 

(A)       any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding Tax;

 

(B)       any Foreign Lender shall, to the extent it is legally entitled to do
so, deliver to the Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:

 

(1)     in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN or IRS
Form W-8BEN-E, as applicable, establishing an exemption from, or reduction of,
U.S. federal withholding Tax pursuant to the “interest” article of such tax
treaty and (y) with respect to any other applicable payments under any Loan
Document, IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable, establishing an
exemption from, or reduction of, U.S. federal withholding Tax pursuant to the
“business profits” or “other income” article of such tax treaty;

 

(2)     executed originals of IRS Form W-8ECI;

 

(3)     in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a Tax Compliance
Certificate to the effect that such Foreign Lender is not (A) a “bank” within
the meaning of Section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder”
of the Borrower within the meaning of Section 881(c)(3)(B) of the Code, or (C) a
“controlled foreign corporation” described in Section 881(c)(3)(C) of the Code
and (y) executed originals of IRS Form W-8BEN or IRS Form W-8BEN-E, as
applicable; or

 

(4)     to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or
IRS Form W-8BEN-E, as applicable, a Tax Compliance Certificate, IRS Form W-9,
and/or other certification documents from each beneficial owner, as applicable;
provided that if the Foreign Lender is a partnership and one or more direct or
indirect partners of such Foreign Lender are claiming the portfolio interest
exemption, such Foreign Lender may provide a Tax Compliance Certificate on
behalf of each such direct and indirect partner;

 

(C)       any Foreign Lender shall, to the extent it is legally entitled to do
so, deliver to the Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable Law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable Law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and

 

78
Alaska Communications Systems Holdings, Inc. First Amended and Restated Credit
Agreement

--------------------------------------------------------------------------------

 

 

(D)       if a payment made to a Lender under any Loan Document would be subject
to U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the First
Restatement Effective Date.

 

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

 

(h)     Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 3.2 (including by
the payment of additional amounts pursuant to this Section 3.2), it shall pay to
the indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section 3.2 with respect to the Taxes giving
rise to such refund), net of all out-of-pocket expenses (including Taxes) of
such indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this clause (h) (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this clause (h), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this clause (h) the payment of
which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This clause (h) shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.

 

 

3.3

Illegality. If any Lender determines that any Change in Law has made it unlawful
for any Lender to make, maintain or fund LIBOR Rate Loans, or to determine or
charge interest rates based upon the LIBOR Rate Option, or if any Governmental
Authority has imposed material restrictions on the authority of such Lender to
purchase or sell, or to take deposits of, Dollars in the London interbank
market, then, on written notice thereof by such Lender to the Borrower through
the Administrative Agent, any obligation of such Lender to make or continue
LIBOR Rate Loans or to convert Base Rate Loans to LIBOR Rate Loans shall be
suspended until such Lender notifies the Administrative Agent and the Borrower
that the circumstances giving rise to such determination no longer exist. Upon
receipt of such notice, the Borrower shall, upon demand from such Lender (with a
copy to the Administrative Agent), prepay or, if applicable, convert all LIBOR
Rate Loans of such Lender to Base Rate Loans, either on the last day of the
Interest Period therefor, if such Lender may lawfully continue to maintain such
LIBOR Rate Loans to such day, or immediately, if such Lender may not lawfully
continue to maintain such LIBOR Rate Loans. Upon any such prepayment or
conversion, the Borrower shall also pay accrued and unpaid interest and all
other amounts payable by Borrower under this Agreement (including amounts
payable under Section 3.5) on the amount so prepaid or converted.

 

79
Alaska Communications Systems Holdings, Inc. First Amended and Restated Credit
Agreement

--------------------------------------------------------------------------------

 

 

 

3.4

Alternate Rate of Interest; Interest After Default.

 

(a)        Adjusted LIBOR Rate Unavailable. If prior to the commencement of any
Interest Period for any Borrowing proposed to be subject to the LIBOR Rate
Option:

 

(i)      the Administrative Agent determines (which determination shall be
conclusive and binding absent manifest error) that either Dollar deposits are
not being offered to banks in the London interbank LIBOR Rate market or that
adequate and reasonable means do not exist for ascertaining the Adjusted LIBOR
Rate for such Interest Period, including as a result of the Screen Rate being
unavailable; or

 

(ii)     the Required Lenders determine (which determination shall be conclusive
and binding absent manifest error) that the Adjusted LIBOR Rate for such
Interest Period will not adequately and fairly reflect the cost to the lenders
of making or maintaining the Loans for such Interest Period;

 

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders as promptly as practicable thereafter and, until the Administrative
Agent notifies the Borrower and the Lenders that the circumstances giving rise
to such notice no longer exist, (x) any request to convert any Base Rate Loan
to, or continue any LIBOR Rate Loan at, the LIBOR Rate Option shall be
ineffective, and (y) the Base Rate Option shall apply to any and all Borrowings
upon the expiration of the Interest Period applicable thereto.

 

(b)       If at any time the Administrative Agent determines (which
determination shall be conclusive absent manifest error) that (i) the
circumstances set forth in clause (a)(i) have arisen and such circumstances are
unlikely to be temporary or (ii) the supervisor for the administrator of the
Screen Rate or a Governmental Authority having jurisdiction over the
Administrative Agent has made a public statement identifying a specific date
after which the LIBOR Rate or the Screen Rate shall no longer be made available,
or used for determining the interest rate of loans (such specific date, the
“Scheduled Unavailability Date”), then, in the case of clauses (i) and (ii) of
this clause (b), after such determination by the Administrative Agent, the
Administrative Agent and the Borrower may amend this Agreement to replace the
LIBOR Rate with an alternate benchmark rate (including any mathematical or other
adjustments to the benchmark (if any) incorporated herein) that has been broadly
accepted by the syndicated loan market in the United States in lieu of the LIBOR
Rate (any such proposed rate, a “LIBOR Successor Rate”, which shall in no event
be less than zero for purposes of this Agreement), together with any proposed
LIBOR Successor Rate Conforming Changes and, notwithstanding anything to the
contrary in Section 11.1, any such amendment shall become effective at 5:00 p.m.
(New York time) on the fifth Business Day after the Administrative Agent shall
have posted such proposed amendment to all Lenders and the Borrower unless,
prior to such time, Lenders comprising the Required Lenders have delivered to
the Administrative Agent notice that such Required Lenders do not accept such
amendment.

 

(c)       If no LIBOR Successor Rate has been determined and the circumstances
under clause (i) or (ii) of clause (b) above continue to exist, (i) the
obligation of the Lenders to make or maintain LIBOR Rate Loans shall be
suspended (to the extent of the affected LIBOR Rate Loans or Interest Periods)
and (ii) the Borrower may revoke any pending request for the making of,
conversion to or continuation of a LIBOR Rate Loan (to the extent of the
affected LIBOR Rate Loan or Interest Period) or, failing that, will be deemed to
have converted such request into a request for a Base Rate Loan in the amount
specified therein.

 

80
Alaska Communications Systems Holdings, Inc. First Amended and Restated Credit
Agreement

--------------------------------------------------------------------------------

 

 

(d)     Default Rate. To the extent permitted by Law, immediately upon the
occurrence and during the continuation of an Event of Default under clause (a)
or (l) of Section 9.1, or immediately after written demand by the Required
Lenders to the Administrative Agent after the occurrence and during the
continuation of any other Event of Default, then the principal amount of all
Obligations shall bear interest at the Default Rate and the rates applicable to
Letter of Credit Fees shall be increased to the Default Rate. The Borrower
acknowledges that the increase in rates referred to in this Section 3.4(d)
reflects, among other things, the fact that such Loans or other amounts have
become a substantially greater risk given their default status and that the
Lenders are entitled to additional compensation for such risk; and all such
interest shall be payable by the Borrower upon demand by the Administrative
Agent.

 

 

3.5

Indemnity. Upon demand of any Lender (with a copy to the Administrative Agent)
from time to time, the Borrower shall promptly compensate such Lender for and
hold such Lender harmless from any loss, cost or expense incurred by it as a
result of:

 

(a)     any continuation, conversion, payment or prepayment of any Loan other
than a Base Rate Loan on a day other than the last day of the Interest Period
for such Loan (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise);

 

(b)     any failure by the Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan on the date or in the amount notified by the Borrower; or

 

(c)     any assignment of a LIBOR Rate Loan on a day other than the last day of
the Interest Period therefor as a result of a request by the Borrower pursuant
to Section 3.6;

 

including any loss of anticipated profits and any loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain such Loan or
from fees payable to terminate the deposits from which such funds were obtained.
The Borrower shall also pay any customary administrative fees charged by such
Lender in connection with the foregoing.

 

For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.5, each Lender shall be deemed to have funded each LIBOR Rate
Loan made by it at the LIBOR Rate for such Loan by a matching deposit or other
borrowing in the London interbank eurodollar market for a comparable amount and
for a comparable period, whether or not such LIBOR Rate Loan was in fact so
funded.

 

 

3.6

Mitigation Obligations; Replacement of Lenders.

 

(a)     Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.1, or requires any Loan Party to pay any
Indemnified Taxes or additional amounts to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 3.2, then such
Lender shall (at the request of the Borrower) use reasonable efforts to
designate a different lending office for funding or booking its Loans hereunder
or to assign its rights and obligations hereunder to another of its offices,
branches or affiliates, if, in the judgment of such Lender, such designation or
assignment (i) would eliminate or reduce amounts payable pursuant to Section 3.1
or Section 3.2, as the case may be, in the future, and (ii) would not subject
such Lender to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender. The Borrower hereby agrees to pay all reasonable
costs and expenses incurred by any Lender in connection with any such
designation or assignment.

 

81
Alaska Communications Systems Holdings, Inc. First Amended and Restated Credit
Agreement

--------------------------------------------------------------------------------

 

 

(b)     Replacement of Lenders. If any such Lender has declined or is unable to
designate a different lending office in accordance with Section 3.6(a) above or
if any Lender is a Defaulting Lender or a Non-Consenting Lender, then the
Borrower may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in, and
consents required by, Section 11.8), all of its interests, rights (other than
its existing rights to payments pursuant to Section 3.1 or 3.2) and obligations
under this Agreement and the related Loan Documents to an Eligible Assignee that
shall assume such obligations (which assignee may be another Lender, if a Lender
accepts such assignment); provided that:

 

(i)      the Borrower shall have paid to the Administrative Agent the assignment
fee (if any) specified in Section 11.7;

 

(ii)     such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and participations in Letter of Credit
drawings, accrued interest thereon, accrued fees and all other amounts payable
to it hereunder and under the other Loan Documents (including any amounts under
Section 3.5) from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the Borrower (in the case of all other amounts);

 

(iii)     in the case of any such assignment resulting from a claim for
compensation under Section 3.1 or payments required to be made pursuant to
Section 3.2, such assignment will result in a reduction in such compensation or
payments thereafter;

 

(iv)     such assignment does not conflict with applicable Law; and

 

(v)      in the case of any assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.

 

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

 

 

3.7

Survival. Each party’s obligations under this Article III shall survive the
resignation of the Administrative Agent or any assignment of rights by, or the
replacement of, a Lender and the Payment in Full of the Secured Obligations.

 

IV.     CONDITIONS TO EFFECTIVENESS, LOANS, LENDING AND ISSUANCE OF LETTERS OF
CREDIT

 

 

4.1

Conditions to Funding of Initial Loans and Letters of Credit. The obligation of
each Lender to make any Loans requested by the Borrower on the First Restatement
Effective Date are subject to the Administrative Agent’s receipt of each of the
following in form and substance satisfactory to the Administrative Agent:

 

(a)        Deliveries. The Administrative Agent shall have received each of the
following in form and substance satisfactory to the Administrative Agent and, if
applicable, its counsel:

 

(i)     a certificate, dated as of the First Restatement Effective Date and
signed by the Secretary or an Assistant Secretary of each of the Loan Parties,
certifying as appropriate as to (i) all action taken by each Loan Party in
connection with this Agreement and the other Loan Documents, (ii) the names of
the Authorized Officers authorized to sign this Agreement and their true
signatures and (iii) copies of its Organizational Documents as in effect on the
First Restatement Effective Date together with certificates from the appropriate
state officials as to the continued existence and good standing or existence (as
applicable) of each Loan Party in each state where organized or qualified to do
business; and

 

82
Alaska Communications Systems Holdings, Inc. First Amended and Restated Credit
Agreement

--------------------------------------------------------------------------------

 

 

(ii)      at least five (5) Business Days prior to the First Restatement
Effective Date, (i) all documentation and other information requested by (or on
behalf of) any Lender in order to comply with requirements of Anti-Corruption
Laws, Anti-Terrorism Laws and Sanctions and (ii) if the Borrower qualifies as a
“legal entity customer” under the Beneficial Ownership Regulation, a Beneficial
Ownership Certification in relation to Borrower.

 

(iii)     a certificate of the Borrower signed by a Compliance Officer of the
Borrower, dated as of the First Restatement Effective Date, stating that (a) all
representations and warranties of the Loan Parties herein and in the other Loan
Documents are true and correct, except such representations and warranties that
are not qualified in this Agreement by reference to materiality or a Material
Adverse Change are true and correct in all material respects as of such date
(except for any such representation and warranty that by its terms is made only
as of an earlier date, which representation and warranty are true and correct in
all respects or in all material respect, as applicable, as of such earlier
date), (b) the Loan Parties are in compliance with each of the covenants and
conditions hereunder, (c) no Event of Default or Default exists, (d) since April
30, 2018, there has occurred no Material Adverse Change, (e) each of the Loan
Parties has satisfied each of the closing conditions required to be satisfied by
it hereunder, (f) all material governmental and third-party consents,
subordinations or waivers, as applicable, required to effectuate the
transactions contemplated hereby have been obtained and are in full force and
effect, including any required material permits and authorizations of all
applicable Governmental Authorities, including the FCC and all applicable PUCs,
and (g) there is no action, suit, proceeding or investigation pending against,
or threatened in writing against, any Loan Party or any Subsidiary of any Loan
Party or any of their respective properties, including the Licenses, in any
court or before any arbitrator of any kind or before or by any other
Governmental Authority (including the FCC and any applicable PUC) that would
reasonably be expected to result in a Material Adverse Change;

 

(iv)     evidence that there is no action, suit, proceeding or investigation
pending against, or threatened in writing against, any Loan Party or any
Subsidiary of any Loan Party or any of their respective properties, including
the Licenses, in any court or before any arbitrator of any kind or before or by
any other Governmental Authority (including the FCC and any applicable PUC) that
would reasonably be expected to result in a Material Adverse Change;

 

(v)      this Agreement and each of the other Loan Documents (including each
Mortgage and each other Collateral Document as the Administrative Agent may
require) signed by an Authorized Officer and all appropriate financing
statements and appropriate stock powers and certificates evidencing the pledged
Collateral and all other original items required to be delivered pursuant to any
of the Collateral Documents;

 

(vi)     customary written opinions of counsel for the Loan Parties, duly
executed (including any local and regulatory counsel required by the
Administrative Agent), dated as of the First Restatement Effective Date;

 

(vii)     [reserved];

 

(viii)    a certificate of a Compliance Officer of the Borrower setting forth
(A) the calculation, calculated on a pro forma basis for the twelve consecutive
month period ending most recently prior to the First Restatement Effective Date,
of the Net Total Leverage Ratio as of the First Restatement Effective Date after
giving effect to the Credit Extension occurring at the time of the First
Restatement Effective Date, (B) showing compliance with the financial covenant
set forth in Section 8.1 and (C) setting for a calculation of the Special
Project Available Amount as of the First Restatement Effective Date;

 

83
Alaska Communications Systems Holdings, Inc. First Amended and Restated Credit
Agreement

--------------------------------------------------------------------------------

 

 

(ix)     a duly completed, executed Loan Request for each Loan or request for
Credit Extension for each Letter of Credit requested to be made on the First
Restatement Effective Date, including notice of election as to Interest Periods
(if applicable);

 

(x)      a duly completed, executed Perfection and Diligence Certificate signed
by a Compliance Officer of each of the Loan Parties;

 

(xi)     a duly completed, executed Solvency Certificate signed by a Compliance
Officer of each of the Loan Parties;

 

(xii)    evidence that all material governmental and third-party consents,
subordinations or waivers, as applicable, required to effectuate the
transactions contemplated hereby have been obtained and are in full force and
effect, including any required material permits and authorizations of all
applicable Governmental Authorities, including the FCC and all applicable PUCs;

 

(xiii)   a Lien search with respect to the Borrower and each other Loan Party,
in scope satisfactory to the Administrative Agent and with results showing no
Liens other than Permitted Liens and otherwise satisfactory to the
Administrative Agent;

 

(xiv)    true, correct and complete copies of all Material Agreements not
already delivered pursuant to the Existing Credit Agreement or another clause of
this Section 4.1;

 

(xv)     if requested by the Administrative Agent, an executed landlord
agreement from the lessor, warehouse operator or other applicable Person for
each leased location with Collateral valued in the aggregate in excess of
$1,500,000, subordinating such Person’s Lien in goods stored at that location to
the Prior Security Interest of the Administrative Agent and containing such
other terms and provisions as the Administrative Agent shall reasonably require;

 

(xvi)      Collateral

 

(A)     evidence that the Loan Parties have effectively and validly pledged and
perfected the Collateral contemplated by the Collateral Documents;

 

(B)     evidence that all filings and recordings (including all financing
statements, Mortgages, fixture filings, transmitting utility filings, and U.S.
Copyright Office or the U.S. Patent and Trademark Office filings) that are
necessary to perfect the Prior Security Interest of the Administrative Agent,
for the benefit of the Secured Parties, in the Collateral described in the
Collateral Documents have been filed or recorded in all appropriate locations;
and

 

(C)     a duly completed, executed account control agreement with respect to all
Material Accounts signed by an Authorized Officer of the Borrower and the
appropriate depository institutions or other entities holding such Material
Accounts; and

 

(xvii)     an executed letter from the Borrower with respect to any proceeds of
the Loans being disbursed to third parties authorizing the Administrative Agent
to distribute such proceeds on behalf of the Loan Parties in accordance with the
instructions set forth in such letter;

 

(xviii)     the audited, consolidated financial statements of the Borrower and
its Subsidiaries for the fiscal year ending December 31, 2017 and the unaudited
consolidated quarterly financial statements for the fiscal quarters ended March
31, 2018, June 30, 2018 and September 30, 2018;

 

84
Alaska Communications Systems Holdings, Inc. First Amended and Restated Credit
Agreement

--------------------------------------------------------------------------------

 

 

 

[*] Indicates confidential portions omitted

pursuant to a request for confidential

treatment filed separately with the

Commission

  

(xix)    and such other financial statements, budgets, forecasts and other
financial information as to the Loan Parties as the Administrative Agent or any
other Lender may have required prior to the First Restatement Effective Date;
and

 

(xx)     such other documents in connection with such transactions as the
Administrative Agent or its counsel may reasonably request.

 

(b)        Payments.

 

(i)       All amounts owing to Departing Lenders shall have been paid.

 

(ii)      All interest, fees and other non-principal amounts of the Existing
Term Loans shall have been paid and, to the extent not rolled on a cashless
basis into Initial Term A Loans, the principal amount of the Existing Term Loans
shall have been paid.

 

(iii)     The Borrower shall have paid all fees and expenses related to the
Credit Facilities, this Agreement, and the other Loan Documents payable on or
before the First Restatement Effective Date as required by this Agreement, the
Fee Letter or any other Loan Document, including the reasonable fees and
expenses of counsel to the Administrative Agent to the extent invoiced.

 

 

4.2

Conditions to Each Delayed Draw Term A Loan. The obligation of each Delayed Draw
Term A Lender to make any Delayed Draw Term A Loan requested by the Borrower are
subject to the prior satisfaction of the conditions set forth in Section 4.1
above and the satisfaction of the following additional conditions:

 

(a)     Each borrowing of Delayed Draw Term A Loans shall be made for the
purpose of funding costs incurred in connection with the [*] Project and
reasonably anticipated and necessary costs to be incurred within 90 days
following the date of the advance; provided, however, if any availability of
Delayed Draw Term A Loans exists during the five consecutive Business Day period
ending on the last day of the Delayed Draw Availability Period, Delayed Draw
Term A Loans may be borrowed during such period in an amount equal to the
reasonably anticipated and necessary future costs related to the [*] Project,
provided, further, that the proceeds of such Delayed Draw Term A Loans made
during the five consecutive Business Day period ending on the last day of the
Delayed Draw Availability Period shall be deposited directly into the DDT
Dominion Account.

 

(b)     After giving pro forma effect to such Borrowing (including use of
proceeds thereof), the Total Net Leverage Ratio is at least one-quarter (0.25x)
turn below the maximum Total Net Leverage Ratio covenant then in effect at such
time under Section 8.1 and the Administrative Agent shall have received a
certificate of a Compliance Officer of the Borrower to such effect (attaching
calculations thereof in reasonable detail), which certificate shall also certify
that no Default or Event of Default shall have occurred and be continuing or
would result therefrom.

 

85
Alaska Communications Systems Holdings, Inc. First Amended and Restated Credit
Agreement

--------------------------------------------------------------------------------

 

 

 

4.3

Each Loan or Letter of Credit. At the time of any Credit Extension and after
giving effect to the proposed Credit Extension: (i) the representations and
warranties of the Loan Parties set forth in each Loan Document shall then be
true and correct, except such representations and warranties that are not
qualified in this Agreement by reference to materiality or a Material Adverse
Change shall then be true and correct in all material respects as of such date
(except for any such representation and warranty that by its terms is made only
as of an earlier date, which representation and warranty shall remain true and
correct in all respects or in all material respects, as applicable, as of such
earlier date), (ii) no Event of Default or Default shall have occurred and be
continuing or would result from such proposed Credit Extension, and (iii) the
Borrower shall have delivered a duly executed and completed Loan Request to the
Administrative Agent for each Loan requested to be made pursuant to
Sections 2.1(b), 2.1(e), 2.2(b) and 2.3(c), or Letter of Credit Request to an
Issuing Lender for each Letter of Credit to be issued pursuant to
Section 2.9(a), as the case may be.

 

V.     REPRESENTATIONS AND WARRANTIES

 

The Loan Parties, jointly and severally, represent and warrant to the
Administrative Agent and each of the Lenders as follows:

 

 

5.1

Organization and Qualification. Each Loan Party and each Subsidiary of each Loan
Party (a) is a corporation, partnership or limited liability company or other
entity as identified on Schedule 5.1, in each case duly organized, validly
existing and in good standing under the laws of its jurisdiction of organization
specified on Schedule 5.1, (b) has the lawful power to own or lease its
properties and to engage in the business it presently conducts or proposes to
conduct, and (c) is duly licensed or qualified and in good standing in each
jurisdiction listed on Schedule 5.1 and in all other jurisdictions where the
property owned or leased by it or the nature of the business transacted by it or
both makes such licensing or qualification necessary except where the failure to
be so duly licensed or qualified could not reasonably be expected to result in a
Material Adverse Change.

 

 

5.2

Compliance With Laws.

 

(a)     Each Loan Party and each Subsidiary of each Loan Party is in compliance
with all applicable Laws and orders of any Governmental Authority in all
jurisdictions in which any Loan Party or Subsidiary of any Loan Party is
presently or currently foresees that it will be doing business except where the
failure to do so could not reasonably be expected to result in a Material
Adverse Change.

 

(b)     No Credit Extension or entry into or performance by any Loan Party of
the Loan Documents to which it is a party contravenes any Law applicable to such
Loan Party or any Subsidiary of any Loan Party or any of the Lenders.

 

 

5.3

Title to Properties. Each Loan Party and each Subsidiary of each Loan Party (a)
has good and marketable title to or valid leasehold interest in all material
properties, assets and other rights that it purports to own or lease or that are
reflected as owned or leased on its books and records, and (b) owns or leases
all of its properties free and clear of all Liens except Permitted Liens.

 

 

5.4

Investment Company Act. None of the Loan Parties or Subsidiaries of any Loan
Party is an “investment company” registered or required to be registered under
the Investment Company Act of 1940 or under the “control” of an “investment
company” as such terms are defined in the Investment Company Act of 1940 and
shall not become such an “investment company” or under such “control.”

 

 

5.5

Event of Default. No Event of Default or Default exists or is continuing.

 

86
Alaska Communications Systems Holdings, Inc. First Amended and Restated Credit
Agreement

--------------------------------------------------------------------------------

 

 

 

5.6

Subsidiaries and Owners. Schedule 5.6 states (a) the name of each of the
Parent’s Subsidiaries, its jurisdiction of organization and the amount,
percentage and type of Equity Interests in such Subsidiary (the “Subsidiary
Equity Interests”) and (b) any options, warrants or other rights outstanding to
purchase any such Equity Interests referred to in clause (a). Each Loan Party
and each Subsidiary of any Loan Party has good and marketable title to all of
the Subsidiary Equity Interests it purports to own, free and clear in each case
of any Lien other than the Prior Security Interest of the Administrative Agent
and all such Subsidiary Equity Interests have been validly issued, fully paid
and nonassessable (or, in the case of a partnership, limited liability company
or similar Equity Interest, not subject to any capital call or other additional
capital requirement). All of the Parent’s Subsidiaries are Guarantors as of the
First Restatement Effective Date. All of the Parent’s Subsidiaries are Domestic
Subsidiaries and no Loan Party or Subsidiary of any Loan Party owns any Equity
Interest in any Person who was not organized or formed or who does not existing
under the Laws of the United States of America or any state, commonwealth or
territory thereof or under the Laws of the District of Columbia. Except as
disclosed on Schedule 5.6, neither any Loan Party nor any of its Subsidiaries
has issued any Disqualified Equity Interests and there are no outstanding
options or warrants to purchase Equity Interests of any Loan Party or any of its
Subsidiaries of any class or kind, and there are no agreements, voting trusts or
understandings with respect thereto or affecting in any manner the sale, pledge,
assignment or other Disposition thereof, including any right of first refusal,
option, redemption, call or other rights with respect thereto, whether similar
or dissimilar to any of the foregoing.

 

 

5.7

Power and Authority; Validity and Binding Effect.

 

(a)     Each Loan Party and each Subsidiary of each Loan Party has the full
power to enter into, execute, deliver and carry out this Agreement and the other
Loan Documents to which it is a party, to incur the Indebtedness contemplated by
the Loan Documents and to perform its Obligations under the Loan Documents to
which it is a party, and all such actions have been duly authorized by all
necessary proceedings on its part.

 

(b)     This Agreement and each of the other Loan Documents (i) has been duly
and validly executed and delivered by each Loan Party, and (ii) constitutes, or
will constitute, legal, valid and binding obligations of each Loan Party that is
or will be a party thereto, enforceable against such Loan Party in accordance
with its terms, subject only to limitations on enforceability imposed by (y)
applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting creditors’ rights generally, and (z) general equitable principles.

 

 

5.8

No Conflict; Material Agreements; Consents.

 

(a)     Neither the execution and delivery of this Agreement or the other Loan
Documents by any Loan Party nor the consummation of the transactions herein or
therein contemplated or compliance with the terms and provisions hereof or
thereof by any of them will conflict with, constitute a default under or result
in any breach of (i) the terms and conditions of the Organizational Documents of
any Loan Party, (ii) any Material Agreement to which any Loan Party or any of
its Subsidiaries is a party or by which it or any of its Subsidiaries is bound
or to which it is subject, or (iii) any applicable Law or any order, writ,
judgment, injunction or decree to which any Loan Party or any of its
Subsidiaries is a party or by which it or any of its Subsidiaries or any of its
respective property is bound or to which it is subject, or result in the
creation or enforcement of any Lien, charge or encumbrance whatsoever upon any
property (now or hereafter acquired) of any Loan Party or any of its
Subsidiaries (other than Liens granted under the Loan Documents). There is no
default under any Material Agreement or order, writ, judgment, injunction or
decree to which any Loan Party or any of its Subsidiaries is a party or by which
it or any of its Subsidiaries is bound or to which it is subject. None of the
Loan Parties or their Subsidiaries or their respective property is bound by any
contractual obligation (including without limitation pursuant to any Material
Agreement), or subject to any restriction in any of its Organizational
Documents, or any requirement of Law that could reasonably be expected to result
in a Material Adverse Change.

 

87
Alaska Communications Systems Holdings, Inc. First Amended and Restated Credit
Agreement

--------------------------------------------------------------------------------

 

 

(b)     No consent, approval, exemption, order or authorization of, or a
registration or filing with, any Governmental Authority or any other Person is
required by any Law or any agreement (including any Material Agreement) in
connection with (i) the execution, delivery and carrying out of this Agreement
or the other Loan Documents, (ii) the grant by any Loan Party of the Liens
granted by it pursuant to the Collateral Documents, (iii) the perfection of the
Prior Security Interest of the Administrative Agent and the Secured Parties
created under the Collateral Documents (other than the filing of UCC financing
statements (including any transmitting utility financing statements), recording
of the Mortgages, and filings with the United States Patent and Trademark Office
or the United States Copyright Office), or (iv) the exercise by the
Administrative Agent or any Lender of its rights under the Loan Documents or the
remedies of any Secured Party in respect of the Collateral pursuant to the
Collateral Documents (except approvals of the FCC or any applicable PUC with
respect to any assignment or transfer of control of a License or a
Communications or IT System), in each case except those which have been duly
obtained on or before the First Restatement Effective Date, taken, given or made
and are in full force and effect. Each of the Loan Parties’ Material Agreements
is in full force and effect, and no Loan Party has received any notice of
termination, revocation or other cancellation (before any scheduled date of
termination) in respect thereof.

 

 

5.9

Litigation. There are no actions, suits, proceedings or investigations pending
or threatened in writing against any Loan Party or any Subsidiary of any Loan
Party or any of their respective properties, including the Licenses, at law or
in equity before any Governmental Authority that individually or in the
aggregate (i) could reasonably be expected to result in a Material Adverse
Change or (ii) purports to affect the legality, validity or enforceability of
any Loan Document. None of the Loan Parties or any Subsidiaries of any Loan
Party is in violation of any order, writ, injunction or any decree of any
Governmental Authority that could reasonably be expected to result in a Material
Adverse Change.

 

 

5.10

Financial Statements.

 

(a)     Audited Financial Statements. The audited financial statements delivered
on or before the First Restatement Effective Date in accordance with Section
4.1(a) and thereafter most recently delivered in accordance with Section 6.1(b)
(i) were prepared in accordance with GAAP consistently applied throughout the
period covered thereby, except as otherwise expressly noted therein; (ii) fairly
present the financial condition of the Parent and its Subsidiaries as of the
date thereof and their results of operations for the period covered thereby in
accordance with GAAP consistently applied throughout the period covered thereby,
except as otherwise expressly noted therein; and (iii) show all Material
Indebtedness and other liabilities, direct or contingent, of the Parent and its
Subsidiaries as of the date thereof, including liabilities for taxes, material
commitments and Indebtedness.

 

(b)     Unaudited Financial Statements. The unaudited financial statements
delivered on or before the First Restatement Effective Date in accordance with
Section 4.1(a) and thereafter most recently delivered by the Borrower in
accordance with Section 6.1(a) (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein, and (ii) fairly present the financial condition of the
Parent and its Subsidiaries as of the date thereof and their results of
operations for the period covered thereby, subject, in the case of clauses (i)
and (ii), to the absence of footnotes and to normal year-end audit adjustments.

 

88
Alaska Communications Systems Holdings, Inc. First Amended and Restated Credit
Agreement

--------------------------------------------------------------------------------

 

 

(c)     Accuracy of Financial Statements. Neither the Parent nor any of its
Subsidiaries has any liabilities, contingent or otherwise, or forward or
long-term commitments that are not disclosed in the financial statements
referred to in clauses (a) and (b) of this Section 5.10 or in the notes thereto,
and except as disclosed therein there are no unrealized or anticipated losses
from any commitments of the Parent or any Subsidiary of the Parent that could
reasonably be expected to result in a Material Adverse Change.

 

(d)     Material Adverse Change. Since April 30, 2018, no Material Adverse
Change has occurred.

 

 

5.11

Margin Stock. None of the Loan Parties nor any Subsidiaries of any Loan Party
engages or intends to engage principally, or as one of its important activities,
in the business of extending credit for the purpose, immediately, incidentally
or ultimately, of purchasing or carrying margin stock (within the meaning of
Regulation U, T or X as promulgated by the Board). No part of the proceeds of
any Loan has been or will be used, immediately, incidentally or ultimately, to
purchase or carry any margin stock or to extend credit to others for the purpose
of purchasing or carrying any margin stock or that is inconsistent with the
provisions of the regulations of the Board. None of the Loan Parties nor any
Subsidiary of any Loan Party holds or intends to hold margin stock in such
amounts that more than 25% of the reasonable value of the assets of any Loan
Party or Subsidiary of any Loan Party are or will be represented by margin
stock.

 

 

5.12

Full Disclosure. Neither this Agreement nor any other Loan Document, nor any
certificate, statement, agreement or other documents furnished to the
Administrative Agent or any Lender in connection herewith or therewith (other
than projections and budgets), contains any untrue statement of a material fact
or omits to state a material fact necessary in order to make the statements
contained herein and therein, in light of the circumstances under which they
were made, not misleading. Any projections or budgets provided by or on behalf
of the Loan Parties have been prepared by management in good faith and based on
assumptions believed by management to be reasonable at the time the projections
or budgets were prepared, it being understood that the projections or budgets as
to future events are not to be viewed as fact and that actual results during the
period or periods covered by the projections or budgets may differ materially
from such projected results. There is no fact known to any Loan Party that
materially and adversely affects the business, property, assets, financial
condition or results of operations of the Loan Parties, taken as a whole, that
has not been set forth in this Agreement or in the certificates, statements,
agreements or other documents furnished in writing to the Administrative Agent
and the Lenders prior to or at the First Restatement Effective Date in
connection with the transactions contemplated hereby.

 

 

5.13

Taxes. All federal, state, local and other tax returns required to have been
filed with respect to each Loan Party and each Subsidiary of each Loan Party
have been filed, and payment or adequate provision has been made for the payment
of all taxes, fees, assessments and other governmental charges that have or may
become due pursuant to said returns or to assessments received, except to the
extent that such taxes, fees, assessments and other charges are being contested
in good faith by appropriate proceedings diligently conducted and for which such
reserves or other appropriate provisions, if any, as shall be required by GAAP
shall have been made.

 

 

5.14

Intellectual Property; Other Rights. Each Loan Party and each Subsidiary of each
Loan Party owns, licenses or possesses all the Intellectual Property and all
service marks, trade names, domain names, licenses, registrations, franchises,
permits and other rights necessary to own and operate its properties and to
carry on its business as presently conducted and planned to be conducted by such
Loan Party or Subsidiary, without known possible or actual material conflict
with the rights of others.

 

89
Alaska Communications Systems Holdings, Inc. First Amended and Restated Credit
Agreement

--------------------------------------------------------------------------------

 

 

 

5.15

Liens in the Collateral. On and after the granting thereof on the First
Restatement Effective Date, the Liens in the Collateral granted to the
Administrative Agent for the benefit of the Secured Parties pursuant to the
Collateral Documents shall constitute and will continue thereafter to constitute
Prior Security Interests in and to the Collateral. All filing fees and other
expenses in connection with the perfection of such Liens have been or will be
paid by the Borrower at the time of the First Restatement Effective Date.

 

 

5.16

Insurance.

 

(a)     The properties of each Loan Party and each of its Subsidiaries are
insured pursuant to policies and other bonds that are valid and in full force
and effect and that provide coverage satisfying or surpassing the requirements
set forth in Section 6.4(a).

 

(b)     Each Loan Party, to the extent required under the Flood Laws, has
obtained flood insurance for such structures and contents constituting
Collateral located in a flood hazard zone pursuant to policies that are valid
and in full force and effect and which provide coverage meeting the requirements
of Section 6.4(b).

 

 

5.17

Employee Benefits Compliance.

 

(a)     Each Plan is in compliance in all material respects with its terms and
with the applicable provisions of ERISA, the Code and other federal or state
Laws. Each Plan that is intended to qualify under Section 401(a) of the Code has
(i) received the most recently available favorable determination letter from the
IRS, or (ii) an application for such a letter is currently being processed by
the IRS with respect thereto or there remains time under the Code or applicable
IRS guidance in which to request (and make any amendments necessary to obtain)
such a letter, or (iii) been adopted by means of a prototype or volume submitter
plan document that has received an unrevoked opinion or advisory letter from the
IRS on which the plan sponsor is entitled to rely and, to the best knowledge of
the Loan Parties, nothing has occurred that would prevent, or cause the loss of,
such qualification. The Loan Parties and each ERISA Affiliate have satisfied all
of their obligations and liabilities with respect to each Plan, in all material
respects, and have made all required contributions to each Plan on or before the
applicable due date, including contributions to any Company Pension Plan and any
Multiemployer Plan that are required by the Plan Funding Rules or the collective
bargaining agreement, and no application for a funding waiver or an extension of
any amortization period pursuant to Section 412 of the Code has been made with
respect to any Company Pension Plan or Multiemployer Plan.

 

(b)     There are no pending or, to the best knowledge of any Loan Party,
threatened claims, actions or lawsuits, or action by any Governmental Authority,
including any audit, investigation or enforcement action, with respect to any
Plan. None of the Loan Parties has engaged in, or is aware of the existence of,
a non-exempt prohibited transaction or violation of the fiduciary responsibility
rules with respect to any Plan that has resulted or could reasonably be expected
to result in a Material Adverse Change.

 

(c)     No ERISA Event has occurred.

 

(d)     Each Welfare Benefit Plan can be terminated by a Loan Party or an ERISA
Affiliate in its sole discretion without any material liability. No Loan Party
or ERISA Affiliate reasonably can be expected to incur any material liability
under Section 4980H(a) of the Code, without qualifying for the reduced
assessment under Section 4980H(b) of the Code.

 

90
Alaska Communications Systems Holdings, Inc. First Amended and Restated Credit
Agreement

--------------------------------------------------------------------------------

 

 

(e)     The Unfunded Liability of each Plan, other than any Multiemployer Plan,
is reflected on the financial statements referenced in Section 6.1 to the extent
required to be reflected under GAAP.

 

 

5.18

Environmental Matters.

 

(a)     The facilities and properties currently or formerly owned, leased or
operated by any of the Loan Parties (the “Properties”) do not contain any
Hazardous Materials in amounts or concentrations or stored or utilized which,
individually or in the aggregate, (i) constitute or constituted a violation of
Environmental Laws, or (ii) could reasonably be expected to give rise to any
Environmental Liability in excess of the Threshold Amount;

 

(b)     None of the Loan Parties has received any notice of violation, alleged
violation, non-compliance, liability or potential liability regarding
environmental matters or compliance with Environmental Laws with regard to any
of the Properties or the business operated by the Loan Parties (the “Business”),
or any prior business for which any Loan Party has retained liability under any
Environmental Law;

 

(c)     Hazardous Materials have not been transported or disposed of from the
Properties in violation of, or in a manner or to a location which could
reasonably be expected to give rise to any Environmental Liability for any Loan
Parties under, nor have any Hazardous Materials been generated, treated, stored
or disposed of by or on behalf of any Loan Party at, on or under any of the
Properties in violation of, Environmental Laws or in a manner that could
reasonably be expected to give rise to, Environmental Liability in excess of the
Threshold Amount; and

 

(d)     The Administrative Agent has been provided all requested reports,
records, data, site assessments or any other documents concerning Hazardous
Materials, compliance with any Environmental Laws, any Environmental Liability
or any other environmental subject related to the Properties and which are in
the custody or control of the Loan Parties.

 

 

5.19

Communications Regulatory Matters.

 

(a)     As of the First Restatement Effective Date, Schedule 5.19 sets forth a
true and complete list of the following information for each License issued to
or utilized by the Loan Parties or their respective Subsidiaries: the name of
the licensee, the type of service, the expiration date and the geographic area
covered by such License. Other than as set forth in Schedule 5.19, each License
is held by a Loan Party or a wholly-owned, Domestic Subsidiary of a Loan Party
whose Equity Interests are, as of the First Restatement Effective Date, subject
to a Prior Security Interest in favor of the Administrative Agent, on behalf of
itself and the other Secured Parties, pursuant to the Collateral Documents.

 

(b)     All Material Licenses are valid and in full force and effect without
conditions, except for such conditions as are generally applicable to holders of
such Licenses. Each Loan Party or Subsidiary of a Loan Party has all requisite
power and authority required under the Communications Act and PUC Laws to hold
the Licenses and to own and operate the Communications or IT Systems. The
Licenses constitute in all material respects all of the Licenses necessary for
the operation of the Communications or IT Systems in the same manner as it is
presently conducted. No event has occurred and is continuing which could
reasonably be expected to (i) result in the suspension, revocation, or
termination of any such License or (ii) materially and adversely affect any
rights of the Loan Parties or their respective Subsidiaries thereunder. Neither
the Loan Parties nor any of their Subsidiaries have actual knowledge that any
Material License will not be renewed in the ordinary course. Neither the Loan
Parties nor any of their respective Subsidiaries are a party to any
investigation, notice of apparent liability, notice of violation, order or
complaint issued by or before the FCC, PUC or any applicable Governmental
Authority with respect to a License, and there are no proceedings pending by or
before the FCC, PUC or any applicable Governmental Authority which would
reasonably be expected to adversely affect the validity of any License.

 

91
Alaska Communications Systems Holdings, Inc. First Amended and Restated Credit
Agreement

--------------------------------------------------------------------------------

 

 

(c)     All of the material properties, equipment and systems owned, leased or
managed by the Loan Parties or their respective Subsidiaries are, and (to the
best knowledge of the Loan Parties and their Subsidiaries) all such property,
equipment and systems to be acquired or added in connection with any
contemplated system expansion or construction will be, in good repair, working
order and condition (reasonable wear and tear excepted) and are and will be in
compliance with all terms and conditions of the Licenses and all standards or
rules imposed by any Governmental Authority or as imposed under any agreements
with telecommunications companies and customers.

 

(d)     Each of the Loan Parties and their respective Subsidiaries has made all
material filings which are required to be filed by it, paid all material
franchise, license or other fees and charges related to the Licenses or which
have become due pursuant to any authorization, consent, approval or license of,
or registration or filing with, any Governmental Authority in respect of its
business and has made appropriate provision as is required by GAAP for any such
fees and charges which have accrued.

 

 

5.20

Solvency. Before and after giving effect to any Credit Extension hereunder, each
of the Loan Parties is Solvent.

 

 

5.21

Qualified ECP Guarantor. Each of the Borrower and the Parent is a Qualified ECP
Guarantor.

 

 

5.22

Transactions with Affiliates. No Affiliate and no officer or director of any
Loan Party or any of its Subsidiaries or any individual related by blood,
marriage, adoption or otherwise to any such officer or director, or any Person
in which any such officer or director or individual related thereto owns any
beneficial interest, is a party to any agreement, contract, commitment or
transaction with Loan Parties or has any material interest in any material
property used by Loan Parties, except as permitted under Section 7.3.

 

 

5.23

Labor Matters. As of the First Restatement Effective Date, there are no strikes,
lockouts or slowdowns against any Loan Party or any Subsidiary of any Loan Party
pending or, to the knowledge of the Borrower, threatened except as could not
reasonably be expected to result in a Material Adverse Change. The hours worked
by and payments made to employees of the Loan Parties and their respective
Subsidiaries within the past five (5) years have not been in violation of the
Fair Labor Standards Act or any other applicable Federal, state, local or
foreign law dealing with such matters, except as could not reasonably be
expected to result in a Material Adverse Change. The execution, delivery and
performance of the Loan Documents will not give rise to any right of termination
or right of renegotiation on the part of any union under any collective
bargaining agreement to which any Loan Party or any Subsidiary of any Loan Party
is bound.

 

 

5.24

Anti-Corruption; Anti-Terrorism and Sanctions.

 

(a)     Each of the Loan Parties and their respective Subsidiaries, Affiliates,
and to the knowledge of Borrower, their officers, directors, employees and
agents are in compliance, in all respects, with all applicable
(i) Anti-Corruption Laws, (ii) Anti-Terrorism Laws and (iii) Sanctions.

 

92
Alaska Communications Systems Holdings, Inc. First Amended and Restated Credit
Agreement

--------------------------------------------------------------------------------

 

 

(b)     The Borrower has implemented and maintains in effect policies and
procedures designed to ensure compliance by the Loan Parties and their
respective Subsidiaries, Affiliates, officers, directors, employees and agents
with all applicable (i) Anti-Corruption Laws, (ii) Anti-Terrorism Laws and (iii)
Sanctions.

 

(c)     None of the Loan Parties or their respective Subsidiaries, Affiliates,
and to the knowledge of Borrower, their officers, directors, employees or agents
are Sanctioned Persons or have engaged in, or are now engaged in, or will engage
in, any dealings or transactions with any Sanctioned Person.

 

(d)     No Credit Extension, use of proceeds or other transaction contemplated
by this Agreement will violate any applicable (i) Anti-Corruption Laws, (ii)
Anti-Terrorism Laws or (iii) Sanctions.

 

(e)     The Loan Parties have provided to the Administrative Agent and the
Lenders all information requested by the Administrative Agent and the Lenders
regarding the Loan Parties and their respective Subsidiaries, Affiliates,
officers, directors, employees and agents that is necessary for the
Administrative Agent and the Lenders to collect to comply with applicable
Anti-Corruption Laws, Anti-Terrorism Laws, Sanctions and other Laws.

 

 

5.25

Parent’s Status as a Holding Company.

 

The Parent does not own any assets other than the Equity Interests in the
Borrower and does not conduct, transact or engage in any business or operations
other than those incidental to its direct ownership of the Borrower and
Contingent Obligations permitted under Section 7.4(e).

 

 

5.26

EEA Financial Institution. No Loan Party is an EEA Financial Institution.

 

 

5.27

Beneficial Ownership Certification. As of the First Restatement Effective Date,
the information included in the Beneficial Ownership Certifications delivered by
the Borrower to the Administrative Agent on or before the First Restatement
Effective Date is true and correct in all respects.

 

VI.     AFFIRMATIVE COVENANTS

 

The Loan Parties, jointly and severally, covenant and agree that until Payment
In Full of the Secured Obligations, the Loan Parties shall comply at all times
with the following covenants:

 

 

6.1

Reporting Requirements. The Loan Parties will furnish or cause to be furnished
to the Administrative Agent and each of the Lenders:

 

(a)     Quarterly Financial Statements As soon as available and in any event
within forty five (45) calendar days after the end of each of the first three
fiscal quarters of each fiscal year, financial statements of the Parent,
consisting of a consolidated balance sheet as of the end of such fiscal quarter
and related consolidated statements of income, stockholders or members equity
and cash flows for the fiscal quarter then ended and the fiscal year through
that date, all in reasonable detail and certified by a Compliance Officer of the
Borrower as having been prepared in accordance with GAAP (subject to normal
year-end audit adjustments), consistently applied, and setting forth in
comparative form the respective financial statements for the corresponding date
and period in the previous fiscal year (which requirement shall be deemed
satisfied by the Parent’s quarterly report on Form 10-Q (or any successor form))
and setting forth a comparison of actual performance to the Budget for such
fiscal quarter and year-to-date delivered to the Administrative Agent pursuant
to Section 6.1(d)(i).

 

93
Alaska Communications Systems Holdings, Inc. First Amended and Restated Credit
Agreement

--------------------------------------------------------------------------------

 

 

(b)       Annual Financial Statements. As soon as available and in any event
within ninety (90) days after the end of each fiscal year of the Parent, audited
financial statements of the Parent consisting of a consolidated balance sheet as
of the end of such fiscal year, and related consolidated statements of income,
stockholders’ equity and cash flows for the fiscal year then ended, all in
reasonable detail and setting forth in comparative form the financial statements
as of the end of and for the preceding fiscal year, including a comparison of
actual performance to the Budget for such fiscal year and year-to-date delivered
to the Administrative Agent pursuant to Section 6.1(d)(i) (which requirement
shall be deemed satisfied by the Parent’s annual report on Form 10-K (or any
successor form)), and certified by independent certified public accountants of
nationally recognized standing satisfactory to the Administrative Agent. The
certificate or report of accountants shall be free of qualifications (other than
any consistency qualification that may result from a change in the method used
to prepare the financial statements as to which such accountants concur) and
shall not indicate the occurrence or existence of any event, condition or
contingency that would materially impair the prospect of payment or performance
of any covenant, agreement or duty of any Loan Party under any of the Loan
Documents, provided that such certificate report may contain a “going concern”
or like qualification or exception, or qualification arising out of the scope of
the audit, if such qualification or exception is related solely to an upcoming
Maturity Date hereunder. The Loan Parties shall deliver with such financial
statements and certification by their accountants a letter of such accountants
to the Administrative Agent and the Lenders substantially to the effect that,
based upon their ordinary and customary examination of the affairs of the
Parent, performed in connection with the preparation of such consolidated
financial statements, and in accordance with GAAP, they are not aware of the
existence of any condition or event that constitutes an Event of Default or
Default or, if they are aware of such condition or event, stating the nature
thereof.

 

(c)       Compliance Certificate. Concurrently with the financial statements of
the Parent furnished to the Administrative Agent and to the Lenders pursuant to
Sections 6.1(a) and (b), (i) a Compliance Certificate (including detailed
calculations of financial covenants and Consolidated EBITDA on a quarterly
basis) duly executed by a Compliance Officer of the Borrower and (ii) an income
statement as of the end of such period in the format of the financial
projections previously provided to the Administrative Agent utilizing the
Parent’s methodology for management budgeting and forecasting.

 

(d)        Other Reports.

 

(i)       Annual Budget. As soon as available and in any event within ninety
(90) days after the end of each fiscal year of the Parent, an annual
consolidated Budget and long-term financial forecasts or projections of the
Parent.

 

(ii)      Accountants’ Reports. Promptly upon their becoming available to the
Parent or the Borrower, any reports, including management letters, submitted to
the Parent or the Borrower by independent accountants in connection with any
annual, interim or special audit.

 

(iii)     Management Report. Concurrently with the annual financial statements
of the Parent furnished to the Administrative Agent and to the Lenders pursuant
to Section 6.1(b), a management report (A) outlining principal factors affecting
performance and describing the operations and financial condition of the Parent
and its Subsidiaries for the fiscal year then ended, and (B) commencing with
Borrower’s fiscal year ending December 31, 2019, discussing the reasons for any
significant variations from the annual Budget. The information above shall be
presented in reasonable detail and shall be certified by a Compliance Officer of
the Borrower to the effect that, to his or her knowledge after reasonable
diligence, such information fairly presents in all material respects the results
of operations and financial condition of the Parent and its Subsidiaries as at
the dates and for the periods indicated.

 

94
Alaska Communications Systems Holdings, Inc. First Amended and Restated Credit
Agreement

--------------------------------------------------------------------------------

 

 

(iv)     Benefit Plan Documentation. Promptly upon request by any Lender, each
Loan Party will deliver to the Lender (A) all reports, forms and other documents
required to be or otherwise prepared or filed by the Loan Party (or, to the
extent provided to the Loan Party upon the Loan Party’s reasonable request, by
another Person) during the immediately preceding 24-month period in respect of
any Plan pursuant to the Code, ERISA and other applicable Law; (B) all actuarial
reports prepared during the immediately preceding 24-month period in respect of
any Company Pension Plan or Multiemployer Plan that are in the possession of the
Loan Party (or that are provided to the Loan Party upon the Loan Party’s
reasonable request); and (C) any documentation received by the Loan Party during
the immediately preceding 24-month period (or that is provided to the Loan Party
upon the Loan Party’s reasonable request) regarding withdrawal liability under
or the funding status with respect to any Multiemployer Plan.

 

(e)         Notices.

 

(i)      Default. Promptly after any officer of any Loan Party has learned of
the occurrence of an Event of Default or Default, a certificate signed by a
Compliance Officer setting forth the details of such Event of Default or Default
and the action that such Loan Party proposes to take with respect thereto.

 

(ii)     Regulatory and Other Notices. Promptly after filing, receiving or
becoming aware thereof, the Loan Parties will deliver or cause to be delivered
copies of any filings or communications sent to, or notices and other
communications received by, any Loan Party or any of its respective Subsidiaries
from any Governmental Authority, including the Securities and Exchange
Commission, FCC and any PUC, relating to any noncompliance by any Loan Party or
any of its Subsidiaries with any applicable Law, including the Communications
Act and any applicable PUC Law, or with respect to any matter or proceeding,
including any ERISA Event, in each case, the effect of which could reasonably be
expected to result in a Material Adverse Change.

 

(iii)     Litigation. Promptly after the commencement thereof, notice of all
actions, suits, proceedings or investigations before or by any Governmental
Authority or any other Person against any Loan Party or Subsidiary of any Loan
Party that relate to the Collateral, involve a claim or series of claims equal
to or in excess of the Threshold Amount or that if adversely determined could
reasonably be expected to result in a Material Adverse Change.

 

(iv)    Material Agreements. Promptly after the occurrence thereof, any
modification to any of the Material Agreements that are materially adverse to
the interests of the Lenders or could reasonably be expected to result in a
Material Adverse Change, or any notice of default or of termination,
cancellation or revocation (in each case, prior to any scheduled date of
termination) delivered thereunder.

 

(v)      Erroneous Financial Information. Promptly in the event that the
Borrower or its accountants conclude or advise that any previously issued
financial statement, audit report or interim review should no longer be relied
upon or that disclosure should be made or action should be taken to prevent
future reliance.

 

(vi)     Collective Bargaining Agreement. Promptly after becoming aware that the
Borrower or any other Loan Party may become a party to or will no longer be a
party to a collective bargaining agreement, the Borrower will give notice
thereof.

 

95
Alaska Communications Systems Holdings, Inc. First Amended and Restated Credit
Agreement

--------------------------------------------------------------------------------

 

 

(vii)    Material Adverse Change. Promptly after becoming aware thereof, the
Borrower will give notice of any change in events or changes in facts or
circumstances affecting any Loan Party or any of their respective Subsidiaries
which individually or in the aggregate have resulted in or could reasonably be
expected to result in a Material Adverse Change.

 

(viii)   Environmental Notices. Promptly after becoming aware of any material
violation by any Loan Party or any of its respective Subsidiaries of
Environmental Laws or promptly upon receipt of any notice that a Governmental
Authority has asserted that any Loan Party or any of its respective Subsidiaries
is not in compliance with Environmental Laws or that its compliance is being
investigated, and, in either case, the same would reasonably be expected to
result in a Material Adverse Change, the Borrower will give notice thereof and
provide such other information as may be reasonably available to any Loan Party
or any of its respective Subsidiaries to enable the Administrative Agent and the
Lenders to reasonably evaluate such matter.

 

(ix)     Rating. To the extent any such credit rating exists, the Borrower will
give notice promptly after becoming aware of any adverse change in the credit
ratings of any Indebtedness of any Loan Party or Subsidiary of any Loan Party
with Moody’s Investors Service, Inc. or S&P Global Ratings, a division of S&P
Global Inc.

 

(x)      Organizational Documents. To the extent any Loan Party shall amend or
modify any of its Organizational Documents in a manner that requires the prior
written consent of the Required Lenders under Section 7.14, the Borrower will
promptly deliver copies of any such amendment or modification.

 

(xi)     Notice of Change in Beneficial Ownership Certification. Promptly after
the Borrower becomes aware of any change in the information provided in a
Beneficial Ownership Certification that would result in a change to the list of
beneficial owners identified in parts (c) or (d) of such certification, a
written notice specifying any such change.

 

(xii)    Other Information. Other information as reasonably requested in writing
by the Administrative Agent or any Lender, including an updated Beneficial
Ownership Certification, reasonably requested by the Administrative Agent, any
Lender or any proposed assignee of any Lender (provided such assignee has
obtained all required consents required in Section 12.1.1.2(iii)) for purposes
of compliance with applicable "know your customer" requirements under the USA
Patriot Act or other or other applicable anti-money laundering laws, including
the Beneficial Ownership Regulation.

 

(f)       Other Information. Promptly following request therefor, (a) such
information and documentation reasonably requested by the Administrative Agent
or any Lender for purposes of compliance with applicable “know your customer”
requirements under the USA Patriot Act or other applicable Anti-Money Laundering
Laws and (b) such other reports and information as any of the Lenders may from
time to time reasonably request.

 

 

6.2

Preservation of Existence, Etc. Each Loan Party shall, and shall cause each of
its Subsidiaries to, maintain

 

(a)       its legal existence as a corporation, limited partnership or limited
liability company or other entity, as the case may be as of the First
Restatement Effective Date or the date of formation or acquisition thereof and
its license or qualification and good standing in each jurisdiction in which its
ownership or lease of property or the nature of its business makes such license
or qualification necessary, except as otherwise expressly permitted in
Section 7.7, and

 

96
Alaska Communications Systems Holdings, Inc. First Amended and Restated Credit
Agreement

--------------------------------------------------------------------------------

 

 

(b)     all licenses, franchises, permits and other authorizations (including
all Licenses) and Intellectual Property,

 

except to the extent the loss, revocation, termination, suspension or adverse
modification of any of the above could not be reasonably expected to result in a
Material Adverse Change or as otherwise permitted under Section 7.7 of this
Agreement.

 

 

6.3

Payment of Liabilities, Including Taxes, Etc. Each Loan Party shall, and shall
cause each of its Subsidiaries to, duly pay and discharge all indebtedness and
other liabilities (including all lawful claims that, if unpaid, would by Law
become a Lien on the assets of any Loan Party) to which it is subject or that
are asserted against it, promptly as and when the same shall become due and
payable, including all taxes, assessments and governmental charges upon it or
any of its properties, assets, income or profits, prior to the date on which
penalties attach thereto, except to the extent that such liabilities, including
taxes, assessments or governmental charges, are less than $250,000 in the
aggregate or are being contested in good faith and by appropriate and lawful
proceedings diligently conducted and for which such reserve or other appropriate
provisions, if any, as shall be required by GAAP shall have been made.

 

 

6.4

Maintenance of Insurance.

 

(a)     Each Loan Party shall, and shall cause each of its Subsidiaries to,
insure its properties and assets against loss or damage by fire and such other
insurable hazards as such assets are commonly insured (including fire, extended
coverage, property damage, workers’ compensation, public liability and business
interruption insurance) and against other risks (including errors and omissions)
in such amounts as similar properties and assets are insured by prudent
companies in similar circumstances carrying on similar businesses, and with
reputable and financially sound insurers, including self-insurance to the extent
customary, all as reasonably determined by the Administrative Agent. From and
after the First Restatement Effective Date, such insurance policies shall
contain additional insured, mortgagee and lender loss payable special
endorsements in form and substance satisfactory to the Administrative Agent
naming the Administrative Agent as additional insured, mortgagee and lender loss
payee, as applicable, and providing the Administrative Agent with notice of
cancellation (but excluding any notice of nonrenewal or termination to the
extent the same cannot be obtained using commercially reasonable efforts)
acceptable to the Administrative Agent.

 

(b)     Each Loan Party shall, to the extent required under the Flood Laws,
obtain and maintain flood insurance for such structures and contents
constituting Collateral located in a flood hazard zone, in such amounts as
similar structures and contents are insured by prudent companies in similar
circumstances carrying on similar businesses and otherwise satisfactory to the
Administrative Agent.

 

(c)     Each Loan Party shall deliver evidence of the insurance policies and
endorsements described above to the Administrative Agent on or prior to the
First Restatement Effective Date. Not less than fifteen (15) days (or such later
date as the Administrative Agent shall agree to in its reasonable discretion)
prior to the expiration date of the insurance policies required to be maintained
by any Loan Party or its Subsidiaries pursuant to the terms hereof, the Borrower
will deliver to the Administrative Agent one or more certificates of insurance
and endorsements evidencing renewal of the insurance coverage required hereunder
plus such other evidence of payment of premiums therefor as Administrative Agent
may reasonably request.

 

97
Alaska Communications Systems Holdings, Inc. First Amended and Restated Credit
Agreement

--------------------------------------------------------------------------------

 

 

(d)     If any Loan Party fails to, or fails to cause any of its Subsidiaries
to, obtain and maintain any of the policies of insurance required to be
maintained pursuant to the provisions of this Section 6.4 or to pay any premium
in whole or in part, the Administrative Agent may, without waiving or releasing
any obligation or Default, at the Loan Parties’ expense, but without any
obligation to do so, procure such policies or pay such premiums. All sums so
disbursed by the Administrative Agent, including any reasonable and documented
out-of-pocket expenses incurred by the Administrative Agent and reasonable fees,
charges and disbursements of counsel for the Administrative Agent, shall be
payable by the Loan Parties to the Administrative Agent on demand and shall be
additional Obligations hereunder and under the other Loan Documents, secured by
the Collateral.

 

 

6.5

Maintenance of Properties.

 

(a)     Each Loan Party shall, and shall cause each of its Subsidiaries to (i)
maintain, preserve and protect all of its properties and equipment necessary in
the operation of its business in good working order and condition except to the
extent the failure to do so could not reasonably be expected to have a material
adverse impact on the operations or business of any Loan Party, ordinary wear
and tear and casualty and condemnation excepted; (ii) make all necessary repairs
thereto and renewals and replacements thereof; and (iii) use the standard of
care typical in the industry in the operation and maintenance of its facilities.

 

(b)     Each Loan Party shall grant, and shall cause each of its Subsidiaries
and any tenants to grant, to the Administrative Agent, its agents, attorneys,
employees, consultants, contractors, successors and assigns, an irrevocable
license and authorization to enter upon and inspect any real property and
facilities thereon subject to a Mortgage executed and delivered by such Loan
Party or such Subsidiary and facilities thereon, and perform only such tests,
including without limitation, subsurface testing, soils and groundwater testing,
and other tests which may physically invade such real property and facilities,
as the Administrative Agent, in its sole discretion, determines are necessary to
protect its interest in the Collateral; provided, however, that under no
circumstances shall the Administrative Agent be obligated to perform such
inspections or tests; provided that prior to the occurrence of an Event of
Default, the Administrative Agent, its agents, attorneys, employees,
consultants, contractors, successors and assigns shall (i) provide the Borrower
with reasonable notice prior to any entry, (ii) at the Borrower’s option, be
escorted by a representative of the Borrower and (iii) perform only such tests
as the Administrative Agent, in its reasonable discretion, determines are
necessary to protect its interest in the Collateral.

 

 

6.6

Visitation Rights. Each Loan Party shall, and shall cause each of its
Subsidiaries to, permit any of the officers or authorized employees or
representatives of the Administrative Agent or any of the Lenders to visit and
inspect during normal business hours any of its properties and to examine and
make excerpts from its books and records and discuss its business affairs,
finances and accounts with its officers and to conduct reviews of each Loan
Party’s Collateral (such reviews to occur on an annual basis or more frequently,
as determined by the Administrative Agent, in its sole discretion), all in such
detail and at such times and as often as the Required Lenders may reasonably
request, all at the Borrower’s expense, provided that prior to the occurrence of
an Event of Default, the Administrative Agent and any Lender shall provide the
Borrower with reasonable notice prior to any visit or inspection and, at the
Borrower’s option, shall be escorted by a representative of the Borrower. Prior
to occurrence of an Event of Default, the Administrative Agent and Lenders shall
not, without cause, as determined by the Administrative Agent in its reasonable
judgment, request reimbursement from the Borrower for more than one (1) such
inspection in any calendar year.

 

98
Alaska Communications Systems Holdings, Inc. First Amended and Restated Credit
Agreement

--------------------------------------------------------------------------------

 

 

 

6.7

Keeping of Records and Books of Account. The Loan Parties shall, and shall cause
each Subsidiary of the Borrower to, maintain and keep proper books of record and
account that enable the Borrower and its Subsidiaries to issue financial
statements in accordance with GAAP and as otherwise required by applicable Laws
of any Governmental Authority having jurisdiction over the Borrower or any
Subsidiary of the Borrower, and in which full, true and correct entries shall be
made in all material respects of all its dealings and business and financial
affairs.

 

 

6.8

Compliance with Laws.

 

(a)     Each Loan Party shall, and shall cause each of its Subsidiaries to,
comply with all other applicable Laws, except where failure to comply with any
applicable Law would not result in fines, penalties, remediation costs, other
similar liabilities or injunctive relief that, in the aggregate, could
reasonably be expected to result in a Material Adverse Change.

 

(b)     Each of the Loan Parties shall, and shall cause each of its
Subsidiaries, Affiliates, officers, directors, employees and agents to, comply
with all applicable (i) Anti-Corruption Laws, (ii) Anti-Terrorism Laws and (iii)
Sanctions. The Borrower shall implement and maintain in effect policies and
procedures designed to ensure compliance by the Loan Parties and their
respective Subsidiaries, Affiliates, officers, directors, employees and agents
with all applicable (i) Anti-Corruption Laws, (ii) Anti-Terrorism Laws and (iii)
Sanctions.

 

(c)     Each Loan Party shall (i) conduct its operations and keep and maintain
its real property in material compliance with all Environmental Laws and
environmental permits; (ii) obtain and renew all environmental permits necessary
for its operations and properties; and (iii) implement any and all
investigation, remediation, removal and response actions that are necessary to
maintain the value and marketability of the real property or to otherwise comply
with Environmental Laws pertaining to any of its real property (provided,
however, that neither a Loan Party nor any of its Subsidiaries shall be required
to undertake any such investigation, remediation, removal, response or other
action to the extent that its obligation to do so is being contested in good
faith and by proper proceedings and adequate reserves have been set aside and
are being maintained by the Loan Parties with respect to such circumstances in
accordance with GAAP).

 

(d)     In the event any Loan Party or any Subsidiary of any Loan Party is in
breach of any of the representations, warranties or covenants as set forth in
Section 5.18 or Section 6.8(c), then, without limiting the Administrative
Agent’s other rights hereunder or under any other Loan Documents, such Loan
Party shall, or shall cause such Subsidiary to, at its sole expense, take all
actions required, including, without limitation, environmental cleanup of the
real property, to comply with such representations, warranties, and covenants
and with all applicable legal requirements and, in any event, shall take all
actions deemed necessary under all applicable Environmental Laws.

 

 

6.9

Further Assurances.

 

(a)     Generally. Each Loan Party shall, from time to time, at its expense,
preserve and protect the Administrative Agent’s Lien on and Prior Security
Interest in the Collateral and all other real and personal property of the Loan
Parties whether now owned or hereafter acquired as a continuing Prior Security
Interest therein from and after the First Restatement Effective Date, and shall
do or make, or cause each of its Subsidiaries to do or make, such other acts,
deliveries and things as the Administrative Agent in its sole discretion may
deem necessary or advisable from time to time in order to consummate the
transactions contemplated hereby, preserve, perfect and protect the Liens
granted or purported to be granted under the Loan Documents and to exercise and
enforce its rights and remedies thereunder with respect to the Collateral.

 

99
Alaska Communications Systems Holdings, Inc. First Amended and Restated Credit
Agreement

--------------------------------------------------------------------------------

 

 

(b)       Additional Subsidiaries. In furtherance, and not in limitation, of
Section 6.9(a), promptly upon (and in any event within fifteen (15) Business
Days after (or such later date as the Administrative Agent shall agree to in its
sole discretion)) the creation or acquisition of any direct or indirect
Subsidiary by any Loan Party, each such new Subsidiary and the Loan Parties will
execute and deliver to the Administrative Agent a duly executed Guarantor
Joinder in accordance with Section 12.12, pursuant to which (i) such new
Subsidiary shall become a party hereto as a Guarantor and shall become a party
to the Security Agreement, after its execution, as a Grantor (as defined
therein), and (ii) the Equity Interests of such new Subsidiary shall be pledged
by the applicable Loan Party to the extent provided in the Collateral Documents.
As promptly as reasonably possible, but not before the First Restatement
Effective Date, the Loan Parties and their respective Subsidiaries will deliver
all certificates evidencing such Equity Interests, together with undated,
executed transfer powers, and such other Collateral Documents and such other
documents, certificates and opinions (including opinions of local counsel in the
jurisdiction of organization of each such new Subsidiary) regarding such new
Subsidiary, in form, content and scope reasonably satisfactory to the
Administrative Agent, as the Administrative Agent may reasonably request in
connection therewith and will take such other action as the Administrative Agent
may reasonably request to create in favor of the Administrative Agent from and
after the First Restatement Effective Date a Prior Security Interest in the
Collateral, to the extent provided in the Collateral Documents, for the Secured
Obligations.

 

(c)       Real Property. From and after the First Restatement Effective Date, in
furtherance, and not in limitation, of Sections 6.9(a) and 6.9(b), the Loan
Parties shall (i) within ten (10) days after the acquisition of any Material
Owned Property by any Loan Party that is not subject to an existing mortgage or
deed of trust in favor of the Administrative Agent, for the benefit of the
Secured Parties, notify the Administrative Agent and (ii) if requested by the
Administrative Agent, within sixty (60) days of such acquisition (as such time
period may be extended by the Administrative Agent, in its sole discretion),
deliver such documents, instruments or agreements requested by the
Administrative Agent in connection with granting and perfecting a Prior Security
Interest on such real property in favor of the Administrative Agent, for the
ratable benefit of the Secured Parties, all in form and substance acceptable to
the Administrative Agent.

 

(d)       Other Property. Pursuant to the terms of this Section 6.9 and of the
Security Agreement, the Loan Parties will:

 

(i)     promptly (and in any event on or before the earlier of (x) if
applicable, the time required by Section 6.9(b) or (y) the Borrower’s next
submission of a Compliance Certificate) notify the Administrative Agent of (A)
any Equity Interest, (B) any Copyrights, Patents, Trademarks and Domain Names
(each as defined in the Security Agreement) which are material to the continued
operation of any Loan Party’s Business, (C) any commercial tort claim known to
any Loan Party (such that a senior officer of such Loan Party has actual
knowledge of the existence of a tort cause of action and not merely of the
existence of the facts giving rise to such cause of action) that such Loan Party
knows to involve an amount in controversy in the aggregate with any other known
commercial tort claim of any Loan Party in excess of the Collateral Threshold
Amount (as defined in the Security Agreement)), (D) any Material Agreements, and
(E) any Material Account, in each case, owned, acquired, leased or opened by any
Loan Party or any of its Subsidiaries, in each case, of which notice has not
previously been given to the Administrative Agent, and

 

(ii)     on or before the earlier of (x) if applicable, the time required by
Section 6.9(b) or (y) the Borrower’s next submission of a Compliance Certificate
in connection with the financial statements required to be delivered pursuant to
Section 6.1(b), deliver updated Annexes to the Security Agreement.

 

100
Alaska Communications Systems Holdings, Inc. First Amended and Restated Credit
Agreement

--------------------------------------------------------------------------------

 

 

[*] Indicates confidential portions omitted

pursuant to a request for confidential

treatment filed separately with the

Commission

 

The Administrative Agent may elect not to request any documents, instruments,
filings or opinions as contemplated by this Section 6.9 or the Security
Agreement and the other Loan Documents if it determines in its sole discretion
that the costs to the Loan Parties of perfecting a security interest or Lien in
such property exceed the relative benefit of such security interest to the
Secured Parties.               

 

 

6.10

Use of Proceeds. The proceeds of:

 

(a)     the Initial Term A Loans be used to (i) repay the Existing Term Loans,
(ii) pay fees and expenses in connection with the transactions contemplated
hereby and (iii) for general corporate purposes.

 

(b)     the Delayed Draw Term A Loans will be used to fund costs incurred in
connection with the [*] Project and reasonably anticipated and necessary costs
to be incurred within 90 days following the date of the advance; including, in
the case of Delayed Draw Term A Loans borrowed during the five consecutive
Business Day period ending on the last day of the Delayed Draw Availability
Period, the reasonably anticipated and necessary future costs related to the [*]
Project;

 

(c)     the Revolving Loans and the Swing Line Loans shall be used for working
capital and other general corporate purposes of the Borrower and its
Subsidiaries not in contravention of any Laws, including the payment of certain
fees and expenses in connection with the transactions contemplated or incurred
in connection with this Agreement, provided that the Revolving Loans may only be
used to pay fees and expenses incurred in connection with this Agreement in an
amount not in excess of the lesser of (i) $2,000,000 and (ii) the difference (if
positive) between (1) the amount of actual upfront fees paid to Lenders in
connection with primary syndication of the Credit Facilities and (2) the amount
of upfront fees for the Credit Facilities as stated in the Fee Letter; and

 

(d)     any Tranche of Incremental Term Loans shall be used as specified in the
applicable Incremental Term Loan Funding Agreement.

 

The Loan Parties will use the Letters of Credit and the proceeds of the Loans
only in accordance with Sections 5.11, 5.24 and 7.9 and as permitted by
applicable Law.

 

 

6.11

Updates to Schedules and Annexes. Should any of the information or disclosures
provided on Schedules 5.1 or 5.6 of this Agreement or any Annex to the Security
Agreement become outdated or incorrect in any material respect, the Borrower
shall provide the Administrative Agent in writing with such revisions or updates
to such Schedule or such Annex as may be necessary or appropriate to update or
correct same with the Borrower’s next submission of a Compliance Certificate;
provided that, if the Administrative Agent requests that the Borrower provide
such revisions or updates to such Annexes prior to the Borrower’s next
submission of a Compliance Certificate, the Borrower shall promptly deliver such
revisions or updates. No such Schedule or Annex, whether delivered pursuant to
this Section 6.11, Section 6.9 or otherwise shall be deemed to have been
amended, modified or superseded by any such correction or update, nor shall any
breach of warranty or representation resulting from the inaccuracy or
incompleteness of any such Schedule or Annex be deemed to have been cured
thereby, unless and until the Administrative Agent, in its sole discretion, or
the Required Lenders shall have accepted in writing such revisions or updates to
such Schedule or Annex; provided, however, that the Borrower may update
Schedules 5.1 and 5.6 of this Agreement without any Administrative Agent or
Required Lender approval in connection with any transaction not permitted under
Sections 7.7, 7.8 and 7.10.

 

101
Alaska Communications Systems Holdings, Inc. First Amended and Restated Credit
Agreement

--------------------------------------------------------------------------------

 

 

 

6.12

Material Agreements. Each of the Loan Parties covenants and agrees that it
shall, and shall cause each of its Subsidiaries to, comply with all Material
Agreements unless failure to so comply could not reasonably be expected to
result in a Material Adverse Change.

 

 

6.13

Benefit Plan Compliance. Each Plan will be in compliance in all material
respects with its terms and applicable Law, each of the Loan Parties and the
ERISA Affiliates will satisfy their obligations and liabilities with respect to
each Plan in all material respects and each of the Loan Parties and the ERISA
Affiliates will make all contributions with respect to any Plan on or before the
due date for such contribution.

 

 

6.14

Interest Rate Protection. No later than six (6) months after the First
Restatement Effective Date, the Borrower shall have entered into or obtained,
and the Borrower will thereafter maintain in full force and effect, an Interest
Rate Hedge in form and substance reasonably satisfactory to Administrative
Agent, the effect of which Interest Rate Hedge shall be to fix or limit interest
rates payable by the Borrower as to at least $90,000,000 with a weighted average
life of at least two (2) years. The Borrower will deliver to Administrative
Agent, promptly upon receipt thereof, copies of such Interest Rate Hedges (and
any supplements or amendments thereto), and promptly upon request therefor, any
other information reasonably requested by Administrative Agent to evidence its
compliance with the provisions of this Section 6.14. For the avoidance of doubt,
no Lender shall be obligated (or have any right) to provide any such Interest
Rate Hedge, which decision shall be made in the sole discretion of each Lender
if so requested by the Borrower.

 

 

6.15

Reserved.

 

 

6.16

CoBank Equities. So long as CoBank is a Lender hereunder, the Borrower will
acquire equity in CoBank in such amounts and at such times as CoBank may require
in accordance with CoBank’s bylaws and capital plan or similar documents (as
each may be amended from time to time), except that the maximum amount of equity
that the Borrower may be required to purchase in CoBank in connection with the
portion of the Loans made by CoBank may not exceed the maximum amount permitted
by the applicable bylaws, capital plan and related documents effective as of the
First Restatement Effective Date. The Borrower acknowledges receipt of documents
from CoBank that describe the nature of the Borrower’s stock and other equities
in CoBank acquired in connection with its patronage loan from CoBank (the
“CoBank Equities”) as well as applicable capitalization requirements, and agrees
to be bound by the terms thereof.

 

VII.     NEGATIVE COVENANTS

 

 

7.1

Indebtedness. No Loan Party shall, nor shall any Loan Party permit any of its
Subsidiaries, to, at any time create, incur, assume or suffer to exist any
Indebtedness, except:

 

(a)        Indebtedness under this Agreement and the other Loan Documents;

 

(b)        (i)      [reserved],

 

102
Alaska Communications Systems Holdings, Inc. First Amended and Restated Credit
Agreement

--------------------------------------------------------------------------------

 

 

(ii)      [reserved], and

 

(iii)     other unsecured Indebtedness existing as of the First Restatement
Effective Date and set forth on Schedule 7.1; provided that, in each case, to
the extent such Indebtedness is evidenced by a Material Agreement, such Material
Agreement has not been modified in a manner prohibited by Section 7.16;

 

(c)       subject to Flex Amount availability, Capital Leases for fixed or
capital assets acquired for the sole purpose of meeting CAF II Buildout
Obligations in an amount not to exceed $20,000,000;

 

(d)       Indebtedness (i) incurred with respect to Purchase Money Security
Interests, Synthetic Lease Obligations and Capital Leases for fixed or capital
assets, (ii) other unsecured Indebtedness and (iii) with the prior written
consent of the Administrative Agent in its sole discretion, Indebtedness of any
Person that becomes a direct or indirect Subsidiary of the Borrower pursuant to
a Permitted Acquisition, which Indebtedness is existing at the time such Person
becomes a Subsidiary of the Borrower (other than Indebtedness incurred solely in
contemplation of such Person becoming a Subsidiary of the Borrower); provided
that the aggregate principal amount of Indebtedness described in clauses (i),
(ii) and (iii) does not exceed $25,000,000 in the aggregate at any time not
inclusive of any such Indebtedness in existence at the time of the First
Restatement Effective Date and disclosed on the Schedules hereto;

 

(e)       Unsecured, subordinated Indebtedness of a Loan Party to another Loan
Party evidenced by the Master Subordinated Intercompany Note;

 

(f)       Indebtedness (contingent or otherwise) of any Loan Party arising under
(i) any Secured Hedge, (ii) any other Interest Rate Hedge or (iii) Indebtedness
under any Secured Bank Product entered into in the ordinary course of business;
provided however, that (i) no Loan Party shall enter into or incur any Swap
Obligation if at the time it enters into or incurs such Swap Obligation it does
not constitute an “eligible contract participant” as defined in the Commodity
Exchange Act, and (ii) the Loan Parties and their Subsidiaries shall enter into
Secured Hedges or other Interest Rate Hedges only for hedging (rather than
speculative) purposes;

 

(g)       unsecured Indebtedness in respect of earn-outs, contingent liabilities
in respect of any indemnification obligation, adjustments of purchase price, or
similar obligations to the extent owing to sellers of assets or Equity Interests
that are incurred in connection with the consummation of one or more Permitted
Acquisitions and which does not exceed $7,000,000 (as a sublimit of the then
current Flex Amount); and

 

(h)       Guarantees and other Contingent Obligations permitted by Section 7.4.

 

 

7.2

Liens. No Loan Party shall, nor shall any Loan Party permit any of its
Subsidiaries to, at any time create, incur, assume or suffer to exist any Lien
on any of its property or assets, tangible or intangible, now owned or hereafter
acquired, or agree or become liable to do so, except Permitted Liens.

 

 

7.3

Affiliate Transactions. No Loan Party shall, nor shall any Loan Party permit any
of its Subsidiaries to, enter into or carry out any transaction with any
Affiliate of any Loan Party (including purchasing property or services from or
selling property or services to any Affiliate of any Loan Party or other Person)
unless such transaction is

 

(a)       not otherwise prohibited by this Agreement,

 

103
Alaska Communications Systems Holdings, Inc. First Amended and Restated Credit
Agreement

--------------------------------------------------------------------------------

 

 

(b)        is in accordance with all applicable Law and

 

(i)      is among the Loan Parties,

 

(ii)     is entered into upon fair and reasonable arm’s-length terms and
conditions,

 

(iii)    relates to the payment of compensation to directors, officers and
employees in the ordinary course of business for services actually rendered in
their capacities as directors, officers and employees, provided such
compensation is reasonable and comparable with compensation paid by companies of
like nature and similarly situated,

 

(iv)     is a Restricted Payment permitted under Section 7.6 or

 

(v)      an employee advance permitted under Section 7.5(b).

 

 

7.4

Contingent Obligations. No Loan Party shall, nor shall it permit any of its
Subsidiaries to, at any time, directly or indirectly, create or become or be
liable with respect to any Contingent Obligation except for those:

 

(a)       resulting from endorsement of negotiable instruments for collection in
the ordinary course of business;

 

(b)       arising in the ordinary course of business with respect to customary
indemnification obligations incurred in the ordinary course of business;

 

(c)       incurred in the ordinary course of business with respect to surety and
appeal bonds, performance and return-of-money bonds and other similar
obligations in an aggregate amount not to exceed $5,000,000 at any time;

 

(d)       constituting Investments permitted pursuant to Section 7.5;

 

(e)       unsecured Guarantees by any Loan Party of Indebtedness or a Contingent
Obligation of any other Loan Party to the extent such Indebtedness is permitted
under Section 7.1 (other than Excluded Swap Obligations) or such Contingent
Obligations is permitted under this Section 7.4;

 

(f)       performance guarantees of another Loan Party subject to customary
limitations; and

 

(g)       as set forth on Schedule 7.4.

 

 

7.5

Loans and Investments. No Loan Party shall, nor shall any Loan Party permit any
of its Subsidiaries to, at any time make or suffer to remain outstanding any
Investment or agree, become or remain liable to make any Investment, except:

 

(a)       trade credit extended on usual and customary terms in the ordinary
course of business;

 

(b)       advances to employees of the Loan Parties to meet expenses incurred by
such employees in the ordinary course of business not to exceed $250,000 in the
aggregate at any time outstanding;

 

(c)       Investments in the form of cash and Cash Equivalents;

 

104
Alaska Communications Systems Holdings, Inc. First Amended and Restated Credit
Agreement

--------------------------------------------------------------------------------

 

 

(d)      Investments by any Loan Party (i) in any other Loan Party and (ii) in
newly-formed, wholly-owned Subsidiaries that become Loan Parties in compliance
with this Agreement;

 

(e)      notes payable to, or equity interests issued by, account debtors to any
Loan Party in good faith settlement of delinquent obligations and pursuant to
any plan of reorganization or similar proceedings upon the bankruptcy or
insolvency of any such account debtor;

 

(f)      Guaranties and other Contingent Obligations permitted under Section
7.4;

 

(g)      any Interest Rate Hedge or Secured Bank Product permitted under Section
7.1;

 

(h)     Permitted Acquisitions after the First Restatement Effective Date,
including any Investments by any Loan Party or its Subsidiary in another
Subsidiary in order to provide funding to such Subsidiary to consummate a
Permitted Acquisition (so long as such Permitted Acquisition is consummated
concurrently with such Investment or by such later date as approved by the
Administrative Agent);

 

(i)      the Investments existing as of the First Restatement Effective Date and
set forth on Schedule 7.5;

 

(j)     (i) the conversion of Indebtedness of any Subsidiary of any Loan Party
(who is not yet a Loan Party) to equity in an amount not to exceed the then
current Flex Amount and (ii) the write-off of intercompany Indebtedness among
the Loan Parties and their Subsidiaries (who are not yet Loan Parties) in amount
not to exceed the then current Flex Amount;

 

(k)     Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors to the extent
reasonably necessary in order to prevent or limit loss;

 

(l)       Permitted Joint Venture Investments after the First Restatement
Effective Date;

 

(m)     The CoBank Equities and any other stock or securities of, or investments
in, CoBank or its investment services programs;

 

(n)      Investments of the then available Special Project Available Amount
(giving effect to other contemporaneous utilizations thereof); and

 

(o)      other Investments not exceeding $2,500,000 in the aggregate at any
time.

 

 

7.6

Dividends and Related Distributions. No Loan Party shall declare or make,
directly or indirectly, any Restricted Payment, or incur any obligation
(contingent or otherwise) to do so, except that:

 

(a)      Subject to Article XII and all other terms and conditions of the Loan
Documents, each Loan Party may make Restricted Payments to any other Loan Party;

 

(b)      each Subsidiary may make Restricted Payments to any Loan Party and any
other Person that owns an Equity Interest in such Subsidiary, ratably according
to their respective holdings of the type of Equity Interest in respect of which
such Restricted Payment is being made;

 

105
Alaska Communications Systems Holdings, Inc. First Amended and Restated Credit
Agreement

--------------------------------------------------------------------------------

 

 

(c)       the Parent may declare and make dividend payments or other
distributions payable solely in the common stock or other common Equity
Interests of the Parent;

 

(d)       so long as no Default or Event of Default shall have occurred and be
continuing or would result therefrom, the Borrower may make Specified
Distributions to the Parent which in turn can made a distribution thereof to its
stockholders or repurchase shares of its stock;

 

(e)       so long as no Default or Event of Default shall have occurred and be
continuing or would result therefrom, Restricted Payments in an amount equal to
50% of the aggregate accrued Special Project Available Amount at the time of the
declaration thereof giving effect to other contemporaneous utilizations thereof;

 

(f)        [reserved];

 

(g)       [reserved];

 

(h)       the Parent may declare or pay cash dividends to its stockholders,
repurchase or redeem outstanding Equity Interests in the Parent and make other
Restricted Payments; provided that, (i) no Default or Event of Default shall
have occurred and be continuing or would result therefrom, (ii) after giving
effect to such Restricted Payment, the Loan Parties are in pro forma compliance
with the covenants set forth in Article VIII, calculated on a Pro Forma Basis as
of the last day of the fiscal quarter of the Parent for which financial
statements have been delivered, (iii) the Restricted Payment shall be made
solely from any Excess Cash Flow not required for the Mandatory Prepayment of
Excess Cash Flow, (iv) immediately prior to and after giving effect to such
Restricted Payments, the Liquidity Balance shall not be less than $10,000,000,
and (v) the Borrower shall have provided to the Administrative Agent a
certificate of a Compliance Officer of the Borrower (supported by reasonably
detailed calculations) certifying as to the Net Total Leverage Ratio immediately
after giving effect to such Restricted Payment, measured on a Pro Forma Basis as
of the last day of the most recent fiscal quarter for which financial statements
have been delivered to the Administrative Agent.

 

 

7.7

Liquidations, Mergers, Consolidations, Acquisitions. No Loan Party shall, nor
shall any Loan Party permit any of its Subsidiaries to, (i) dissolve, liquidate
or wind-up its affairs, (ii) become a party to any merger, consolidation or
Division, or (iii) acquire by purchase, lease or otherwise all or substantially
all of the assets or capital stock of any other Person or group of related
Persons; provided that:

 

(a)        any Subsidiary may merge with

 

(i)         the Borrower, provided that the Borrower shall be the continuing or
surviving Person, or

 

(ii)        any one or more other Subsidiaries, provided that

 

(A)     when any Guarantor is merging with another Subsidiary, the Guarantor
shall be the continuing or surviving Person and

 

(B)     when a non-Loan Party Subsidiary whose Equity Interest is subject to the
Administrative Agent’s Prior Security Interest is merging with another non-Loan
Party, the non-Loan Party Subsidiary whose Equity Interest is subject to the
Administrative Agent’s Prior Security Interest shall be the continuing or
surviving Person;

 

106
Alaska Communications Systems Holdings, Inc. First Amended and Restated Credit
Agreement

--------------------------------------------------------------------------------

 

 

(b)     any Subsidiary may Dispose of all or substantially all of its assets
(upon voluntary liquidation or otherwise, and thereafter dissolve) (i) to the
Borrower or to any other Guarantor (other than the Parent to the extent such
disposition would be inconsistent with Section 7.19) or (ii) any one or more
other Subsidiaries, provided that (A) if the transferor in such a transaction is
a Guarantor, then the transferee must either be the Borrower or another
Guarantor (other than the Parent to the extent such disposition would be
inconsistent with Section 7.19) and (B) if the transferor in such a transaction
is a non-Loan Party Subsidiary whose Equity Interest is subject to the
Administrative Agent’s Prior Security Interest is merging with another non-Loan
Party, then the transferee must be the non-Loan Party Subsidiary whose Equity
Interest is subject to the Administrative Agent’s Prior Security Interest; and

 

(c)     any Loan Party may consummate a Permitted Acquisition on or after the
First Restatement Effective Date.

 

 

7.8

Dispositions of Assets or Subsidiaries. No Loan Party shall, nor shall any Loan
Party permit any of its Subsidiaries to, dispose of (including pursuant to any
sale and leaseback transaction), voluntarily or involuntarily, any of its
properties or assets, tangible or intangible (including sale, assignment,
discount or other disposition of accounts, contract rights, chattel paper,
equipment or general intangibles with or without recourse or of capital stock,
shares of beneficial interest, partnership interests or limited liability
company interests or other equity interests of a Subsidiary of such Loan Party),
except:

 

(a)     transactions involving the sale of inventory or lease or sublease of
real property in the ordinary course of business;

 

(b)     any Disposition of obsolete or worn-out assets in the ordinary course of
business that are no longer necessary or required in the conduct of such Loan
Party’s or such Subsidiary’s business;

 

(c)     any Disposition of assets by any Loan Party or any Subsidiary of any
Loan Party to any Loan Party, so long as such sold or transferred assets are
subject to the Administrative Agent’s Prior Security Interest therein or, if any
such asset is expressly excluded from the Collateral pursuant to Section 2.3 of
the Security Agreement or otherwise, such asset is sold or transferred to a Loan
Party all of whose Equity Interest is subject to the Administrative Agent’s
Prior Security Interest;

 

(d)     any Disposition of assets among non-Loan Party Subsidiaries to the
extent permitted under Section 7.7;

 

(e)     any Disposition permitted under Section 7.6;

 

(f)     any Disposition of Cash Equivalents;

 

(g)     sales, transfers or other dispositions of accounts receivable in
connection with the collection or compromise thereof in the ordinary course of
business consistent with past practices;

 

(h)     termination of any Hedge Agreement;

 

(i)     sales, transfers, leases or other Disposition of telecommunications
transmission capacity in the ordinary course of business that do not involve the
transfer of ownership of the underlying means of transmission and tower rights
in the ordinary course of business;

 

107
Alaska Communications Systems Holdings, Inc. First Amended and Restated Credit
Agreement

--------------------------------------------------------------------------------

 

 

(j)     licenses of intellectual property rights in the ordinary course of
business and substantially consistent with past practice so long as such
licenses is no longer necessary in the conduct of any Loan Party’s business; and

 

(k)     Dispositions by the Borrower and its Subsidiaries not otherwise
permitted under this Section 7.8; provided that (i) at the time of such
Disposition, no Default or Event of Default shall exist or would result from
such Disposition and (ii) the aggregate book value of all property Disposed of
in reliance on this clause (k) in any fiscal year shall not exceed $5,000,000;

 

provided, however, that any such Dispositions shall be for fair market value.

 

 

7.9

Use of Proceeds. No Loan Party shall (a) use the proceeds of any Loan or other
Credit Extension hereunder, whether directly or indirectly, and whether
immediately, incidentally or ultimately, to purchase or carry margin stock
(within the meaning of Regulation U of the Board) or to extend credit to others
for the purpose of purchasing or carrying margin stock or to refund indebtedness
originally incurred for such purpose or (b) request any Credit Extension or use
(or permit the use by any of its Subsidiaries or its or their respective
Affiliates, directors, officers, employees or agents) the proceeds of any Credit
Extension, whether directly or indirectly, in violation of Anti-Corruption Laws,
Anti-Terrorism Laws, Sanctions or other applicable Law.

 

 

7.10

Subsidiaries, Partnerships and Joint Ventures. No Loan Party shall, nor shall
any Loan Party permit any of its Subsidiaries to, own or create directly or
indirectly any Subsidiaries other than (i) any Domestic Subsidiary that has
joined this Agreement as Guarantor on the First Restatement Effective Date; and
(ii) any Domestic Subsidiary formed or acquired after the First Restatement
Effective Date that joins this Agreement as a Guarantor by delivering to the
Administrative Agent (A) an executed Guarantor Joinder; (B) documents in the
forms described in Section 4.1 modified as appropriate; and (C) from and after
the First Restatement Effective Date, documents necessary to grant and perfect
Prior Security Interests to the Administrative Agent for the benefit of the
Secured Parties in the Equity Interests of, and Collateral held by, such
Subsidiary. Other than as is in existence on the First Restatement Effective
Date with respect to the Quintillion JV and Permitted Joint Venture Investments
after the First Restatement Effective Date, no Loan Party shall be or become or
agree to become a party to a Joint Venture.

 

 

7.11

Continuation of or Change in Business. No Loan Party shall, nor shall any Loan
Party permit any of its Subsidiaries to, engage in any business other than the
business of owning, constructing, managing and operating Communications or IT
Systems, or other lines of business necessary or ancillary to the foregoing or
consistent with advances in the Communications or IT Systems industry, in each
case, substantially as conducted and operated by such Loan Party or Subsidiary
during the present fiscal year, and such Loan Party or Subsidiary shall not
permit any material change in such business.

 

 

7.12

Fiscal Year and Quarter. The Parent shall not, and shall not permit any
Subsidiary of the Borrower to, change its fiscal year from the twelve-month
period beginning January 1 and ending December 31 or to change its fiscal
quarters from the calendar quarters beginning January 1, April 1, July 1 and
October 1.

 

108
Alaska Communications Systems Holdings, Inc. First Amended and Restated Credit
Agreement

--------------------------------------------------------------------------------

 

 

 

7.13

Issuance of Equity Interests. No Loan Party shall, nor shall any Loan Party
permit any of its Subsidiaries to, commence or consummate any Equity Issuance,
except for (a) any such Equity Issuances by any Loan Party (other than the
Parent) to and for the benefit of a Loan Party and that are subject to the
Administrative Agent’s Prior Security Interest therein and otherwise comply with
the Security Agreement, (b) issuance of (or issuance of options for) Common
Equity Interests of the Parent to directors, officers, or employees of the
Parent or any of its Subsidiaries pursuant to employee benefit plans established
in the ordinary course of business and issuance of any common stock or other
common Equity Interests of the Parent issued upon the exercise of such options),
(c) any Equity Issuance permitted pursuant to Section 7.6; (d) the Parent may
issue and sell its common Equity Interests; provided that, such Equity Issuance
does not result in a Change of Control; and (e) any Equity Issuances
contemplated in the definitions of “Flex Amount,” “Permitted Acquisitions” and
“Permitted Joint Venture Investment.” Notwithstanding the foregoing, the Parent
and the Borrower will not, and will not permit any of their respective
Subsidiaries to, issue any Disqualified Equity Interests.

 

 

7.14

Changes in Organizational Documents. No Loan Party shall, nor shall any Loan
Party permit any of its Subsidiaries to, amend or otherwise modify its
Organizational Documents in any respect materially adverse to the interests of
the Lenders without the prior written consent of the Required Lenders, provided
that the Borrower shall provide at least thirty (30) calendar days’ prior
written notice (or such shorter notice as to which the Administrative Agent may
agree in its sole discretion) to the Administrative Agent and the Lenders, and
shall file (or confirm that the Administrative Agent has filed) such financing
statements and amendments to any previously filed financing statements as the
Administrative Agent may require, related to any change in any Loan Party’s
jurisdiction of incorporation or organization, or change in its registered legal
name or principal place of business.

 

 

7.15

Negative Pledges; Other Inconsistent Agreements. Each of the Loan Parties
covenants and agrees that it shall not, and shall not permit any of its
Subsidiaries to, enter into any agreement containing any provision which would:

 

(a)        be breached by any Borrowing by the Borrower hereunder or by the
performance by the Loan Parties or their respective Subsidiaries of any of their
obligations hereunder or under any other Loan Document,

 

(b)        limit the ability of any Loan Party or any Subsidiary of any Loan
Party to create, incur, assume or suffer to exist Liens on property of such
Person,

 

(c)        create or permit to exist or become effective any encumbrance or
restriction on the ability of any Loan Party or Subsidiary of any Loan Party to

 

(i)       make Restricted Payments to any Loan Party, or pay any Indebtedness
owed to any Loan Party,

 

(ii)      make loans or advances to any Loan Party, or

 

(iii)     Guarantee the Indebtedness of any Loan Party;

 

provided, however, that this clause (c) shall not prohibit any negative pledge
incurred or provided in favor of any holder of Indebtedness permitted under
Section 7.1(b)(ii) or Section 7.1(d)(i) solely to the extent any such negative
pledge relates to the property financed by or the subject of such Indebtedness;
or

 

109
Alaska Communications Systems Holdings, Inc. First Amended and Restated Credit
Agreement

--------------------------------------------------------------------------------

 

 

(d)        require the grant of a Lien to secure an obligation of such Person if
a Lien is granted to secure another obligation of such Person; provided,
however, that the foregoing shall not apply to restrictions and conditions
imposed by applicable Law or by this Agreement, any agreement relating to
prohibitions on easements, rights of way or other encumbrances on title to real
property and customary provisions in leases in the ordinary course of business.

 

 

7.16

Material Agreements. Each of the Loan Parties covenants and agrees that it shall
not, and shall not permit any of its Subsidiaries to

 

(a)        amend, restate, supplement, waive or otherwise modify any Material
Agreement in any manner that would impair in any material respect the value of
the interests or rights of any Loan Party or that would impair in any material
respect the rights or interest of the Administrative Agent or any Lender,

 

(b)        terminate, cancel or revoke (prior to any scheduled date of
termination) any Material Agreement if such termination, cancellation or
revocation could reasonably be expected to result in a Material Adverse Change,
Default or Event of Default, or

 

(c)        make any optional prepayments of Indebtedness arising under any
Material Indebtedness, except for optional prepayments

 

(i)       of Indebtedness between the Loan Parties, if any, or

 

(ii)      as permitted by Section 7.6, or

 

(iii)     made with the proceeds of any Term A Loans or Incremental Term Loans.

 

 

7.17

Employee Plans. No Loan Party or ERISA Affiliate will acquire any material
liability (by adopting a new plan, acquisition of another entity, participating
in an asset transfer or plan merger, or otherwise) under any Company Pension
Plan under which the Loan Party or ERISA Affiliate has no liability as of the
First Restatement Effective Date; and (ii) no Loan Party will acquire any
material liability (by adopting a new plan, acquisition of another entity,
participating in an asset transfer or plan merger, or otherwise) under any
Welfare Benefit Plan, under which the Loan Party has no liability as of the
First Restatement Effective Date unless such Plan can be terminated by the Loan
Party or an ERISA Affiliate in its sole discretion at any time without material
liability.

 

 

7.18

Management Fees. Each of the Loan Parties covenants and agrees that it shall
not, and shall not permit any of its Subsidiaries to, directly or indirectly,
pay any management or other similar fees to any Person, except

 

(a)       any management or similar fees paid by any Loan Party or Subsidiary of
any Loan Party to a Loan Party;

 

(b)       legal or consulting fees paid to any Person that is not an Affiliate
of any Loan Party for services actually rendered and in amounts typically paid
by entities engaged in a Loan Party’s business; and

 

(c)       management or similar fees paid to any Person that is not a holder of
any Equity Interest of the Parent or an Affiliate of any Loan Party for services
actually rendered, consistent with the past practice of the Loan Party and in
amounts typically paid by entities engaged in a Loan Party’s business.

 

110
Alaska Communications Systems Holdings, Inc. First Amended and Restated Credit
Agreement

--------------------------------------------------------------------------------

 

 

 

7.19

Parent as a Holding Company. The Parent covenants and agrees that it shall not
own or acquire any assets other than the Equity Interests of the Borrower, and
shall not conduct, transact or otherwise engage in any business or operations
other than those incidental to its ownership of the Equity Interests of the
Borrower and Contingent Obligations permitted by Section 7.4(e).

 

 

7.20

Anti-Corruption; Anti-Terrorism; Sanctions.

 

(a)     None of the Loan Parties or their respective Subsidiaries, Affiliates,
officers, directors, employees or agents will engage in any dealings or
transactions with any Sanctioned Person or in violation of any applicable
Anti-Corruption Laws, Anti-Terrorism Laws or Sanctions.

 

(b)     No Loan Party will fund all or any part of any payment under this
Agreement or any other Loan Document out of proceeds derived from transactions
that violate Sanctions, or with any Sanctioned Person, or with or connected to
any Sanctioned Country.

 

VIII.     FINANCIAL COVENANTS

 

 

8.1

Maximum Net Total Leverage Ratio. The Loan Parties shall maintain at all times,
reported at each fiscal quarter end commencing March 31, 2019 and maintained
through the next measurement date, a Net Total Leverage Ratio of not more than
the ratios set forth below for the periods specified below:

 

Period

Ratio

First Restatement Effective Date through March 30, 2020

3.50 to 1.00

March 31, 2020 through September 29, 2020

3.35 to 1.00

September 30, 2020 through June 29, 2021

3.25 to 1.00

June 30, 2021 through June 29, 2022

3.00 to 1.00

June 30, 2022 and thereafter

2.50 to 1.00

 

 

8.2

Minimum Fixed Charge Coverage Ratio. The Loan Parties shall maintain as of each
fiscal quarter end, a Fixed Charge Coverage Ratio of not less than 1.10 to 1.00.

 

IX.     EVENTS OF DEFAULT

 

 

9.1

Events of Default. An Event of Default means the occurrence or existence of any
one or more of the following events or conditions (whatever the reason therefor
and whether voluntary, involuntary or effected by operation of Law):

 

(a)     Payments Under Loan Documents. Failure by the Borrower or any other Loan
Party to pay, (i) on the date on which such payment becomes due in accordance
with the terms of this Agreement or any other applicable Loan Document, any
principal of any Loan (including scheduled installments, mandatory prepayments
or the payment due at maturity), (ii) within one (1) Business Days after such
amount is due, any Reimbursement Obligation or Letter of Credit Borrowing or
(iii) within three (3) Business Days after such amount is due, any interest on
any Loan, Reimbursement Obligation or Letter of Credit Borrowing, or any other
amount owing hereunder or under the other Loan Documents, or any other Secured
Obligation.

 

111
Alaska Communications Systems Holdings, Inc. First Amended and Restated Credit
Agreement

--------------------------------------------------------------------------------

 

 

(b)     Breach of Warranty. Any representation, warranty, certification or
statement of fact made or deemed made at any time by any of the Loan Parties
herein or in any other Loan Document, or in any certificate, other instrument or
statement furnished pursuant to the provisions hereof or thereof, shall have
been false or misleading as of the time it was made or furnished (i) as stated
if such representation or warranty contains an express materiality qualification
or (ii) in any material respect if such representation or warranty does not
contain such qualification.

 

(c)     Breach of Certain Covenants. Any of the Loan Parties shall default in
the observance or performance of any covenant contained in the Post-Closing
Agreement, Section 6.1, Section 6.2(a), Section 6.4, Section 6.6, Section 6.8,
Section 6.9, Section 6.10, Section 6.14, Article VII, Article VIII, Article XII
or Article XIII.

 

(d)     Breach of Other Covenants. Any of the Loan Parties shall default in the
observance or performance of any other covenant, condition or provision hereof
or of any other Loan Document, and such default shall continue unremedied for
the expressly specified cure period with respect thereto or, if no such cure
period is specified, for a period of thirty (30) days after the earlier of
(i) the Administrative Agent’s delivery of written notice thereof to the
Borrower and (ii) an Authorized Officer or any other executive officer of any
Loan Party having obtained knowledge thereof.

 

(e)     Defaults in Other Agreements or Indebtedness. A default or event of
default shall occur at any time under the terms of any other agreement with
respect to Indebtedness or any other credit extension in an aggregate principal
amount (including undrawn committed or available amounts) in excess of
$5,000,000, or with respect to any Hedge Agreement, the Hedge Termination Value
of which is equal to or in excess of the Threshold Amount and such breach,
default or event of default (i) arises from the failure to pay (beyond any
period of grace permitted with respect thereto, whether waived or not) any
related Indebtedness or other credit extensions when due (whether at stated
maturity, by acceleration or otherwise) or (ii) the effect of which is to cause,
or to permit the holder or holders of such Indebtedness (or a trustee or agent
on behalf of such holder or holders) to cause, with the giving of notice and/or
lapse of time, if required, the acceleration of any related Indebtedness or
other credit extensions (whether or not such right shall have been waived) or
the termination of any commitment to lend.

 

(f)     Final Judgments or Orders. Any final judgments or orders for the payment
of money in excess of $5,000,000 individually or $10,000,000 in the aggregate at
any one time shall be entered against any Loan Party or Subsidiary of any Loan
Party by a court having jurisdiction in the premises, which judgment is not
discharged, satisfied, vacated, bonded or stayed pending appeal within a period
of thirty (30) days from the date of entry.

 

(g)     Loan Document Unenforceable. Any of the Loan Documents shall cease to be
legal, valid and binding agreements enforceable against the party executing the
same or such party’s successors and assigns (as permitted under the Loan
Documents) in accordance with the respective terms thereof or shall in any way
be terminated (except in accordance with its terms) or become or be declared
ineffective or inoperative or shall in any way be challenged or contested by any
party thereto (other than the Administrative Agent or any Lender) or cease to
give or provide the respective Liens, security interests, rights, titles,
interests, remedies, powers or privileges intended to be created thereby.

 

(h)     Security Interests Unenforceable. Any Lien purported to be created under
any Collateral Document shall cease to be, or shall be asserted by any Loan
Party not to be, a valid or perfected Lien on any portion of the Collateral,
with the priority required by the applicable Collateral Document, except (i) as
a result of a release pursuant to Section 11.1(g), or (ii) as a result of the
sale or other disposition of the applicable Collateral or the release of the
applicable Loan Party in a transaction permitted under the Loan Documents.

 

112
Alaska Communications Systems Holdings, Inc. First Amended and Restated Credit
Agreement

--------------------------------------------------------------------------------

 

 

(i)     Uninsured Losses; Proceedings Against Assets. There shall occur any
uninsured damage to or loss, theft or destruction of any portion of the
Collateral with a fair market value in excess of the Threshold Amount or the
Collateral or any other of the Loan Parties’ or any of their Subsidiaries’
assets with a fair market value in excess of the Threshold Amount are attached,
seized, levied upon or subjected to a writ or distress warrant; or such come
within the possession of any receiver, trustee, custodian or assignee for the
benefit of creditors and the same is not cured within thirty (30) days
thereafter.

 

(j)     Events Relating to Employee Benefit Plans. (i) An ERISA Event or Plan
Qualification Event occurs that has resulted or could reasonably be expected to
result in liability of any Loan Party or any ERISA Affiliate in an aggregate
amount in excess of $5,000,000, or (ii) any Loan Party or any ERISA Affiliate
fails to pay when due, after the expiration of any applicable grace period, any
contribution required to be made with respect to any Company Pension Plan or
Multiemployer Plan in an aggregate amount in excess of $5,000,000, including any
installment payment with respect to its withdrawal liability under Section 4201
of ERISA under a Multiemployer Plan.

 

(k)     Change of Control. A Change of Control shall have occurred.

 

(l)     Insolvency Proceedings. (i) An Insolvency Proceeding shall have been
instituted against any Loan Party or Subsidiary of a Loan Party and such
Insolvency Proceeding shall remain undismissed or unstayed and in effect for a
period of sixty (60) consecutive days or such court shall enter a decree or
order granting any of the relief sought in such Insolvency Proceeding, (ii) any
Loan Party or Subsidiary of a Loan Party institutes, or takes any action in
furtherance of, an Insolvency Proceeding, (iii) an order granting the relief
requested in any Insolvency Proceeding (including, but not limited to, an order
for relief under federal bankruptcy laws) shall be entered, (iv) any Loan Party
or Subsidiary thereof shall commence a voluntary case under, file a petition
seeking to take advantage of, any bankruptcy, insolvency, reorganization or
other similar law, domestic or foreign, (v) any Loan Party or Subsidiary thereof
shall consent to or fail to contest in a timely and appropriate manner any
petition filed against it in any Insolvency Proceeding, (vi) any Loan Party or
Subsidiary thereof shall apply for or consent to, or fail to contest in a timely
and appropriate manner, the appointment of, or the taking of possession by, a
receiver, custodian, trustee, or liquidator of itself or of a substantial part
of its property, domestic or foreign, (vii) any Loan Party or Subsidiary thereof
shall take any action to approve or authorize any of the foregoing, or (viii)
any Loan Party or any Subsidiary of a Loan Party ceases to be Solvent or admits
in writing its inability to pay its debts as they mature.

 

(m)     Material Agreements. If any Loan Party shall default, past any
applicable grace and cure period, under any Material Agreement not otherwise
described in this Section 9.1 and such default would reasonably be expected to
result in a Material Adverse Change.

 

(n)     FCC and PUC Matters. Any License (except for Licenses which are no
longer required in the conduct of such Loan Party’s or Subsidiary’s business and
which cannot be sold or which have de minimis fair market value) shall be
cancelled, expired, revoked, terminated, rescinded, annulled, suspended or
modified or shall no longer be in full force and effect, the effect of which has
resulted in, or would reasonably be expected to result in, a Material Adverse
Change.

 

(o)     Expropriation. Any federal, state or local Governmental Authority takes
any action to expropriate or condemn any material portion of the assets of the
Loan Parties and their Subsidiaries, taken as a whole, and such action would
reasonably be expected to result in a Material Adverse Change.

 

(p)     Injunction. Any Loan Party or any of its respective Subsidiaries are
enjoined, restrained or in any way prevented by the order of any Governmental
Authority from conducting any substantial portion of the business of the Loan
Parties and their Subsidiaries, taken as a whole, such order continues for more
than fifteen (15) days, and such action would reasonably be expected to result
in a Material Adverse Change.

 

113
Alaska Communications Systems Holdings, Inc. First Amended and Restated Credit
Agreement

--------------------------------------------------------------------------------

 

 

(q)     DDT Dominion Account. Any Loan Party withdraws, or causes to be
withdrawn, any funds from the DDT Dominion Account except as expressly permitted
hereunder.

 

 

9.2

Consequences of Event of Default.

 

(a)     Events of Default Other Than Bankruptcy, Insolvency or Reorganization
Proceedings. If an Event of Default specified under Section 9.1 (other than
Section 9.1(l)) shall occur and be continuing, the Lenders and the
Administrative Agent shall be under no further obligation to make Loans and the
Issuing Lenders shall be under no obligation to issue Letters of Credit and the
Administrative Agent may, and upon the request of the Required Lenders, shall
(i) by written notice to the Borrower, declare the unpaid principal amount of
the Loans then outstanding and all interest accrued thereon, any unpaid fees and
all other Indebtedness of the Borrower to the Lenders hereunder and thereunder
to be forthwith due and payable, and the same shall thereupon become and be
immediately due and payable to the Administrative Agent for the benefit of each
Lender without presentment, demand, protest or any other notice of any kind, all
of which are hereby expressly waived, and (ii) require the Borrower to, and the
Borrower shall thereupon, Cash Collateralize all outstanding Letters of Credit,
and the Borrower hereby pledges to the Administrative Agent and the Lenders, and
grants to the Administrative Agent and the Lenders a security interest in, all
such cash as security for such Secured Obligations.

 

(b)     Bankruptcy, Insolvency or Reorganization Proceedings. If an Event of
Default specified under Section 9.1(l) shall occur, the Lenders shall be under
no further obligations to make Loans hereunder and the Issuing Lenders shall be
under no obligation to issue Letters of Credit and (i) the unpaid principal
amount of the Loans then outstanding and all interest accrued thereon, any
unpaid fees and all other Indebtedness of the Borrower to the Lenders hereunder
and thereunder automatically shall be immediately due and payable, without
presentment, demand, protest or notice of any kind, all of which are hereby
expressly waived and (ii) the obligation of the Borrower to Cash Collateralize
all outstanding Letters of Credit and grant to the Administrative Agent and the
Lenders a security interest in all such cash shall automatically become
effective.

 

(c)     Set-off. If an Event of Default shall have occurred and be continuing,
each Lender, each Issuing Lender, and each of their respective Affiliates is
hereby authorized at any time and from time to time, to the fullest extent
permitted by applicable law, to set off and apply any and all deposits (general
or special, time or demand, provisional or final, in whatever currency) at any
time held, and other obligations (in whatever currency) at any time owing, by
such Lender, such Issuing Lender or any such Affiliate, to or for the credit or
the account of the Borrower or any other Loan Party against any and all of the
obligations of the Borrower or such Loan Party now or hereafter existing under
this Agreement or any other Loan Document to such Lender or such Issuing Lender
or their respective Affiliates, irrespective of whether or not such Lender,
Issuing Lender or Affiliate shall have made any demand under this Agreement or
any other Loan Document and although such obligations of the Borrower or such
Loan Party may be contingent or unmatured or are owed to a branch, office or
Affiliate of such Lender or the Issuing Lender different from the branch, office
or Affiliate holding such deposit or obligated on such indebtedness; provided
that in the event that any Defaulting Lender shall exercise any such right of
setoff, (x) all amounts so set off shall be paid over immediately to the
Administrative Agent for further application in accordance with the provisions
of Section 2.15 and, pending such payment, shall be segregated by such
Defaulting Lender from its other funds and deemed held in trust for the benefit
of the Administrative Agent, the Issuing Lenders and the Lenders, and (y) the
Defaulting Lender shall provide promptly to the Administrative Agent a statement
describing in reasonable detail the Obligations owing to such Defaulting Lender
as to which it exercised such right of setoff. The rights of each Lender, each
Issuing Lender and their respective Affiliates under this Section are in
addition to other rights and remedies (including other rights of setoff) that
such Lender, such Issuing Lender or their respective Affiliates may have. Each
Lender and each Issuing Lender agrees to notify the Borrower and the
Administrative Agent promptly after any such setoff and application; provided
that the failure to give such notice shall not affect the validity of such
setoff and application.

 

114
Alaska Communications Systems Holdings, Inc. First Amended and Restated Credit
Agreement

--------------------------------------------------------------------------------

 

 

(d)     Application of Proceeds. After the exercise of remedies provided for in
Section 9.2 (or after the Loans have automatically become immediately due and
payable and the Letter of Credit Obligations have automatically been required to
be Cash Collateralized as set forth in the proviso to Section 9.2), any amounts
received on account of the Secured Obligations shall be applied by the
Administrative Agent in the following order:

 

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent) payable to the
Administrative Agent in its capacity as such;

 

Second, to payment of that portion of the Obligations constituting indemnities,
expenses, and other amounts (other than principal, interest and fees) payable to
the Lenders and each Issuing Lender (including fees, charges and disbursements
of counsel to the respective Lenders and the respective Issuing Lenders and
amounts payable under Article X), ratably among them in proportion to the
amounts described in this clause Second payable to them;

 

Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans, Letter of Credit Borrowings and other Obligations,
and fees (including Letter of Credit Fees), ratably among the Lenders and the
Issuing Lenders in proportion to the respective amounts described in this clause
Third payable to them;

 

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans and Letter of Credit Borrowings and Secured Obligations
in respect of Secured Hedges entered into by a Loan Party with swap
counterparties that are Secured Parties, ratably among the Lenders, the Issuing
Lenders and such swap counterparties in proportion to the respective amounts
described in this clause Fourth held by them;

 

Fifth, to the Administrative Agent for the account of the Issuing Lenders, to
Cash Collateralize that portion of Letter of Credit Obligations comprised of the
aggregate undrawn amount of Letters of Credit;

 

Sixth, to payment of all other Obligations, ratably among the Secured Parties in
proportion to the respective amounts described in this clause Sixth held by
them;

 

Seventh, to payment or Cash Collateralization (if agreed by the applicable Loan
Parties and any a provider of any Secured Bank Product or Secured Hedge, as
applicable) of that portion of Other Liabilities to Lenders then outstanding,
ratably among the Secured Parties providing the Secured Bank Products and
Secured Hedges giving rise to such Other Liabilities to Lenders in proportion to
the respective amounts described in this clause Seventh held by them; and

 

Last, the balance, if any, after Payment in Full of all of the Secured
Obligations to the Loan Parties or as otherwise required by Law.

 

Amounts used to Cash Collateralize the Secured Obligations pursuant to clause
Fifth or Seventh above shall be applied to satisfy drawings under such Letters
of Credit as they occur or to pay such Other Liabilities to Lenders as they come
due, as the case may be. If any amount remains on deposit as Cash Collateral
after all Letters of Credit have either been fully drawn or expired and/or after
Payment in Full of the Other Liabilities to Lenders, such remaining amount shall
be applied to the other Secured Obligations, if any, in the order set forth
above.

 

115
Alaska Communications Systems Holdings, Inc. First Amended and Restated Credit
Agreement

--------------------------------------------------------------------------------

 

 

Amounts distributed with respect to any Secured Obligations attributable to
Other Liabilities to Lenders shall be equal to the lesser of (a) the applicable
amount of such Other Liabilities to Lenders last reported to the Administrative
Agent or (b) the actual amount of such Other Liabilities to Lenders as
calculated by the methodology reported to the Administrative Agent for
determining the amount due. The Administrative Agent shall have no obligation to
calculate the amount to be distributed with respect to any such Other
Liabilities to Lenders, but may rely upon written notice of the amount (setting
forth a reasonably detailed calculation) from the applicable Lender or its
Affiliate providing such Secured Bank Products or Secured Hedge. In the absence
of such notice, the Administrative Agent may assume the amount to be distributed
is the amount of such obligations last reported to it.

 

If and to the extent the Administrative Agent has received notice or other
evidence that any amount claimed as a Secured Obligation is or could reasonably
be determined to be an Excluded Swap Obligation with respect to any Loan Party,
amounts received from such Loan Party or its assets shall not be applied to such
Excluded Swap Obligations with respect to such Loan Party, and adjustments shall
be made with respect to amounts received from other Loan Parties and their
assets as the Administrative Agent may determine, in consultation with or at the
direction of, the Lenders to be equitable (which may include, without
limitation, the purchase and sale of participation interests) so that, to the
maximum extent practical, the benefit of all amounts received from the Loan
Parties and their assets are shared in accordance with the allocation of
recoveries set forth above that would apply if the applicable Swap Obligations
were not Excluded Swap Obligations. Each Loan Party acknowledges and consents to
the foregoing.

 

X.     THE ADMINISTRATIVE AGENT

 

 

10.1

Appointment and Authority. Each of the Lenders and each Issuing Lender (on
behalf of itself and each of its Affiliates) hereby irrevocably appoints ING
Capital to act on its behalf as the Administrative Agent hereunder and under the
other Loan Documents and authorizes the Administrative Agent to take such
actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto. The provisions of this
Article X are solely for the benefit of the Administrative Agent, the Lenders,
the Affiliates of the Lenders who are Secured Parties and the Issuing Lenders,
and neither the Borrower nor any other Loan Party shall have rights as a third
party beneficiary of any of such provisions. It is understood and agreed that
the use of the term “agent” herein or in any other Loan Documents (or any other
similar term) with reference to the Administrative Agent is not intended to
connote any fiduciary or other implied (or express) obligations arising under
agency doctrine of any applicable law. Instead such term is used as a matter of
market custom, and is intended to create or reflect only an administrative
relationship between contracting parties.

 

 

10.2

Rights as a Lender. The Person serving as the Administrative Agent hereunder
shall have the same rights and powers in its capacity as a Lender as any other
Lender and may exercise the same as though it were not the Administrative Agent
and the term “Lender” or “Lenders” shall, unless otherwise expressly indicated
or unless the context otherwise requires, include the Person serving as the
Administrative Agent hereunder in its individual capacity. Such Person and its
Affiliates may accept deposits from, lend money to, own securities of, act as
the financial advisor or in any other advisory capacity for and generally engage
in any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if such Person were not the Administrative Agent hereunder and
without any duty to account therefor to the Lenders.

 

116
Alaska Communications Systems Holdings, Inc. First Amended and Restated Credit
Agreement

--------------------------------------------------------------------------------

 

 

 

10.3

No Fiduciary Duty.

 

(a)        The Administrative Agent shall not have any duties or obligations
except those expressly set forth herein and in the other Loan Documents and its
duties hereunder shall be administrative in nature. Without limiting the
generality of the foregoing, the Administrative Agent:

 

(i)       shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default or Event of Default has occurred and is
continuing;

 

(ii)      shall not have any duty to take any discretionary action or exercise
any discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents); provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable Law, including for the avoidance of
doubt any action that may be in violation of the automatic stay under any Debtor
Relief Law or that may affect a forfeiture, modification or termination of
property of a Defaulting Lender in violation of any Debtor Relief Law; and

 

(iii)     shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.

 

(b)        None of the Lenders shall have any duties or obligations except those
expressly set forth herein and in the other Loan Documents. Without limiting the
generality of the foregoing, none of the Lenders shall (i) be subject to any
fiduciary or other implied duties, regardless of whether a Default or Event of
Default has occurred and is continuing or (ii) have any duty to take any
discretionary action or exercise any discretionary powers.

 

 

10.4

Exculpation.

 

(a)       The Administrative Agent shall not be liable for any action taken or
not taken by it (i) with the consent or at the request of the Required Lenders
(or such other number or percentage of the Lenders as shall be necessary, or as
the Administrative Agent shall believe in good faith shall be necessary, under
the circumstances as provided in Sections 11.1 and 9.2) or (ii) in the absence
of its own gross negligence or willful misconduct as determined by a court of
competent jurisdiction by final and non-appealable judgment. The Administrative
Agent shall be deemed not to have knowledge of any Default or Event of Default
unless and until notice describing such Default or Event of Default is given to
the Administrative Agent by the Borrower, a Lender or an Issuing Lender.

 

(b)       The Administrative Agent shall not be responsible for or have any duty
to ascertain or inquire into (i) any statement, warranty or representation made
in or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default or Event of Default,
(iv) the validity, enforceability, effectiveness or genuineness of this
Agreement, any other Loan Document or any other agreement, instrument or
document or (v) the satisfaction of any condition set forth in Article IV or
elsewhere herein, other than to confirm receipt of items expressly required to
be delivered to the Administrative Agent.

 

117
Alaska Communications Systems Holdings, Inc. First Amended and Restated Credit
Agreement

--------------------------------------------------------------------------------

 

 

 

10.5

Reliance by the Administrative Agent. The Administrative Agent shall be entitled
to rely upon, and shall not incur any liability for relying upon, any notice,
request, certificate, consent, statement, instrument, document or other writing
(including any electronic message, Internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed, sent or
otherwise authenticated by the proper Person. The Administrative Agent also may
rely upon any statement made to it orally or by telephone and believed by it to
have been made by the proper Person, and shall not incur any liability for
relying thereon. In determining compliance with any condition hereunder to the
making of a Loan, or the issuance, extension, renewal or increase of a Letter of
Credit, that by its terms must be fulfilled to the satisfaction of a Lender or
an Issuing Lender, the Administrative Agent may presume that such condition is
satisfactory to such Lender or such Issuing Lender unless the Administrative
Agent shall have received notice to the contrary from such Lender or such
Issuing Lender prior to the making of such Loan or the issuance of such Letter
of Credit. The Administrative Agent may consult with legal counsel (who may be
counsel for the Borrower), independent accountants and other experts selected by
it, and shall not be liable for any action taken or not taken by it in
accordance with the advice of any such counsel, accountants or experts.

 

 

10.6

Delegation of Duties. The Administrative Agent may perform any and all of its
duties and exercise its rights and powers hereunder or under any other Loan
Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article X shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the Credit Facilities as well
as activities as Administrative Agent. The Administrative Agent shall not be
responsible for the negligence or misconduct of any sub-agents except to the
extent that a court of competent jurisdiction determines in a final and
non-appealable judgment that the Administrative Agent acted with gross
negligence or willful misconduct in the selection of such sub agents.

 

 

10.7

Filing Proofs of Claim. In case of the pendency of any proceedings under any
Debtor Relief Law or any other judicial proceeding relating to any Loan Party,
the Administrative Agent (irrespective of whether the principal of any Loan
shall then be due and payable as herein expressed or by declaration or otherwise
and irrespective of whether the Administrative Agent shall have made any demand
therefor) shall be entitled and empowered (but not obligated) by intervention in
such proceeding or otherwise:

 

(a)     to file and prove a claim for the whole amount of the owing and unpaid
principal and interest in respect to the Secured Obligations and to file such
other documents as may be necessary or advisable in order to have the claims of
the Lenders and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the Issuing
Lenders and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the Issuing Lenders and the Administrative
Agent under Sections 2.7, 2.10(b), 3.5 and 11.3) allowed in such proceeding;

 

(b)     to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same; and

 

118
Alaska Communications Systems Holdings, Inc. First Amended and Restated Credit
Agreement

--------------------------------------------------------------------------------

 

 

(c)     any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and each Issuing Lender to make such payments to the Administrative
Agent and, in the event that the Administrative Agent shall consent to the
making of such payments directly to the Lenders and the Issuing Lenders, to pay
to the Administrative Agent any amount due for the reasonable compensation,
expenses, disbursements and advances of the Administrative Agent and its agents
and counsel, and any other amounts due the Administrative Agent under
Sections 2.7, 2.10(b), 3.5 and 11.3.

 

 

10.8

Resignation of the Administrative Agent. The Administrative Agent may at any
time give notice of its resignation to the Lenders, the Issuing Lenders and the
Borrower. Upon receipt of any such notice of resignation, the Required Lenders
shall have the right, in consultation with the Borrower, to appoint a successor
Administrative Agent, which shall be a bank or other financial institution with
an office in the United States, or an Affiliate of any such bank with an office
in the United States. If no such successor shall have been so appointed by the
Required Lenders and shall have accepted such appointment within thirty
(30) days after the retiring Administrative Agent gives notice of its
resignation (or such earlier date as the Required Lenders may approve), then the
retiring Administrative Agent may (but shall not be obligated to) on behalf of
the Lenders and the Issuing Lenders, appoint a successor Administrative Agent
meeting the qualifications set forth above. If the Administrative Agent shall
notify the Borrower and the Lenders that no such Person has accepted such
appointment, then the Administrative Agent’s resignation shall nonetheless
become effective in accordance with such notice and (i) the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents (except that in the case of any
collateral security held by the Administrative Agent on behalf of the Lenders or
the Issuing Lenders under any of the Loan Documents, the retiring Administrative
Agent shall continue to hold such collateral security until such time as a
successor Administrative Agent is appointed) and (ii) except for any indemnity
payments owed to the retiring Administrative Agent, all payments, communications
and determinations provided to be made by, to or through the Administrative
Agent shall instead be made by or to each Lender and each Issuing Lender
directly, until such time as the Required Lenders appoint a successor
Administrative Agent as provided for above in this Section 10.8. Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring (or retired) Administrative Agent (other
than any rights to indemnity payments owed to the retiring Administrative
Agent), and the retiring Administrative Agent shall be discharged from all of
its duties and obligations hereunder or under the other Loan Documents (if not
already discharged therefrom as provided above in this Section). The fees
payable by the Borrower to a successor Administrative Agent shall be the same as
those payable to its predecessor unless otherwise agreed between the Borrower
and such successor. After the retiring Administrative Agent’s resignation
hereunder and under the other Loan Documents, the provisions of this Article X
and Section 11.3 shall continue in effect for the benefit of such retiring
Administrative Agent, its sub-agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while the
retiring Administrative Agent was acting as Administrative Agent.

 

Any resignation by ING Capital as Administrative Agent pursuant to this
Section shall also automatically constitute its resignation as an Issuing Lender
and the Swing Line Lender, with replacement of the Administrative Agent as an
Issuing Lender and the Swing Line Lender conducted in accordance with Section
10.9 below.

 

119
Alaska Communications Systems Holdings, Inc. First Amended and Restated Credit
Agreement

--------------------------------------------------------------------------------

 

 

 

10.9

Resignation of Swing Line Lender or an Issuing Lender. The Swing Line Lender or
an Issuing Lender may at any time give notice of its resignation to the Lenders,
the Administrative Agent and the Borrower. Upon receipt of any such notice of
resignation, the Required Lenders shall have the right, with approval from the
Borrower (so long as no Event of Default has occurred and is continuing) to
appoint a successor Swing Line Lender or Issuing Lender, which shall be a bank
or other financial institution with an office in the United States, or an
Affiliate of any such bank with an office in the United States, and such
approval not to be unreasonably withheld or delayed. If no such successor shall
have been so appointed by the Required Lenders and shall have accepted such
appointment within thirty (30) days after the retiring Swing Line Lender or
Issuing Lender (as applicable) gives notice of its resignation, then the
Administrative Agent may (but shall not be obliged to) on behalf of the Lenders,
appoint a successor Swing Line Lender or Issuing Lender (as applicable) meeting
the qualifications set forth above. If the Administrative Agent shall notify the
Borrower and the Lenders that no qualifying Person has accepted such
appointment, then such resignation shall nonetheless become effective in
accordance with such notice and the retiring Swing Line Lender or Issuing Lender
(as applicable) shall be discharged from its duties and obligations hereunder
and under the other Loan Documents (except that in the case of any collateral
security held by the retiring Swing Line Lender or Issuing Lender (as
applicable) on behalf of the Lenders or the Swing Line Lender or the Issuing
Lender under any of the Loan Documents, the retiring Swing Line Lender or
Issuing Lender (as applicable) shall continue to hold such collateral security
until such time as a successor Swing Line Lender or Issuing Lender (as
applicable) is appointed). Upon the acceptance of a successor’s appointment as a
Swing Line Lender or Issuing Lender (as applicable) hereunder, such successor
shall succeed to and become vested with all of the rights, powers, privileges
and duties of the retiring (or retired) Swing Line Lender or Issuing Lender (as
applicable), and the retiring Swing Line Lender or Issuing Lender (as
applicable) shall be discharged from all of its duties and obligations hereunder
or under the other Loan Documents (if not already discharged therefrom as
provided above in this Section). The fees payable by the Borrower to a successor
Swing Line Lender or Issuing Lender (as applicable) shall be the same as those
payable to its predecessor unless otherwise agreed between the Borrower and such
successor. After the retiring Swing Line Lender’s or Issuing Lender’s (as
applicable) resignation hereunder and under the other Loan Documents as a Swing
Line Lender or Issuing Lender, as applicable, the provisions of Section 11.3
(and Article X if the Administrative Agent is resigning as such Issuing Lender
and the Swing Line Lender) shall continue in effect for the benefit of such
retiring Swing Line Lender or Issuing Lender (as applicable), its sub-agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them while the retiring Swing Line Lender or Issuing Lender
(as applicable) was acting as the Swing Line Lender or an Issuing Lender (as
applicable).

 

In addition to the foregoing requirements, upon the acceptance of a successor’s
appointment as an Issuing Lender hereunder, the successor Issuing Lender shall
issue letters of credit in substitution for the Letters of Credit issued by the
retiring Issuing Lender, if any, outstanding at the time of such succession or
make other arrangements satisfactory to the retiring Issuing Lender to
effectively assume the obligations of the retiring Issuing Lender with respect
to such Letters of Credit.

 

 

10.10

Non-Reliance on the Administrative Agent and Other Lenders. Each Lender and each
Issuing Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender and
each Issuing Lender also acknowledges that it will, independently and without
reliance upon the Administrative Agent or any other Lender or any of their
Related Parties and based on such documents and information as it shall from
time to time deem appropriate, continue to make its own decisions in taking or
not taking action under or based upon this Agreement, any other Loan Document or
any related agreement or any document furnished hereunder or thereunder.

 

120
Alaska Communications Systems Holdings, Inc. First Amended and Restated Credit
Agreement

--------------------------------------------------------------------------------

 

 

 

10.11

Enforcement. By its acceptance of the benefits of this Agreement and the other
Loan Documents, each Secured Party agrees that (a) the Loan Documents may be
enforced only by the Administrative Agent, acting upon the instructions or with
the consent of Required Lenders as provided in this Agreement, (b) no Secured
Party shall have any right individually to enforce or seek to enforce this
Agreement or the other Loan Documents or to realize upon any Collateral or other
security given to secure the payment and performance of the Obligations and (c)
no Secured Party has any right to notice of any action or to consent to, direct
or object to any action hereunder or under any other Loan Document or otherwise
in respect of the Collateral (including the release or impairment of any
Collateral) other than in its capacity as a Lender or an Issuing Lender and, in
such case, only to the extent expressly provided in the Loan Documents.

 

 

10.12

No Other Duties, Etc. Anything herein to the contrary notwithstanding, none of
the agents, Joint Lead Arrangers, Sole Book Runner or Co-Documentation Agents
listed on the cover page or signature pages hereof shall have any powers, duties
or responsibilities under this Agreement or any of the other Loan Documents,
except in its capacity, as applicable, as the Administrative Agent, a Lender or
an Issuing Lender hereunder.

 

 

10.13

Authorization to Release Collateral and Loan Parties.

 

(a)         The Secured Parties irrevocably authorize the Administrative Agent,
at its option and in its discretion,

 

(i)       to release any Lien on any property granted to or held by the
Administrative Agent under any Loan Document (x) upon Payment in Full of all
Secured Obligations other than any Secured Hedge or Secured Bank Product (and
notwithstanding the existence of any Secured Hedge or Secured Bank Product),
(y) that is Disposed of or to be Disposed of as part of or in connection with
any sale or other disposition permitted under the Loan Documents, or (z) subject
to Section 11.1, if approved, authorized or ratified in writing by the Required
Lenders;

 

(ii)      to subordinate any Lien on any property granted to or held by the
Administrative Agent under any Loan Document to the holder of any Lien on such
property that is permitted by Section 7.1(d)(i); and

 

(iii)     to release any Guarantor from its obligations under the Loan Documents
if such Person ceases to be a Guarantor as a result of a transaction permitted
under the Loan Documents.

 

In connection with a termination or release pursuant to this Section, the
Administrative Agent shall promptly execute and deliver to the applicable Loan
Party, at the Borrower’s expense, all documents that the Borrower shall
reasonably request to evidence such termination or release. Upon request by the
Administrative Agent at any time, the Required Lenders will confirm in writing
the Administrative Agent’s authority to release or subordinate its interest in
particular types or items of property, or to release any Guarantor from its
obligations under the Loan Documents pursuant to this Section 10.13.

 

121
Alaska Communications Systems Holdings, Inc. First Amended and Restated Credit
Agreement

--------------------------------------------------------------------------------

 

 

(b)       The Administrative Agent shall not be responsible for or have a duty
to ascertain or inquire into any representation or warranty regarding the
existence, value or collectability of the Collateral, the existence, priority or
perfection of the Administrative Agent’s Lien thereon, or any certificate
prepared by any Loan Party in connection therewith, nor shall the Administrative
Agent be responsible or liable to the Lenders for any failure to monitor or
maintain any portion of the Collateral.

 

 

10.14

Compliance with Flood Laws. ING Capital, as Administrative Agent will post on
the applicable electronic platform (or otherwise distribute to each lender in
the syndicate) documents that it receives in connection with the Flood Laws.
However, each Lender and Participant in the Credit facilities is responsible for
assuring its own compliance with the flood insurance requirements.

 

 

10.15

No Reliance on the Administrative Agent’s Customer Identification Program. Each
Lender acknowledges and agrees that neither such Lender, nor any of its
Affiliates, participants or assignees, may rely on the Administrative Agent to
carry out such Lender’s, Affiliate’s, participant’s or assignee’s customer
identification program, or other obligations required or imposed under or
pursuant to the USA PATRIOT Act or the regulations thereunder, including the
regulations contained in 31 CFR 103.121 (as hereafter amended or replaced, the
“CIP Regulations”), or any other Anti-Terrorism Law, Anti-Corruption Law, or
Sanctions, including any programs involving any of the following items relating
to or in connection with any of the Loan Parties, their Affiliates or their
agents, the Loan Documents or the transactions hereunder or contemplated hereby:
(a) any identity verification procedures, (b) any recordkeeping, (c) comparisons
with government lists, (d) customer notices or (e) other procedures required
under the CIP Regulations or such other Laws.

 

 

10.16

Affiliates as Secured Parties. To the extent any Affiliate of a Lender is a
party to a Secured Hedge or a Secured Bank Product and thereby becomes a
beneficiary of the Liens pursuant to any Collateral Document for so long as such
Lender remains a Lender, such Affiliate of a Lender shall be a Secured Party and
shall be deemed to appoint the Administrative Agent its nominee and agent to act
for and on behalf of such Affiliate in connection with such Collateral Document
and to be bound by the terms of this Article X and the other provisions of this
Agreement.

 

 

10.17

Certain ERISA Matters.

 

(a)       Each Lender (x) represents and warrants, as of the date such Person
became a Lender party hereto, to, and (y) covenants, from the date such Person
became a Lender party hereto to the date such Person ceases being a Lender party
hereto, for the benefit of, the Administrative Agent, the Co-Syndication Agents,
the Lead Arranger and their respective Affiliates, and not, for the avoidance of
doubt, to or for the benefit of the Borrower or any other Affiliated Entity,
that at least one of the following is and will be true:

 

(i)      such Lender is not using “plan assets” (within the meaning of Section
3(42) of ERISA or otherwise) of one or more Benefit Plans in connection with the
Loans, the Letters of Credit or the Commitments,

 

(ii)     the transaction exemption set forth in one or more PTEs, such as PTE
84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement,

 

122
Alaska Communications Systems Holdings, Inc. First Amended and Restated Credit
Agreement

--------------------------------------------------------------------------------

 

 

(iii)    (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the Loans,
the Letters of Credit, the Commitments and this Agreement, (C) the entrance
into, participation in, administration of and performance of the Loans, the
Letters of Credit, the Commitments and this Agreement satisfies the requirements
of sub-sections (b) through (g) of Part I of PTE 84-14 and (D) to the best
knowledge of such Lender, the requirements of subsection (a) of Part I of PTE
84-14 are satisfied with respect to such Lender’s entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement, or

 

(iv)     such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.

 

(b)        In addition, unless either (1) sub-clause (i) in the immediately
preceding clause (a) is true with respect to a Lender or (2) a Lender has
provided another representation, warranty and covenant in accordance with
sub-clause (iv) in the immediately preceding clause (a), such Lender further (x)
represents and warrants, as of the date such Person became a Lender party
hereto, to, and (y) covenants, from the date such Person became a Lender party
hereto to the date such Person ceases being a Lender party hereto, for the
benefit of, for the benefit of the Administrative Agent, the Co-Syndication
Agents, the Lead Arranger and their respective Affiliates, and not, for the
avoidance of doubt, to or for the benefit of the Borrower or any other
Affiliated Entity, that none of the Administrative Agent, the Co-Syndication
Agents, the Lead Arranger and their respective Affiliates is a fiduciary with
respect to the assets of such Lender involved in the Loans, the Letters of
Credit, the Commitments and this Agreement (including in connection with the
reservation or exercise of any rights by the Administrative Agent under this
Agreement, any Loan Document or any documents related to hereto or thereto).

 

XI.     MISCELLANEOUS

 

 

11.1

Modifications, Amendments or Waivers. With the written consent of the Required
Lenders (or, in the case of (i) (x) amendments or modifications to the
definition of “Required Revolving Lenders”, or (y) waivers of any condition
precedent to any Revolving Borrowing set forth in Section 4.3, the Required
Revolving Lenders, or (ii) (x) amendments or modifications to the definition of
“Required Delayed Draw Term A Lenders” or (y) waivers of any condition precedent
to any Delayed Draw Term A Borrowing set forth in Section 4.2, the Required
Delayed Draw Term A Lenders), the Administrative Agent, acting on behalf of all
the Lenders, and the Borrower, on behalf of the Loan Parties, may from time to
time enter into written agreements amending or changing any provision of this
Agreement or any other Loan Document or the rights of the Lenders or the Loan
Parties hereunder or thereunder, or may grant written waivers or consents
hereunder or thereunder. Any such agreement, waiver or consent made with such
written consent shall be effective to bind all the Lenders and the Loan Parties;
provided, that subject to Section 3.4, no such agreement, waiver or consent may
be made that will:

 

(a)     extend or increase the Commitment of any Lender (or reinstate any
obligation to make Loans terminated pursuant to Section 9.2) without the written
consent of such Lender whose Commitment is being extended or increased (it being
understood and agreed that a waiver of any condition precedent set forth in
Section 4.3 or of any Default, mandatory prepayment or a mandatory reduction in
Commitments is not considered an extension or increase in Commitments of any
Lender);

 

123
Alaska Communications Systems Holdings, Inc. First Amended and Restated Credit
Agreement

--------------------------------------------------------------------------------

 

 

(b)     postpone any date fixed by this Agreement or any other Loan Document for
any payment (including mandatory prepayment of Overadvances but excluding other
mandatory prepayments of principal, interest, fees or other amounts due to the
Lenders (or any of them) or any scheduled or mandatory reduction of the
Commitments hereunder or under any other Loan Document without the written
consent of each Lender entitled to receive such payment or whose Commitments are
to be reduced (it being understood that the waiver of any mandatory prepayment
of Loans (or any definition relating thereto), other than a mandatory prepayment
of Overadvances, shall not constitute a postponement of any date scheduled for
the payment of principal or interest);

 

(c)     reduce the principal of, or the rate of interest specified herein on,
any Loan or Letter of Credit Borrowing or any fees or other amounts payable
hereunder or under any other Loan Document without the written consent of each
Lender directly affected thereby; provided, however, that only the consent of
the Required Lenders shall be necessary (i) to amend the definition of “Default
Rate” or to waive any obligation of the Borrower to pay interest or Letter of
Credit Fees at the Default Rate or (ii) to amend any financial covenant
hereunder (or any defined term used therein) even if the effect of such
amendment would be to reduce the rate of interest on any Loan or to reduce any
fee payable hereunder;

 

(d)     change Section 2.14 in a manner that would alter the pro rata sharing of
payments required thereby without the written consent of each Lender directly
affected thereby;

 

(e)     [reserved]

 

(f)     change (i) any provision of this Section 11.1, (ii) the definitions of
“Required Lenders”, “Required Revolving Lenders” or “Required Delayed Draw
Term A Lenders” or (iii) Section 9.2(d) in a manner that would alter the
application of the amounts received on account of the Secured Obligations
required thereby, in each case without the written consent of each Lender
directly affected thereby;

 

(g)     except in connection with a transaction permitted under Section 7.7 or
7.8, release all or substantially all of the Collateral without the written
consent of each Lender whose Obligations are secured by such Collateral; or

 

(h)     release the Borrower without the consent of each Lender, or, except in
connection with a transaction permitted under Section 7.7 or 7.8, all or
substantially all of the value of the Guaranty provided pursuant to Article XII
of this Agreement without the written consent of each Lender whose Secured
Obligations are guaranteed thereby, except to the extent such release is
permitted pursuant to Section 10.13 (in which case such release may be made by
the Administrative Agent acting alone);

 

provided that (i) no agreement, waiver or consent that would modify the
interests, rights or obligations of the Administrative Agent, the Swing Line
Lender or an Issuing Lender may be made without the written consent of such
Administrative Agent, the Swing Line Lender or an Issuing Lender, as applicable,
(ii) only the consent of the Administrative Agent shall be required for any
amendment to the Fee Letter, (iii) the Schedules to this Agreement and the
Annexes to the Security Agreement may be modified as provided in and subject to
the terms described in Section 6.9 and 6.11, and (iv) the Post-Closing Agreement
may be amended, modified, or terminated or any provision thereof waived as
agreed by the Administrative Agent in its sole discretion in writing; and
provided, further that, if in connection with any proposed waiver, amendment or
modification referred to in Sections 11.1(a) through 11.1(h) above, the consent
of the Required Lenders or Required Revolving Lenders, as applicable, is
obtained but the consent of one or more of such other Lenders whose consent is
required is not obtained (each a “Non-Consenting Lender”), then the Borrower
shall have the right to replace any such Non-Consenting Lender with one or more
replacement Lenders pursuant to Section 3.6.

 

124
Alaska Communications Systems Holdings, Inc. First Amended and Restated Credit
Agreement

--------------------------------------------------------------------------------

 

 

No Defaulting Lender shall have any right to approve or disapprove any
amendment, waiver or consent hereunder (and any amendment, waiver or consent
which by its terms requires the consent of all Lenders or each affected Lender
may be effected with the consent of the applicable Lenders other than Defaulting
Lenders), except that (x) the Commitment of such Defaulting Lender may not be
increased or extended without the consent of such Lender, (y) the principal
balance of any Loan held by such Defaulting Lender may not be reduced, the rate
of interest specified herein with respect to any Loan held by such Defaulting
Lender may not be reduced (other than an action taken by the Required Lenders
under Section 11.1(c)), and the date of maturity of any Loan held by such
Defaulting Lender may not be extended without the consent of such Lender and (z)
any waiver, amendment or modification requiring the consent of all Lenders or
each affected Lender that by its terms affects such Defaulting Lender
disproportionately adversely relative to other affected Lenders shall require
the consent of such Defaulting Lender.

 

Notwithstanding any of the foregoing to the contrary, the Loan Parties and the
Administrative Agent, without the consent of any Lender, may enter into any
amendment, modification or waiver of any Loan Document, or enter into any new
agreement or instrument, to effect the granting, perfection, protection,
expansion or enhancement of any security interest in any Collateral or
additional property to become Collateral for the benefit of the Secured Parties,
or as required by local law to give effect to, or protect any security interest
for the benefit of the Secured Parties, in any property or so that the security
interests therein comply with applicable law.

 

Notwithstanding anything to the contrary contained herein, if following the
First Restatement Effective Date, the Administrative Agent and the Borrower
shall have jointly identified an obvious error or any error or omission of a
technical or immaterial nature, in each case, in any provision of this Agreement
or any other Loan Document, then the Administrative Agent and the Borrower shall
be permitted to amend such provision and such amendment shall become effective
without any further action or consent of any other party to this Agreement or
any other Loan Document if the same is not objected to in writing by the
Required Lenders within five (5) Business Days following receipt of notice
thereof. It is understood that posting such amendment electronically on SyndTrak
or another relevant website with notice of such posting by the Administrative
Agent to the Required Lenders shall be deemed adequate receipt of notice of such
amendment.

 

Notwithstanding the fact that the consent of all the Lenders is required in
certain circumstances as set forth above, each Lender is entitled to vote as
such Lender sees fit on any bankruptcy reorganization plan that affects the
Loans, and each Lender acknowledges that the provisions of Section 1126(c) of
the Bankruptcy Code supersedes the unanimous consent provisions set forth
herein.

 

For the avoidance of doubt and notwithstanding any provision to the contrary
contained in this Section 11.1, this Agreement may be amended (or amended and
restated) with the written consent of the Loan Parties and the Administrative
Agent to give effect to the transactions described in Section 2.1(e).

 

 

11.2

No Implied Waivers; Cumulative Remedies. No course of dealing and no delay or
failure of the Administrative Agent, any Issuing Lender or any Lender in
exercising any right, power, remedy or privilege under this Agreement or any
other Loan Document shall affect any other or future exercise thereof or operate
as a waiver thereof, nor shall any single or partial exercise thereof preclude
any further exercise thereof or of any other right, power, remedy or privilege.
The rights and remedies of the Administrative Agent and the Lenders under this
Agreement and any other Loan Documents are cumulative and not exclusive of any
rights or remedies that they would otherwise have.

 

125
Alaska Communications Systems Holdings, Inc. First Amended and Restated Credit
Agreement

--------------------------------------------------------------------------------

 

 

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent for the benefit of the Secured Parties; provided, however,
that the foregoing shall not prohibit (a) the Administrative Agent from
exercising on its own behalf the rights and remedies that inure to its benefit
(solely in its capacity as Administrative Agent) hereunder and under the other
Loan Documents, (b) an Issuing Lender or the Swing Line Lender from exercising
the rights and remedies that inure to its benefit (solely in its capacity as an
Issuing Lender or Swing Line Lender, as the case may be) hereunder and under the
other Loan Documents, (c) any Lender from exercising setoff rights in accordance
with Section 9.2 (subject to the terms of Section 2.14), or (d) any Lender from
filing proofs of claim or appearing and filing pleadings on its own behalf
during the pendency of a proceeding relative to any Loan Party in any Insolvency
Proceedings.

 

 

11.3

Expenses; Indemnity; Damage Waiver.

 

(a)         Costs and Expenses. The Borrower shall pay:

 

(i)        all reasonable out of pocket expenses incurred by the Administrative
Agent and its Affiliates (including the reasonable fees, charges and
disbursements of counsel for the Administrative Agent, which in the case of
professional services will include only the reasonable fees, charges and
disbursements of (1) one deal counsel, one regulatory counsel and one local real
estate counsel for each state in which a Mortgage is entered into by any Loan
Party (so long as none of the existing counsel is licensed in such state and
practicing as real estate counsel in such state) to the Administrative Agent,
(2) one title insurance company selected by the Administrative Agent and (3) one
or more vendors selected by the Administrative Agent to perform any Phase I
Environmental Site Assessments or similar environmental due diligence
assessment, in each case, only to the extent requested by the Administrative
Agent) in connection with the syndication of the Credit Facilities, the
preparation, negotiation, execution, and delivery of this Agreement and the
other Loan Documents (whether or not the transactions contemplated hereby shall
be consummated),

 

(ii)        all reasonable out of pocket expenses incurred by the Administrative
Agent and its Affiliates (including the reasonable fees, charges and
disbursements of counsel for the Administrative Agent) in connection with the
administration of this Agreement and the other Loan Documents or any amendments,
modifications or waivers of the provisions hereof or thereof (whether or not the
transactions contemplated hereby or thereby shall be consummated),

 

(iii)        all reasonable out of pocket expenses incurred by the Issuing
Lenders in connection with the issuance, amendment, renewal or extension of any
Letter of Credit or any demand for payment thereunder, and

 

(iv)        all out of pocket expenses incurred by the Administrative Agent, any
Lender or any Issuing Lender (including the fees, charges and disbursements of
any counsel for the Administrative Agent, any Lender or any Issuing Lender), in
connection with the enforcement or protection of its rights:

 

(A)       in connection with this Agreement and the other Loan Documents,
including its rights under this Section, or

 

126
Alaska Communications Systems Holdings, Inc. First Amended and Restated Credit
Agreement

--------------------------------------------------------------------------------

 

 

(B)       in connection with the Loans made or Letters of Credit issued
hereunder, including all such out of pocket expenses incurred during any
workout, restructuring or negotiations in respect of such Loans or Letters of
Credit.

 

(b)       Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent (and any sub-agent thereof), each Lender and each Issuing
Lender, and each Related Party of any of the foregoing Persons (each such Person
being called an “Indemnitee”) against, and hold each Indemnitee harmless from,
any and all losses, claims, damages, liabilities and related expenses (including
the fees, charges and disbursements of any counsel for any Indemnitee) incurred
by any Indemnitee or asserted against any Indemnitee by any Person (including
the Borrower or any other Loan Party and the expense of investigation) other
than such Indemnitee and its Related Parties arising out of, in connection with,
or as a result of:

 

(i)      the execution or delivery of this Agreement, any other Loan Document or
any agreement or instrument contemplated hereby or thereby, the performance by
the parties hereto of their respective obligations hereunder or thereunder or
the consummation of the transactions contemplated hereby or thereby,

 

(ii)      any Loan or Letter of Credit or the use or proposed use of the
proceeds therefrom (including any refusal by an Issuing Lender to honor a demand
for payment under a Letter of Credit if the documents presented in connection
with such demand do not strictly comply with the terms of such Letter of Credit
or pursuant to Section 2.9(j)),

 

(iii)     any actual or alleged presence or release of Hazardous Materials on or
from any property owned or operated by the Borrower or any of its Subsidiaries,
or any Environmental Liability related in any way to the Borrower or any of its
Subsidiaries, or

 

(iv)     any actual or prospective claim, litigation, investigation or
proceeding relating to any of the foregoing, whether based on contract, tort or
any other theory, whether brought by a third party or by the Borrower or any
other Loan Party, and regardless of whether any Indemnitee is a party thereto;

 

provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, liabilities or related expenses
(x) are determined by a court of competent jurisdiction by final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Indemnitee or (y) result from a claim brought by the Borrower
or any other Loan Party against an Indemnitee for breach in bad faith of such
Indemnitee’s obligations hereunder or under any other Loan Document, if the
Borrower or such Loan Party has obtained a final and nonappealable judgment in
its favor on such claim as determined by a court of competent jurisdiction. This
Section 11.3(b) shall not apply with respect to Taxes other than any Taxes that
represent losses, claims, damages and other similar amounts arising from any
non-Tax claim. In the event suit or action is instituted to enforce any of the
terms of any Mortgage, the prevailing party shall be entitled to recover its
reasonable attorneys’ fees at trial, on any appeal, on any petition for review,
in an arbitration proceeding, and in any bankruptcy proceeding in addition to
all other sums provided by Law.

 

127
Alaska Communications Systems Holdings, Inc. First Amended and Restated Credit
Agreement

--------------------------------------------------------------------------------

 

 

(c)     Reimbursement by Lenders. To the extent that the Borrower for any reason
fails to indefeasibly pay any amount required under clause (a) or (b) of this
Section to be paid by it to the Administrative Agent (or any sub-agent thereof),
an Issuing Lender, the Swing Line Lender or any Related Party of any of the
foregoing, each Lender severally agrees to pay to the Administrative Agent (or
any such sub-agent), such Issuing Lender, the Swing Line Lender or such Related
Party, as the case may be, such Lender’s pro rata share (determined as of the
time that the applicable unreimbursed expense or indemnity payment is sought
based on each Lender’s Pro Rata Share at such time) of such unpaid amount
(including any such unpaid amount in respect of a claim asserted by such
Lender); provided, that with respect to such unpaid amounts owed to an Issuing
Lender or Swing Line Lender solely in its capacity as such, only the Revolving
Lenders shall be required to pay such unpaid amounts, such payment to be made
severally among them based on such Revolving Lenders’ Pro Rata Share (determined
as of the time that the applicable unreimbursed expense or indemnity payment is
sought); and provided, further, that the unreimbursed expense or indemnified
loss, claim, damage, liability or related expense, as the case may be, was
incurred by or asserted against the Administrative Agent (or any such
sub-agent), an Issuing Lender or the Swing Line Lender in its capacity as such,
or against any Related Party of any of the foregoing acting for the
Administrative Agent (or any such sub-agent), an Issuing Lender or the Swing
Line Lender in connection with such capacity.

 

(d)     Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable Law, none of the Loan Parties shall assert, and each hereby waives,
any claim against any Indemnitee, on any theory of liability, for special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of, this Agreement,
any other Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit or the
use of the proceeds thereof. No Indemnitee referred to in Section 11.3 shall be
liable for any damages arising from the use by unintended recipients of any
information or other materials distributed by it through telecommunications,
electronic or other information transmission systems in connection with this
Agreement or the other Loan Documents or the transactions contemplated hereby or
thereby.

 

(e)     Payments. All amounts due under this Section shall be payable not later
than ten (10) days after demand therefor.

 

(f)     Survival. Each party’s obligations under this Section 11.3 shall survive
the resignation of the Administrative Agent or any assignment of rights by, or
the replacement of, a Lender, the termination of the Commitments and the
repayment, satisfaction or discharge of all obligations under any Loan Document.

 

 

11.4

Notices; Effectiveness; Electronic Communication.

 

(a)     Notices Generally. Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in clause (b) below), all notices and other communications provided for
herein shall be in writing and shall be delivered by hand or overnight courier
service, mailed by certified or registered mail (i) if to a Lender, at its
address set forth in its Administrative Questionnaire or (ii) if to any other
Person, to it at its address set forth on Part 3 of Schedule 1.1(A). Notices
sent by hand or overnight courier service, or mailed by certified or registered
mail, shall be deemed to have been given when received. Notices delivered
through electronic communications (including e-mail and Internet or intranet
websites) to the extent provided in clause (b) below, shall be effective as
provided in said clause (b).

 

(b)     Electronic Communications. Notices and other communications to the
Lenders and the Issuing Lenders hereunder may be delivered or furnished by
electronic communication (including e-mail and Internet or intranet websites)
pursuant to procedures approved by the Administrative Agent, provided that the
foregoing shall not apply to notices to any Lender or any Issuing Lender
pursuant to Article II if such Lender or such Issuing Lender, as applicable, has
notified the Administrative Agent that it is incapable of receiving notices
under such Article by electronic communication. The Administrative Agent or the
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.

 

128
Alaska Communications Systems Holdings, Inc. First Amended and Restated Credit
Agreement

--------------------------------------------------------------------------------

 

 

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient, at its e-mail address as described in the foregoing
clause (i), of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses (i)
and (ii) above, if such notice, email or other communication is not sent during
the normal business hours of the recipient, such notice or communication shall
be deemed to have been sent at the opening of business on the next Business Day
for the recipient.

 

(c)        Change of Address, etc. Any party hereto may change its address,
facsimile number or e-mail address, if applicable, for notices and other
communications hereunder by notice to the other parties hereto.

 

(d)        Platform.

 

(i)      Each Loan Party agrees that the Administrative Agent may, but shall not
be obligated to, make the Communications (as defined below) available to the
Issuing Lenders and the other Lenders by posting the Communications on Debt
Domain, Intralinks, SyndTrak or a substantially similar electronic transmission
system (the “Platform”).

 

(ii)     The Platform is provided “as is” and “as available.” The Agent Parties
(as defined below) do not warrant the adequacy of the Platform and expressly
disclaim liability for errors or omissions in the Communications. No warranty of
any kind, express, implied or statutory, including, without limitation, any
warranty of merchantability, fitness for a particular purpose, non-infringement
of third-party rights or freedom from viruses or other code defects, is made by
any Agent Party in connection with the Communications or the Platform. In no
event shall the Administrative Agent or any of its Related Parties
(collectively, the “Agent Parties”) have any liability to the Borrower or the
other Loan Parties, any Lender or any other Person or entity for damages of any
kind, including, without limitation, direct or indirect, special, incidental or
consequential damages, losses or expenses (whether in tort, contract or
otherwise) arising out of any Loan Party’s or the Administrative Agent’s
transmission of communications through the Platform. “Communications” means,
collectively, any notice, demand, communication, information, document or other
material provided by or on behalf of any Loan Party pursuant to any Loan
Document or the transactions contemplated therein which is distributed to the
Administrative Agent, any Lender or any Issuing Lender by means of electronic
communications pursuant to this Section, including through the Platform.

 

 

11.5

Severability. The provisions of this Agreement are intended to be severable. If
any provision of this Agreement shall be held invalid or unenforceable in whole
or in part in any jurisdiction, such provision shall, as to such jurisdiction,
be ineffective to the extent of such invalidity or unenforceability without in
any manner affecting the validity or enforceability thereof in any other
jurisdiction or the remaining provisions hereof in any jurisdiction.

 

129
Alaska Communications Systems Holdings, Inc. First Amended and Restated Credit
Agreement

--------------------------------------------------------------------------------

 

 

 

11.6

Duration; Survival. All representations and warranties of the Loan Parties
contained herein or made in connection herewith shall survive the execution and
delivery of this Agreement, the completion of the transactions hereunder and
Payment in Full of the Secured Obligations. All covenants and agreements of the
Borrower contained herein relating to the payment of principal, interest,
premiums, additional compensation or expenses and indemnification, including
those set forth in the Notes, Article II, Article III, Section 11.3 or any other
provision of any Loan Document, the agreement of the Lenders set forth in
Section 11.3(c), and the agreements of the Loan Parties set forth in Section
11.10 or any other provision of any Loan Documents shall survive Payment in Full
of the Secured Obligations and shall protect the Administrative Agent, the
Lenders and any other Indemnitees against events arising after such termination
as well as before. All other covenants and agreements of the Loan Parties shall
continue in full force and effect from and after the First Restatement Effective
Date and until Payment in Full of the Secured Obligations.

 

 

11.7

Successors and Assigns.

 

(a)      Successors and Assigns Generally. The provisions of this Agreement
shall be binding upon, and inure to the benefit of, the parties hereto and their
respective successors and assigns permitted hereby, except that neither the
Borrower nor any other Loan Party may assign or otherwise transfer any of its
rights or obligations hereunder without the prior written consent of the
Administrative Agent and each Lender and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an assignee in
accordance with the provisions of this Section, (ii) by way of participation in
accordance with the provisions of this Section 11.7, or (iii) by way of pledge
or assignment of a security interest subject to the restrictions of this Section
11.7 (and any other attempted assignment or transfer by any party hereto shall
be null and void). Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants to the extent
provided in this Section 11.7 and, to the extent expressly contemplated hereby,
the Related Parties of each of the Administrative Agent, the Issuing Lenders and
the Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

 

(b)      Assignments by Lenders. Any Lender may at any time assign to one or
more assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment, all participations in
Letters of Credit and Swing Line Loans and the Loans at the time owing to it);
provided that (in each case and with respect to any Credit Facility) any such
assignment shall be subject to the following conditions:

 

(i)         Minimum Amounts.

 

(A)     in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and/or the Loans at the time owing to it (in each
case with respect to any Credit Facility) or contemporaneous assignments to
related Approved Funds that equal at least the amount specified in clause (B)
below in the aggregate or in the case of an assignment to a Lender, an Affiliate
of a Lender or an Approved Fund, no minimum amount need be assigned; and

 

(B)     in any case not described in clause (i)(A) of this clause (b), the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the applicable Commitment is not then in effect,
the principal outstanding balance of the Loans of the assigning Lender subject
to each such assignment (determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date) shall not be less than $1,000,000, in the case of any assignment in
respect of the Revolving Credit Facility, or $1,000,000, in the case of any
assignment in respect of the Term A Loan Facility or any Tranche of the
Incremental Term Loan Facility, unless each of the Administrative Agent and, so
long as no Event of Default has occurred and is continuing, the Borrower
otherwise consents (each such consent not to be unreasonably withheld or
delayed).

 

130
Alaska Communications Systems Holdings, Inc. First Amended and Restated Credit
Agreement

--------------------------------------------------------------------------------

 

 

(ii)        Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loan or the Commitment
assigned, except that this clause (ii) shall not prohibit any Lender from
assigning all or a portion of its rights and obligations among separate Credit
Facilities on a non-pro rata basis.

 

(iii)       Required Consents. No consent shall be required for any assignment
except to the extent required by clause (b)(i)(B) of this Section 11.7 and in
addition:

 

(A)     the consent of the Borrower (such consent not to be unreasonably
withheld or delayed) shall be required unless (x) an Event of Default has
occurred and is continuing at the time of such assignment or (y) such assignment
is to a Lender, an Affiliate of a Lender or an Approved Fund; provided that the
Borrower shall be deemed to have consented to any such assignment unless it
shall object thereto by written notice to the Administrative Agent within five
(5) Business Days after having received notice thereof (or, if the Borrower
notifies the Administrative Agent during such period that it is considering such
assignment but requires additional time, ten (10) Business Days after having
received notice thereof) and provided, further, that the Borrower’s consent
shall not be required during the primary syndication of the Credit Facilities;

 

(B)     the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments in respect
of (i) the Revolving Credit Facility or any unfunded Commitments with respect to
the Term A Loan Facility or any Tranche of the Incremental Term Loan Facility if
such assignment is to a Person that is not a Lender with a Commitment in respect
of such Credit Facility or Tranche of such Credit Facility, an Affiliate of such
Lender or an Approved Fund with respect to such Lender, or (ii) any Term A Loans
or Incremental Term Loan to a Person who is not a Lender, an Affiliate of a
Lender or an Approved Fund; and

 

(C)     the consent of the Issuing Lenders and Swing Line Lender shall be
required for any assignment in respect of the Revolving Credit Facility.

 

(iv)       Assignment and Assumption. The parties to each assignment shall
execute and deliver to the Administrative Agent an Assignment and Assumption,
together with a processing and recordation fee of $3,500; provided that the
Administrative Agent may, in its sole discretion, elect to waive such processing
and recordation fee in the case of any assignment. The assignee, if it is not a
Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.

 

(v)        No Assignment to Certain Persons. No such assignment shall be made to
(i) the Borrower or any of the Borrower’s Affiliates or Subsidiaries or (ii) to
any Defaulting Lender or any of its Subsidiaries, or any Person who, upon
becoming a Lender hereunder, would constitute any of the foregoing Persons
described in this clause (v).

 

(vi)       No Assignment to Natural Persons. No such assignment shall be made to
a natural Person (or a holding company, investment vehicle or trust for, or
owned and operated for the primary benefit of, a natural Person).

 

131
Alaska Communications Systems Holdings, Inc. First Amended and Restated Credit
Agreement

--------------------------------------------------------------------------------

 

 

(vii)    Certain Additional Payments. In connection with any assignment of
rights and obligations of any Defaulting Lender hereunder, no such assignment
shall be effective unless and until, in addition to the other conditions thereto
set forth herein, the parties to the assignment shall make such additional
payments to the Administrative Agent in an aggregate amount sufficient, upon
distribution thereof as appropriate (which may be outright payment, purchases by
the assignee of participations or subparticipations, or other compensating
actions, including funding, with the consent of the Borrower and the
Administrative Agent, the applicable pro rata share of Loans previously
requested but not funded by the Defaulting Lender, to each of which the
applicable assignee and assignor hereby irrevocably consent), to (x) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative Agent, each Issuing Lender, the Swing Line Lender and each
other Lender hereunder (and interest accrued thereon), and (y) acquire (and fund
as appropriate) its full pro rata share of all Loans and participations in
Letters of Credit and Swing Line Loans in accordance with its Pro Rata Share.
Notwithstanding the foregoing, in the event that any assignment of rights and
obligations of any Defaulting Lender hereunder shall become effective under
applicable Law without compliance with the provisions of this paragraph, then
the assignee of such interest shall be deemed to be a Defaulting Lender for all
purposes of this Agreement until such compliance occurs.

 

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to this Section, from and after the effective date specified in each Assignment
and Assumption, the assignee thereunder shall be a party to this Agreement and,
to the extent of the interest assigned by such Assignment and Assumption, have
the rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto) but shall continue to be entitled to the benefits of
Sections 3.1, 3.2, 3.5 and 11.3(b) with respect to facts and circumstances
occurring prior to the effective date of such assignment; provided, that except
to the extent otherwise expressly agreed by the affected parties, no assignment
by a Defaulting Lender will constitute a waiver or release of any claim of any
party hereunder arising from that Lender’s having been a Defaulting Lender. Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this Section shall be treated for purposes of this
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with Section 11.7(d) below.

 

(c)     Register. The Administrative Agent, acting solely for this purpose as a
non- fiduciary agent of the Borrower, shall maintain at one of its offices in
New York City a copy of each Assignment and Assumption delivered to it and a
register for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts (and stated interest) of the Loans owing
to, each Lender pursuant to the terms hereof from time to time (the “Register”).
The entries in the Register shall be conclusive absent manifest error, and the
Borrower, the Administrative Agent and the Lenders shall treat each Person whose
name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement. Information contained in the
Register with respect to any Lender shall be available for access by the
Borrower during normal business hours and from time to time upon at least one
Business Day’s prior notice. No Lender shall, in such capacity, have access to
or be otherwise permitted to review any information in the Register other than
information with respect to such Lender unless otherwise agreed by the
Administrative Agent.

 

(d)     Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than (i) a natural person (or a holding company, investment
vehicle or trust for, or owned and operated for the primary benefit of, a
natural Person), (ii) the Borrower or any of the Borrower’s Affiliates or
Subsidiaries or (iii) to any Defaulting Lender or any of its Subsidiaries, or
any Person who, upon becoming a Lender hereunder, would constitute any of the
foregoing Persons) (each a “Participant”) in all or a portion of such Lender’s
rights and/or obligations under this Agreement (including all or a portion of
its Commitment and/or the Loans owing to it); provided that (i) such Lender’s
obligations under this Agreement shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (iii) the Borrower, the Administrative Agent, the Issuing
Lenders and the Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement. For the avoidance of doubt, each Lender shall be responsible for the
indemnity under Section 11.3(c) with respect to any payments made by such Lender
to its Participant(s).

 

132
Alaska Communications Systems Holdings, Inc. First Amended and Restated Credit
Agreement

--------------------------------------------------------------------------------

 

 

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in Sections 11.1(a) through
(h) that affects such Participant. The Borrower agrees that each Participant
shall be entitled to the benefits of Sections 3.1, 3.2 (subject to the
requirements and limitations therein, including the requirements under Section
3.2 (it being understood that the documentation required under Section 3.2 shall
be delivered to the participating Lender)), 3.5 and 11.3 to the same extent as
if it were a Lender and had acquired its interest by assignment pursuant to
clause (b) of this Section 11.7; provided that such Participant (A) agrees to be
subject to the provisions of Section 3.6 as if it were an assignee under clause
(b) of this Section 11.7; and (B) shall not be entitled to receive any greater
payment under Section 3.1 or 3.2, with respect to any participation, than its
participating Lender would have been entitled to receive, except to the extent
such entitlement to receive a greater payment results from a Change in Law that
occurs after the Participant acquired the applicable participation. Each Lender
that sells a participation agrees, at the Borrower’s request and expense, to use
reasonable efforts to cooperate with the Borrower to effectuate the provisions
of Section 3.6 with respect to any Participant. To the extent permitted by Law,
each Participant also shall be entitled to the benefits of Section 9.2(c) as
though it were a Lender; provided that such Participant agrees to be subject to
Section 2.14 as though it were a Lender. Each Lender that sells a participation
shall, acting solely for this purpose as an agent of the Borrower, maintain a
register on which it enters the name and address of each Participant and the
principal amounts (and stated interest) of each Participant’s interest in the
Loans or other obligations under the Loan Documents (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant’s interest in any
Commitments, Loans, Letters of Credit or its other obligations under any Loan
Document) to any Person except to the extent that such disclosure is necessary
to establish that such Commitment, Loan, Letter of Credit or other obligation is
in registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary. For the avoidance
of doubt, the Administrative Agent (in its capacity as Administrative Agent)
shall have no responsibility for maintaining a Participant Register. ING Capital
reserves the right to assign or sell participations in all or part of its
Commitments or outstanding Loans hereunder on a non-patronage basis.

 

Notwithstanding the preceding paragraph, any Participant that is a Farm Credit
Lender that (i) has purchased a participation from a Lender that is a Farm
Credit Lender in a minimum amount of $5,000,000, (ii) has been designated as a
voting Participant (a “Voting Participant”) in a notice (a “Voting Participant
Notice”) sent by the relevant Lender to the Administrative Agent and (iii)
receives, prior to becoming a Voting Participant, the consent of the Borrower
and the Administrative Agent (such Borrower and Administrative Agent consent to
be required only to the extent and under the circumstances it would be required
if such Voting Participant were to become a Lender pursuant to an assignment in
accordance with Section 11.7(b)), shall be entitled to vote as if such Voting
Participant were a Lender on all matters subject to a vote by Lenders, and the
voting rights of the selling Lender shall be correspondingly reduced, on a
dollar-for-dollar basis. Each Voting Participant Notice shall include, with
respect to each Voting Participant, the information that would be included by a
prospective Lender in an Assignment and Assumption. Notwithstanding the
foregoing, each Farm Credit Lender designated as a Voting Participant in
Schedule 11.7 shall be a Voting Participant without delivery of a Voting
Participation Notice and without the prior written consent of the Administrative
Agent. The selling Lender and the purchasing Voting Participant shall notify the
Administrative Agent within three (3) Business Days of any termination,
reduction or increase of the amount of, such participation. The Administrative
Agent shall be entitled to conclusively rely on information contained in Voting
Participant Notices and all other notices delivered pursuant hereto. The voting
rights of each Voting Participant are solely for the benefit of such Voting
Participant and shall not inure to any assignee or participant of such Voting
Participant.

 

133
Alaska Communications Systems Holdings, Inc. First Amended and Restated Credit
Agreement

--------------------------------------------------------------------------------

 

 

(e)     Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank or any central bank having jurisdiction
over such Lender; provided that no such pledge or assignment shall release such
Lender from any of its obligations hereunder or substitute any such pledgee or
assignee for such Lender as a party hereto.

 

(f)     Issuing Lender. Subject to the terms and conditions of this Section
11.7, an Issuing Lender may assign to an Eligible Assignee all or a portion of
its rights and obligations under the undrawn portion of its Letter of Credit
Commitment at any time; provided that (i) each such assignment shall be to an
Eligible Assignee, (ii) the parties to each such assignment shall execute and
deliver to the Administrative Agent, for its acceptance and recording in the
Register, an Assignment and Assumption, and such Eligible Assignee shall
otherwise meet the requirements of an Issuing Lender set forth in the definition
thereof.

 

 

11.8

Confidentiality. Each of the Administrative Agent, the Lenders and the Issuing
Lenders agree to maintain the confidentiality of the Information (as defined
below), except that Information may be disclosed (a) to its Affiliates and to
its Related Parties (it being understood that the Persons to whom such
disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential); (b) to the
extent required or requested by any regulatory authority purporting to have
jurisdiction over such Person or its Related Parties (including any
self-regulatory authority, such as the National Association of Insurance
Commissioners); (c) to the extent required by applicable laws or regulations or
by any subpoena or similar legal process; (d) to any other party hereto; (e) in
connection with the exercise of any remedies hereunder or under any other Loan
Document or any action or proceeding relating to this Agreement or any other
Loan Document or the enforcement of rights hereunder or thereunder; (f) subject
to an agreement containing provisions substantially the same as those of this
Section, to (i) any assignee of or Participant in, or any prospective assignee
of or Participant in, any of its rights and obligations under this Agreement, or
(ii) any actual or prospective party (or its Related Parties) to any swap,
derivative or other transaction under which payments are to be made by reference
to the Borrower and its obligations, this Agreement or payments hereunder; (g)
on a confidential basis to (i) any rating agency in connection with rating the
Borrower or its Subsidiaries or the Credit Facilities or (ii) the CUSIP Service
Bureau or any similar agency in connection with the issuance and monitoring of
CUSIP numbers with respect to the Credit Facilities; (h) with the consent of the
Borrower; or (i) to the extent such Information (x) becomes publicly available
other than as a result of a breach of this Section 11.8, or (y) becomes
available to the Administrative Agent, any Lender, any Issuing Lender or any of
their respective Affiliates on a nonconfidential basis from a source other than
the Borrower.

 

134
Alaska Communications Systems Holdings, Inc. First Amended and Restated Credit
Agreement

--------------------------------------------------------------------------------

 

 

For purposes of this Section, “Information” means all information received from
the Borrower or any of its Subsidiaries relating to the Borrower or any of its
Subsidiaries or any of their respective businesses, other than any such
information that is available to the Administrative Agent, any Lender or any
Issuing Lender on a nonconfidential basis prior to disclosure by the Borrower or
any of its Subsidiaries; provided that, in the case of information received from
the Borrower or any of its Subsidiaries after the First Restatement Effective
Date, such information is clearly identified at the time of delivery as
confidential. Any Person required to maintain the confidentiality of Information
as provided in this Section shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information. The Borrower hereby provides notice that it
deems to be confidential any non-public financial reports or statements received
from the Borrower or any of its Subsidiaries relating to the Borrower or any of
its Subsidiaries or Affiliates or any of their respective businesses.

 

The Administrative Agent or any Lender may from time to time publish advertising
material (including press releases) relating to the financing transactions
contemplated by this Agreement using any Loan Party’s name, product photographs,
logo or trademark with the prior written consent of the Borrower, which consent
shall not be unreasonably withheld.

 

No Loan Party shall, and no Loan Party shall permit any of its Affiliates to,
issue any press release or other public disclosure (other than any document
filed with any Governmental Authority relating to a public offering of
securities of any Loan Party) using the name, logo or otherwise referring to ING
Capital or of any of its Affiliates, the Loan Documents or any transaction
contemplated therein to which Administrative Agent is party without the prior
consent of ING Capital except to the extent required to do so under applicable
Law and then, only after consulting with ING Capital.

 

The Loan Parties acknowledge and agree that the Loan Documents and all reports,
notices, communications and other information or materials provided or delivered
by, or on behalf of, the Loan Parties hereunder (collectively, the “Borrower
Materials”) may be disseminated by, or on behalf of, the Administrative Agent,
and made available, to the Lenders by posting such Borrower Materials on an
E-System. The Loan Parties authorize the Administrative Agent to download copies
of their logos from its website and post copies thereof on an E-System.

 

The Loan Parties hereby agree that they shall (and shall cause such parent
company or Subsidiary, as the case may be, to) (i) identify in writing, and (ii)
clearly and conspicuously mark such Borrower Materials that contain only
information that is publicly available or that is not material for purposes of
U.S. federal and state securities laws as “PUBLIC”. The Loan Parties agree that
by identifying such Borrower Materials as “PUBLIC” or publicly filing such
Borrower Materials with the Securities and Exchange Commission, then
Administrative Agent and the Lenders shall be entitled to treat such Borrower
Materials as not containing any material nonpublic information for purposes of
U.S. federal and state securities laws.

 

 

11.9

Counterparts; Integration; Effectiveness.

 

(a)     This Agreement may be executed in counterparts (and by different parties
hereto in different counterparts), each of which shall constitute an original,
but all of which when taken together shall constitute a single contract. This
Agreement and the other Loan Documents, and any separate letter agreements with
respect to fees payable to the Administrative Agent, constitute the entire
contract among the parties relating to the subject matter hereof and supersede
any and all previous agreements and understandings, oral or written, relating to
the subject matter hereof. Except as provided in Article IV, this Agreement
shall become effective when it shall have been executed by the Administrative
Agent and when the Administrative Agent shall have received counterparts hereof
that, when taken together, bear the signatures of each of the other parties
hereto. Delivery of an executed counterpart of a signature page of this
Agreement in electronic (i.e., “pdf” or “tif”) format shall be effective as
delivery of a manually executed counterpart of this Agreement.

 

135
Alaska Communications Systems Holdings, Inc. First Amended and Restated Credit
Agreement

--------------------------------------------------------------------------------

 

 

(b)     Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.

 

 

11.10

Choice of Law; Submission to Jurisdiction; Waiver of Venue; Service of Process;
Waiver of Jury Trial.

 

(a)     Governing Law. This Agreement and the other Loan Documents and any
claims, controversy, dispute or cause of action (whether in contract or tort or
otherwise) based upon, arising out of or relating to this Agreement or any other
Loan Document (except, as to any other Loan Document, as expressly set forth
therein) and the transactions contemplated hereby and thereby shall be governed
by, and construed in accordance with, the law of the State of New York without
regard to conflicts of law principles that require or permit application of the
laws of any other state or jurisdiction.

 

(b)     SUBMISSION TO JURISDICTION. THE BORROWER AND EACH OTHER LOAN PARTY
IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE
NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN THE
BOROUGH OF MANHATTAN AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN
DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE
PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT
OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH STATE COURT
OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT.
EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS
AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE
ADMINISTRATIVE AGENT, ANY LENDER OR ANY ISSUING LENDER MAY OTHERWISE HAVE TO
BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT AGAINST THE BORROWER OR ANY OTHER LOAN PARTY OR ITS PROPERTIES IN THE
COURTS OF ANY JURISDICTION.

 

(c)     WAIVER OF VENUE. THE BORROWER AND EACH OTHER LOAN PARTY IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT IN ANY COURT REFERRED TO IN THIS SECTION 11.10. EACH OF THE PARTIES
HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR
PROCEEDING IN ANY SUCH COURT AND AGREES NOT TO ASSERT ANY SUCH DEFENSE.

 

136
Alaska Communications Systems Holdings, Inc. First Amended and Restated Credit
Agreement

--------------------------------------------------------------------------------

 

 

(d)     SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 11.4. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.

 

(e)     WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, ADMINISTRATIVE
AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE,
THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE
THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO
HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

 

11.11

USA PATRIOT Act Notice. Each Lender that is subject to the USA PATRIOT Act and
the Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies Loan Parties that pursuant to the requirements of the USA PATRIOT Act,
it is required to obtain, verify and record information that identifies the Loan
Parties, which information includes the name and address of Loan Parties and
other information that will allow such Lender or Administrative Agent, as
applicable, to identify the Loan Parties in accordance with the USA PATRIOT Act.
The Borrower shall, promptly following a request by the Administrative Agent or
any Lender, provide all documentation and other information that the
Administrative Agent or such Lender requests in order to comply with its ongoing
obligations under applicable Anti-Corruption Laws, Anti-Terrorism Laws, and
Sanctions, including the USA PATRIOT Act.

 

 

11.12

Payments Set Aside. To the extent any Loan Party makes a payment or payments to
the Administrative Agent for the ratable benefit of the Lenders or Secured
Parties or the Administrative Agent receives any payment or proceeds of the
Collateral which payments or proceeds or any part thereof are subsequently
invalidated, declared to be fraudulent or preferential, set aside and/or
required to be repaid to a trustee, receiver or any other party under any
Insolvency Proceeding, other applicable Law or equitable cause, then, to the
extent of such payment or proceeds repaid, the Secured Obligations or part
thereof intended to be satisfied shall be revived and continued in full force
and effect as if such payment or proceeds had not been received by the
Administrative Agent.

 

 

11.13

Secured Bank Products and Secured Hedge Agreements. No Secured Party (other than
the Administrative Agent) that obtains the benefit of the Guaranty set forth in
Article XII or of any security interest in any of the Collateral shall have any
right to notice of any action or to consent to, direct or object to any action
hereunder or under any other Loan Document or otherwise in respect of the
Collateral (including the release, impairment or modification of any Guarantors’
Obligations or the Collateral) other than in its capacity as a Lender and, in
such case, only to the extent expressly provided in the Loan Documents. No Hedge
Bank or provider of any Secured Bank Product shall have any voting rights
hereunder or under any other Loan Document in its capacity as the provider of
such Secured Hedge or Secured Bank Product. Notwithstanding any other provision
of this Agreement to the contrary, the Administrative Agent shall only be
required to verify the payment of, or that other reasonably satisfactory
arrangements have been made with respect to, the Secured Obligations arising
with respect to Secured Bank Products and Secured Hedges to the extent the
Administrative Agent has received written notice of such Secured Obligations,
together with such supporting documentation as it may request, from the
applicable Lender (or its Affiliate) or Hedge Bank, as the case may be. Each
Secured Party not a party to this Agreement that obtains the benefit of this
Agreement or any other Loan Document shall be deemed to have acknowledged and
accepted the appointment of the Administrative Agent pursuant to the terms of
this Agreement, and acknowledges and agrees that the Administrative Agent is and
shall be entitled to all the rights, benefits and immunities conferred under
this Agreement with respect to each such Secured Party.

 

137
Alaska Communications Systems Holdings, Inc. First Amended and Restated Credit
Agreement

--------------------------------------------------------------------------------

 

 

 

11.14

Interest Rate Limitation. Notwithstanding anything to the contrary contained in
any Loan Document, the interest paid or agreed to be paid under the Loan
Documents shall not exceed the maximum rate of non-usurious interest permitted
by applicable Law (the “Maximum Rate”). If the Administrative Agent or any
Lender shall receive interest in an amount that exceeds the Maximum Rate, the
excess interest shall be applied to the principal of the Loans or, if it exceeds
such unpaid principal, refunded to the Borrower. In determining whether the
interest contracted for, charged, or received by the Administrative Agent or a
Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable Law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations hereunder.

 

 

11.15

FCC and PUC Compliance. Notwithstanding anything to the contrary in this
Agreement and the other Loan Documents, no party hereto or thereto shall take
any action under this Agreement or the other Loan Documents that would
constitute or result in an assignment of any License, or a Change of Control of
any Loan Party or Subsidiary directly or indirectly holding a License, to the
extent that such assignment or Change of Control would require the prior
approval by the FCC under the Communications Act and/or any applicable PUC under
the PUC Laws without first obtaining such required approval.

 

Upon any action to commence the exercise of remedies hereunder or under the
other Loan Documents, each Loan Party hereby undertakes and agrees on behalf of
itself, the other Loan Parties, and the Subsidiaries of any Loan Party to
cooperate and join with the Administrative Agent, and cause the other Loan
Parties and the Subsidiaries of any Loan Party, to cooperate and join with the
Administrative Agent, in any application to any Governmental Authority with
respect thereto and to provide such assistance in connection therewith as the
Administrative Agent may request, including the preparation of, consenting to or
joining in of filings and appearances of officers and employees of any Loan
Party or any Subsidiary of any Loan Party before such Governmental Authority, in
each case in support of any such application made by the Administrative Agent;
provided, however, nothing herein shall be construed to require any of the Loan
Parties nor any of the Subsidiaries of any Loan Party to, directly or
indirectly, violate any terms or conditions of any License. The obligation of
the Loan Parties to make all payments required to be made under this Agreement
or any other Loan Document shall be absolute and unconditional and independent
of any action by the PUC or the FCC with respect to rates and/or disallowance of
debt.

 

138
Alaska Communications Systems Holdings, Inc. First Amended and Restated Credit
Agreement

--------------------------------------------------------------------------------

 

 

 

11.16

Keepwell. Each Qualified ECP Guarantor hereby jointly and severally absolutely,
unconditionally and irrevocably undertakes to provide such funds or other
support to each other Loan Party as may be needed by such Loan Party from time
to time to honor all of its obligations under this Agreement and the other Loan
Documents to which it is a party with respect to Swap Obligations permitted
under this Agreement that would, in the absence of the agreement in this Section
11.16, otherwise constitute Excluded Swap Obligations (but, in each case, only
up to the maximum amount of such liability that can be hereby incurred without
rendering such Qualified ECP Guarantors’ obligations and undertakings under this
Section voidable under applicable Law relating to fraudulent conveyance or
fraudulent transfer, and not for any greater amount). The obligations,
undertakings and guaranty of the Qualified ECP Guarantors under this Section
11.16 shall remain in full force and effect until Payment in Full of the
Obligations. The Borrower and the Qualified ECP Guarantors intend this
Section 11.16 to constitute, and this Section 11.16 shall be deemed to
constitute, a guarantee of the obligations of, and a “keepwell, support, or
other agreement” for the benefit of, each Loan Party for all purposes of the
Commodity Exchange Act.

 

 

11.17

Grant of Irrevocable License to Enter and Inspect. Each Loan Party hereby grants
to the Administrative Agent, its agents, attorneys, employees, consultants,
contractors, successors and assigns, an irrevocable license and authorization to
enter upon and inspect any real property subject to a Mortgage executed and
delivered by such Loan Party or its Subsidiary and facilities thereon, and
perform only such tests, including without limitation, subsurface testing, soils
and groundwater testing, and other tests which may physically invade such real
property or facilities, as the Administrative Agent, in its sole discretion,
determines are necessary to protect its interest in the Collateral; provided
that prior to the occurrence of an Event of Default, the Administrative Agent,
its agents, attorneys, employees, consultants, contractors, successors and
assigns shall (i) provide the Borrower with reasonable notice prior to any
entry, (ii) at the Borrower’s option, be escorted by a representative of the
Borrower and (iii) perform only such tests as the Administrative Agent, in its
reasonable discretion, determines are necessary to protect its interest in the
Collateral. Under no circumstances shall the Administrative Agent be obligated
to perform such inspections or tests.

 

 

11.18

Independent Action. Each Loan Party hereby agrees that the representations and
warranties of Section 5.18 and the obligations set forth in Sections 6.6(b) and
6.8(c) shall constitute independent covenants of each of the Loan Parties that
are not secured by the Mortgages regarding real property located in Alaska or
Oregon despite any reference in such Mortgage that the Secured Obligations are
secured by such Mortgage. Each Loan Party acknowledges that the Administrative
Agent may undertake remedies allowed under the Loan Documents and applicable Law
to enforce Sections 5.18, 6.6(b) or 6.8(c), other than those granted exclusively
by the Mortgages regarding real property located in Alaska or Oregon, and any
action to enforce the rights of the Secured Parties under these Sections shall
be deemed an independent action or proceeding not secured by any Mortgage
regarding real property located in Alaska or Oregon.

 

 

11.19

Acknowledgement and Consent to Bail-In of EEA Financial Institutions.
Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Loan Document, to the extent such liability is unsecured, may be
subject to the write-down and conversion powers of an EEA Resolution Authority
and agrees and consents to, and acknowledges and agrees to be bound by:

 

(a)       the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and

 

139
Alaska Communications Systems Holdings, Inc. First Amended and Restated Credit
Agreement

--------------------------------------------------------------------------------

 

 

(b)        the effects of any Bail-in Action on any such liability, including,
if applicable:

 

(i)       a reduction in full or in part or cancellation of any such liability;

 

(ii)     a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

 

(iii)     the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

 

 

11.20

CoBank Capital Plan Provision.

 

(a)      Each Party hereto acknowledges that CoBank’s bylaws, capital plan and
similar documents (as each may be amended from time to time) shall govern (x)
the rights and obligations of the Parties with respect to the CoBank Equities
and any patronage refunds or other distributions made on account thereof or on
account of the Borrower’s patronage with CoBank, (y) the Borrower’s eligibility
for patronage distributions from CoBank (in the form of the CoBank Equities and
cash) and (z) patronage distributions, if any, in the event of a sale of a
participation interest. CoBank reserves the right to assign or sell
participations in all or any part of its Commitments or outstanding Loans
hereunder on a non-patronage basis (and/or to a Lender that pays no patronage or
pays patronage that is lower than the patronage paid by CoBank) in accordance
with Section 11.7.

 

(b)      Each Party hereto acknowledges that CoBank has a statutory first lien
pursuant to the Farm Credit Act of 1971 (as amended from time to time) on all
CoBank Equities of CoBank that the Borrower may now own or hereafter acquire,
which statutory lien shall be for CoBank’s sole and exclusive benefit. The
CoBank Equities shall not constitute security for the Obligations due to any
other Lender. To the extent that any of the Loan Documents create a Lien on the
CoBank Equities or on patronage accrued by CoBank for the account of the
Borrower (including, in each case, proceeds thereof), such Lien shall be for
CoBank’s sole and exclusive benefit and shall not be subject to pro rata sharing
hereunder. Neither the CoBank Equities nor any accrued patronage shall be offset
against the obligations hereunder except that, in the event of an Event of
Default, CoBank may elect, solely at its discretion, to apply the cash portion
of any patronage distribution or retirement of equity, made with respect to the
CoBank Equities, to amounts owed to CoBank under this Agreement whether or not
such amounts are currently due and payable.

 

(c)      The Borrower acknowledges that any corresponding tax liability
associated with such application is the sole responsibility of the Borrower.
CoBank shall not have an obligation to retire the CoBank Equities upon any
Default or Event of Default, either for application to the Obligations or
otherwise.

 

140
Alaska Communications Systems Holdings, Inc. First Amended and Restated Credit
Agreement

--------------------------------------------------------------------------------

 

 

XII.     GUARANTY

 

 

12.1

Guaranty. Each Guarantor hereby jointly and severally, unconditionally,
absolutely, continually and irrevocably guarantees to the Administrative Agent
for the benefit of the Secured Parties the payment and performance in full of
the Guaranteed Liabilities. For all purposes of this Article XII,
notwithstanding the foregoing, the liability of each Guarantor individually with
respect to its Guarantors’ Obligations shall be limited to an aggregate amount
equal to the Maximum Guarantor Liability. Each Guarantor agrees that it is
jointly and severally, directly and primarily liable (subject to the limitation
in the immediately preceding sentence) for the Guaranteed Liabilities. The
Guarantors’ Obligations are secured by various Collateral. Notwithstanding the
foregoing, the Guarantors’ Obligations shall not be effective until the First
Restatement Effective Date.

 

 

12.2

Payment. If the Borrower or any other Loan Party shall default in payment or
performance of any of the Guaranteed Liabilities, whether principal, interest,
premium, indemnification obligations, fees (including, but not limited to,
attorney’s fees and expenses), expenses or otherwise, when and as the same shall
become due, and after expiration of any applicable grace period, whether
according to the terms of this Agreement, by acceleration, or otherwise, or upon
the occurrence and during the continuance of any Event of Default, then any or
all of the Guarantors will, upon demand thereof by the Administrative Agent, (i)
fully pay to the Administrative Agent, for the benefit of the Secured Parties,
an amount equal to all the Guaranteed Liabilities then due and owing or declared
or deemed to be due and owing, including for this purpose, in the event of any
Event of Default under Section 9.1(l) (and irrespective of the applicability of
any restriction on acceleration or other action as against any other Loan Party
in any Insolvency Proceeding), the entire outstanding or accrued amount of all
Secured Obligations or (ii) perform such Guaranteed Liabilities, as applicable.
For purposes of this Section 12.2, the Guarantors acknowledge and agree that
“Guaranteed Liabilities” shall be deemed to include any amount (whether
principal, interest, premium, fees, expenses, indemnification obligations and/or
any other payment obligation of any kind or nature) which would have been
accelerated in accordance with Section 9.2 but for the fact that such
acceleration could be unenforceable or not allowable in any Insolvency
Proceeding or otherwise under any applicable Law. Notwithstanding anything
herein to the contrary, upon the occurrence and continuation of an Event of
Default, then notwithstanding any Collateral or other direct or indirect
security or credit support for the Guaranteed Liabilities, at the Administrative
Agent’s election and without notice thereof or demand therefor, each of the
Guaranteed Liabilities and the Guarantors’ Obligations shall immediately be and
become due and payable.

 

 

12.3

Absolute Rights and Obligations. This is a guaranty of payment and not of
collection. The Guarantors’ Obligations under this Article XII shall be joint
and several, absolute and unconditional irrespective of, and each Guarantor
hereby expressly waives, to the extent not otherwise expressly prohibited by
applicable law, any defense to its obligations under this Article XII and all
other Loan Documents to which it is a party by reason of:

 

(a)     any lack of legality, validity or enforceability of this Agreement, or
any of the Notes, or any other Loan Document, or of any other agreement or
instrument creating, providing security for, or otherwise relating to any of the
Guarantors’ Obligations, any of the Guaranteed Liabilities, or any other
guaranty of any of the Guaranteed Liabilities (the Loan Documents, the
documentation with respect to any Other Liabilities to Lenders and all such
other agreements and instruments being collectively referred to as the “Related
Agreements”);

 

(b)     any action taken under any of the Related Agreements, any exercise of
any right or power therein conferred, any failure or omission to enforce any
right conferred thereby, or any waiver of any covenant or condition therein
provided;

 

141
Alaska Communications Systems Holdings, Inc. First Amended and Restated Credit
Agreement

--------------------------------------------------------------------------------

 

 

(c)     any acceleration of the maturity of any of the Guaranteed Liabilities,
of the Guarantors’ Obligations of any other Guarantor, or of any other
obligations or liabilities of any Person under any of the Related Agreements;

 

(d)     any release, exchange, non-perfection, lapse in perfection, disposal,
deterioration in value, or impairment of any security for any of the Guaranteed
Liabilities, for any of the Guarantors’ Obligations of any Guarantor, or for any
other obligations or liabilities of any Person under any of the Related
Agreements;

 

(e)     any change in the corporate or limited liability company existence,
structure or ownership, including, without limitation, dissolution, of the
Borrower, any Guarantor, any other Loan Party or any other party to a Related
Agreement, or the combination or consolidation of the Borrower, any Guarantor,
any other Loan Party or any other party to a Related Agreement into or with
another entity or any transfer or disposition of any assets of the Borrower, any
Guarantor or any other Loan Party or any other party to a Related Agreement;

 

(f)     any extension, renewal, amendment, restructuring or restatement of, any
acceptance of late or partial payments under, or any change in the amount of any
borrowings or any credit facilities available under, this Agreement, any of the
Notes or any other Loan Document or any other Related Agreement, in whole or in
part;

 

(g)     the existence, addition, modification, termination, reduction or
impairment of value, or release of any other guaranty (or security therefor) of
the Guaranteed Liabilities (including without limitation the Guarantors’
Obligations of any other Guarantor and obligations arising under any other
Guaranty or any other Loan Document now or hereafter in effect);

 

(h)     any waiver of, forbearance or indulgence under, or other consent to any
change in or departure from any term or provision contained in this Agreement,
any other Loan Document or any other Related Agreement, including without
limitation any term pertaining to the payment or performance of any of the
Guaranteed Liabilities, any of the Guarantors’ Obligations of any other
Guarantor, or any of the obligations or liabilities of any party to any other
Related Agreement;

 

(i)     any failure to assert any breach of or default under any Loan Document
or with respect to the payment or performance of any of the Guaranteed
Liabilities, any of the Guarantors’ Obligations of any Guarantor, or any of the
obligations or liabilities of any party to any other Related Agreement; any
extensions of credit in excess of the amount committed under or contemplated by
the Loan Documents, or in circumstances in which any condition to such
extensions of credit has not been satisfied; any other exercise or non-exercise,
or any other failure, omission, breach, default, delay, or wrongful action in
connection with any exercise or non-exercise, of any right or remedy against the
Borrower, any other Loan Party or any other Person under or in connection with
any Loan Document, any Related Agreement or any of the Guaranteed Liabilities or
any Guarantors’ Obligation; any refusal of payment or performance of any of the
Guaranteed Liabilities or any Guarantors’ Obligation, whether or not with any
reservation of rights against any Guarantor; or any application of collections
(including but not limited to collections resulting from realization upon any
direct or indirect security for the Guaranteed Liabilities) to other
obligations, if any, not entitled to the benefits of the Guaranty provided for
in this Article XII, in preference to Guaranteed Liabilities or Guarantors’
Obligations entitled to the benefits of the Guaranty provided for in this
Article XII, or if any collections are applied to the payment of Guaranteed
Liabilities, any application to particular Guaranteed Liabilities;

 

142
Alaska Communications Systems Holdings, Inc. First Amended and Restated Credit
Agreement

--------------------------------------------------------------------------------

 

 

(j)     any taking, exchange, amendment, modification, waiver, supplement,
termination, subordination, compromise, release, surrender, loss, or impairment
of, or any failure to protect, perfect, or preserve the value of, or any
enforcement of, realization upon, or exercise of rights, or remedies under or in
connection with, or any failure, omission, breach, default, delay, or wrongful
action by the Administrative Agent or the other Secured Parties, or any of them,
or any other Person in connection with the enforcement of, realization upon, or
exercise of rights or remedies under or in connection with, or, any other action
or inaction by the Administrative Agent or the other Secured Parties, or any of
them, or any other Person in respect of, any direct or indirect security for any
of the Guaranteed Liabilities. As used in this Article XII, “direct or indirect
security” for the Guaranteed Liabilities, and similar phrases, includes any
collateral security, guaranty, suretyship, letter of credit, capital maintenance
agreement, put option, subordination agreement, or other right or arrangement of
any nature providing direct or indirect assurance of payment or performance of
any of the Guaranteed Liabilities, made by or on behalf of any Person;

 

(k)     any merger, consolidation, liquidation, dissolution, winding-up, charter
revocation, or forfeiture, or other change in, restructuring or termination of
the corporate structure or existence of, the Borrower, any other Loan Party or
any other Person; any bankruptcy, insolvency, reorganization or similar
proceeding with respect to the Borrower, any other Loan Party or any other
Person; or any action taken or election made by the Administrative Agent or the
other Secured Parties, or any of them (including but not limited to any election
under Section 1111(b)(2) of the Bankruptcy Code), the Borrower, any other Loan
Party or any other Person in connection with any such proceeding;

 

(l)     any defense, set-off, or counterclaim which may at any time be available
to or be asserted by the Borrower, any other Loan Party or any other person with
respect to any Loan Document, any of the Guaranteed Liabilities, any Guarantors’
Obligation, or with respect to any Related Agreement; or any discharge by
operation of law or release of the Borrower, any other Loan Party or any other
Person from the performance or observance of any Loan Document or any of the
Guaranteed Liabilities or Guarantors’ Obligations;

 

(m)     any other circumstance whatsoever (with or without notice to or
knowledge of any Guarantor or any other Loan Party) which might in any manner or
to any extent vary the risks of such Loan Party, or might otherwise constitute a
legal or equitable defense available to, or discharge of, a surety or a
guarantor, including without limitation any right to require or claim that
resort be had to the Borrower or any other Loan Party or to any Collateral or
other security in respect of the Guaranteed Liabilities or Guarantors’
Obligations.

 

It is the express purpose and intent of the parties hereto that this Guaranty,
the Guaranteed Liabilities and the Guarantors’ Obligations hereunder and under
each Guarantor Joinder with respect hereto shall be absolute and unconditional
under any and all circumstances and shall not be discharged except by payment
and performance as herein provided.

 

 

12.4

Maximum Liability.

 

(a)     Notwithstanding any provision to the contrary contained herein or in any
other of the Loan Documents, to the extent any Guarantors’ Obligations shall be
adjudicated to be invalid or unenforceable for any reason (including because of
any applicable Law relating to fraudulent conveyances or transfers) then the
obligations of each such Guarantor hereunder shall be limited to the maximum
amount that is permissible under applicable Law (whether federal or state and
including any Debtor Relief Law). Any analysis of the provisions hereof for
purposes of laws relating to fraudulent conveyances or transfers shall take into
account the contribution agreement established in Section 12.5.

 

143
Alaska Communications Systems Holdings, Inc. First Amended and Restated Credit
Agreement

--------------------------------------------------------------------------------

 

 

(i)        Each Guarantor’s maximum obligations hereunder (the “Maximum
Guarantor Liability”) in any case or proceeding referred to below (but only in
such a case or proceeding) shall not be in excess of:

 

(A)     in a case or proceeding commenced by or against such Guarantor under the
Bankruptcy Code on or within one year from the date on which any of the
Guaranteed Liabilities are incurred, the maximum amount that would not otherwise
cause the Guarantors’ Obligations of such Guarantor (or any other obligations of
such Guarantor to Administrative Agent, Lenders and any other Person holding any
of the Guaranteed Liabilities or the Guarantors’ Obligations) to be avoidable or
unenforceable against such Guarantor under (A) Section 548 of the Bankruptcy
Code or (B) any state fraudulent transfer or fraudulent conveyance act or
statute applied in such case or proceeding by virtue of Section 544 of the
Bankruptcy Code; or

 

(B)     in a case or proceeding commenced by or against such Guarantor under the
Bankruptcy Code subsequent to one year from the date on which any of the
Guaranteed Liabilities or Guarantors’ Obligations of such Guarantor are
incurred, the maximum amount that would not otherwise cause the Guarantors’
Obligations of such Guarantor (or any other obligations of such Guarantor to
Administrative Agent, Lenders and any other Person holding any of the Guaranteed
Liabilities or the Guarantors’ Obligations) to be avoidable or unenforceable
against such Guarantor under any state fraudulent transfer or fraudulent
conveyance act or statute applied in any such case or proceeding by virtue of
Section 544 of the Bankruptcy Code; or

 

(C)     in a case or proceeding commenced by or against such Guarantor under any
Debtor Relief Law other than the Bankruptcy Code, the maximum amount that would
not otherwise cause the Guarantors’ Obligations of such Guarantor (or any other
obligations of such Guarantor to Administrative Agent, Lenders and any other
Person holding any of the Guaranteed Liabilities or the Guarantors’ Obligations)
to be avoidable or unenforceable against such Guarantor under such Debtor Relief
Law, including any state fraudulent transfer or fraudulent conveyance act or
statute applied in any such case or proceeding. (The substantive state or
federal laws under which the possible avoidance or unenforceability of the
Guarantors’ Obligations of such Guarantor (or any other obligations of such
Guarantor to Administrative Agent, Lenders and any other Person holding any of
the Guaranteed Liabilities or the Guarantors’ Obligations) shall be determined
in any such case or proceeding shall hereinafter be referred to as the
“Avoidance Provisions”).

 

(ii)       To the extent set forth above, but only to the extent that the
Guarantors’ Obligations of such Guarantor or the transfers made by such
Guarantor under the Collateral Documents to which it is a party, would otherwise
be subject to avoidance under any Avoidance Provisions if such Guarantor is not
deemed to have received valuable consideration, fair value, fair consideration
or reasonably equivalent value for such transfers or obligations, or if such
transfers or the Guarantors’ Obligations of such Guarantor would render such
Guarantor insolvent, or leave such Guarantor with an unreasonably small capital
or unreasonably small assets to conduct its business, or cause such Guarantor to
have incurred debts (or to have intended to have incurred debts) beyond its
ability to pay such debts as they mature, in each case as of the time any of
such Guarantors’ Obligations are deemed to have been incurred and transfers made
under such Avoidance Provisions, then such Guarantors’ Obligations shall be
reduced to that amount which, after giving effect thereto, would not cause the
Guarantors’ Obligations of such Guarantor (or any other obligations of such
Guarantor to Administrative Agent, Lenders and any other Person holding any of
the Guaranteed Liabilities or the Guarantors’ Obligations), as so reduced, to be
subject to avoidance under such Avoidance Provisions. This paragraph is intended
solely to preserve the rights hereunder of Administrative Agent, Lenders and any
other Person holding any of the Guaranteed Liabilities to the maximum extent
that would not cause such Guarantors’ Obligations to be subject to avoidance
under any Avoidance Provisions, and neither such Guarantor nor any other Person
shall have any right, defense, offset, or claim under this paragraph as against
Administrative Agent, Lenders or any other Person holding any of the Guaranteed
Liabilities or the Guarantors’ Obligations that would not otherwise be available
to such Person under the Avoidance Provisions.

 

144
Alaska Communications Systems Holdings, Inc. First Amended and Restated Credit
Agreement

--------------------------------------------------------------------------------

 

 

(b)       Each Guarantor agrees that the Guarantors’ Obligations of such
Guarantor may at any time and from time to time exceed the Maximum Guarantor
Liability, without impairing the guaranty or any provision contained herein or
affecting the rights and remedies of Administrative Agent hereunder.

 

 

12.5

Contribution Agreement. To the extent that any Guarantor shall be required
hereunder to pay any portion of any Guaranteed Liability or Guarantors’
Obligation exceeding the greater of (i) the amount of the value actually
received by such Guarantor and its Subsidiaries from the Loans and other
Guaranteed Liabilities and Guarantors’ Obligations and (ii) the amount such
Guarantor would otherwise have paid if such Guarantor had paid the aggregate
amount of the Guaranteed Liabilities and Guarantors’ Obligations (excluding the
amount thereof repaid by Borrower) in the same proportion as such Guarantor’s
net worth on the date enforcement is sought hereunder bears to the aggregate net
worth of all the Guarantors on such date, then such Guarantor shall be
reimbursed by such other Guarantors for the amount of such excess, pro rata,
based on the respective net worth of such other Guarantors on such date of
enforcement. The contribution agreement in this paragraph is intended only to
define the relative rights of the Guarantors and nothing set forth in this
paragraph is intended to or shall impair the obligations of the Guarantors,
jointly and severally, to pay any amounts as and when the same shall become due
and payable in accordance with the terms of this Agreement (up to the Maximum
Guarantor Liability).

 

 

12.6

Currency and Funds of Payment. All Guarantors’ Obligations for payment will be
paid in lawful currency of the United States of America and in immediately
available funds, regardless of any law, regulation or decree now or hereafter in
effect that might in any manner affect the Guaranteed Liabilities, or the rights
of any Secured Party with respect thereto as against the Borrower or any other
Loan Party, or cause or permit to be invoked any alteration in the time, amount
or manner of payment by the Borrower or any other Loan Party of any or all of
the Guaranteed Liabilities.

 

 

12.7

Subordination. Each Guarantor hereby unconditionally subordinates all present
and future debts, liabilities or obligations now or hereafter owing to such
Guarantor (a) of the Borrower, to the payment and performance in full of the
Guaranteed Liabilities, (b) of every other Guarantor (an “obligated guarantor”),
to the payment and performance in full of the Guarantors’ Obligations of such
obligated guarantor, and (c) of each other Person now or hereafter constituting
a Loan Party, to the payment and performance in full of the obligations of such
Loan Party owing to any Secured Party and arising under the Loan Documents or
with respect to the Other Liabilities to Lenders. All amounts due under such
subordinated debts, liabilities, or obligations shall, upon the occurrence and
during the continuance of an Event of Default, be collected and, upon request by
the Administrative Agent, paid over forthwith to the Administrative Agent for
the benefit of the Secured Parties on account of the Guaranteed Liabilities, the
Guarantors’ Obligations, or such other obligations, as applicable, and, after
such request and pending such payment, shall be held by such Guarantor as agent
and bailee of the Secured Parties separate and apart from all other funds,
property and accounts of such Guarantor.

 

145
Alaska Communications Systems Holdings, Inc. First Amended and Restated Credit
Agreement

--------------------------------------------------------------------------------

 

 

 

12.8

Enforcement. Each Guarantor from time to time shall pay to the Administrative
Agent for the benefit of the Secured Parties, on demand, at the Administrative
Agent’s Principal Office or such other address as the Administrative Agent shall
give notice of to such Guarantor, the Guarantors’ Obligations as they become or
are declared due, and in the event such payment is not made forthwith, the
Administrative Agent may proceed to suit against any one or more or all of the
Guarantors. At the Administrative Agent’s election, one or more and successive
or concurrent suits may be brought hereon by the Administrative Agent against
any one or more or all of the Guarantors, whether or not suit has been commenced
against the Borrower, any other Guarantor, or any other Person and whether or
not the Secured Parties have taken or failed to take any other action to collect
all or any portion of the Guaranteed Liabilities or have taken or failed to take
any actions against any Collateral securing payment or performance of all or any
portion of the Guaranteed Liabilities, and irrespective of any event,
occurrence, or condition described in Section 12.3.

 

 

12.9

Set-Off and Waiver. Each Guarantor waives any right to assert against any
Secured Party as a defense, counterclaim, set-off, recoupment or cross claim in
respect of its Guarantors’ Obligations, any defense (legal or equitable) or
other claim which such Guarantor may now or at any time hereafter have against
the Borrower or any other Loan Party or any or all of the Secured Parties
without waiving any additional defenses, set-offs, counterclaims or other claims
otherwise available to such Guarantor. Each Guarantor agrees that each Secured
Party shall have a lien for all the Guarantors’ Obligations upon all deposits or
deposit accounts, of any kind, or any interest in any deposits or deposit
accounts, now or hereafter pledged, mortgaged, transferred or assigned to such
Secured Party or otherwise in the possession or control of such Secured Party
for any purpose (other than solely for safekeeping) for the account or benefit
of such Guarantor, including any balance of any deposit account or of any credit
of such Guarantor with the Secured Party, whether now existing or hereafter
established, and hereby authorizes each Secured Party from and after the
occurrence of an Event of Default at any time or times with or without prior
notice to apply such balances or any part thereof to such of the Guarantors’
Obligations to the Secured Parties then due and in such amounts as provided for
in this Agreement or otherwise as they may elect.

 

 

12.10

Waiver of Notice; Subrogation.

 

(a)     Each Guarantor hereby waives to the extent not otherwise expressly
prohibited by applicable law notice of the following events or occurrences: (i)
acceptance of the Guaranty set forth in this Article XII; (ii) the Lenders’
heretofore, now or from time to time hereafter making Loans and issuing Letters
of Credit and otherwise loaning monies or giving or extending credit to or for
the benefit of the Borrower or any other Loan Party, or otherwise entering into
arrangements with any Loan Party giving rise to Guaranteed Liabilities, whether
pursuant to this Agreement or the Notes or any other Loan Document or Related
Agreement or any amendments, modifications, or supplements thereto, or
replacements or extensions thereof; (iii) presentment, demand, default,
non-payment, partial payment and protest; and (iv) any other event, condition,
or occurrence described in Section 12.3. Each Guarantor agrees that each Secured
Party may heretofore, now or at any time hereafter do any or all of the
foregoing in such manner, upon such terms and at such times as each Secured
Party, in its sole and absolute discretion, deems advisable, without in any way
or respect impairing, affecting, reducing or releasing such Guarantor from its
Guarantors’ Obligations, and each Guarantor hereby consents to each and all of
the foregoing events or occurrences.

 

146
Alaska Communications Systems Holdings, Inc. First Amended and Restated Credit
Agreement

--------------------------------------------------------------------------------

 

 

(b)     Each Guarantor hereby agrees that payment or performance by such
Guarantor of its Guarantors’ Obligations under this Article XII may be enforced
by the Administrative Agent on behalf of the Secured Parties upon demand by the
Administrative Agent to such Guarantor without the Administrative Agent being
required, such Guarantor expressly waiving to the extent not otherwise expressly
prohibited by applicable law any right it may have to require the Administrative
Agent, to (i) prosecute collection or seek to enforce or resort to any remedies
against the Borrower or any other Guarantor or any other guarantor of the
Guaranteed Liabilities, or (ii) seek to enforce or resort to any remedies with
respect to any security interests, Liens or encumbrances granted to the
Administrative Agent or any Lender or other party to a Related Agreement by the
Borrower, any other Guarantor or any other Person on account of the Guaranteed
Liabilities or any guaranty thereof, IT BEING EXPRESSLY UNDERSTOOD, ACKNOWLEDGED
AND AGREED BY SUCH GUARANTOR THAT DEMAND UNDER THE GUARANTY SET FORTH IN THIS
ARTICLE XII MAY BE MADE BY THE ADMINISTRATIVE AGENT, AND THE PROVISIONS HEREOF
ENFORCED BY THE ADMINISTRATIVE AGENT, EFFECTIVE AS OF THE FIRST DATE ANY EVENT
OF DEFAULT OCCURS AND IS CONTINUING.

 

(c)     Each Guarantor further agrees that such Guarantor shall not exercise any
of its rights of subrogation, reimbursement, contribution, indemnity or recourse
to security for the Guaranteed Liabilities until at least ninety-five (95) days
immediately following the Payment in Full of the Secured Obligations shall have
elapsed without the filing or commencement, by or against any Loan Party, of any
state or federal action, suit, petition or proceeding seeking any
reorganization, liquidation or other relief or arrangement in respect of
creditors of, or the appointment of a receiver, liquidator, trustee or
conservator in respect to, such Loan Party or its assets. If an amount shall be
paid to any Guarantor on account of such rights at any time prior to the Payment
in Full of the Secured obligations, such amount shall be held in trust for the
benefit of the Secured Parties and shall forthwith be paid to the Administrative
Agent, for the benefit of the Secured Parties, to be credited and applied upon
the Guarantors’ Obligations, whether matured or unmatured, in accordance with
the terms of this Agreement or otherwise as the Secured Parties may elect. The
agreements in this subsection shall survive repayment of all of the Guarantors’
Obligations, the termination or expiration of this Agreement in any manner and
the Payment in Full of the Secured Obligations.

 

 

12.11

No Stay. Without limitation of any other provision set forth in this Article
XII, if any declaration of default or acceleration or other exercise or
condition to exercise of rights or remedies under or with respect to any
Guarantors’ Obligation or any of the Guaranteed Liabilities shall at any time be
stayed, enjoined, or prevented for any reason (including but not limited to stay
or injunction resulting from the pendency against any Loan Party or any other
Person of a bankruptcy, insolvency, reorganization or similar proceeding), the
Guarantors agree that, for the purposes of this Article XII and their
obligations hereunder, the Guarantors’ Obligations and the Guaranteed
Liabilities shall be deemed to have been declared in default or accelerated, and
such other exercise or conditions to exercise shall be deemed to have been taken
or met.

 

 

12.12

Additional Guarantors. At any time after the initial execution and delivery of
this Agreement to the Administrative Agent and the Lenders, additional Persons
may become parties to this Agreement and thereby acquire the duties and rights
of being Guarantors hereunder by executing and delivering to the Administrative
Agent and the Lenders a duly executed Guarantor Joinder pursuant to this
Agreement. No notice of the addition of any Guarantor shall be required to be
given to any pre-existing Guarantor and each Guarantor hereby consents thereto.

 

147
Alaska Communications Systems Holdings, Inc. First Amended and Restated Credit
Agreement

--------------------------------------------------------------------------------

 

 

 

12.13

Reliance. Each Guarantor represents and warrants to the Administrative Agent,
for the benefit of the Secured Parties, that: (a) such Guarantor has adequate
means to obtain on a continuing basis (i) from the Borrower, information
concerning the Loan Parties and the Loan Parties’ financial condition and
affairs and (ii) from other reliable sources, such other information as it deems
material in deciding to provide its Guaranty under this Article XII and any
Guarantor Joinder (“Other Information”), and has full and complete access to the
Loan Parties’ books and records and to such Other Information; (b) such
Guarantor is not relying on any Secured Party or its or their employees,
directors, agents or other representatives or Affiliates, to provide any such
information, now or in the future; (c) such Guarantor has been furnished with
and reviewed the terms of such Loan Documents and Related Agreements as it has
requested, is executing this Agreement (or the Guarantor Joinder to which it is
a party, as applicable) freely and deliberately, and understands the obligations
and financial risk undertaken by providing its Guaranty under this Agreement;
(d) such Guarantor has relied solely on the Guarantor’s own independent
investigation, appraisal and analysis of the Borrower and the other Loan
Parties, such Persons’ financial condition and affairs, the Other Information,
and such other matters as it deems material in deciding to provide this Guaranty
and is fully aware of the same; and (e) such Guarantor has not depended or
relied on any Secured Party or its or their employees, directors, agents or
other representatives or Affiliates, for any information whatsoever concerning
the Borrower or the Borrower’s financial condition and affairs or any other
matters material to such Guarantor’s decision to provide this Guaranty, or for
any counseling, guidance, or special consideration or any promise therefor with
respect to such decision. Each Guarantor agrees that no Secured Party has any
duty or responsibility whatsoever, now or in the future, to provide to such
Guarantor any information concerning the Borrower or any other Loan Party or
such Persons’ financial condition and affairs, or any Other Information, other
than as expressly provided herein, and that, if such Guarantor receives any such
information from any Secured Party or its or their employees, directors, agents
or other representatives or Affiliates, such Guarantor will independently verify
the information and will not rely on any Secured Party or its or their
employees, directors, agents or other representatives or Affiliates, with
respect to such information.

 

 

12.14

Receipt of Credit Agreement, Other Loan Documents, Benefits.

 

(a)     Each Guarantor hereby acknowledges that it has received a copy of this
Agreement and the other Loan Documents and each Guarantor certifies that the
representations and warranties made therein with respect to such Guarantor are
true and correct in all material respects. Further, each Guarantor acknowledges
and agrees to perform, comply with, and be bound by all of the provisions of
this Agreement and the other Loan Documents applicable to such Guarantor.

 

(b)     Each Guarantor hereby acknowledges, represents, and warrants that it
receives direct and indirect benefits by virtue of its affiliation with Borrower
and the other Guarantors and that it will receive direct and indirect benefits
from the financing arrangements contemplated by this Agreement and that such
benefits, together with the rights of contribution and subrogation that may
arise in connection herewith are a reasonably equivalent exchange of value in
return for providing the Guaranty set forth in this Article XII.

 

 

12.15

Joinder. Each Person that shall at any time execute and deliver to the
Administrative Agent a Guarantor Joinder shall thereupon irrevocably, absolutely
and unconditionally become a party hereto and obligated hereunder as a
Guarantor, and all references herein and in the other Loan Documents to the
Guarantors or to the parties to this Guaranty shall be deemed to include such
Person as a Guarantor hereunder.

 

 

12.16

Amendment and Restatement; No Novation.

 

(a)     The Borrower, the Administrative Agent, the Co-Syndication Agents, the
Issuing Lenders and the Lenders hereby agree that upon the effectiveness of this
Agreement, the terms and provisions of the Existing Credit Agreement shall be
and hereby are amended and restated in their entirety by the terms and
conditions of this Agreement and the terms and provisions of the Existing Credit
Agreement, except as otherwise provided in the next paragraph, shall be
superseded by this Agreement.

 

148
Alaska Communications Systems Holdings, Inc. First Amended and Restated Credit
Agreement

--------------------------------------------------------------------------------

 

 

(b)     Notwithstanding the amendment and restatement of the Existing Credit
Agreement by this Agreement, the Loan Parties shall continue to be liable to the
Administrative Agent, the Issuing Lenders, the Lenders and the other Indemnitees
with respect to agreements on the part of the Borrower under the Existing Credit
Agreement with respect to payments under Articles II, III, IX and X for the
period prior to the First Restatement Effective Date and such rights shall
continue to be governed by the provisions of the Existing Credit Agreement. This
Agreement is given as a substitution of, and not as a payment of, the
obligations of the Borrower under the Existing Credit Agreement and is not
intended to constitute a novation of the Existing Credit Agreement. Upon the
First Restatement Effective Date all amounts outstanding and owing by the
Borrower under the Existing Credit Agreement as of the First Restatement
Effective Date shall constitute obligations hereunder.

 

(c)     This Agreement shall not extinguish the Obligations for the payment of
money outstanding under the Existing Credit Agreement or discharge or release
the Lien or priority of any Loan Document or any other security therefor or any
guarantee thereof, and the Liens and security interests existing immediately
prior to the First Restatement Effective Date in favor of the Administrative
Agent for the benefit of the Secured Parties securing payment of the Secured
Obligations are in all respects continuing and in full force and effect with
respect to all Secured Obligations. Nothing herein contained shall be construed
as a novation of any of the Loan Documents or a substitution or novation of the
Obligations outstanding under the Credit Agreement or instruments guaranteeing
or securing the same, which instruments shall remain and continue in full force
and effect. Nothing expressed or implied in this Agreement or any other document
contemplated hereby shall be construed as a release or other discharge of any
Loan Party under the Credit Agreement or any other Loan Document from any of its
obligations and liabilities thereunder, and except as expressly provided, such
obligations and liabilities are in all respects continuing with only the terms
being modified as provided in this Agreement.

 

(d)     Each of the parties hereto hereby agrees that the Administrative Agent
may, on the First Restatement Effective Date, take any and all actions as may be
reasonably necessary to ensure that, after giving effect to the amendment and
restatement of the Existing Credit Agreement by this Agreement, the outstanding
Loans (if any) are held by the Lenders in accordance with their Pro Rata Shares.
This may be accomplished at the discretion of the Administrative Agent (i) by
requiring the outstanding Loans to be prepaid with the proceeds of new Loans,
(ii) by requiring each New Lender and each First Restatement Effective Date
Increasing Lender, if any, to purchase by assignment from the Existing Lenders
(in which case the Existing Lenders shall assign to the New Lenders and the
First Restatement Effective Date Increasing Lender) such portion of the
outstanding Loans, if any, owing to them as shall be designated by the
Administrative Agent such that, after giving effect to all such purchases and
assignments, the outstanding Loans owing to each Lender shall equal such
Lender’s Pro Rata Share of the aggregate amount of Loans owing to all Lenders or
(iii) by any combination of the foregoing. Any prepayment described in this
paragraph (c) shall be subject to Section 3.4, but shall otherwise be without
premium or penalty. In addition, on the First Restatement Effective Date, each
New Lender and each First Restatement Effective Date Increasing Lender, if any,
shall be deemed to have purchased by assignment from the Existing Lenders (and
the Existing Lenders shall be deemed to have assigned to the New Lenders and the
First Restatement Effective Date Increasing Lenders) a portion of the
participations then held by the Existing Lenders in the outstanding LC
Obligations, such that, after giving effect to all such deemed purchases and
assignments, each Lender’s LC Obligations shall equal such Lender’s Pro Rata
Share of the aggregate LC Obligations at such time. The Borrower, the Issuing
Lenders and each Existing Lender hereby (A) consents to the assignments to each
Lender on the First Restatement Effective Date contemplated by this Section and
(B) waives the requirement under the Existing Credit Agreement for the execution
and delivery of an Assignment and Acceptance (as defined under the Existing
Credit Agreement) in respect of such assignments. Each New Lender and First
Restatement Effective Date Increasing Lender consents to the assignments to such
Lender on the First Restatement Effective Date contemplated by this Section.

 

149
Alaska Communications Systems Holdings, Inc. First Amended and Restated Credit
Agreement

--------------------------------------------------------------------------------

 

 

(e)     By execution of this Agreement all parties hereto agree that each of the
other Loan Documents is hereby amended such that all references to the Existing
Credit Agreement and the obligations of the Borrowers thereunder shall be deemed
to refer to this Agreement and the continuation of the Borrowers’ obligations
hereunder.

 

(i)     As of the First Restatement Effective Date, each Departing Lender shall
cease to be a Lender under this Agreement and shall be released from its
obligations under this Agreement.

 

XIII.     DDT DOMINION ACCOUNT

 

 

13.1

DDT Dominion Account.

 

(a)     Opening and Character of DDT Dominion Account. In the event that the
Borrower has not previously done so, prior to the fifteenth (15th) Business day
immediately preceding the last day of the Delayed Draw Availability Period it
shall open the DDT Dominion Account unless the full amount of the Delayed Draw
Term A Loan Commitments have been fully drawn prior to such date. The DDT
Dominion Account will be established at a Domestic Account Bank and shall be
subject to the DDT Dominion Account Control Agreement for the benefit of the
Administrative Agent, as first priority secured party for the benefit of the
Secured Parties, subject to any permitted liens or setoff right of the
depositary bank set forth in the DDT Dominion Account Control Agreement, to
serve as the “DDT Dominion Account” (said account or accounts, and any account
or accounts replacing the same in accordance with this Agreement, the “DDT
Dominion Account”). The Borrower and the other Loan Parties acknowledge that,
pursuant to the terms and conditions of the DDT Dominion Account Control
Agreement, the Domestic Account Bank shall comply only with instructions with
regard to the DDT Dominion Account and the contents and proceeds thereof
originated by the Administrative Agent without further consent by any of the
Borrower or the other Loan Parties.

 

(b)     Name of Account. The DDT Dominion Account shall be in the name of the
Borrower, in favor of the Administrative Agent, as first priority secured party
for the benefit of the Secured Parties, subject to any permitted liens or setoff
right of the depositary bank set forth in the DDT Dominion Account Control
Agreement, provided, that, if the Administrative Agent is replaced, the Domestic
Account Bank, at the departing Administrative Agent’s request, shall change the
name of the secured party with respect to the DDT Dominion Account to the name
of the replacement thereof. However, in no case will any financial asset
credited to the DDT Dominion Account be registered in the name of the Borrower
or any other Loan Party, payable to the order of the Borrower or any other Loan
Party or specially indorsed to the Borrower or any other Loan Party.

 

(c)     Permitted Cash Equivalents. If no Default or Event of Default has
occurred and is continuing, upon not less than five (5) Business Days prior
written request from the Borrower to the Administrative Agent to deliver such
instruction to the Domestic Account Bank, funds deposited in the DDT Dominion
Account may be invested in Cash Equivalents; provided, that under no
circumstances shall the Secured Parties be liable for any losses that may be
incurred by the Borrower or any of the other Loan Parties in the making of any
such investment. Any income earned from such Cash Equivalents and any interest,
dividends or other earnings from amounts on deposit in the DDT Dominion Account
shall be added to the balance in the DDT Dominion Account. The DDT Dominion
Account shall be assigned the federal tax identification number of the Borrower.
The Borrower shall be responsible for payment of any federal, state or local
income or other tax applicable to income earned from such investment or
otherwise from the DDT Dominion Account.

 

150
Alaska Communications Systems Holdings, Inc. First Amended and Restated Credit
Agreement

--------------------------------------------------------------------------------

 

 

 

[*] Indicates confidential portions omitted

pursuant to a request for confidential

treatment filed separately with the

Commission

 

 

13.2

Deposits to and Disbursements from DDT Dominion Account

 

(a)     Deposit into DDT Dominion Account. The proceeds of Delayed Draw Term A
Loans shall be deposited into the DDT Dominion Account to the extent provided in
Section 4.2.

 

(b)     Disbursements from DDT Dominion Account. Subject to the terms and
conditions of this Article XIII and so long as no Default or Event of Default
shall have occurred or be continuing, the Borrower may request the
Administrative Agent to authorize disbursements from the DDT Dominion Account
solely to fund the [*] Projects costs that are then due and payable or
reasonably anticipated and necessary costs to be incurred within 90 days
following the date of the advance. Notwithstanding the preceding sentence or any
of the terms of this Section 13.2, if any Event of Default has occurred and is
continuing under Section 9.1(l) or the Administrative Agent or the Required
Lenders are exercising any of their remedies under Section 9.1 with respect to
any other Event of Default that has occurred and is continuing, all funds from
the DDT Dominion Account shall be applied to the payment of the Secured
Obligations as set forth in Section 9.2(b) at the request of the Required
Lenders.

 

(c)     Disbursement Requests. The Borrower shall provide the Administrative
Agent with not less than five (5) Business Days’ prior written notice of its
intention to pay for [*] Project costs together with (i) a duly completed and
executed Request for Release of Funds From DDT Dominion Account, (ii) a
Compliance Certificate signed by a Compliance Officer of the Borrower (including
updated detailed calculations of financial covenants) certifying as to the
financial covenants immediately after giving effect to such payment, measured on
a Pro Forma Basis as of the last day of the most recent fiscal quarter for which
financial statements have been delivered to the Administrative Agent, and (iii)
a certificate of a Compliance Officer of the Borrower certifying that the funds
are to be used to pay for [*] Project costs specified in the Request for Release
of Funds From DDT Dominion Account. Upon receipt of a duly completed and
executed Request for Release of Funds From DDT Dominion Account in form and
substance reasonably acceptable to the Administrative Agent, the Administrative
Agent shall authorize the applicable Domestic Account Bank to make the requested
disbursements from the DDT Dominion Account by 11:00 a.m on the proposed
disbursement date, which authorization may be in the form of the Instructions
for Release of Funds from DDT Dominion Account.

 

[Signature Pages Follow]

 

151
Alaska Communications Systems Holdings, Inc. First Amended and Restated Credit
Agreement

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their authorized officers as of the date first above written.

 

 

BORROWER:

 

 

ALASKA COMMUNICATIONS SYSTEMS HOLDINGS, INC.

 

 

By:      /s/ Laurie Butcher                                                     
         
Name: Laurie Butcher

Title:   Senior Vice President, Finance

 

 

 

GUARANTORS:

 

 

ALASKA COMMUNICATIONS SYSTEMS GROUP, INC.

 

 

By:      /s/ Laurie Butcher                                                     
         
Name: Laurie Butcher

Title:   Senior Vice President, Finance

 

 

152
Alaska Communications Systems Holdings, Inc. First Amended and Restated Credit
Agreement

--------------------------------------------------------------------------------

 

 

 

ACS CABLE SYSTEMS, LLC

ACS INFOSOURCE, INC.

ACS LONG DISTANCE LICENSE SUB, LLC

ACS LONG DISTANCE, LLC

ACS MESSAGING, INC.

ACS OF ALASKA LICENSE SUB, LLC

ACS OF ALASKA, LLC

ACS OF ANCHORAGE LICENSE SUB, LLC

ACS OF ANCHORAGE, LLC

ACS OF FAIRBANKS LICENSE SUB, LLC

ACS OF FAIRBANKS, LLC

ACS OF THE NORTHLAND LICENSE SUB, LLC

ACS OF THE NORTHLAND, LLC

ACS WIRELESS LICENSE SUB, LLC

ACS WIRELESS, INC.

ALASKA COMMUNICATIONS LLC

ALASKA COMMUNICATIONS INTERNET, LLC
ALASKA COMMUNICATIONS SERVICES, INC.

ALASKA FIBER STAR, LLC

ALASKA FIBER STAR LICENSE CORPORATION

ALASKA NORTHSTAR COMMUNICATIONS, LLC

CREST COMMUNICATIONS CORPORATION

NORTHERN LIGHTS HOLDINGS, INC.

NORTHSTAR LICENSE CORPORATION

WCI CABLE, INC.

WCIC HILLSBORO, LLC

WORLD NET COMMUNICATIONS, INC.

TEKMATE, LLC

WCI LIGHTPOINT LLC

 

AS TO EACH OF THE FOREGOING:

 

 

By:      /s/ Laurie Butcher                                                     
         
Name: Laurie Butcher

Title:   Senior Vice President, Finance

 

 

153
Alaska Communications Systems Holdings, Inc. First Amended and Restated Credit
Agreement

--------------------------------------------------------------------------------

 

 

 

ING CAPITAL LLC, as Administrative Agent, an Issuing Lender,
   Swing Line Lender and as a Lender

 

 

By:      /s/ Stephen M. Nettler                                                 
        
Name: Stephen M. Nettler

Title:   Managing Director

 

 

 

By:      /s/ Pim Rothweiler                                                     
          

Name: Pim Rothweiler

Title:    Managing Director

 

 

154
Alaska Communications Systems Holdings, Inc. First Amended and Restated Credit
Agreement

--------------------------------------------------------------------------------

 

 

 

Name of Lender:

 

CoBank, ACB                                                                     
               

 

 

By:      /s/ Victor Padilla                                                     
               

Name: Victor Padilla

Title:   Vice President

 

 

155
Alaska Communications Systems Holdings, Inc. First Amended and Restated Credit
Agreement

--------------------------------------------------------------------------------

 

 

 

Name of Lender:

 

MUFG Union Bank, N.A.                                                           
       

 

 

By:      /s/ Matthew Hillman                                                   
            

Name: Matthew Hillman

Title:   Vice President

 

 

156
Alaska Communications Systems Holdings, Inc. First Amended and Restated Credit
Agreement

--------------------------------------------------------------------------------

 

 

 

Name of Lender:

 

Bank of the West                                                               
                   

 

 

By:      /s/ Leni Preciado                                                     
                  

Name: Leni Preciado

Title:   Director, Market Manager

 

 

157
Alaska Communications Systems Holdings, Inc. First Amended and Restated Credit
Agreement

--------------------------------------------------------------------------------

 

 

 

Name of Lender:

 

Fifth Third Bank                                                               
                     

 

 

By:      /s/ Eric Oberfield                                                     
                   

Name: Eric Oberfield

Title:   Director

 

 

158
Alaska Communications Systems Holdings, Inc. First Amended and Restated Credit
Agreement

--------------------------------------------------------------------------------

 

 

 

Name of Lender:

 

U.S. Bank National Association                                                 
            

 

 

By:      /s/ Kenneth L. Altena                                                 
                 

Name: Kenneth L. Altena

Title:    SVP

 

 

159
Alaska Communications Systems Holdings, Inc. First Amended and Restated Credit
Agreement

--------------------------------------------------------------------------------

 

 

 

Name of Lender:

 

East West Bank                                                                 
                  

 

 

By:      /s/ David Hill                                                         
                   

Name: David Hill

Title:   First Vice President

 

 

160
Alaska Communications Systems Holdings, Inc. First Amended and Restated Credit
Agreement

--------------------------------------------------------------------------------

 

 

 

Name of Lender:

 

KCAP F3C SENIOR FUNDING, LLC                                              

 

 

By:      /s/ Daniel P. Gilligan                                                 
              

Name: Daniel P. Gilligan

Title:   Authorized Signatory

            KCAP Financial, Inc.

 

 

161

Alaska Communications Systems Holdings, Inc. First Amended and Restated Credit
Agreement